Exhibit 10.1

 

THE LOANS UNDER THIS AGREEMENT HAVE BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT
(“OID”).  BEGINNING NO LATER THAN DECEMBER 1, 2009, A LENDER MAY, UPON REQUEST,
OBTAIN FROM COMPANY THE LOAN’S ISSUE PRICE, ISSUE DATE, AMOUNT OF OID AND YIELD
TO MATURITY BY CONTACTING THE CHIEF FINANCIAL OFFICER OF COMPANY, 100 BAYVIEW
CIRCLE, SUITE 400, NEWPORT BEACH, CA 92660

 

 

 

 

 

CREDIT AGREEMENT

 

dated as of December 1, 2009

 

among

 

ALLIANCE HEALTHCARE SERVICES, INC.,

 

as Borrower,

 

THE LENDERS PARTY HERETO,

 

as Lenders,

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as Administrative Agent

 

 

 

 

DEUTSCHE BANK SECURITIES INC,

 

BARCLAYS CAPITAL, the investment banking division of BARCLAYS BANK PLC,

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Lead Arrangers

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS

2

 

 

 

1.1

Certain Defined Terms

2

1.2

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement

41

1.3

Other Definitional Provisions and Rules of Construction

41

1.4

Exchange Rates

41

 

 

 

SECTION 2.

AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

42

 

 

 

2.1

Commitments; Making of Loans; the Register; Notes

42

2.2

Interest on the Loans

49

2.3

Fees

53

2.4

Repayments, Prepayments and Reductions in Revolving Loan Commitments; General
Provisions Regarding Payments; Application of Proceeds of Collateral and
Payments Under the Guaranties

55

2.5

Use of Proceeds

63

2.6

Special Provisions Governing LIBOR Loans

64

2.7

Increased Costs; Capital Adequacy

66

2.8

Notice of Certain Costs; Obligation of Lenders and Issuing Lenders to Mitigate

70

2.9

Defaulting Lenders

70

2.10

Removal or Replacement of a Lender

72

2.11

Incremental Term Loan Commitments

75

2.12

Incremental RL Commitments

78

2.13

Company, Investor and Affiliate Term Loan Purchases

79

 

 

 

SECTION 3.

LETTERS OF CREDIT

82

 

 

 

3.1

Issuance of Letters of Credit

82

3.2

Maximum Letter of Credit Usage; Final Maturities

83

3.3

Letter of Credit Requests; Minimum Stated Amount

83

3.4

Letter of Credit Participations

84

3.5

Agreement to Repay Letter of Credit Drawings

86

3.6

Increased Costs

87

3.7

Existing Letters of Credit

88

 

 

 

SECTION 4.

CONDITIONS TO LOANS AND LETTERS OF CREDIT

88

 

 

 

4.1

Conditions to Initial Loans and Letters of Credit

88

4.2

Conditions to All Loans

94

4.3

Conditions to Letters of Credit

94

4.4

Satisfaction of Conditions to Closing Date

95

4.5

Company Representation and Warranty

95

 

 

 

SECTION 5.

COMPANY’S REPRESENTATIONS AND WARRANTIES

95

 

i

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

5.1

Organization, Powers, Qualification, Good Standing, Business and Subsidiaries

95

5.2

Authorization of Borrowing, etc.

96

5.3

Financial Condition

97

5.4

No Material Adverse Effect

97

5.5

Title to Properties; Liens

97

5.6

Intellectual Property

97

5.7

Litigation; Adverse Facts

97

5.8

Payment of Taxes

98

5.9

Use of Proceeds; Governmental Regulation

98

5.10

Employee Benefit Plans

98

5.11

Environmental Protection

99

5.12

Disclosure

100

5.13

Compliance with Statutes, etc.

100

5.14

Matters Relating to Collateral

100

5.15

Insurance

101

5.16

Indebtedness

101

 

 

 

SECTION 6.

AFFIRMATIVE COVENANTS

102

 

 

 

6.1

Financial Statements and Other Reports

102

6.2

Corporate Existence, etc.

106

6.3

Payment of Taxes and Claims

107

6.4

Maintenance of Properties; Insurance

107

6.5

Books, Records, and Inspection Rights

107

6.6

Compliance with Laws, etc.

108

6.7

Execution of Loan Document by Future Domestic Subsidiaries; Additional
Collateral

108

6.8

Transactions with Affiliates

111

6.9

Use of Proceeds; Conduct of Business

111

6.10

Fiscal Year; Fiscal Quarter

111

6.11

Maintenance of Company Separateness

112

6.12

Interest Rate Protection

112

6.13

Existing Senior Subordinated Notes

112

 

 

 

SECTION 7.

NEGATIVE COVENANTS

112

 

 

 

7.1

Indebtedness

112

7.2

Liens and Related Matters

114

7.3

Investments; Joint Ventures

115

7.4

Guarantee Obligations

116

7.5

Restricted Junior Payments

117

7.6

Financial Covenants

118

7.7

Restrictions on Certain Fundamental Changes; Asset Sales and Acquisitions

118

7.8

Consolidated Capital Expenditures

119

 

ii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

7.9

Amendments of Documents Relating to other Indebtedness

120

 

 

 

SECTION 8.

EVENTS OF DEFAULT

121

 

 

 

8.1

Failure to Make Payments When Due

121

8.2

Default in Other Agreements

121

8.3

Breach of Certain Covenants

121

8.4

Breach of Warranty; etc.

121

8.5

Other Defaults Under Loan Documents

121

8.6

Bankruptcy; Appointment of Receiver, etc.

122

8.7

Collateral Documents; Guaranties; Repudiation of Obligations, etc.

122

8.8

Judgments and Attachments

123

8.9

ERISA

123

8.10

Change of Control

123

 

 

 

SECTION 9.

ADMINISTRATIVE AGENT

125

 

 

 

9.1

Appointment

125

9.2

Nature of Duties

125

9.3

Lack of Reliance on Administrative Agent

125

9.4

Certain Rights of Administrative Agent

126

9.5

Reliance

126

9.6

Right to Indemnity

126

9.7

Administrative Agent in its Individual Capacity

127

9.8

Holders

127

9.9

Resignation by Administrative Agent; Replacement

127

9.10

Collateral Matters

129

9.11

Delivery of Information

129

 

 

 

SECTION 10.

MISCELLANEOUS

130

 

 

 

10.1

Benefit of Agreement; Assignments; Participations

130

10.2

Expenses; Indemnity

132

10.3

Patriot Act

134

10.4

Set-Off

134

10.5

Ratable Sharing

135

10.6

Amendments and Waivers

135

10.7

Notices

138

10.8

Survival of Representations, Warranties and Agreements

139

10.9

Failure or Indulgence Not Waiver; Remedies Cumulative

139

10.10

Marshalling; Payments Set Aside

139

10.11

Severability

139

10.12

Obligations Several; Independent Nature of Lenders’ Rights

140

10.13

Headings

140

10.14

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

140

10.15

Successors and Assigns

141

 

iii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

10.16

Interest Rate Limitation

141

10.17

Confidentiality

141

10.18

Counterparts; Effectiveness

142

10.19

Judgment Currency

142

10.20

Domicile of Loans

143

10.21

Post-Closing Actions

143

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

I

—

FORM OF NOTICE OF BORROWING

II

—

FORM OF NOTICE OF CONVERSION/CONTINUATION

III

—

FORM OF REQUEST FOR ISSUANCE OF LETTER OF CREDIT

IV

—

FORM OF TERM NOTE

V

—

FORM OF REVOLVING NOTE

VI

—

FORM OF SWING LINE NOTE

VII

—

FORM OF INCREMENTAL TERM NOTE

VIII

—

FORM OF COMPLIANCE CERTIFICATE

IX

—

FORM OF OPINIONS OF COUNSEL TO THE LOAN PARTIES

X

—

FORM OF ASSIGNMENT AGREEMENT

XI

—

FORM OF CERTIFICATE RE NON-BANK STATUS

XII

—

FORM OF FINANCIAL CONDITION CERTIFICATE

XIII

—

FORM OF PLEDGE AGREEMENT

XIV

—

FORM OF SUBSIDIARY GUARANTY

XV

—

FORM OF COLLATERAL ACCOUNT AGREEMENT

XVI

—

FORM OF SECURITY AGREEMENT

XVII

—

FORM OF INCREMENTAL TERM LOAN COMMITMENT AGREEMENT

XVIII

—

FORM OF INCREMENTAL RL COMMITMENT AGREEMENT

 

SCHEDULES

 

2.1

—

LENDERS’ COMMITMENTS, LENDING OFFICES AND PRO RATA SHARES

3.7

—

EXISTING LETTERS OF CREDIT

5.1

—

JURISDICTION OF ORGANIZATION, SUBSIDIARIES OF COMPANY

5.6

—

LITIGATION

5.10A

—

PLANS

5.15

—

INSURANCE

7.1

—

CERTAIN EXISTING INDEBTEDNESS

7.3

—

CERTAIN EXISTING INVESTMENTS

7.4

—

CERTAIN EXISTING GUARANTEE OBLIGATIONS

10.21

 

POST CLOSING ACTIONS

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is dated as of December 1, 2009 and entered into by and
among ALLIANCE HEALTHCARE SERVICES, INC., a Delaware corporation (“Company”),
THE FINANCIAL INSTITUTIONS LISTED ON THE SIGNATURE PAGES HEREOF (together with
their permitted assignees, each individually referred to herein as a “Lender”
and collectively as the “Lenders”), and DEUTSCHE BANK TRUST COMPANY AMERICAS
(“DB”), as administrative agent for Lenders (in such capacity, “Administrative
Agent”).  All capitalized terms used herein and defined in Section 1.1 are used
herein as therein defined.

 

R E C I T A L S

 

WHEREAS, Company, as borrower, certain lenders party thereto and Administrative
Agent are party to that certain Credit Agreement, dated as of November 2, 1999
(as the same has been amended, modified and/or supplemented to date, the
“Existing Credit Agreement”);

 

WHEREAS, Company has issued $300,000,000 outstanding principal amount of
Existing Senior Subordinated Notes;

 

WHEREAS, on the Closing Date and in connection with the proposed refinancing of
Company’s indebtedness, Company intends to (i) refinance all of the outstanding
indebtedness (and terminate all commitments) under the Existing Credit Agreement
and (ii) repurchase all of its outstanding Existing Senior Subordinated Notes
that on the Closing Date have been tendered pursuant to the Tender Offer (with
any Existing Senior Subordinated Notes not repurchased on the Closing Date
pursuant to the Tender Offer to be repurchased on the final closing of the
Tender Offer or to be redeemed no later than February 24, 2010 pursuant to the
terms of the Existing Senior Subordinated Note Indentures) (the “Closing Date
Refinancing”);

 

WHEREAS, on the Closing Date and in connection with the Closing Date
Refinancing, Company will issue and sell the New Senior Notes in an aggregate
principal amount equal to $190,000,000;

 

WHEREAS, the Lenders have agreed to extend certain credit facilities to Company,
the proceeds of which will be used, (i) together with the proceeds of the
issuance and sale of the New Senior Notes and cash on hand of Company, to fund
the Closing Date Refinancing Requirements, and (ii) to provide financing for
working capital and other general corporate purposes of Company and its
Subsidiaries;

 

WHEREAS, Company desires to secure all of the Obligations hereunder and under
the other Loan Documents by granting to Administrative Agent, on behalf of
Lenders, a first priority security interest in (i) 100% of the capital stock of
each of its direct Pledged Subsidiaries, (ii) 65% of the Voting Stock and 100%
of the non-voting stock of each of its direct Material Foreign Subsidiaries and
(iii) certain other assets, in each case pursuant to and in accordance with the
terms of the Collateral Documents; and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, Subsidiary Guarantors have agreed to guarantee the Obligations of the
Loan Parties hereunder and under the other Loan Documents and to secure their
guaranties by granting to Administrative Agent, on behalf of Lenders, a first
priority security interest in (i) 100% of the capital stock of each of their
respective direct Pledged Subsidiaries, (ii) 65% of the Voting Stock and 100% of
the non-voting stock of each of their respective direct Material Foreign
Subsidiaries and (iii) certain other assets, in each case pursuant to and in
accordance with the terms of the Collateral Documents;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Company, Lenders and Administrative Agent agree
as follows:

 


SECTION 1.                                DEFINITIONS


 

1.1                                 Certain Defined Terms.  The following terms
used in this Agreement shall have the following meanings:

 

“Acquisition” means the acquisition by Company or any of its Subsidiaries (by
purchase or otherwise) of all or substantially all of the business, property or
fixed assets of, or the stock or other evidence of beneficial ownership of, any
Person or any division, business unit or line of business of any Person.

 

“Additional Collateral Documents” has the meaning assigned to that term in
Section 6.7B.

 

“Administrative Agent” has the meaning assigned to such term in the introduction
to this Agreement and also means and includes any successor Administrative Agent
appointed pursuant to Section 9.9.  In addition, for purposes of Sections 9,
10.2, 10.6, 10.7, 10.9 and 10.10, the reference to “Administrative Agent” shall
also be deemed to be a reference to “Collateral Agent,” and for purposes of
other provisions of this Agreement relating to Collateral Documents (other than
the Collateral Account Agreement), the Collateral covered thereby and the Liens
granted thereon, the reference to “Administrative Agent” shall be deemed to be a
reference to “Collateral Agent,” in each case as the context may appear.

 

“Affected Lender” has the meaning assigned to that term in Section 2.6B.

 

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to (i) vote 10% or more of the Voting Stock of such
Person or (ii) direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities or by contract
or otherwise.

 

“Agents” means, collectively, Administrative Agent and Collateral Agent.

 

“Agreement” means this Credit Agreement dated as of December 1, 2009, as it may
be amended, supplemented or otherwise modified from time to time.

 

2

--------------------------------------------------------------------------------


 

“Applicable Commitment Fee Percentage” means, as at any date of determination, a
rate per annum equal to 0.50%.

 

“Applicable Increased Revolving Loan Spread” means, at any time, with respect to
all Revolving Loans following the date of the addition of any Incremental RL
Commitments pursuant to Section 2.12 which are subject to Applicable Margins
that are greater than the Applicable Margins applicable to the Revolving Loans
prior to such Incremental RL Commitments, the Applicable Margins applicable to
all Revolving Loans shall be increased to such greater Applicable Margins.

 

“Applicable Increased Term Loan Spread” means, at any time, with respect to any
then existing Tranche of Term Loans at the time of the provision of any new
Tranche of Incremental Term Loans pursuant to Section 2.11 which is subject to
an “effective interest rate margin” that is less than the “effective interest
rate margin” applicable to such new Tranche of Incremental Term Loans by more
than 0.50%, the margin per annum (expressed as a percentage) determined by
Administrative Agent (and notified to the Lenders) as the margin per annum
required to cause the “effective interest rate margin” applicable to such then
existing Tranche of Term Loans to equal (i) the “effective interest rate margin”
applicable to such newly created Tranche of Incremental Term Loans minus
(ii) 0.50%.  Each determination of the “Applicable Increased Term Loan Spread”
shall be made by Administrative Agent taking into account the relevant factors
outlined in the proviso to subclause (III) of clause (vii) of Section 2.11A and
shall be conclusive and binding on all Lenders absent manifest error.

 

“Applicable Leverage Ratio” means, with respect to any date of determination,
the Consolidated Leverage Ratio set forth in the Pricing Certificate (as defined
below) in effect for the Pricing Period (as defined below) in which such date of
determination occurs.  For purposes of this definition, (i) “Pricing
Certificate” means an Officer’s Certificate of Company certifying as to the
Consolidated Leverage Ratio as of the last day of any Fiscal Quarter and setting
forth the calculation of such Consolidated Leverage Ratio in reasonable detail,
which Officer’s Certificate may be delivered to Administrative Agent at any time
on or after the date of delivery by Company of the Compliance Certificate (the
“Related Compliance Certificate”) with respect to the period ending on the last
day of such Fiscal Quarter pursuant to Section 6.1(iii), and (ii) “Pricing
Period” means each period commencing on the first Business Day after the
delivery to Administrative Agent of a Pricing Certificate and ending on the day
immediately preceding the day on which the next succeeding Pricing Period
commences; provided that anything contained in this definition to the contrary
notwithstanding, (a) the first Pricing Period shall commence no earlier than the
date on which Company delivers a Compliance Certificate in respect of the Fiscal
Quarter ending June 30, 2010, and the Pricing Certificate in respect of the
first Pricing Period may be delivered at any time on or after such date and
shall relate to the most recent financial statements delivered by Company to
Administrative Agent pursuant to Section 6.1(i), (b) the Applicable Leverage
Ratio for the period from the Closing Date to but excluding the date of
commencement of the first Pricing Period shall be deemed to be greater than or
equal to 2.75:1.00 and less than or equal to 4.25:1.00, and (c) in the event
that, after the commencement of the first Pricing Period, (X) Company fails to
deliver a Pricing Certificate to Administrative Agent setting forth the
Consolidated Leverage Ratio as of the last day of any Fiscal Quarter on or
before the last day (the “Cutoff Date”) on which Company is required to deliver
the Related Compliance Certificate and (Y) Administrative Agent determines (each
such

 

3

--------------------------------------------------------------------------------


 

determination being an “Agent Determination”) on or after the Cutoff Date (on
the basis of the Related Compliance Certificate or a Pricing Certificate
delivered after the Cutoff Date) that the Applicable Leverage Ratio that would
have been in effect if Company had delivered a Pricing Certificate on the Cutoff
Date is greater than the Consolidated Leverage Ratio set forth in the most
recent Pricing Certificate actually delivered by Company, then (1) the
Applicable Leverage Ratio in effect for the period from the Cutoff Date to the
date of delivery by Company of the next Pricing Certificate (or, if earlier, the
next date on which an Agent Determination is made) shall be the Consolidated
Leverage Ratio determined pursuant to the Agent Determination and (2) on the
first Business Day after Administrative Agent delivers written notice to Company
of any Agent Determination, Company shall pay to Administrative Agent, for
distribution (as appropriate) to Lenders, an aggregate amount equal to the
additional interest and letter of credit fees Company would have been required
to pay in respect of all Loans or Letters of Credit in respect of which any
interest or Fees have been paid by Company during the period from the Cutoff
Date to the date such notice is given by Administrative Agent to Company if the
amount of such interest and fees had been calculated using the Applicable
Leverage Ratio based on such Agent Determination.

 

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the
Consolidated Leverage Ratio set forth in any Pricing Certificate delivered for
any period is inaccurate for any reason and the result thereof is that the
Lenders received interest for any period based on an Applicable Revolving LIBOR
Margin or an Applicable Revolving Base Rate Margin that is less than that which
would have been applicable had the Consolidated Leverage Ratio been accurately
determined, then, for all purposes of this Agreement, the “Applicable Revolving
LIBOR Margin” and the “Applicable Revolving Base Rate Margin” for any day
occurring within the period covered by such Pricing Certificate shall
retroactively be deemed to be the relevant percentage as based upon the
accurately determined Consolidated Leverage Ratio for such period, and any
shortfall in the interest theretofore paid by Company for the relevant period
pursuant to Sections 2.2A(ii)(a) and 2.2A(ii)(b) as a result of the
miscalculation of the Consolidated Leverage Ratio shall be deemed to be (and
shall be) due and payable under the relevant provisions of
Section 2.2A(ii)(a) or 2.2A(ii)(b), as applicable, at the time the interest or
fees for such period were required to be paid pursuant to said Section on the
same basis as if the Consolidated Leverage Ratio had been accurately set forth
in such Pricing Certificate (and shall remain due and payable until paid in
full, together with all amounts owing under Section 2.2E, in accordance with the
terms of this Agreement).

 

“Applicable Margins” means the Applicable Revolving Base Rate Margin, the
Applicable Revolving LIBOR Margin, the Applicable Term Loan Base Rate Margin and
the Applicable Term Loan LIBOR Margin.

 

“Applicable Revolving Base Rate Margin” means, with respect to any date of
determination, a rate per annum equal to the percentage set forth below opposite
the Applicable Leverage Ratio in effect as of such date of determination, any
change in any such Applicable Revolving Base Rate Margin to be effective on the
date of any corresponding change in the Applicable Leverage Ratio:

 

Applicable Leverage Ratio

 

Applicable Revolving Base Rate
Margin

 

 

 

 

 

greater than 4.25:1.00

 

2.75%

 

 

 

 

 

greater than or equal to 2.75:1.00, but equal to or less than 4.25:1.00

 

2.50%

 

 

 

 

 

less than 2.75:1.00

 

2.25%

 

 

4

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, on and after the date of the most recent creation
of Incremental RL Commitments which gives rise to a determination of a new
Applicable Increased Revolving Loan Spread, the Applicable Revolving Base Rate
Margin shall be the higher of (I) the Applicable Increased Revolving Loan Spread
and (II) the Applicable Revolving Base Rate Margin as otherwise determined above
in the absence of this sentence.

 

“Applicable Revolving LIBOR Margin” means, as at any date of determination, a
rate per annum equal to the percentage set forth below opposite the Applicable
Leverage Ratio in effect as of such date of determination, any change in any
such Applicable Revolving LIBOR Margin to be effective on the date of any
corresponding change in the Applicable Leverage Ratio:

 

Applicable Leverage Ratio

 

Applicable Revolving LIBOR Margin

 

 

 

 

 

greater than 4.25:1.00

 

3.75%

 

 

 

 

 

greater than or equal to 2.75:1.00, but equal to or less than 4.25:1.00

 

3.50%

 

 

 

 

 

less than 2.75:1.00

 

3.25%

 

 

Notwithstanding the foregoing, on and after the date of the most recent creation
of Incremental RL Commitments which gives rise to a determination of a new
Applicable Increased Revolving Loan Spread, the Applicable Revolving LIBOR
Margin shall be the higher of (I) the Applicable Increased Revolving Loan Spread
and (II) the Applicable Revolving LIBOR Margin as otherwise determined above in
the absence of this sentence.

 

“Applicable Term Loan Base Rate Margin” means a rate per annum equal to 2.50%.

 

Notwithstanding the foregoing, (a) in the case of any Incremental Term Loan
maintained as a Base Rate Loan of a given Tranche, the Applicable Term Loan Base
Rate Margin shall be that percentage per annum set forth in, or calculated in
accordance with, Section 2.11 and the relevant Incremental Term Loan Commitment
Agreement; and (b) on and after the date of the most recent incurrence of any
Tranche of Incremental Term Loans which gives rise to a determination of a new
Applicable Increased Term Loan Spread, the Applicable Term Loan Base Rate
Margins for any Tranche of Term Loans (other than such new Tranche of
Incremental Term Loans) shall be the higher of (I) the Applicable Increased Term
Loan Spread for such Tranche of Term Loans and (II) the Applicable Term Loan
Base Rate Margin for such Tranche of Term Loans as otherwise determined above in
the absence of this clause (b).

 

5

--------------------------------------------------------------------------------


 

“Applicable Term Loan LIBOR Margin” means a rate per annum equal to 3.50%.

 

Notwithstanding the foregoing, (a) in the case of any Incremental Term Loan
maintained as a LIBOR Loan of a given Tranche, the Applicable Term Loan LIBOR
Margin shall be that percentage per annum set forth in, or calculated in
accordance with, Section 2.11 and the relevant Incremental Term Loan Commitment
Agreement; and (b) on and after the date of the most recent incurrence of any
Tranche of Incremental Term Loans which gives rise to a determination of a new
Applicable Increased Term Loan Spread, the Applicable Term Loan LIBOR Margin for
any Tranche of Term Loans (other than such new Tranche of Incremental Term
Loans) shall be the higher of (I) the Applicable Increased Term Loan Spread for
such Tranche of Term Loans and (II) the Applicable Term Loan LIBOR Margin for
such Tranche of Term Loans as otherwise determined above in the absence of this
clause (b).

 

“Asset Sale” means the sale by Company or any of its Subsidiaries (other than
any Designated Non-Wholly Owned Subsidiary) to any Third Party of (i) any of the
stock or other ownership interests of any of Company’s Subsidiaries,
(ii) substantially all of the assets of any division or line of business of
Company or any of its Subsidiaries, or (iii) any other assets (whether tangible
or intangible) of Company or any of its Subsidiaries outside of the ordinary
course of business (other than any other such assets to the extent that the
aggregate value of such assets sold in any single transaction or related series
of transactions is equal to $2,500,000 or less).

 

“Assignment Agreement” means an Assignment Agreement in substantially the form
of Exhibit X annexed hereto.

 

“Available Amount” means, as of any date of determination, an amount equal to
(i) the aggregate amount of net cash proceeds received by Company after the
Closing Date in respect of any equity contributions made to Company by, or any
issuances of equity Securities by Company to, any Third Party other than an
Unrestricted Subsidiary (other than (x) proceeds from purchases of capital stock
of Company to the extent such purchases are financed with the proceeds of
Investments permitted under Section 7.3(ii) and (y) proceeds from Cure Amounts)
plus (ii) the aggregate amount of Retained Excess Cash Flow (as defined in
Section 2.4B(iii)(c)) as of such date plus (iii) the aggregate amount of
Retained Prepayments (as defined in Section 2.4B(iv)(c)) as of such date plus
(iv) $25,000,000 minus (v) any proceeds received by Company from the issuance of
new shares of its common stock to the extent such proceeds are used as provided
in Section 7.5(c).  For purposes of clause (i) of the definition of Available
Amount Usage only, Available Amount shall also include the attributable amount
of any issuances of equity Securities by Company to any Third Party other than
an Unrestricted Subsidiary in respect of an Unrestricted Investment acquired
pursuant to Section 7.3(vi)(b).

 

“Available Amount Usage” means, as of any date of determination, an amount equal
to the sum of (i) the aggregate amount of Investments made pursuant to
Section 7.3(vi)(b) as of such date plus (ii) the aggregate amount of Restricted
Junior Payments made pursuant to Section 7.5(ii)(e) on or prior to such date
plus (iii) the aggregate amount of any Refinancing Premiums paid by Company on
or prior to such date plus (iv) the aggregate amount of Consolidated Capital
Expenditures incurred by Company and its Subsidiaries pursuant to Section 7.8B. 
If (x) any Unrestricted Subsidiary becomes a Subsidiary in accordance with the
definition of “Subsidiary” or (y) any Designated Non-Wholly-Owned Subsidiary
ceases to be a Designated Non-Wholly-Owned Subsidiary pursuant to the definition
thereof, the original Investment (if any) in such Unrestricted Subsidiary or
such Designated Non-Wholly-Owned Subsidiary made pursuant to
Section 7.3(vi)(b) shall cease to be considered Available Amount Usage.

 

6

--------------------------------------------------------------------------------


 

“Back-Stop Arrangements” shall mean, collectively, Letter of Credit Back-Stop
Arrangements and Swing Line Back-Stop Arrangements.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, at any time, the highest of (i) the Prime Rate, (ii) the rate
which is 1/2 of 1% in excess of the Federal Funds Effective Rate or (iii) LIBOR
for a LIBOR Loan with a one-month interest period commencing on such day plus
1.00%.  For purposes of this definition, LIBOR shall be determined using LIBOR
as otherwise determined by Administrative Agent in accordance with the
definition of LIBOR, except that (x) if a given day is a Business Day, such
determination shall be made on such day (rather than two Business Days prior to
the commencement of an Interest Period) or (y) if a given day is not a Business
Day, LIBOR for such day shall be the rate determined by Administrative Agent
pursuant to preceding clause (x) for the most recent Business Day preceding such
day.  Any change in the Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or such LIBOR shall be effective as of the opening of
business on the day of such change in the Prime Rate, the Federal Funds
Effective Rate or such LIBOR, respectively.

 

“Base Rate Loans” means Loans bearing interest at rates determined by reference
to the Base Rate as provided in Section 2.2A.

 

“Business Day” means, for all purposes other than as covered by clause
(ii) below, (i) any day excluding Saturday, Sunday and any day which is a legal
holiday under the laws of the States of New York or California or is a day on
which banking institutions located in such states are authorized or required by
law or other governmental action to close and, (ii) with respect to all notices,
determinations, fundings and payments in connection with LIBOR or any LIBOR
Loans, any day that is a Business Day described in clause (i) above and that is
also a day for trading by and between banks in Dollar deposits in the London
interbank market.

 

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

 

“Cash” means money, currency or a credit balance in a Deposit Account.

 

“Cash Equivalents” means (i) marketable securities (a) issued or directly and
unconditionally guaranteed as to interest and principal by the United States
government or (b) issued by any agency of the United States the obligations of
which are backed by the full faith and credit of the United States, in each case
maturing within 24 months after the date of acquisition thereof; (ii) marketable
direct obligations issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof,
in each case maturing within 24 months after the date of acquisition thereof and
having, at the time

 

7

--------------------------------------------------------------------------------


 

of the acquisition thereof, an investment grade rating generally obtainable from
either Standard & Poor’s Ratings Group (“S&P”) or Moody’s Investors
Service, Inc. (“Moody’s”); (iii) commercial paper maturing no more than 12
months from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-2 from S&P or at least P-2 from
Moody’s; (iv) domestic and Eurodollar certificates of deposit or bankers’
acceptances maturing within 24 months after the date of acquisition thereof and
issued or accepted by any Lender or by any other commercial bank that has
combined capital and surplus of not less than $250,000,000; (v) repurchase
agreements with a term of not more than 30 days for underlying securities of the
types described in clauses (i), (ii) and (iv) above entered into with any
commercial bank meeting the requirements specified in clause (iv) above or with
any securities dealer of recognized national standing; (vi) shares of investment
companies registered under the Investment Company Act of 1940, as amended, or
money market funds that invest solely in one or more of the types of investments
referred to in clauses (i) through (v) above; and (vii) in the case of any
Foreign Subsidiary, high quality, short-term liquid Investments made by such
Foreign Subsidiary in the ordinary course of managing its surplus cash position
in a manner consistent with past practices.

 

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit XI annexed hereto delivered by a Lender to Administrative Agent
pursuant to Section 2.7B(iii).

 

“Change of Control” means, and shall be deemed to have occurred, if: (i) any
person, entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act) (other than the Investors, their Affiliates and Management
Investors) shall at any time have acquired direct or indirect beneficial
ownership of 35% or more of the outstanding Voting Stock of Company, unless the
Investors, their Affiliates and the Management Investors shall, at the relevant
time, have the collective right or ability, either by contract or pursuant to a
written proxy or other written evidence of voting power, to elect or designate
for election a majority of the Board of Directors of Company; and/or (ii) a
“change of control” or similar event shall occur as provided in any New Senior
Notes Documents or the documents governing any Refinancing Debt.

 

“Class” means, as applied to Lenders, each of the following two classes of
Lenders:  (i) Lenders having Revolving Loan Exposure and (ii) Lenders having
Term Loan Exposure.

 

“Closing Date” means the date on or before December 1, 2009, on which the
initial Loans are made.

 

“Closing Date Refinancing” has the meaning assigned to that term in the recitals
to this Agreement.

 

“Closing Date Refinancing Requirements” means the aggregate of all amounts
necessary (i) to repurchase or redeem all Existing Senior Subordinated Notes and
to pay tender premiums in connection therewith, plus any accrued and unpaid
interest thereon (but excluding any Existing Senior Subordinated Notes not
tendered pursuant to the Tender Offer as of the Closing Date), (ii) to repay all
Indebtedness outstanding under the Existing Credit Agreement and (iii) to pay
Transaction Costs.

 

8

--------------------------------------------------------------------------------


 

“Collateral” means all of the property (including capital stock) in which Liens
are purported to be granted pursuant to the Collateral Documents as security for
the obligations.

 

“Collateral Account” has the meaning assigned to that term in the Collateral
Account Agreement.

 

“Collateral Account Agreement” means the Collateral Account Agreement executed
and delivered by Company and Administrative Agent on the Closing Date,
substantially in the form of Exhibit XV annexed hereto, as such Collateral
Account Agreement may hereafter be amended, supplemented or otherwise modified
from time to time.

 

“Collateral Agent” means Deutsche Bank Trust Company Americas, in its capacity
as Collateral Agent for the benefit of the Secured Parties under the Collateral
Documents (other than the Collateral Account Agreement) and shall include any
successor Collateral Agent.

 

“Collateral Documents” means, and includes each of, the Pledge Agreement, the
Collateral Account Agreement, the Security Agreement and any Additional
Collateral Document that may be entered into from time to time after the Closing
Date by Company or any Subsidiary of Company pursuant to Section 6.7B; provided
that any cash collateral or other agreements entered into pursuant to the
Back-Stop Arrangements shall constitute “Collateral Documents” solely for
purposes of (x) Sections 5.2B and 7.2(iii) and (y) the term “Loan Documents” as
used in Sections 7.1(i), 7.2C and 10.2.

 

“Commitment Fee” has the meaning assigned to that term in Section 2.3A.

 

“Commitments” means the commitments of Lenders to make Loans as set forth in
Section 2.1A, i.e., whether an Initial Term Loan Commitment, a Revolving Loan
Commitment or an Incremental Loan Commitment.

 

“Company” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit VIII annexed hereto delivered to Administrative Agent and Lenders by
Company pursuant to Section 6.1(iii).

 

“Confidential Information Memorandum” means that certain Confidential
Information Memorandum relating to Company dated November 2009.

 

“Consent Solicitation” means the solicitation by Company from the holders of
outstanding Existing Senior Subordinated Notes of consents to certain amendments
to the Existing Senior Subordinated Note Indentures in accordance with the terms
of the Tender Offer Materials.

 

9

--------------------------------------------------------------------------------


 

“Consolidated Adjusted EBITDA” means, with respect to any Person for any period,
an amount equal to (i) Consolidated Net Income plus (ii) to the extent the
following items are deducted in calculating such Consolidated Net Income, the
sum, without duplication, of the amounts for such period of (a) Consolidated
Interest Expense, (b) taxes computed on the basis of income, (c) total
depreciation expense, (d) total amortization expense (including amortization of
deferred financing fees and other original issue discount and banking fees,
charges and commissions (e.g., letter of credit fees and commitment fees) of
such Person determined on a consolidated basis for such period), (e) any
expenses or charges incurred in connection with any issuance of debt or equity
Securities (including upfront fees payable in respect of bank facilities),
(f) any restructuring charges or reserves, (g) any fees and expenses related to
Acquisitions and Investments permitted hereunder or acquisitions consummated
prior to the date hereof, (h) any other non-cash charges, (i) any deduction for
minority interest expense, (j) severance charges for such period, not to exceed
$1,500,000 for any one Fiscal Year and (k) any other non-recurring charges minus
(iii) to the extent the following items are added in calculating such
Consolidated Net Income, the sum, without duplication, of the amounts for such
period of (a) any non-recurring gains, (b) any non-cash gains and (c) any gains
arising as a result of the repurchase or assignment of Term Loans at a discount
pursuant to Section 2.13, all of the foregoing as determined on a consolidated
basis for such Person and its Subsidiaries in conformity with GAAP; provided
that, for purposes of Sections 2.11, 2.12, 7.6 and 7.7(ii) only,
(X) Consolidated Adjusted EBITDA of any Included Pro Forma Entity (other than
any Unrestricted Subsidiary redesignated as a Subsidiary of Company) shall be
increased (if positive) or decreased (if negative) by any Pro Forma Adjustment
applicable thereto and (Y) Consolidated Adjusted EBITDA of Company and its
Subsidiaries shall be increased (if positive) or decreased (if negative) by the
Net EBITDA Adjustment.

 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or other consideration or accrued as a
liability and including that portion of Capital Leases which is capitalized as
principal on the consolidated balance sheet of Company and its Subsidiaries) by
Company and its Subsidiaries during that period that, in conformity with GAAP,
are included in “additions to property, plant or equipment” or comparable items
reflected in the consolidated statement of cash flows of Company and its
Subsidiaries; provided that Consolidated Capital Expenditures shall not include
(i) any such expenditures constituting all or a portion of the purchase price in
connection with any Acquisition, (ii) any such expenditures made in connection
with the replacement, substitution, repair or restoration of any assets to the
extent financed (a) with insurance proceeds received by Company or any of its
Subsidiaries on account of the loss of, or any damage to, the assets being
replaced, substituted for, repaired or restored or (b) with the proceeds of any
compensation awarded to Company or any of its Subsidiaries as a result of the
taking, by eminent domain or condemnation, of the assets being replaced or
substituted for, (iii) the purchase price of any equipment that is purchased
simultaneously with the trade-in of any existing equipment by Company or any of
its Subsidiaries to the extent that the gross amount of such purchase price is
reduced by any credit granted by the seller of such equipment for such equipment
being traded in, or (iv) the purchase price of any property, plant or equipment
purchased within one year of the consummation of any Asset Sale or any other
sale by Company or any of its Subsidiaries of any other property, plant or
equipment to the extent purchased with the Net Asset Sale Proceeds of such Asset
Sale or the proceeds of such other sale.

 

10

--------------------------------------------------------------------------------


 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Company and its Subsidiaries on a consolidated basis which may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Company and its Subsidiaries on a consolidated basis which
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portions of Funded Debt.

 

“Consolidated Excess Cash Flow” means, for any Fiscal Year, an amount (if
positive) equal to (i) the sum, without duplication, of the amounts for such
Fiscal Year of (a) Consolidated Net Income, (b) the amount of all non-cash
charges to the extent deducted in arriving at such Consolidated Net Income,
(c) any net decrease in Consolidated Working Capital since the end of the
preceding Fiscal Year, and (d) the aggregate net non-cash loss realized by
Company and its Subsidiaries in connection with the sale, lease, transfer or
other disposition of assets by Company and its Subsidiaries during such Fiscal
Year (other than sales in the ordinary course of business), to the extent
deducted in arriving at such Consolidated Net Income, minus (ii) the sum,
without duplication, of the amounts for such Fiscal Year of (a) the amount of
all non-cash credits to the extent added in arriving at such Consolidated Net
Income, (b) Consolidated Capital Expenditures actually paid in Cash during such
Fiscal Year (net of the principal amount of any Indebtedness (other than the
Revolving Loans) incurred to finance such Consolidated Capital Expenditures,
whether incurred in such Fiscal Year or in the immediately succeeding Fiscal
Year), provided that the amount deducted pursuant to this clause (b) in respect
of any Fiscal Year shall not exceed the amount permitted to be spent under
Section 7.8A during such Fiscal Year, (c) the aggregate amount of all
prepayments of Revolving Loans and Swing Line Loans to the extent accompanied by
permanent reductions in the Revolving Loan Commitments, (d) the aggregate amount
of all principal payments in respect of any Indebtedness of Company or any of
its Subsidiaries (including the Term Loans, the principal component of any
payments in respect of Capital Leases and principal payments on Equipment
Notes), other than (1) any mandatory prepayments of the Term Loans pursuant to
Section 2.4B(iii), (2) any repurchases of Term Loans pursuant to Section 2.13A,
(3) any voluntary prepayments of Term Loans deducted pursuant to
Section 2.4B(iii)(c)(II), (4) any prepayments of Indebtedness with the proceeds
of other Indebtedness, or (5) repayments in respect of any revolving credit
facility except to the extent there is a permanent reduction in commitments
thereunder in connection with such repayments, (e) any net increase in
Consolidated Working Capital since the end of the preceding Fiscal Year, (f) the
aggregate net non-cash gain realized by Company and its Subsidiaries in
connection with the sale, lease, transfer or other disposition of assets by
Company and its Subsidiaries during such Fiscal Year (other than sales in the
ordinary course of business), (g) the aggregate amount of all Cash payments made
by Company and its Subsidiaries in respect of long-term liabilities of Company
or any of its Subsidiaries other than Indebtedness, (h) the aggregate amount of
new Investments made in Cash in accordance with Section 7.3(vi), (i) the
aggregate amount of Cash consideration paid in connection with any Acquisitions
(net of any such consideration paid out of any Net Asset Sale Proceeds), (j) the
aggregate amount of Restricted Junior Payments made in accordance with
Section 7.5(a) (to the extent such Restricted Junior Payments are required by
the terms of the applicable management and/or employee stock plan, stock
subscription agreement or shareholder agreement), (k) the aggregate amount of
any expenditures actually made in Cash by Company and its Subsidiaries during
such Fiscal Year (including expenditures for the payment of financing fees) to
the extent such expenditures are not expensed during such Fiscal Year, (l) the
aggregate amount of any net currency gains realized by Company and its
Subsidiaries during such Fiscal Year that are prohibited from being repatriated
to the United States, and (m) the aggregate amount of any premium, make-whole or
penalty payments actually paid in cash during such Fiscal Year that are required
in connection with any prepayment of Indebtedness and that are accounted for by
Company as extraordinary items, all of the foregoing as determined on a
consolidated basis for Company and its Subsidiaries in accordance with GAAP.

 

11

--------------------------------------------------------------------------------


 

“Consolidated Interest Expense” means, with respect to any Person for any
period, an amount equal to, without duplication, (i) total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP,
capitalized interest and any administrative agency or commitment or other
similar fees payable in respect of bank facilities) of such Person and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP, with
respect to all outstanding Indebtedness of such Person and its Subsidiaries,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financings and net costs
under Interest Rate Agreements, but excluding, however, any amounts referred to
in Section 2.3 payable to Administrative Agent, Syndication Agents and Lenders
on or before the Closing Date minus (ii) total interest income of such Person
and its Subsidiaries, determined on a consolidated basis in accordance with
GAAP, but excluding, however, any interest income not received in Cash during
such period; provided, that, for purposes of Sections 7.6 and 7.7(ii) only,
Consolidated Interest Expense of Company and its Subsidiaries shall be increased
(if positive) or decreased (if negative) by the Net Interest Adjustment.

 

“Consolidated Leverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of (i) Consolidated Total Debt as of such date to (ii) Consolidated
Adjusted EBITDA of Company and its Subsidiaries for the four Fiscal Quarter
period ending on such date; provided that for purposes of any calculation of the
Consolidated Leverage Ratio for purposes of Sections 2.11, 2.12, 7.6 and
7.7(ii) only, Consolidated Total Debt shall be determined in accordance with the
requirements of the definition of “Pro Forma Basis” contained herein.

 

“Consolidated Net Income” means, with respect to any Person (the “Subject
Person”) for any period, the net income (or loss) of the Subject Person and its
Subsidiaries on a consolidated basis for such period taken as a single
accounting period determined in conformity with GAAP; provided that there shall
be excluded (i) the income (or loss) of any Person in which any other Person
(other than the Subject Person or any of its wholly-owned Subsidiaries) has a
joint interest to the extent of such interest held by Persons other than the
Subject Person or any of its wholly-owned Subsidiaries and to the extent that
the payment of dividends or other similar distributions by such Person is
prohibited or restricted directly or indirectly by the terms of its
organizational documents or any agreement, governmental order or regulation,
contract or otherwise, (ii) the income (or loss) of any Person accrued prior to
the date it becomes a Subsidiary of the Subject Person or is merged into or
consolidated with the Subject Person or any of its Subsidiaries or that Person’s
assets are acquired by the Subject Person or any of its Subsidiaries, (iii) any
after-tax gains or losses, and any related fees and expenses, in each case to
the extent attributable to Asset Sales or returned surplus assets of any Pension
Plan, (iv) any translation currency gains and losses, and (v) (to the extent not
included in clauses (i) through (iv) above) any net extraordinary gains or net
extraordinary losses.

 

12

--------------------------------------------------------------------------------


 

“Consolidated Senior Secured Debt” means Consolidated Total Debt minus (i) the
aggregate principal amount of Subordinated Indebtedness of Company and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP,
(ii) any other Indebtedness of Company and its Subsidiaries incurred from time
to time and subordinated in right of payment to the Obligations and (iii) any
Indebtedness of Company and its Subsidiaries which is not secured by a Lien on
assets of Company or its Subsidiaries.

 

“Consolidated Senior Secured Leverage Ratio” means, as of the last day of any
Fiscal Quarter, the ratio of (i) Consolidated Senior Secured Debt as of such
date to (ii) Consolidated Adjusted EBITDA of Company and its Subsidiaries for
the four Fiscal Quarter period ending on such date; provided that for purposes
of Sections 2.11 and 2.12 only, Consolidated Senior Secured Debt shall be
determined in accordance with the requirements of the definition of “Pro Forma
Basis” contained herein.

 

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Company and its Subsidiaries
under clauses (i), (ii) and (iii) of the definition of “Indebtedness” (but only
to the extent, in the case of said clause (iii), of any drawings honored under
letters of credit and not yet reimbursed by Company or any of its Subsidiaries),
as determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Working Capital” means, as at any date of determination, the
excess (or deficit) of Consolidated Current Assets over Consolidated Current
Liabilities.

 

“Contractual Obligation”, as applied to any Person, means any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
loan agreement or any other material contract, undertaking, agreement or other
instrument to which that Person is a party or by which it or any of its
properties is bound or to which it or any of its properties is subject.

 

“Cure Amount” has the meaning assigned to that term in the last paragraph of
Section 8.

 

“Cure Right” has the meaning assigned to that term in the last paragraph of
Section 8.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, currency futures contract, currency option contract, synthetic
currency exchange rate cap, commodity agreement or other similar agreement or
arrangement to which Company or any of its Subsidiaries is a party.

 

“DB” means Deutsche Bank Trust Company Americas.

 

“Default Period” has the meaning assigned to that term in Section 2.9.

 

“Defaulting Lender” has the meaning assigned to that term in Section 2.9.

 

13

--------------------------------------------------------------------------------


 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Designated Non-Wholly-Owned Subsidiaries” means Subsidiaries of Company which
are (a) not wholly-owned by Company or another wholly-owned Subsidiary of
Company and (b) either (i) listed on Schedule 5.1 annexed hereto or (ii) formed
or acquired after the Closing Date and designated by Company as a “Designated
Non-Wholly-Owned Subsidiary” in a written notice to Administrative Agent, with
Investments in Designated Non-Wholly-Owned Subsidiaries being subject to the
limitations of Section 7.3(vi).  A Subsidiary of Company may cease to be a
Designated Non-Wholly-Owned Subsidiary if (i) Company shall have notified
Administrative Agent in writing that such Subsidiary shall no longer constitute
a Designated Non-Wholly-Owned Subsidiary and (ii) the provisions of Section 6.7
shall have been complied with in respect of such Subsidiary.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Domestic Subsidiary” means a Subsidiary of Company organized under the laws of
the United States or any state thereof.

 

“Drawing” has the meaning assigned to that term in Section 3.5B.

 

“Eligible Assignee” means (A) (i) a commercial bank organized under the laws of
the United States or any state thereof; (ii) a savings and loan association or
savings bank organized under the laws of the United States or any state thereof;
(iii) a commercial bank organized under the laws of any other country or a
political subdivision thereof; provided that (x) such bank is acting through a
branch or agency located in the United States or (y) such bank is organized
under the laws of a country that is a member of the Organization for Economic
Cooperation and Development or a political subdivision of such country; and
(iv) any other entity which is an “accredited investor” (as defined in
Regulation D under the Securities Act) which extends credit or buys loans as one
of its businesses including insurance companies, mutual funds and lease
financing companies; and (B) any Lender, any Affiliate of any Lender and, with
respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor; provided that neither Company nor any Affiliate of Company
shall be an Eligible Assignee, in each case except to the extent permitted by
Section 2.13.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by Company or
any of its Subsidiaries (i) in the ordinary course of such Person’s business or
(ii) as required in connection with a financing transaction or an acquisition or
disposition of real estate) or proceedings relating in any way to any
Environmental Law (for purposes of this definition, “Claims”), including (a) any
and all Claims by governmental or regulatory authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (b) any and all Claims by any Third Party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the environment.

 

14

--------------------------------------------------------------------------------


 

“Environmental Laws” means any and all present and future laws, statutes,
ordinances, rules, regulations, requirements, restrictions, permits, orders, and
determinations of any governmental authority that have the force and effect of
law, and that pertain to pollution (including hazardous, toxic or dangerous
substances), natural resources or the environment, whether federal, state, or
local, domestic or foreign including environmental response laws such as the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended by the Superfund Amendments and Reauthorization Act of 1986 and as the
same may be further amended (hereinafter collectively called “CERCLA”).

 

“Equipment Notes” means one or more promissory notes evidencing Indebtedness
incurred by Company or any of its Subsidiaries in connection with the purchase
of equipment, which Indebtedness is secured solely by such equipment and the
proceeds thereof and which Indebtedness and Liens are permitted under Sections
7.1 and 7.2, respectively.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Company or any of its Subsidiaries within the meaning
of Section 414(b) or (c) of the Internal Revenue Code, and for the purpose of
Section 302 of ERISA and/or Section 412, 4971, 4977 and/or each “applicable
section” under Section 414(t)(2) of the Internal Revenue Code, within the
meaning of Section 414(b), (c), (m) or (o) of the Internal Revenue Code.

 

“ERISA Event” means any of the following events or occurrences:

 

(i)                                     any reportable event, as defined in
Section 4043 of ERISA, with respect to a Pension Plan, as to which the PBGC has
not waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation
Section 4043 the requirement of Section 4043(a) of ERISA that it be notified of
such event;

 

(ii)                                  the filing under Section 4041(c) of ERISA
of a notice of intent to terminate any Pension Plan or the termination of any
Pension Plan under Section 4041(c) of ERISA;

 

(iii)                               the filing of a notice under
Section 4041(b) of ERISA of intent to terminate any Pension Plan if such
termination would require additional contributions in order to be considered a
standard termination within the meaning of Section 4041(b) of ERISA; provided,
however, solely for purposes of Section 6.1(viii), the filing of a notice of
intent to terminate any Pension Plan pursuant to this clause (iii) shall
constitute an ERISA Event only if the additional contributions are in excess of
$20,000,000;

 

(iv)                              the institution of proceedings, or the
occurrence of an event or condition which would reasonably be expected to
constitute grounds for the institution of proceedings, in either case, by the
PBGC under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan;

 

15

--------------------------------------------------------------------------------


 

(v)                                 the failure by Company, any of its
Subsidiaries or any ERISA Affiliate to make a required contribution to any
Pension Plan or Multiemployer Plan that would reasonably be expected to result
in the imposition of a Lien under Section 430 of the Internal Revenue Code or
Section 303 or 4068 of ERISA, in any case, on any assets of Company or its
Subsidiaries, or the arising of such a Lien; there being or arising any “unpaid
minimum required contribution” or “accumulated funding deficiency” (as defined
or otherwise set forth in Section 4971 of the Internal Revenue Code or Part 3 of
Subtitle B of Title I of ERISA) with respect to any Pension Plan or
Multiemployer Plan; or the filing or any request for or receipt of a minimum
funding waiver under Section 412 of the Internal Revenue Code with respect to
any Pension Plan or Multiemployer Plan; or a determination that any Pension Plan
is in at-risk status under Section 303(i) of ERISA;

 

(vi)                              Company or any Subsidiary has engaged or is
engaging in a non-exempt prohibited transaction within the meaning of
Section 4975 of the Internal Revenue Code or Section 406 of ERISA;

 

(vii)                           the complete or partial withdrawal of Company,
any of its Subsidiaries or any ERISA Affiliate from a Multiemployer Plan, the
reorganization or insolvency under Title IV of ERISA of any Multiemployer Plan;
or the receipt by Company, any of its Subsidiaries or any ERISA Affiliate of any
notice that a Multiemployer Plan is in endangered or critical status under
Section 305 of ERISA;

 

(viii)                        a withdrawal by Company, any of its Subsidiaries
or any ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA
during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA), or a cessation of operation by Company, any of its
Subsidiaries or any ERISA Affiliate which is treated as such a withdrawal under
Section 4062(e) of ERISA;

 

(ix)                                Company, any of its Subsidiaries or any
ERISA Affiliate incurring any liability to the PBGC under Title IV of ERISA with
respect to any Pension Plan (other than premiums under Section 4007 of ERISA);
or

 

(x)                                   receipt by Company, any of its
Subsidiaries or any ERISA Affiliate from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Plan intended to qualify under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code.

 

“Event of Default” means each of the events set forth in Section 8.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Exchange Rate” means, on any date when an amount expressed in a currency other
than Dollars is to be determined with respect to any Letter of Credit, the spot
rate of exchange quoted by Administrative Agent in the New York foreign exchange
market for the sale of such currency on such date.

 

16

--------------------------------------------------------------------------------


 

“Excluded Pro Forma Entity” means, for any period, (i) any Person, property,
business or asset (other than an Unrestricted Subsidiary) that is sold,
transferred or otherwise disposed of by Company or any of its Subsidiaries to a
Third Party during such period; provided that for purposes of calculating any
consolidated financial information for any Excluded Pro Forma Entity to be used
in determining the Net EBITDA Adjustment or Net Interest Adjustment for such
period, financial information pertaining to any Person, property, business or
asset that was related to such Excluded Pro Forma Entity but that was not
disposed of by Company or such Subsidiary shall not be consolidated with the
relevant financial information of the Excluded Pro Forma Entity and (ii) any
Subsidiary of Company that is redesignated as an Unrestricted Subsidiary during
such period.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
November 2, 1999 among Company, the lenders parties thereto and Deutsche Bank
Trust Company Americas, as agent (as the same has been amended, modified and/or
supplemented to but excluding the Closing Date).

 

“Existing Letters of Credit” means the Letters of Credit listed on Schedule 3.7
annexed hereto.

 

“Existing Senior Subordinated Note Indentures” means (a) the Indenture, dated
December 29, 2004, between Company and the Existing Senior Subordinated Note
Trustee and (b) the Indenture, dated December 4, 2007, between Company and the
Existing Senior Subordinated Note Trustee.

 

“Existing Senior Subordinated Note Trustee” means The Bank of New York Mellon
Trust Company (f/k/a The Bank of New York Trust Company).

 

“Existing Senior Subordinated Notes” means Company’s $300,000,000 aggregate
principal amount of 7-¼% Senior Subordinated Notes due 2012, issued pursuant to
the Existing Senior Subordinated Note Indentures.

 

“Facing Fee” has the meaning assigned to that term in Section 2.3C.

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal funds brokers
of recognized standing selected by Administrative Agent.

 

“Fees” means, collectively, the Commitment Fee, the Letter of Credit Fee, the
Facing Fee and such other fees from time to time payable under or in connection
with this Agreement and the other Loan Documents.

 

17

--------------------------------------------------------------------------------


 

“Financial Plan” has the meaning assigned to that term in Section 6.1(ix).

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that (i) such Lien has priority
over any other Lien on such Collateral and (ii) such Lien is the only Lien
(other than Permitted Encumbrances and Liens permitted pursuant to Section 7.2)
to which such Collateral is subject.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Company and its Subsidiaries ending on
December 31 of each calendar year (or any other date to which such Fiscal
Year-end is changed pursuant to Section 6.10).

 

“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.

 

“Funded Debt”, as applied to any Person, means all Indebtedness for borrowed
money of that Person (including any current portions thereof) which by its terms
or by the terms of any instrument or agreement relating thereto matures more
than one year from, or is directly renewable or extendable at the option of that
Person to a date more than one year from (including an option of that Person
under a revolving credit or similar agreement obligating the lender or lenders
to extend credit over a period of one year or more from), the date of the
creation thereof.

 

“Funding and Payment Office” means (i) the office of Administrative Agent and
Swing Line Lender located at 60 Wall Street, New York, New York 10005, or
(ii) such other office of Administrative Agent and/or Swing Line Lender as may
from time to time hereafter be designated as such in a written notice delivered
by Administrative Agent and/or Swing Line Lender to Company and each Lender.

 

“Funding Date” means the making of any Loan or the issuance, amendment,
extension or renewal of any Letter of Credit (other than any amendment,
extension or renewal that does not increase the maximum Stated Amount of such
Letter of Credit).

 

“Funding Default” shall have the meaning provided in Section 2.9.

 

“GAAP” means generally accepted accounting principles, subject to the
limitations on the application thereof set forth in Section 1.2 with respect to
determinations in accordance with GAAP for purposes of the Applicable Margins,
Consolidated Excess Cash Flow and Section 7, including defined terms as used
therein, and for purposes of determining the Applicable Leverage Ratio.

 

“Guarantee Obligations” means, as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness of any other Person (the
“Primary Obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such Indebtedness or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (a) for the purchase
or payment of any such Indebtedness or (b) to maintain working capital or equity
capital of the Primary Obligor or otherwise to maintain the net worth or
solvency of the Primary Obligor, (iii) to purchase property, Securities or
services primarily for the purpose of

 

18

--------------------------------------------------------------------------------


 

assuring the owner of any such Indebtedness of the ability of the Primary
Obligor to make payment of such Indebtedness or (iv) otherwise to assure or hold
harmless the owner of such Indebtedness against loss in respect thereof;
provided, however, that the term “Guarantee Obligations” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the Indebtedness in respect
of which such Guarantee Obligation is made or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.

 

“Guaranties” means the Subsidiary Guaranty and any guaranty entered into by any
Subsidiary of Company pursuant to Section 6.7B.

 

“Hazardous Materials” means any substance that is defined or listed as a
hazardous, toxic or dangerous substance under any present or future
Environmental Law or that is otherwise regulated or prohibited or subject to
investigation or remediation under any present or future Environmental Law
because of its hazardous, toxic, or dangerous properties, including (i) any
substance that is a “hazardous substance” under CERCLA (as defined in the
definition of “Environmental Laws”) and (ii) petroleum wastes or products.

 

“Hedge Agreement” means any (i) Interest Rate Agreement designed to hedge
against fluctuations in interest rates, (ii) Currency Agreement designed to
hedge against fluctuations in currency values and (iii) commodity swap,
commodity hedging agreement or similar agreement designed to hedge against
fluctuations in commodity prices.

 

“Included Pro Forma Entity” means, for any period, (i) any Person, property,
business or asset (other than an Unrestricted Subsidiary) that is acquired by
Company or any of its Subsidiaries from a Third Party during such period and not
subsequently sold, transferred or otherwise disposed of by Company or such
Subsidiary to a Third Party during such period; provided that for purposes of
calculating any consolidated financial information for any Included Pro Forma
Entity to be used in determining the Net EBITDA Adjustment or Net Interest
Adjustment for such period, financial information pertaining to any Person,
property, business or asset that was related to such Included Pro Forma Entity
but that was not acquired by Company or such Subsidiary shall not be
consolidated with the relevant financial information of the Included Pro Forma
Entity and (ii) any Unrestricted Subsidiary that is redesignated as a Subsidiary
of Company during such period.

 

“Increased-Cost Lender” has the meaning assigned to that term in
Section 2.10A(i).

 

“Incremental Loan Commitment” means any Incremental Term Loan Commitment and/or
any Incremental RL Commitment, as the context may require.

 

“Incremental Loan Commitment Agreement” means any Incremental Term Loan
Commitment Agreement and/or any Incremental RL Commitment Agreement, as the
context may require.

 

19

--------------------------------------------------------------------------------


 

“Incremental Loan Commitment Date” means any Incremental Term Loan Funding Date
or any Incremental RL Commitment Date, as the context may require.

 

“Incremental Loan Commitment Request Requirements” means, with respect to any
request for an Incremental Loan Commitment made pursuant to Section 2.11 or
2.12, the satisfaction of each of the following conditions on the date of such
request: (i) no Potential Event of Default or Event of Default then exists or
would result therefrom (for purposes of such determination, assuming the
relevant Loans in an aggregate principal amount equal to the full amount of
Incremental Loan Commitments then requested had been incurred on such date of
request) and all of the representations and warranties contained herein and in
the other Loan Documents are true and correct in all material respects at such
time (unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date); (ii) Company shall be in compliance with the
covenants contained in Section 7.6  for the four-Fiscal Quarter period most
recently ended prior to the date of the request for Incremental Loan
Commitments, on a Pro Forma Basis, as if the relevant Loans to be made pursuant
to such Incremental Loan Commitments (assuming the full utilization thereof) had
been incurred on the first day of such four-Fiscal Quarter period; (iii) the
Consolidated Senior Secured Leverage Ratio as of the last day of the four-Fiscal
Quarter period most recently ended prior to the date of the request for
Incremental Loan Commitments, on a Pro Forma Basis, as if the relevant Loans to
be made pursuant to such Incremental Loan Commitments (assuming the full
utilization thereof) had been incurred on the first day of such four-Fiscal
Quarter period, is less than or equal to 3.00:1.00; and (iv) no unfunded
Incremental Term Loan Commitments are then outstanding, unless the full amount
of such Incremental Term Loan Commitments will be utilized on the date of the
effectiveness of the Incremental Term Loan Commitment Agreement to be entered
into in connection with the Incremental Term Loan Commitments of the new Tranche
then being requested.

 

“Incremental Loan Commitment Requirements” means, with respect to any provision
of an Incremental Loan Commitment on a given Incremental Loan Commitment Date,
the satisfaction of each of the following conditions on the effective date of
the respective Incremental Loan Commitment Agreement:  (i) no Potential Event of
Default or Event of Default then exists or would result therefrom (for purposes
of such determination, assuming the relevant Loans in an aggregate principal
amount equal to the full amount of Incremental Loan Commitments then provided
had been incurred on such date of effectiveness) and all of the representations
and warranties contained herein and in the other Loan Documents are true and
correct in all material respects at such time (unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date);
(ii) calculations are made by Company demonstrating compliance with the
covenants contained in Section 7.6 for the for the four-Fiscal Quarter period
most recently ended prior to such date of effectiveness, on a Pro Forma Basis,
as if the relevant Incremental Loans to be made pursuant to such Incremental
Loan Commitments (assuming the full utilization thereof) had been incurred on
the first day of such four-Fiscal Quarter period; (iii) the Consolidated Senior
Secured Leverage Ratio as of the last day of the four-Fiscal Quarter period most
recently ended prior to the date of the request for Incremental Term Loan
Commitments, on a Pro Forma Basis, as if the relevant Loans to be made pursuant
to such Incremental Term Loan Commitments (assuming the full utilization
thereof) had been incurred on the first day of such four-Fiscal Quarter period,
is less than or equal to 3.00:1.00; (iv) the delivery by Company to

 

20

--------------------------------------------------------------------------------


 

Administrative Agent of an officer’s certificate executed by a Responsible
Officer of Company and certifying as to compliance with preceding clauses (i),
(ii) and (iii) and containing the calculations (in reasonable detail) required
by preceding clauses (ii) and (iii); (v) the delivery by Company to
Administrative Agent of an acknowledgement in form and substance reasonably
satisfactory to Administrative Agent and executed by each Subsidiary Guarantor,
acknowledging that such Incremental Loan Commitment and all Incremental Loans
and other Obligations subsequently incurred pursuant to such Incremental Loan
Commitment shall constitute (and be included in the definition of) “Guarantee
Obligations” under the Subsidiary Guaranty; (vi) the delivery by Company and its
Subsidiaries of such technical amendments, modifications and/or supplements to
the respective Collateral Documents as are reasonably requested by
Administrative Agent to ensure that the additional Obligations to be incurred
pursuant to the Incremental Loan Commitments are secured by, and entitled to the
benefits of, the relevant Collateral Documents, and each of the Lenders hereby
agrees to, and authorizes Collateral Agent to enter into, any such technical
amendments, modifications and/or supplements; (vii) the delivery by Company to
Administrative Agent of an opinion or opinions, in form and substance reasonably
satisfactory to Administrative Agent, from counsel to the Loan Parties dated
such date, covering such of the matters set forth in the opinions of counsel
delivered to Administrative Agent on the Closing Date pursuant to Section 4.1L
as may be reasonably requested by Administrative Agent; (viii) the delivery by
Company and the other Loan Parties to Administrative Agent of such other
officers’ certificates, board of director resolutions and evidence of good
standing as Administrative Agent shall reasonably request; and (ix) Company
shall have demonstrated to Administrative Agent’s reasonable satisfaction that
the full amount of the relevant Loans to be made pursuant to such Incremental
Loan Commitments (assuming the full utilization thereof) may be incurred without
violating the terms of material Indebtedness of Company and its Subsidiaries
(including, without limitation, the New Senior Notes).

 

“Incremental RL Commitment” means, for any Lender, any commitment by such Lender
to make Revolving Loans pursuant to Section 2.1A(ii) as agreed to by such Lender
in the respective Incremental RL Commitment Agreement delivered pursuant to
Section 2.12; it being understood, however, that on each date upon which an
Incremental RL Commitment of any Lender becomes effective, such Incremental RL
Commitment of such Lender shall be added to (and thereafter become a part of)
the Revolving Loan Commitment of such Lender for all purposes of this Agreement
as contemplated by Section 2.12.

 

“Incremental RL Commitment Agreement” means each Incremental RL Commitment
Agreement in the form of Exhibit XVIII (appropriately completed) executed in
accordance with Section 2.12.

 

“Incremental RL Commitment Date” means each date upon which an Incremental RL
Commitment under an Incremental RL Commitment Agreement becomes effective as
provided in Section 2.12B.

 

“Incremental RL Lender” has the meaning assigned to that term in Section 2.12B.

 

“Incremental Term Loan” has the meaning assigned to that term in
Section 2.1A(iv).

 

21

--------------------------------------------------------------------------------


 

“Incremental Term Loan Commitment” means, for each Lender, any commitment to
make Incremental Term Loans provided by such Lender pursuant to Section 2.11, in
such amount as agreed to by such Lender in the respective Incremental Term Loan
Commitment Agreement and as set forth opposite such Lender’s name in Schedule
2.1 (as modified in accordance with Section 2.11) directly below the column
entitled “Incremental Term Loan Commitment”, as the same may be terminated
pursuant to Section 2.4B or Section 8.

 

“Incremental Term Loan Commitment Agreement” means each Incremental Term Loan
Commitment Agreement in the form of Exhibit XVII (appropriately completed)
executed in accordance with Section 2.11.

 

“Incremental Term Loan Funding Date” means, with respect to each Tranche of
Incremental Term Loans, each date on which Incremental Term Loans of such
Tranche are incurred pursuant to Section 2.1A(iv) and as otherwise permitted by
Section 2.11.

 

“Incremental Term Loan Lender” shall have the meaning provided in Section 2.11B.

 

“Incremental Term Loan Maturity Date” means, for any Tranche of Incremental Term
Loans, the final maturity date set forth for such Tranche of Incremental Term
Loans in the respective Incremental Term Loan Commitment Agreement relating
thereto, provided that the final maturity date for all Incremental Term Loans of
a given Tranche shall be the same date.

 

“Incremental Term Notes” means any promissory notes of Company issued pursuant
to Section 2.1E to evidence the Incremental Term Loans of any Lenders,
substantially in the form of Exhibit VII annexed hereto, as they may be amended,
supplemented or otherwise modified from time to time.

 

“Indebtedness”, as applied to any Person, means (i) all indebtedness of such
Person for borrowed money and all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (ii) that portion of obligations
with respect to Capital Leases that is properly classified as a liability on a
balance sheet of such Person in conformity with GAAP, (iii) any obligation
incurred by such Person in connection with banker’s acceptances and the maximum
aggregate amount from time to time available for drawing under all outstanding
letters of credit issued for the account of such Person together, without
duplication, with the amount of all honored but unpaid drawings and/or
unreimbursed payments thereunder, (iv) any obligation owed for all or any part
of the deferred purchase price of property or services (excluding any such
obligations incurred under ERISA), which purchase price (a) is due more than six
months from the date of incurrence of the obligation in respect thereof and
(b) would be shown on the liability side of the balance sheet of such Person in
accordance with GAAP, (v) all monetary obligations of such Person under Hedge
Agreements (it being understood that monetary obligations under Interest Rate
Agreements and Currency Agreements other than Hedge Agreements constitute
Investments and not Indebtedness), and (vi) all indebtedness referred to in
clauses (i) through (iv) above secured by any Lien on any property or asset
owned or held by that Person regardless of whether the indebtedness secured
thereby shall have been assumed by that Person or is nonrecourse to the credit
of that Person; provided that the term “Indebtedness” shall in no event include
any trade payables or accrued expenses arising in the ordinary course of
business.

 

22

--------------------------------------------------------------------------------


 

“Indemnified Person” has the meaning assigned to that term in Section 10.2.

 

“Initial Term Loan Commitment” means, at any time, the commitment of a Lender to
make an Initial Term Loan to Company pursuant to Section 2.1A(i), and “Initial
Term Loan Commitments” means such commitments of all Lenders in the aggregate.

 

“Initial Term Loan Maturity Date” means June 1, 2016.

 

“Initial Term Loans” means the Loans made by Lenders to Company pursuant to
Section 2.1A(i).

 

“Initial Term Notes” means any promissory notes of Company issued pursuant to
Section 2.1E to evidence the Initial Term Loans of any Lenders, substantially in
the form of Exhibit IV annexed hereto, as they may be amended, supplemented or
otherwise modified from time to time.

 

“Intellectual Property” means all of the following in any jurisdiction that are
owned, licensed, used or otherwise controlled by Company or any of its
Subsidiaries: (i) patents, patent applications and patent disclosures as well as
any reissues, continuations, continuation in part, division, revisions,
extensions or reexaminations thereof; (ii) trademarks, services marks,
certification marks, trade dress, design rights, trade names, brand names,
slogans, logos and other indicia of origin, Internet domain names, and corporate
names (and all translations, adaptations, derivations, and combinations of the
foregoing), together with all of the goodwill associated therewith;
(iii) copyrights and copyrightable works; (iv) registrations, applications for
registration and any renewals or extensions for any of the assets set forth in
(i) through (iii) above, (v) computer software (including source code and object
code), data, databases and documentation thereof; (vi) trade secrets and other
confidential information (including ideas, formulas, compositions, inventions
(whether patentable or unpatentable) and whether or not reduced to practice),
know how, manufacturing, production, design, and merchandising processes and
techniques, research and development information, industry analyses, drawings,
specifications, designs, plans, proposals, technical data, financial and
accounting data, business and marketing plans and customer and supplier lists
and related information; all other writings, compilations and other works,
whether copyrightable or not; (vii) all other intellectual property and
industrial property rights recognized under applicable law; (viii) all rights to
sue for past, present and future infringement or misappropriation of any of the
foregoing; (ix) contractual obligations, whether written or oral, granting any
right title and interest in or relating to any other Intellectual Property; and
(x) all proceeds of any of the foregoing, including license royalties and other
income and damages and other proceeds of suit.

 

“Interest Payment Date” means (i) with respect to any Base Rate Loan, each
March 15, June 15, September 15 and December 15 of each year, commencing on the
first such date to occur after the Closing Date, and (ii) with respect to any
LIBOR Loan, the last day of each Interest Period applicable to such Loan;
provided that in the case of each Interest Period of longer than three months,
“Interest Payment Date” shall also include each date that is three months, or an
integral multiple thereof, after the commencement of such Interest Period.

 

23

--------------------------------------------------------------------------------


 

“Interest Period” has the meaning assigned to that term in Section 2.2B.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement to which Company or any of its
Subsidiaries is a party.

 

“Interest Rate Determination Date” means with respect to any Interest Period,
the second Business Day prior to the first day of such Interest Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Investment” means (i) any purchase or other acquisition by Company or any of
its Subsidiaries of, or of a beneficial interest in, any Securities of, any
other Person (other than a Person that prior to such purchase or acquisition was
a Subsidiary of Company), (ii) any loan, advance (other than advances to
employees for moving, entertainment and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business) or capital contribution
by Company or any of its Subsidiaries to any Third Party, including all
indebtedness and accounts receivable from that Third Party that are not current
assets or did not arise from sales to that Third Party in the ordinary course of
business, (iii) the designation of any Person as an Unrestricted Subsidiary, or
(iv) any monetary obligations under Interest Rate Agreements or Currency
Agreements not constituting Hedge Agreements.  The amount of any Investment
shall be (A) the original cost of such Investment (determined, in the case of an
Investment described in clause (iii) above, as provided in the definition of
“Subsidiary”, without any adjustments for increases or decreases in value, or
write-ups, write-downs or write-offs with respect to such Investment, minus
(B) the lesser of (1) the aggregate amount of any repayments, redemptions,
dividends or distributions thereon or proceeds from the sale thereof, in each
case to the extent of Cash payments (including any Cash received by way of
deferred payment pursuant to, or monetization of, a note receivable or
otherwise, but only as and when so received) actually received by Company or the
applicable Subsidiary of Company, and (2) the aggregate amount described in the
immediately preceding clause (A).

 

“Investors” means Oaktree Capital Management, L.P. and MTS Health Investors LLC.

 

“IP Collateral” means the intellectual property Collateral under the Security
Agreement.

 

“Issuing Lender” means, with respect to any Letter of Credit, DB or such other
Lender which agrees to issue such Letter of Credit hereunder; provided that any
Issuing Lender may, in its discretion, arrange for one or more Letters of Credit
to be issued by one or more Affiliates of such Issuing Lender (and such
Affiliate shall be deemed to be an “Issuing Lender” for all purposes of the Loan
Documents).

 

24

--------------------------------------------------------------------------------


 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided that in no event
shall any Subsidiary of any Person be considered to be a Joint Venture to which
such Person is a party.

 

“L/C Supportable Obligations” means (i) obligations of Company or any of its
Subsidiaries with respect to workers compensation, surety bonds and other
similar statutory obligations and (ii) other obligations of Company or any of
its Subsidiaries not prohibited by the terms of this Agreement (other than
obligations in respect of (x) the New Senior Notes, (y) any Indebtedness or
other obligations that are subordinated in right of payment to the Obligations
and (z) any equity interests).

 

“Lead Arranger” and “Lead Arrangers” means each of Deutsche Bank Securities
Inc., Barclays Capital, the investment banking division of Barclays Bank PLC and
Morgan Stanley Senior Funding, Inc., in their capacities as Lead Arrangers in
connection with this Agreement.

 

“Lender” and “Lenders” means the persons identified as “Lenders” and listed on
the signature pages of this Agreement, together with their successors and
permitted assigns pursuant to Section 10.1, and the term “Lenders” shall include
Swing Line Lender unless the context otherwise requires; provided that the term
“Lenders”, when used in the context of a particular Commitment, shall mean
Lenders having that Commitment.

 

“Lender Counterparties” means and includes any Lender and any Affiliate thereof
party to a Hedge Agreement (notwithstanding the respective Lender subsequently
ceases at any time to be a Lender under this Agreement for any reason), together
with such Lender’s or Affiliate’s successors and assigns (if any).

 

“Lending Office” means, as to any Lender, the offices of such Lender on Schedule
2.1 annexed hereto, or such other office or offices as such Lender may from time
to time hereafter designate as such in a written notice delivered by such Lender
to Company and Administrative Agent.

 

“Letter of Credit” or “Letters of Credit” has the meaning assigned to that term
in Section 3.1A.

 

“Letter of Credit Back-Stop Arrangements” has the meaning assigned to that term
in Section 3.3B.

 

“Letter of Credit Fee” has the meaning assigned to that term in Section 2.3B.

 

“Letter of Credit Usage” means, at any time, the sum of (i) the Stated Amount of
all outstanding Letters of Credit at such time and (ii) the aggregate amount of
all Unpaid Drawings in respect of all Letters of Credit at such time.

 

“LIBOR” means, for each Interest Period, the offered rate per annum for deposits
of Dollars for the applicable Interest Period that appears on Reuters Screen
LIBOR01 Page as of 11:00 A.M. (London, England time) on the applicable Interest
Rate Determination Date. If no such offered rate exists, such rate will be the
rate of interest per annum, as determined by the Administrative Agent, at which
deposits of Dollars in immediately available funds are offered at 11:00 A.M.
(London, England time) on the applicable Interest Rate Determination Date to
first-class banks in the London interbank Eurodollar market for such Interest
Period for the applicable principal amount on such date of determination. 
Notwithstanding any of the foregoing, LIBOR shall not at any time be less than
2.00% per annum.

 

25

--------------------------------------------------------------------------------


 

“LIBOR Loans” means Loans bearing interest at rates determined by reference to
LIBOR as provided in Section 2.2A.

 

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or other similar encumbrance of any kind (including any conditional sale or
other title retention agreement, any lease in the nature thereof, and any
agreement to give any security interest) and any other similar preferential
arrangement having the practical effect of any of the foregoing.

 

“Loan” or “Loans” means one or more of the Term Loans, Revolving Loans or Swing
Line Loans or any combination thereof.

 

“Loan Documents” means this Agreement, the Notes, the Letters of Credit (and any
applications for Letters of Credit), the Guaranties, the Collateral Documents
and any Incremental Loan Commitment Agreement.

 

“Loan Party” means Company, each Subsidiary Guarantor and each Subsidiary
executing and delivering a Loan Document after the Closing Date pursuant to
Section 6.7B, and “Loan Parties” means all such Persons, collectively.

 

“Management Investors” means members of Company’s management, including, without
limitation, Paul Viviano, Howard Aihara, Michael Frisch, Richard Hall,
Christopher Joyce, Eli Glovinsky and Nicholas Poan.

 

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means any circumstance or condition affecting the
business, assets, operations, properties or financial condition of Company and
its Subsidiaries, taken as a whole, that would or would reasonably be expected
to materially adversely affect (a) the ability of Loan Parties, taken as a
whole, to perform their obligations under this Agreement and the other Loan
Documents, taken as a whole, or (b) the rights and remedies of Administrative
Agent and Lenders under this Agreement and the other Loan Documents, taken as a
whole.

 

“Material Foreign Subsidiary” means a Material Subsidiary that is not a Domestic
Subsidiary.

 

“Material Subsidiary” means each Subsidiary of Company now existing or hereafter
acquired or formed by Company which, on a consolidated basis for such Subsidiary
and its Subsidiaries, (i) for the most recent Fiscal Year accounted for more
than 5% of the consolidated gross revenues of Company and its Subsidiaries or
(ii) as at the end of such Fiscal Year, was the owner of more than 5% of the
consolidated total assets of Company and its Subsidiaries.

 

26

--------------------------------------------------------------------------------


 

“Maximum Incremental Commitment Amount” shall mean $150,000,000.

 

“Maximum Rate” shall have the meaning provided in Section 10.16.

 

“Minimum Interest Coverage Ratio” means, for any period, the ratio of
(i) Consolidated Adjusted EBITDA for such period to (ii) Consolidated Interest
Expense for such period; provided that, for purposes of Sections 2.11, 2.12, 7.6
and 7.7(ii) only, (x) Consolidated Adjusted EBITDA shall be determined on a
Pro Forma Basis in accordance with the requirements of the definition of
“Pro Forma Basis” contained herein and (y) Consolidated Interest Expense shall
be determined on a Pro Forma Basis in accordance with the requirements of the
definition of “Pro Forma Basis” contained herein.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument.

 

“Mortgage Policy” means a Lender’s title insurance policy (Form 1992).

 

“Mortgaged Property” means any Real Property having a fair market value of
$3,500,000 or more and which is owned by Company or any other Loan Party and
required to be subject to a Mortgage pursuant to Section 6.7B.

 

“Multiemployer Plan” means a “multiemployer plan”, within the meaning of
Section 4001(a)(3) of ERISA, with respect to which Company, any of its
Subsidiaries or any ERISA Affiliate has any liability, whether actual or
contingent.

 

“NAIC” means the National Association of Insurance Commissioners.

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, the gross Cash
proceeds (including any Cash received by way of deferred payment pursuant to a
promissory note, receivable or otherwise, but only as and when received)
received from such Asset Sale, net of (i) transaction costs (including, without
limitation, any underwriting, brokerage or other customary selling commissions,
legal, advisory and other fees and expenses (including title and recording
expenses), associated therewith and sales, VAT and transfer taxes arising
therefrom), (ii) payments of unassumed liabilities relating to the assets sold
or otherwise disposed of at the time of, or within 30 days after, the date of
such Asset Sale, (iii) the amount of such gross Cash proceeds required to be
used to permanently repay any Indebtedness (other than Indebtedness of the
Lenders pursuant to this Agreement) which is secured by the respective assets
which were sold or otherwise disposed of, and (iv) any net incremental Taxes
that are or will be payable by Company, Company’s consolidated group or any
Subsidiary of Company as a result of such Asset Sale; provided, however, that
such gross proceeds shall not include any portion of such gross Cash proceeds
which Company determines in good faith should be reserved for post-closing
adjustments, it being understood and agreed that on the day that all such
post-closing adjustments have been determined (which shall not be later than six
months following the date of the respective Asset Sale), the amount (if any) by
which the reserved amount in respect of such Asset Sale exceeds the actual
post-closing adjustments payable by Company or any of its Subsidiaries shall
constitute Net Asset Sale Proceeds on such date received by Company and/or any
of its Subsidiaries from such Asset Sale.

 

27

--------------------------------------------------------------------------------


 

“Net Cash Proceeds” means for any event requiring a repayment of Term Loans
pursuant to Section 2.4B(iii)(d) or (e), the gross Cash proceeds (including any
Cash received by way of deferred payment pursuant to a promissory note,
receivable or otherwise, but only as and when received) received from such
event, net of transaction costs (including, as applicable, any underwriting,
brokerage or other customary commissions and legal, advisory and other fees and
expenses associated therewith) received from any such event.

 

“Net EBITDA Adjustment” means, for any period, an amount equal to (i) the sum of
the aggregate of the amounts of Consolidated Adjusted EBITDA for any Included
Pro Forma Entities (calculated for the entire such period for each such Included
Pro Forma Entity as if such Included Pro Forma Entity had become an Included
Pro Forma Entity on the first day of such period) minus (ii) the sum of the
aggregate of the amounts of Consolidated Adjusted EBITDA for any Excluded
Pro Forma Entities (calculated for the entire such period for each such Excluded
Pro Forma Entity, including any portion thereof prior to the date on which it
became an Excluded Pro Forma Entity).

 

“Net Interest Adjustment” means, for any period, an amount equal to (i) the sum
of the aggregate of the amounts of Consolidated Interest Expense for any
Included Pro Forma Entities (calculated for the entire such period for each such
Included Pro Forma Entity, including any portion thereof prior to the date on
which it became an Included Pro Forma Entity, in each case on a Pro Forma Basis
as if any Indebtedness of such Included Pro Forma Entity that was incurred,
assumed or prepaid in connection with the transaction pursuant to which it
became an Included Pro Forma Entity had been incurred, assumed or prepaid on the
first day of such period) minus (ii) the sum of the aggregate of the amounts of
Consolidated Interest Expense for any Excluded Pro Forma Entities (calculated
for the entire such period for each such Excluded Pro Forma Entity, including
any portion thereof prior to the date on which it became an Excluded Pro Forma
Entity).

 

“New Senior Notes” means the $190,000,000 aggregate principal amount of
unsecured senior notes issued by Company on the Closing Date.

 

“New Senior Notes Documents” means the New Senior Notes, the New Senior Notes
Indenture and all other documents executed and delivered with respect to the New
Senior Notes or New Senior Notes Indenture, as in effect on the Closing Date and
as the same may be amended, modified and/or supplemented from time to time in
accordance with the terms hereof and thereof.

 

“New Senior Notes Indenture” means the indenture pursuant to which the New
Senior Notes are issued, as such indenture may be amended from time to time to
the extent permitted under Section 7.9.

 

“Non-Defaulting Lender” means and includes each Lender other than a Defaulting
Lender.

 

“Non-Excluded Tax” has the meaning assigned to that term in Section 2.7B.

 

28

--------------------------------------------------------------------------------


 

“Notes” means one or more of the Initial Term Notes, Revolving Notes, Swing Line
Notes or Incremental Term Loan Notes or any combination thereof.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit I
annexed hereto delivered by Company to Administrative Agent pursuant to
Section 2.1B with respect to a proposed borrowing.

 

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit II annexed hereto delivered by Company to Administrative Agent pursuant
to Section 2.2D with respect to a proposed conversion or continuation of the
applicable basis for determining the interest rate with respect to the Loans
specified therein.

 

“Notice of Intent to Cure” has the meaning assigned to that term in the last
paragraph of Section 8.

 

“Notice Office” means the office of Administrative Agent located at 60 Wall
Street, New York, New York, 10005, Attention: Commercial Loan Department or such
other office or person as Administrative Agent may hereafter designate in
writing as such to the other parties hereto.

 

“Obligations” means all amounts owing to Administrative Agent, Collateral Agent,
any Issuing Lender, the Swing Line Lender or any Lender pursuant to the terms
of, or which may arise under, this Agreement, any other Loan Document, any
Letter of Credit or any other document delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs and expenses, whether direct or indirect,
absolute or contingent, due or to become due and whether now existing or
hereafter incurred or created (including all interest which accrues after the
commencement of any case or proceeding in bankruptcy after the insolvency of, or
for the reorganization of Company or any of its Subsidiaries, whether or not
allowed in such case or proceeding).

 

“Offer” has the meaning assigned to that term in Section 2.13A.

 

“Offer Loans” has the meaning assigned to that term in Section 2.13A.

 

“Officer’s Certificate” means, as applied to any corporation, a certificate
executed on behalf of such corporation by its chairman of the board (if an
officer), its president, one of its vice presidents, its chief financial
officer, or its treasurer.

 

“Participant” has the meaning provided in Section 3.4A.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA or any successor thereto.

 

“Pension Plan” means a pension plan as defined in Section 3(2) of ERISA (other
than a Multiemployer Plan) that is subject to Section 302 or Title IV of ERISA
or Section 412 of the Internal Revenue Code and, in any case, with respect to
which Company, any of its Subsidiaries or any ERISA Affiliate has any liability,
whether actual or contingent.

 

29

--------------------------------------------------------------------------------


 

“Permitted Encumbrances” means the following types of Liens:

 

(i)            Liens for taxes, fees, assessments or other governmental charges
which are not delinquent or remain payable without penalty, or to the extent
that payment thereof is otherwise not, at the time, required by Section 6.3;

 

(ii)           Liens in respect of property or assets imposed by law, such as
carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s, repairmen’s or
other similar Liens arising in the ordinary course of business, in each case so
long as such Liens do not, individually or in the aggregate, have a Material
Adverse Effect;

 

(iii)          Liens (other than any Lien imposed pursuant to Section 430 of the
Internal Revenue Code or by ERISA) incurred or deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other types of social security, or to secure the performance of
tenders, statutory obligations, surety and appeal bonds, bids, leases,
government contracts, performance and return-of-money bonds and other similar
obligations incurred in the ordinary course of business (exclusive of
obligations in respect of payments for borrowed money);

 

(iv)          Liens incurred in the ordinary course of business on securities to
secure repurchase and reverse repurchase obligations in respect of such
securities;

 

(v)           Liens consisting of judgment or judicial attachment liens in
circumstances not constituting an Event of Default under Section 8.8;

 

(vi)          easements, rights-of-way, restrictions, minor defects or
irregularities of title and other similar encumbrances not interfering in any
material respect with the business of Company and its Subsidiaries, taken as a
whole;

 

(vii)         Liens securing obligations in respect of Capital Leases or
Equipment Notes on the assets subject to such Capital Leases or Equipment Notes,
as the case may be; provided that such Capital Leases and Equipment Notes are
otherwise permitted hereunder;

 

(viii)        Liens arising solely by virtue of any statutory or common law
provision relating to bankers’ liens, rights of set-off or similar rights and
remedies with respect to deposit accounts or other funds maintained with a
creditor depository institution; provided that applicable deposit account is not
a cash collateral account;

 

(ix)           any interest or title of a lessor, or secured by a lessor’s
interest under, any lease permitted by this Agreement;

 

(x)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(xi)           Liens on goods the purchase price of which is financed by a trade
Letter of Credit issued for the account of Company or any of its Subsidiaries;
provided that such Lien secures only the obligations of Company or such
Subsidiary in respect of such trade Letter of Credit to the extent permitted
under this Agreement;

 

30

--------------------------------------------------------------------------------


 

(xii)          leases or subleases granted to others not interfering in any
material respect with the business of Company and its Subsidiaries, taken as a
whole; and

 

(xiii)         with respect to any Mortgaged Property, such exceptions to title
as are set forth in the Mortgage Policy delivered with respect thereto, all of
which exceptions must be acceptable to Administrative Agent in its reasonable
discretion.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments (whether federal,
state or local, domestic or foreign, and including political subdivisions
thereof) and agencies or other administrative or regulatory bodies thereof.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which Company or any of its Subsidiaries sponsors or maintains, or to which
Company or any of its Subsidiaries makes, is making or is obligated to make
contributions, or to which Company or any of its Subsidiaries has any liability,
whether actual or contingent, and includes any Pension Plan.

 

“Pledge Agreement” means the Pledge Agreement, dated as of the date hereof,
executed and delivered by Company, existing Subsidiary Guarantors (and by any
additional Subsidiary Guarantor from time to time thereafter in accordance with
Section 6.7), and Collateral Agent, substantially in the form of Exhibit XIII
attached hereto, as such Pledge Agreement may thereafter be amended,
supplemented or otherwise modified from time to time.

 

“Pledged Collateral” means the “Pledged Collateral” as defined in the Pledge
Agreement.

 

“Pledged Subsidiary” means any direct or indirect Domestic Subsidiary of Company
other than any such Domestic Subsidiaries which own assets or have annual
revenues of less than $100,000 individually and $1,000,000 collectively.

 

“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.

 

“Prime Rate” means the rate that DB announces from time to time as its prime
lending rate, as in effect from time to time.  The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer.  DB or any other Lender may make commercial loans or other
loans at rates of interest at, above or below the Prime Rate.

 

“Pro Forma Adjustment” means, for any period with respect to any Included
Pro Forma Entity (other than an Unrestricted Subsidiary redesignated as a
Subsidiary of Company, for which there shall be no Pro Forma Adjustment), the
pro forma increase or decrease in the Consolidated Adjusted EBITDA of such
Included Pro Forma Entity that Company in good faith predicts will occur as a
result of reasonably identifiable and supportable net cost savings or additional
net costs or a reasonably identifiable and supportable increase in sales volume,
as the

 

31

--------------------------------------------------------------------------------


 

case may be, that will be realizable during such period by combining the
operations of such Included Pro Forma Entity with the operations of Company and
its Subsidiaries; provided that (i) so long as such net cost savings or
additional net costs or increase in sales volume will be realizable at any time
during such period it shall be assumed, for purposes of projecting such
pro forma increase or decrease in such Consolidated Adjusted EBITDA, that such
net cost savings or additional net costs or increase in sales volume will be
realizable during the entire such period, (ii) any such pro forma increase or
decrease in such Consolidated Adjusted EBITDA shall be without duplication of
any net cost savings or additional net costs or increase in sales volume
actually realized during such period and already included in such Consolidated
Adjusted EBITDA and (iii) if the aggregate acquisition consideration in respect
of any single Included Pro Forma Entity or group of related Included Pro Forma
Entities exceeds 6% of the total assets of Company and its Subsidiaries
determined on a Pro Forma Basis after giving effect to the acquisition of such
Included Pro Forma Entity or Entities, then all pro forma increases in
Consolidated Adjusted EBITDA attributable to such Included Pro Forma Entity or
Entities on account of net cost savings or increases in sales volume, in the
aggregate, will not exceed the greater of (x) an amount equal to 4% of
Consolidated Adjusted EBITDA determined on a Pro Forma Basis after giving effect
to the acquisition of such Included Pro Forma Entity or Entities and (y) an
amount that would be allowed to be accounted for as an adjustment pursuant to
Article II of Regulation S-X under the Securities Act in respect of such
Included Pro Forma Entity or Entities.

 

“Pro Forma Adjustment Certificate” means a certificate of a Responsible Officer
of Company delivered pursuant to Section 6.1(xii) or setting forth the
information described in clause (d) of Section 6.1(iii).

 

“Pro Forma Basis” means, in connection with any calculation of compliance with
any financial covenant or financial term, the calculation thereof after giving
effect on a pro forma basis to (x) the incurrence of any Indebtedness (other
than revolving Indebtedness, except to the extent same is incurred to refinance
other outstanding Indebtedness or to finance an Acquisition) after the first day
of the relevant calculation period, as if such Indebtedness had been incurred
(and the proceeds thereof applied) on the first day of such calculation period,
(y) the permanent repayment of any Indebtedness (other than revolving
Indebtedness, except (I) to the extent accompanied by a corresponding permanent
commitment reduction or (II) consisting of revolving Indebtedness incurred to
finance an Acquisition which is subsequently refinanced by Indebtedness included
in clause (x) above) after the first day of the relevant calculation period, as
the case may be, as if such Indebtedness had been retired or repaid on the first
day of such calculation period, as the case may be, and (z) any Acquisition or
any Asset Sale then being consummated as well as any other Acquisition or any
other Asset Sale if consummated after the first day of the relevant calculation
period, and on or prior to the date of the respective Acquisition or Asset Sale,
as the case may be, then being effected, with the following rules to apply in
connection therewith:

 

(i)            all Indebtedness (x) (other than revolving Indebtedness, except
to the extent same is incurred to refinance other outstanding Indebtedness or to
finance Acquisitions) incurred or issued after the first day of the relevant
calculation period (whether incurred to finance an Acquisition, to refinance
Indebtedness or otherwise) shall be deemed to have been incurred or issued (and
the proceeds thereof applied) on the first day of such calculation period and
remain outstanding through the date of determination and (y) (other than
revolving Indebtedness, except (I) to the extent accompanied by a corresponding
permanent commitment reduction or (II) consisting of revolving Indebtedness
incurred to finance an Acquisition which is subsequently refinanced by
Indebtedness included in clause (x) above) permanently retired or redeemed or
refinanced, in the case of revolving Indebtedness incurred to finance an
Acquisition, after the first day of the relevant calculation period, shall be
deemed to have been retired or redeemed on the first day of such calculation
period, as the case may be, and remain retired through the date of
determination;

 

32

--------------------------------------------------------------------------------


 

(ii)           all Indebtedness assumed to be outstanding pursuant to preceding
clause (i) shall be deemed to have borne interest at (x) the rate applicable
thereto, in the case of fixed rate indebtedness, or (y) the rates which would
have been applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); provided that all
Indebtedness (whether actually outstanding or deemed outstanding) bearing
interest at a floating rate of interest shall be tested on the basis of the
rates applicable at the time the determination is made pursuant to said
provisions; and

 

(iii)          in making any determination of Consolidated Adjusted EBITDA on a
Pro Forma Basis in respect of any Included Pro Forma Entity, Pro Forma
Adjustments shall be made.

 

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to any designated Tranche of Term Loan Commitment or Tranche of
Term Loan of any Lender, the percentage obtained by dividing (x) the Term Loan
Exposure of that Lender under that Tranche by (y) the aggregate Term Loan
Exposure of all Lenders under that Tranche, (ii) with respect to all payments,
computations and other matters relating to the Revolving Loan Commitment or the
Revolving Loans of any Lender or any Letters of Credit issued or participations
therein purchased by any Lender or any participations in any Swing Line Loans
purchased by any Lender, the percentage obtained by dividing (x) the Revolving
Loan Exposure of that Lender by (y) the aggregate Revolving Loan Exposure of all
Lenders, and (iii) for all other purposes with respect to each Lender, the
percentage obtained by dividing (x) the sum of the aggregate Term Loan Exposure
of that Lender plus the Revolving Loan Exposure of that Lender by (y) the sum of
the aggregate Term Loan Exposure of all Lenders plus the aggregate Revolving
Loan Exposure of all Lenders, in any such case as the applicable percentage may
be adjusted by assignments permitted pursuant to Section 10.1.  The initial
Pro Rata Share of each Lender for purposes of each of clauses (i), (ii), and
(iii) of the preceding sentence is set forth opposite the name of that Lender in
Schedule 2.1 annexed hereto.

 

“PTO” means the United States Patent and Trademark Office or any successor or
substitute office in which filings are necessary or, in the opinion of
Collateral Agent, desirable in order to create or perfect Liens on any IP
Collateral.

 

33

--------------------------------------------------------------------------------


 

“Real Property” of any Person means all the right, title and interest of such
Person in and to land, improvements and fixtures, including leaseholds.

 

“Recovery Event” means the receipt by Company or any of its Subsidiaries (other
than any Designated Non-Wholly-Owned Subsidiary) of any cash insurance proceeds
or condemnation awards payable (i) by reason of theft, loss, physical
destruction, damage, taking or any other similar event with respect to any
property or assets of Company or any of its Subsidiaries and (ii) under any
policy of insurance required to be maintained under Section 6.4.

 

“Refinanced Term Loans” has the meaning assigned to that term in Section 10.6D.

 

“Refinancing” has the meaning assigned to that term in Section 7.1(vi).

 

“Refinancing Debt” has the meaning assigned to such term, and meeting the
requirements set forth, in Section 7.1(vi).

 

“Refinancing Debt Indenture” means the Indenture pursuant to which any
Refinancing Debt is issued, together with any exhibits thereto (including any
guaranties relating thereto), as such indenture may be amended from time to time
to the extent permitted under Section 7.9.

 

“Refinancing Premium” has the meaning assigned to that term in Section 7.1(vi).

 

“Refunded Swing Line Loans” has the meaning assigned to that term in
Section 2.1A(iii).

 

“Register” has the meaning assigned to that term in Section 2.1D.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Agreements” means, collectively, the New Senior Notes, the New Senior
Notes Documents, the Tender Offer Materials, any Refinancing Debt and
Refinancing Debt Indenture.

 

“Replacement Term Loan” has the meaning assigned to that term in Section 10.6D.

 

“Request for Issuance of Letter of Credit” means a request substantially in the
form of Exhibit III annexed hereto delivered by Company to Administrative Agent
pursuant to Section 3.3 with respect to the proposed issuance of a Letter of
Credit.

 

“Requisite Class Lenders” means, at any time of determination (i) for the
Class of Non-Defaulting Lenders having Revolving Loan Exposure, Lenders having
or holding at least a majority of the aggregate Revolving Loan Exposure of all
Lenders and (ii) for the Class of Non-Defaulting Lenders having Term Loan
Exposure, Lenders having or holding at least a majority of the aggregate Term
Loan Exposure of all Lenders.

 

34

--------------------------------------------------------------------------------


 

“Requisite Lenders” means Non-Defaulting Lenders having or holding at least a
majority of the sum of (i) the aggregate Term Loan Exposure of all Lenders plus
(ii) the aggregate Revolving Loan Exposure of all Lenders.  This definition and
other voting-related provisions of this Agreement and the other Loan Documents
are subject to the terms of Section 2.13B.

 

“Responsible Officer” means, with respect to any Person, its chief executive
officer, president, or any vice president, managing director, treasurer,
controller or other officer of such Person having substantially the same
authority and responsibility; provided that, with respect to compliance with
financial covenants, “Responsible Officer” means the chief financial officer,
treasurer or controller of Company, or any other officer of Company having
substantially the same authority and responsibility.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Company now or
hereafter outstanding, except a dividend payable solely in shares of common
stock of Company or payable solely in shares of that class of stock to the
holders of that class, (ii) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of any class of stock of Company now or hereafter outstanding, (iii) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of stock of Company now
or hereafter outstanding, and (iv) any payment or prepayment of principal of, or
redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund or similar payment with respect to, the New Senior
Notes or any Subordinated Indebtedness.

 

“Revolving Loan Commitment” means the commitment of a Lender to make Revolving
Loans to Company pursuant to Section 2.1A(ii), as the same may be (x) reduced
from time to time pursuant to Sections 2.4B(ii), 2.4B(v) and/or Section 8,
(y) increased by the amount of any Incremental RL Commitment of such Lender
pursuant to Section 2.12 or (z) adjusted from to time as a result of assignments
to or from such Lender pursuant to Section 2.10 or 10.1B, and “Revolving Loan
Commitments” means such commitments of all Lenders in the aggregate.

 

“Revolving Loan Exposure” means, with respect to any Lender as of any date of
determination (i) prior to the termination of the Revolving Loan Commitments,
that Lender’s Revolving Loan Commitment and (ii) after the termination of the
Revolving Loan Commitments, the sum, without duplication, of (a) the aggregate
outstanding principal amount of the Revolving Loans of that Lender plus (b) in
the event that Lender is an Issuing Lender, the aggregate Letter of Credit Usage
in respect of all Letters of Credit issued by that Lender (in each case net of
any participations purchased by other Lenders in such Letters of Credit or any
unreimbursed drawings thereunder) plus (c) the aggregate amount of all
participations purchased by that Lender in any outstanding Letters of Credit or
any unreimbursed drawings under any Letters of Credit plus (d) in the case of
Swing Line Lender, the aggregate outstanding principal amount of all Swing Line
Loans (net of any participations therein purchased by other Lenders) plus
(e) the aggregate amount of all participations purchased by that Lender in any
outstanding Swing Line Loans, in each case without duplication.

 

35

--------------------------------------------------------------------------------


 

“Revolving Loan Maturity Date” means December 1, 2014 or such earlier date on
which the Revolving Loan Commitments may be terminated pursuant to Section 2.4B
or Section 8.

 

“Revolving Loans” means the Loans made by Lenders to Company pursuant to
Section 2.1A(ii).

 

“Revolving Notes” means (i) any promissory notes of Company issued pursuant to
Section 2.1E to evidence the Revolving Loans of any Lenders and (ii) any
promissory notes issued by Company pursuant to the last sentence of
Section 10.1B(y)(ii) in connection with assignments of the Revolving Loan
Commitments and Revolving Loans of any Lenders, in each case substantially in
the form of Exhibit V annexed hereto, as they may be amended, supplemented or
otherwise modified from time to time.

 

“Scheduled Incremental Term Loan Repayment” shall have the meaning provided in
Section 2.4A(ii).

 

“Scheduled Incremental Term Loan Repayment Date” shall have the meaning provided
in Section 2.4A(ii).

 

“Scheduled Initial Term Loan Repayment” shall have the meaning provided in
Section 2.4A(i).

 

“Scheduled Initial Term Loan Repayment Date” shall have the meaning provided in
Section 2.4A(i).

 

“Scheduled Repayment” shall mean each Scheduled Initial Term Loan Repayment and
each Scheduled Incremental Term Loan Repayment.

 

“Scheduled Repayment Date” shall mean each Scheduled Initial Term Loan Repayment
Date and each Scheduled Incremental Term Loan Repayment Date.

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“Secured Obligations” has the meaning assigned to such term in the Security
Agreement or the Pledge Agreement, as the case may be, unless otherwise
expressly stated herein.

 

“Secured Parties” means, collectively, each of (i) the Lenders,
(ii) Administrative Agent, (iii) Collateral Agent and (iv) the Lender
Counterparties.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

36

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Security Agreement” means the Security Agreement, dated as of the date hereof,
executed and delivered by Company and existing Subsidiary Guarantors and to be
executed and delivered by additional Subsidiaries of Company from time to time
thereafter in accordance with Section 6.7, substantially in the form of
Exhibit XVI hereto, as such Security Agreement may thereafter be amended,
supplemented or otherwise modified from time to time.

 

“Significant Subsidiary” means each Subsidiary of Company now existing or
hereafter acquired or formed by Company which, on a consolidated basis for such
Subsidiary and its Subsidiaries, (i) for the most recent Fiscal Year accounted
for more than 3% of the consolidated gross revenues of Company and its
Subsidiaries or (ii) as at the end of such Fiscal Year, was the owner of more
than 3% of the consolidated total assets of Company and its Subsidiaries.

 

“Stated Amount” of each Letter of Credit means, at any time, the maximum amount
available to be drawn thereunder, in each case determined (x) as if any future
automatic increases in the maximum amount available that are provided for in any
such Letter of Credit had in fact occurred at such time and (y) without regard
to whether any conditions to drawing could then be met but after giving effect
to all previous drawings made thereunder.

 

“Subordinated Indebtedness” means any Indebtedness of Company which is
subordinated in right of payment to the Obligations.

 

“Subsidiary” means, with respect to any Person, (i) any corporation of which
more than 50% of the total voting power of shares of stock of any class or
classes entitled (irrespective of whether or not at the time stock of any class
or classes of such corporation shall have or might have voting power by reason
of the happening of any contingency) to vote in the election of the Person or
Persons (whether directors, managers, trustees or other Persons performing
similar functions) having the power to direct or cause the direction of the
management and policies thereof is at the time owned or controlled, directly or
indirectly, by that Person and/or one or more of the other Subsidiaries of that
Person or a combination thereof and (ii) any partnership, limited liability
company, association, joint venture or other business entity (x) of which more
than 50% of the total equity interests is at the time owned or controlled,
directly or indirectly, by that Person and/or one or more of the other
Subsidiaries of that Person or a combination thereof or (y) the management of
which is otherwise controlled, directly or indirectly, by such Person; provided
that, with respect to Company or any of its Subsidiaries, the term “Subsidiary”
shall not include any Unrestricted Subsidiary; and provided, further that
Company shall be permitted from time to time to (i) designate any Unrestricted
Subsidiary as a “Subsidiary” of Company hereunder by written notice to
Administrative Agent, so long as (a) no Event of Default or Potential Event of
Default shall have occurred and be continuing or shall be caused thereby and
(b) the provisions of Section 6.7 shall have been complied with in respect of
such newly-designated Subsidiary, or (ii) designate any Subsidiary of Company
that is formed or acquired after the Closing Date, or any Person that, as a
result of an acquisition after the Closing Date by Company or any of its
Subsidiaries of any equity Securities of such Person, would otherwise be a
Subsidiary of Company hereunder, to be an “Unrestricted Subsidiary” by written

 

37

--------------------------------------------------------------------------------


 

notice to Administrative Agent so long as (1) after giving effect to such
designation as an Investment in such Unrestricted Subsidiary (calculated as an
amount equal to the sum of (X) the net worth of the Subsidiary or other Person
so designated (the “Designated Person”) immediately prior to such designation
(such net worth to be calculated, in the case of a Designated Person that is
currently a Subsidiary of Company, without regard to any Obligations of such
Subsidiary under the Subsidiary Guaranty) and (Y) the aggregate principal amount
of any Indebtedness owed by the Designated Person to Company or any of its
Subsidiaries immediately prior to such designation, all calculated, except as
set forth in the parenthetical to clause (X) above, on a consolidated basis in
accordance with GAAP), Company shall be in compliance with the provisions of
Section 7.3(vi), (2) no Subsidiary is a Subsidiary of such Unrestricted
Subsidiary, (3) if requested by Administrative Agent, on or promptly after the
date of designation of such Person as such Unrestricted Subsidiary, such
Unrestricted Subsidiary shall enter into a tax sharing agreement with Company
that provides (as determined by Company in good faith) for an appropriate
allocation of tax liabilities and benefits, and (4) no recourse whatsoever
(whether by contract or by operation of law or otherwise) may be had to Company
or any of its Subsidiaries or any of their respective properties or assets for
any obligations of such Unrestricted Subsidiary except to the extent that the
aggregate maximum amount of such recourse constitutes (X) an Investment
permitted under Section 7.3(vi) or (Y) a Guarantee Obligation permitted under
Section 7.4(ix).

 

“Subsidiary Guarantor” means any Pledged Subsidiary (a) listed on Schedule 5.1
annexed hereto that executes and delivers a counterpart of the Subsidiary
Guaranty on the Closing Date and (b) that executes and delivers a counterpart of
the Subsidiary Guaranty after the Closing Date pursuant to Section 6.7.

 

“Subsidiary Guaranty” means the Subsidiary Guaranty executed and delivered by
existing Pledged Subsidiaries on the Closing Date and to be executed and
delivered by additional Pledged Subsidiaries from time to time thereafter in
accordance with Section 6.7A, substantially in the form of Exhibit XV annexed
hereto, as such Subsidiary Guaranty may thereafter be amended, supplemented or
otherwise modified from time to time.

 

“Swing Line Back-Stop Arrangements” shall have the meaning provided in
Section 2.1A(iii).

 

“Swing Line Lender” means DB, or any Person serving as a successor
Administrative Agent hereunder, in its capacity as Swing Line Lender hereunder.

 

“Swing Line Loan Commitment” means the commitment of Swing Line Lender to make
Swing Line Loans to Company pursuant to Section 2.1A(iii).

 

“Swing Line Loans” means the Loans made by Swing Line Lender to Company pursuant
to Section 2.1A(iii).

 

“Swing Line Note” means any promissory note of Company issued pursuant to
Section 2.1E to evidence the Swing Line Loans of Swing Line Lender substantially
in the form of Exhibit VI annexed hereto, as it may be amended, supplemented or
otherwise modified from time to time.

 

38

--------------------------------------------------------------------------------


 

“Syndication Agents” means Barclays Bank plc and Morgan Stanley Senior
Funding, Inc. in their capacity as Syndication Agents.

 

“Syndication Date” means the earlier of (i) the 90th day following the Closing
Date and (ii) that date upon which Administrative Agent determines in its sole
discretion (and notifies Company) that the primary syndication (and resultant
addition of Persons as Lenders pursuant to Section 10. 1B) has been completed.

 

“Tax” or “Taxes” means any present or future tax, levy, impost, duty, charge,
fee, deduction or withholding imposed, levied, collected, withheld or assessed
by any governmental authority.

 

“Tender Offer” means the offer by Company to repurchase up to 100% of the
outstanding Existing Senior Subordinated Notes pursuant to the Tender Offer
Materials.

 

“Tender Offer Materials” means the Offer to Purchase and Consent Solicitation
Statement dated November 12, 2009 relating to the Tender Offer and the
accompanying Consent and Letter of Transmittal.

 

“Term Loan Commitment” means, at any time, with respect to any Lender the sum of
the Initial Term Loan Commitment and the Incremental Term Loan Commitment of
that Lender at such time.

 

“Term Loan Exposure” means, with respect to any Lender as of any date of
determination (i) prior to the funding of the Term Loans, that Lender’s Term
Loan Commitment and (ii) after the funding of the Term Loans, the outstanding
principal amount of the Term Loan of that Lender.

 

“Term Loans” means the Initial Term Loans and the Incremental Term Loans.

 

“Terminated Lender” shall have the meaning provided in Section 2.10A.

 

“Third Party” means any Person other than Company or any of its Subsidiaries.

 

“Total Utilization of Revolving Loan Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing the applicable Issuing Lender for any
amount drawn under any Letter of Credit but not yet so applied) plus (ii) the
aggregate principal amount of all outstanding Swing Line Loans plus (iii) the
Letter of Credit Usage.

 

“Tranche” means the respective facilities and commitments utilized in making
Loans hereunder (i.e., whether Initial Term Loans, Revolving Loans, Swing Line
Loans or Incremental Term Loans made pursuant to one or more tranches designated
pursuant to the respective Incremental Term Loan Commitment Agreements in
accordance with the relevant requirements specified in Section 2.11); provided
that in the circumstances contemplated by Section 2.11C, Incremental Term Loans
may be made part of a then existing Tranche of Term Loans.

 

39

--------------------------------------------------------------------------------


 

“Transaction” means, collectively, (i) the consummation of the Closing Date
Refinancing, (ii) the execution, delivery and performance by each Loan Party of
the New Senior Notes Documents to which it is a party, the issuance of the New
Senior Notes and the use of proceeds thereof, (iii) the execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party, the
incurrence of Loans on the Closing Date and the use of proceeds thereof and
(iv) the payment of all Transaction Costs in connection with the foregoing.

 

“Transaction Costs” means the fees, costs and expenses payable by Company in
connection with the transactions contemplated by the Loan Documents and the
Related Agreements on or before the Closing Date.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“Unfunded Pension Liability” means the excess (if any) of a Pension Plan’s
“funding target” (as such term is defined in Section 430 of the Internal Revenue
Code), over such Pension Plan’s “value of plan assets” (as such term is defined
in Section 430 of the Internal Revenue Code), determined as of the valuation
date of the most recent actuarial valuation of such Pension Plan in accordance
with the assumptions used for funding the Pension Plan pursuant to Section 412
of the Internal Revenue Code.

 

“Unpaid Drawing” has the meaning assigned to that term in Section 3.5A.

 

“Unreinvested Asset Sale Proceeds” means that portion, if any, of any Net Asset
Sale Proceeds that shall not have been reinvested by Company and its
Subsidiaries in the business of Company and its Subsidiaries within one year
after the receipt by Company or any of its Subsidiaries of such Net Asset Sale
Proceeds.

 

“Unrestricted Subsidiary” means (i) the entities listed on Schedule 5.1 annexed
hereto (and identified on such Schedule as an “Unrestricted Subsidiary”) and
(ii) any Subsidiary of Company (determined without giving effect to the provisos
set forth in the definition of “Subsidiary”) that is formed or acquired after
the Closing Date and that is designated by Company as an “Unrestricted
Subsidiary” as provided in the definition of “Subsidiary”; provided that an
Unrestricted Subsidiary shall cease to be an Unrestricted Subsidiary if
converted to a Subsidiary in accordance with the definition of “Subsidiary”.

 

“Voting Stock” means, with respect to any Person, Securities of such Person
having ordinary voting power (without regard to the occurrence of any
contingency) to vote in the election of directors of such Person.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the quotient obtained by dividing:

 


(A)           THE SUM OF THE PRODUCTS OF THE NUMBER OF YEARS FROM THE DATE OF
DETERMINATION TO THE DATE OF EACH SUCCESSIVE SCHEDULED PRINCIPAL PAYMENT OF SUCH
INDEBTEDNESS MULTIPLIED BY THE AMOUNT OF SUCH PAYMENT; BY


 


(B)           THE SUM OF ALL SUCH PAYMENTS.

 

40

--------------------------------------------------------------------------------


 

1.2           Accounting Terms; Utilization of GAAP for Purposes of Calculations
Under Agreement.  Except as otherwise expressly provided in this Agreement, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP.  The financial statements to be furnished to
the Lenders pursuant hereto shall be made and prepared in accordance with GAAP
consistently applied throughout the periods involved (except as set forth in the
notes thereto or as otherwise disclosed in writing by Company to the Lenders);
provided that (A) except as otherwise specifically provided herein, all
computations of Consolidated Excess Cash Flow, Senior Secured Leverage Ratio and
all computations and all definitions (including accounting terms) used in
determining compliance with any of the provisions of Section 7, shall utilize
GAAP and policies in conformity with those used to prepare the historical
financial statements of Company and its Subsidiaries referred to in Section 5.3;
(B) notwithstanding anything to the contrary contained herein, all such
financial statements shall be prepared, and all financial covenants contained
herein or in any other Loan Document shall be calculated, in each case, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any similar accounting principle) permitting a Person to value its
financial liabilities at the fair value thereof; and (C) to the extent expressly
provided herein, certain calculations shall be made on a Pro Forma Basis or with
Pro Forma Adjustments.

 

1.3           Other Definitional Provisions and Rules of Construction.

 


A.            ANY OF THE TERMS DEFINED HEREIN MAY, UNLESS THE CONTEXT OTHERWISE
REQUIRES, BE USED IN THE SINGULAR OR THE PLURAL, DEPENDING ON THE REFERENCE.


 


B.            REFERENCES TO “SECTIONS” AND “SECTIONS” SHALL BE TO SECTIONS AND
SECTIONS, RESPECTIVELY, OF THIS AGREEMENT UNLESS OTHERWISE SPECIFICALLY
PROVIDED.


 


C.            THE USE IN ANY OF THE LOAN DOCUMENTS OF THE WORD “INCLUDE” OR
“INCLUDING”, WHEN FOLLOWING ANY GENERAL STATEMENT, TERM OR MATTER, SHALL NOT BE
CONSTRUED TO LIMIT SUCH STATEMENT, TERM OR MATTER TO THE SPECIFIC ITEMS OR
MATTERS SET FORTH IMMEDIATELY FOLLOWING SUCH WORD OR TO SIMILAR ITEMS OR
MATTERS, WHETHER OR NOT NONLIMITING LANGUAGE (SUCH AS “WITHOUT LIMITATION” OR
“BUT NOT LIMITED TO” OR WORDS OF SIMILAR IMPORT) IS USED WITH REFERENCE THERETO,
BUT RATHER SHALL BE DEEMED TO REFER TO ALL OTHER ITEMS OR MATTERS THAT FALL
WITHIN THE BROADEST POSSIBLE SCOPE OF SUCH GENERAL STATEMENT, TERM OR MATTER.


 

1.4           Exchange Rates.  For purposes of this Agreement, the Exchange
Rates in effect in respect of each Letter of Credit denominated in a currency
other than Dollars shall be calculated on the date when any such Letter of
Credit is issued, on the first Business Day of each month and at such other
times as designated by Administrative Agent at any time when a Potential Event
of Default or an Event of Default exists.  Such Exchange Rate shall remain in
effect until the same is recalculated by Administrative Agent as provided above
and notice of such recalculation is received by Company, it being understood
that until such notice is received, the Exchange Rate shall be that Exchange
Rate as last reported to Company by Administrative Agent.  Administrative Agent
shall promptly notify Company and the Lenders of each such determination of the
Exchange Rate.

 

41

--------------------------------------------------------------------------------


 


SECTION 2.         AMOUNTS AND TERMS OF COMMITMENTS AND LOANS


 

2.1           Commitments; Making of Loans; the Register; Notes.

 


A.            COMMITMENTS.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND IN RELIANCE UPON THE REPRESENTATIONS AND WARRANTIES OF COMPANY
HEREIN SET FORTH, EACH LENDER HEREBY SEVERALLY AGREES TO MAKE THE LOANS
DESCRIBED IN SECTIONS 2.1A(I), 2.1A(II) AND 2.1(A)(IV), AND THE SWING LINE
LENDER HEREBY AGREES TO MAKE THE LOANS DESCRIBED IN SECTION 2.1A(III).


 

(I)            INITIAL TERM LOANS.  EACH LENDER SEVERALLY AGREES TO LEND TO
COMPANY ON THE CLOSING DATE AN AMOUNT NOT EXCEEDING ITS PRO RATA SHARE OF THE
AGGREGATE AMOUNT OF THE INITIAL TERM LOAN COMMITMENTS TO BE USED FOR THE
PURPOSES IDENTIFIED IN SECTION 2.5A.  THE ORIGINAL AMOUNT OF EACH LENDER’S
INITIAL TERM LOAN COMMITMENT IS SET FORTH OPPOSITE ITS NAME ON SCHEDULE 2.1
ANNEXED HERETO AND THE AGGREGATE AMOUNT OF THE INITIAL TERM LOAN COMMITMENTS IS
$460,000,000; PROVIDED THAT EACH INITIAL TERM LOAN MADE BY A LENDER HEREUNDER
SHALL BE SUBJECT TO AN ORIGINAL ISSUE DISCOUNT SUCH THAT SUCH INITIAL TERM LOAN
WILL RESULT IN AGGREGATE PROCEEDS TO COMPANY IN AN AMOUNT EQUAL TO 98.0% OF SUCH
LENDER’S INITIAL TERM LOAN COMMITMENT, WHICH AMOUNT SHALL REPRESENT THE AMOUNT
OF SUCH INITIAL TERM LOANS TO BE MADE AVAILABLE BY SUCH LENDER PURSUANT TO
SECTION 2.1C.  EXCEPT AS SPECIFIED IN THE PROVISO TO THE IMMEDIATELY PRECEDING
SENTENCE, ALL REFERENCES HEREIN TO AN “INITIAL TERM LOAN” OR “INITIAL TERM
LOANS”, TO “PRINCIPAL”, THE “PRINCIPAL AMOUNT” OR THE “OUTSTANDING PRINCIPAL
AMOUNT” OF ANY INITIAL TERM LOAN OR INITIAL TERM LOANS AND OTHER TERMS OF LIKE
IMPORT SHALL MEAN 100% OF THE INITIAL TERM LOAN COMMITMENTS (IMMEDIATELY PRIOR
TO THE INCURRENCE OF INITIAL TERM LOANS ON THE CLOSING DATE).  COMPANY MAY MAKE
ONLY A SINGLE DRAWING ON THE CLOSING DATE UNDER THE INITIAL TERM LOAN
COMMITMENTS AND THE INITIAL TERM LOAN COMMITMENTS (AND THE INITIAL TERM LOAN
COMMITMENT OF EACH LENDER) SHALL TERMINATE IN ITS ENTIRETY ON THE CLOSING DATE
(AFTER GIVING EFFECT TO THE MAKING OF THE INITIAL TERM LOANS ON SUCH DATE). 
AMOUNTS BORROWED UNDER THIS SECTION 2.1A(I) AND SUBSEQUENTLY REPAID OR PREPAID
MAY NOT BE REBORROWED.

 

(II)           REVOLVING LOANS.  EACH LENDER SEVERALLY AGREES, SUBJECT TO THE
LIMITATIONS SET FORTH BELOW WITH RESPECT TO THE MAXIMUM AMOUNT OF REVOLVING
LOANS PERMITTED TO BE OUTSTANDING FROM TIME TO TIME, TO LEND TO COMPANY FROM
TIME TO TIME DURING THE PERIOD ON AND AFTER THE CLOSING DATE TO BUT EXCLUDING
THE REVOLVING LOAN MATURITY DATE AN AGGREGATE AMOUNT NOT EXCEEDING ITS PRO RATA
SHARE OF THE AGGREGATE AMOUNT OF THE REVOLVING LOAN COMMITMENTS TO BE USED FOR
THE PURPOSES IDENTIFIED IN SECTION 2.5B.  THE ORIGINAL AMOUNT OF EACH LENDER’S
REVOLVING LOAN COMMITMENT IS SET FORTH OPPOSITE ITS NAME ON SCHEDULE 2.1 ANNEXED
HERETO AND THE AGGREGATE ORIGINAL AMOUNT OF THE REVOLVING LOAN COMMITMENTS IS
$120,000,000; PROVIDED THAT THE REVOLVING LOAN COMMITMENTS OF LENDERS SHALL BE
ADJUSTED TO GIVE EFFECT TO ANY ASSIGNMENTS OF THE REVOLVING LOAN COMMITMENTS
PURSUANT TO SECTION 10.1B; AND PROVIDED, FURTHER THAT THE AMOUNT OF THE
REVOLVING LOAN COMMITMENTS SHALL BE REDUCED FROM TIME TO TIME BY THE AMOUNT OF
ANY REDUCTIONS THERETO MADE PURSUANT TO SECTION 2.4B(II) AND SECTION 2.4B(V). 
EACH LENDER’S REVOLVING LOAN COMMITMENT SHALL EXPIRE ON THE REVOLVING LOAN
MATURITY DATE AND ALL REVOLVING LOANS AND ALL OTHER AMOUNTS OWED HEREUNDER WITH
RESPECT TO THE REVOLVING LOANS AND THE REVOLVING LOAN COMMITMENTS SHALL BE PAID
IN FULL NO LATER THAN THAT DATE.  AMOUNTS BORROWED UNDER THIS
SECTION 2.1A(II) MAY BE REPAID AND REBORROWED TO BUT EXCLUDING THE REVOLVING
LOAN MATURITY DATE.

 

42

--------------------------------------------------------------------------------


 

Anything contained in this Agreement to the contrary notwithstanding, the
Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitation that in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitments then in effect.

 

(III)          SWING LINE LOANS.  SWING LINE LENDER HEREBY AGREES, SUBJECT TO
THE LIMITATIONS SET FORTH BELOW WITH RESPECT TO THE MAXIMUM AMOUNT OF SWING LINE
LOANS PERMITTED TO BE OUTSTANDING FROM TIME TO TIME, TO MAKE A PORTION OF THE
REVOLVING LOAN COMMITMENTS AVAILABLE TO COMPANY FROM TIME TO TIME DURING THE
PERIOD ON AND AFTER THE CLOSING DATE TO BUT EXCLUDING THE REVOLVING LOAN
MATURITY DATE BY MAKING SWING LINE LOANS TO COMPANY IN AN AGGREGATE AMOUNT NOT
EXCEEDING THE AMOUNT OF THE SWING LINE LOAN COMMITMENT TO BE USED FOR THE
PURPOSES IDENTIFIED IN SECTION 2.5B, NOTWITHSTANDING THE FACT THAT SUCH SWING
LINE LOANS, WHEN AGGREGATED WITH SWING LINE LENDER’S OUTSTANDING REVOLVING LOANS
AND SWING LINE LENDER’S PRO RATA SHARE OF THE LETTER OF CREDIT USAGE THEN IN
EFFECT, MAY EXCEED SWING LINE LENDER’S REVOLVING LOAN COMMITMENT.  THE ORIGINAL
AMOUNT OF THE SWING LINE LOAN COMMITMENT IS $10,000,000; PROVIDED THAT ANY
REDUCTION OF THE REVOLVING LOAN COMMITMENTS MADE PURSUANT TO SECTION 2.4B(II) OR
2.4B(V) WHICH REDUCES THE AGGREGATE REVOLVING LOAN COMMITMENTS TO AN AMOUNT LESS
THAN THE THEN CURRENT AMOUNT OF THE SWING LINE LOAN COMMITMENT SHALL RESULT IN
AN AUTOMATIC CORRESPONDING REDUCTION OF THE SWING LINE LOAN COMMITMENT TO THE
AMOUNT OF THE REVOLVING LOAN COMMITMENTS, AS SO REDUCED, WITHOUT ANY FURTHER
ACTION ON THE PART OF COMPANY, ADMINISTRATIVE AGENT OR SWING LINE LENDER.  THE
SWING LINE LOAN COMMITMENT SHALL EXPIRE ON THE REVOLVING LOAN MATURITY DATE AND
ALL SWING LINE LOANS AND ALL OTHER AMOUNTS OWED HEREUNDER WITH RESPECT TO THE
SWING LINE LOANS SHALL BE PAID IN FULL NO LATER THAN THAT DATE.  AMOUNTS
BORROWED UNDER THIS SECTION 2.1A(III) MAY BE REPAID AND REBORROWED TO BUT
EXCLUDING THE REVOLVING LOAN MATURITY DATE.

 

Anything contained in this Agreement to the contrary notwithstanding, the Swing
Line Loans and the Swing Line Loan Commitment shall be subject to the limitation
that in no event shall the Total Utilization of Revolving Loan Commitments at
any time exceed the Revolving Loan Commitments then in effect.

 

43

--------------------------------------------------------------------------------


 

With respect to any Swing Line Loans which have not been voluntarily prepaid by
Company pursuant to Section 2.4B(i), Swing Line Lender may, at any time in its
sole and absolute discretion, deliver to Administrative Agent at the Notice
Office (with a copy to Company), no later than 11:00 A.M. (New York City time)
on the first Business Day in advance of the proposed Funding Date, a notice
(which shall be deemed to be a Notice of Borrowing given by Company and shall be
deemed given on Friday of each week regardless of whether an actual Notice of
Borrowing is so delivered) requesting Lenders to make Revolving Loans that are
Base Rate Loans on such Funding Date in an amount equal to the amount of such
Swing Line Loans (the “Refunded Swing Line Loans”) outstanding on the date such
notice is given which Swing Line Lender requests Lenders to prepay.  Anything
contained in this Agreement to the contrary notwithstanding, (i) the proceeds of
such Revolving Loans made by Lenders other than Swing Line Lender shall be
immediately delivered by Administrative Agent to Swing Line Lender (and not to
Company) and applied to repay a corresponding portion of the Refunded Swing Line
Loans and (ii) on the day such Revolving Loans are made, Swing Line Lender’s
Pro Rata Share of the Refunded Swing Line Loans shall be deemed to be paid with
the proceeds of a Revolving Loan made by Swing Line Lender, and such portion of
the Swing Line Loans deemed to be so paid shall no longer be outstanding as
Swing Line Loans and shall no longer be due under the Swing Line Note, if any,
of Swing Line Lender but shall instead constitute part of Swing Line Lender’s
outstanding Revolving Loans and shall be due under the Revolving Note, if any,
of Swing Line Lender.  If any portion of any such amount paid (or deemed to be
paid) to Swing Line Lender should be recovered by or on behalf of Company from
Swing Line Lender in bankruptcy, by assignment for the benefit of creditors or
otherwise, the loss of the amount so recovered shall be ratably shared among all
Lenders in the manner contemplated by Section 10.5.

 

If for any reason the Revolving Loan Commitments are terminated at a time when
any Swing Line Loans are outstanding, each Lender shall be deemed to, and hereby
agrees to, have purchased a participation in such outstanding Swing Line Loans
in an amount equal to its Pro Rata Share (calculated immediately prior to such
termination of the Revolving Loan Commitments) of the unpaid amount of such
Swing Line Loans together with accrued interest thereon.  Upon one Business
Day’s notice from Swing Line Lender, each Lender shall deliver to Swing Line
Lender an amount equal to its respective participation in same day funds at the
Funding and Payment Office.  In order to further evidence such participation
(and without prejudice to the effectiveness of the participation provisions set
forth above), each Lender agrees to enter into a separate participation
agreement at the request of Swing Line Lender in form and substance reasonably
satisfactory to such Lender and Swing Line Lender.  In the event any Lender
fails to make available to Swing Line Lender the amount of such Lender’s
participation as provided in this paragraph, Swing Line Lender shall be entitled
to recover such amount on demand from such Lender together with interest thereon
at the Federal Funds Effective Rate for three Business Days and thereafter at
the Base Rate.  In the event Swing Line Lender receives a payment of any amount
in which other Lenders have purchased participations as provided in this
paragraph, Swing Line Lender shall promptly distribute to each such other Lender
its Pro Rata Share of such payment.

 

Anything contained herein to the contrary notwithstanding, each Lender’s
obligation to make Revolving Loans for the purpose of repaying any Refunded
Swing Line Loans pursuant to the second preceding paragraph and each Lender’s
obligation to purchase a participation in any unpaid Swing Line Loans pursuant
to the immediately preceding paragraph shall be absolute and unconditional and
shall not be affected by any circumstance, including (a) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against Swing Line Lender, Company or any other Person for any reason
whatsoever; (b) the occurrence or continuation of an Event of Default or a
Potential Event of Default; (c) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of Company
or any of its Subsidiaries; (d) any breach of this Agreement or any other Loan
Document by any party thereto; or (e) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

44

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained in this Section 2.1A(iii),
(a) Swing Line Lender shall not be obligated to make any Swing Line Loans at a
time when a Funding Default exists with respect to Lender having a Revolving
Loan Commitment unless Swing Line Lender has entered into arrangements
satisfactory to it and Company to eliminate the Swing Line Lender’s risk with
respect to each Defaulting Lender’s participation in such Swing Line Loans
(which arrangements are hereby consented to by the Lenders), including by cash
collateralizing such Defaulting Lender’s respective Pro Rata Share of the
outstanding Swing Line Loans (such arrangements, the “Swing Line Back-Stop
Arrangements”), and (b) Swing Line Lender shall not make any Swing Line Loan
after it has received written notice from Company, any other Loan Party or the
Requisite Lenders stating that a Potential Event of Default or an Event of
Default exists and is continuing until such time as the Swing Line Lender shall
have received written notice (X) of rescission of all such notices from the
party or parties originally delivering such notice or notices or (Y) of the
waiver of such Potential Event of Default or Event of Default by the Requisite
Lenders.

 

(IV)          INCREMENTAL TERM LOANS.  SUBJECT TO AND UPON THE TERMS AND
CONDITIONS SET FORTH HEREIN, EACH LENDER WITH AN INCREMENTAL TERM LOAN
COMMITMENT FOR A GIVEN TRANCHE OF INCREMENTAL TERM LOANS SEVERALLY AGREES TO
MAKE A TERM LOAN OR TERM LOANS (EACH, AN “INCREMENTAL TERM LOAN” AND,
COLLECTIVELY, THE “INCREMENTAL TERM LOANS”) TO COMPANY, WHICH INCREMENTAL TERM
LOANS (I) SHALL BE INCURRED PURSUANT TO A SINGLE DRAWING ON THE RESPECTIVE
INCREMENTAL TERM LOAN FUNDING DATE, (II) SHALL BE DENOMINATED IN DOLLARS,
(III) EXCEPT AS HEREINAFTER PROVIDED, SHALL, AT THE OPTION OF COMPANY, BE
INCURRED AND MAINTAINED AS, AND/OR CONVERTED INTO, BASE RATE LOANS OR LIBOR
LOANS, AND (IV) SHALL NOT EXCEED FOR ANY SUCH INCREMENTAL TERM LOAN LENDER AT
ANY TIME OF ANY INCURRENCE THEREOF, THE INCREMENTAL TERM LOAN COMMITMENT OF SUCH
INCREMENTAL TERM LOAN LENDER FOR SUCH TRANCHE ON THE RESPECTIVE INCREMENTAL TERM
LOAN FUNDING DATE.  ONCE REPAID, INCREMENTAL TERM LOANS MAY NOT BE REBORROWED.
THE INCREMENTAL TERM LOAN COMMITMENTS UNDER A GIVEN TRANCHE (AND THE INCREMENTAL
TERM LOAN COMMITMENT OF EACH LENDER IN RESPECT OF SUCH TRANCHE) SHALL TERMINATE
IN ITS ENTIRETY ON THE INCREMENTAL TERM LOAN FUNDING DATE FOR SUCH TRANCHE OF
INCREMENTAL TERM LOANS (AFTER GIVING EFFECT TO THE INCURRENCE OF THE INCREMENTAL
TERM LOANS OF SUCH TRANCHE ON SUCH DATE).

 

45

--------------------------------------------------------------------------------


 


B.            BORROWING MECHANICS.  TERM LOANS UNDER A RESPECTIVE TRANCHE MADE
ON ANY FUNDING DATE AS BASE RATE LOANS OR AS LIBOR LOANS WITH A PARTICULAR
INTEREST PERIOD SHALL BE IN AN AGGREGATE MINIMUM AMOUNT OF $5,000,000 AND
INTEGRAL MULTIPLES OF $500,000 IN EXCESS OF THAT AMOUNT.  REVOLVING LOANS (OTHER
THAN REVOLVING LOANS MADE PURSUANT TO A REQUEST BY SWING LINE LENDER PURSUANT TO
SECTION 2.1A(III) FOR THE PURPOSE OF REPAYING ANY REFUNDED SWING LINE LOANS)
MADE ON ANY FUNDING DATE SHALL BE IN AN AGGREGATE MINIMUM AMOUNT OF $1,000,000
AND INTEGRAL MULTIPLES OF $100,000 IN EXCESS OF THAT AMOUNT.  SWING LINE LOANS
MADE ON ANY FUNDING DATE SHALL BE IN AN AGGREGATE MINIMUM AMOUNT OF $500,000 AND
INTEGRAL MULTIPLES OF $100,000 IN EXCESS OF THAT AMOUNT.  WHENEVER COMPANY
DESIRES THAT LENDERS MAKE TERM LOANS (WHETHER INITIAL TERM LOANS OR INCREMENTAL
TERM LOANS) OR REVOLVING LOANS (EXCLUDING REFUNDED SWING LINE LOANS) TO COMPANY
IT SHALL DELIVER TO ADMINISTRATIVE AGENT AT THE NOTICE OFFICE A NOTICE OF
BORROWING NO LATER THAN 11:00 A.M. (NEW YORK CITY TIME) AT LEAST THREE BUSINESS
DAYS IN ADVANCE OF THE PROPOSED FUNDING DATE (IN THE CASE OF A LIBOR LOAN) OR AT
LEAST ONE BUSINESS DAY IN ADVANCE OF THE PROPOSED FUNDING DATE (IN THE CASE OF A
BASE RATE LOAN).  WHENEVER COMPANY DESIRES THAT SWING LINE LENDER MAKE A SWING
LINE LOAN, IT SHALL DELIVER TO ADMINISTRATIVE AGENT AT THE NOTICE OFFICE A
NOTICE OF BORROWING NO LATER THAN 1:00 P.M. (NEW YORK CITY TIME) ON THE PROPOSED
FUNDING DATE.  THE NOTICE OF BORROWING SHALL SPECIFY (I) THE PROPOSED FUNDING
DATE (WHICH SHALL BE A BUSINESS DAY), (II) THE AMOUNT OF SUCH BORROWING
REQUESTED AND WHETHER THE RESPECTIVE BORROWING SHALL CONSIST OF INITIAL TERM
LOANS, REVOLVING LOANS, SWING LINE LOANS OR INCREMENTAL TERM LOANS, AND IF
INCREMENTAL TERM LOANS, THE SPECIFIC TRANCHE THEREOF, (III) IN THE CASE OF SWING
LINE LOANS AND ANY LOANS MADE ON THE CLOSING DATE, THAT SUCH LOANS SHALL BE BASE
RATE LOANS, (IV) IN THE CASE OF REVOLVING LOANS NOT MADE ON THE CLOSING DATE,
WHETHER SUCH LOANS SHALL BE BASE RATE LOANS OR LIBOR LOANS, AND (V) IN THE CASE
OF ANY LOANS REQUESTED TO BE MADE AS LIBOR LOANS, THE INITIAL INTEREST PERIOD
REQUESTED THEREFOR.  TERM LOANS AND REVOLVING LOANS MAY BE CONTINUED AS OR
CONVERTED INTO BASE RATE LOANS AND LIBOR LOANS IN THE MANNER PROVIDED IN
SECTION 2.2D; PROVIDED THAT UNLESS ADMINISTRATIVE AGENT HAS OTHERWISE AGREED OR
HAS DETERMINED THAT THE SYNDICATION DATE HAS OCCURRED (AT WHICH TIME THIS
PROVISO SHALL NO LONGER BE APPLICABLE), LIBOR LOANS MAY ONLY HAVE AN INTEREST
PERIOD OF ONE MONTH, AND THE FIRST FUNDING DATE WITH RESPECT TO LOANS MAINTAINED
AS LIBOR LOANS MAY OCCUR NO EARLIER THAN THREE BUSINESS DAYS FOLLOWING THE
CLOSING DATE, WITH ALL SUBSEQUENT FUNDING DATES WITH RESPECT TO LOANS MAINTAINED
AS LIBOR LOANS TO OCCUR ON THE LAST DAY OF THE PRECEDING ONE MONTH INTEREST
PERIOD THERETOFORE IN EFFECT.  IN LIEU OF DELIVERING THE ABOVE-DESCRIBED NOTICE
OF BORROWING, COMPANY MAY GIVE ADMINISTRATIVE AGENT TELEPHONIC NOTICE OF THE
REQUIRED TIME OF ANY BORROWING UNDER THIS SECTION 2.1B; PROVIDED THAT SUCH
NOTICE SHALL BE PROMPTLY CONFIRMED IN WRITING BY DELIVERY OF A NOTICE OF
BORROWING TO ADMINISTRATIVE AGENT ON OR BEFORE THE APPLICABLE FUNDING DATE. 
ADMINISTRATIVE AGENT SHALL PROMPTLY GIVE EACH LENDER WHICH IS REQUIRED TO MAKE
LOANS OF THE TRANCHE SPECIFIED IN THE RESPECTIVE NOTICE OF BORROWING, WRITTEN
NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) OF EACH PROPOSED
BORROWING, OF SUCH LENDER’S PROPORTIONATE SHARE THEREOF AND OF THE OTHER MATTERS
REQUIRED BY THIS SECTION 2.1B TO BE SPECIFIED IN THE NOTICE OF BORROWING.


 

Neither Administrative Agent nor any Lender shall incur any liability to Company
in acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by a duly authorized officer or other
person authorized to borrow on behalf of Company or for otherwise acting in good
faith under this Section 2.1B, and upon funding of Loans by Lenders in
accordance with this Agreement pursuant to any such telephonic notice Company
shall have effected Loans hereunder.

 

Company shall notify Administrative Agent prior to the funding of any Loans in
the event that any of the matters to which Company is required to certify in the
applicable Notice of Borrowing is no longer true and correct as of the
applicable Funding Date, and the acceptance by Company of the proceeds of any
Loans shall constitute a re-certification by Company, as of the applicable
Funding Date, as to matters to which Company is required to certify in the
applicable Notice of Borrowing.

 

46

--------------------------------------------------------------------------------


 


C.            DISBURSEMENT OF FUNDS.  ALL TERM LOANS, REVOLVING LOANS AND
INCREMENTAL TERM LOANS UNDER THIS AGREEMENT SHALL BE MADE BY LENDERS WITH A
COMMITMENT UNDER THE RESPECTIVE TRANCHE OF LOAN SIMULTANEOUSLY AND
PROPORTIONATELY TO THEIR RESPECTIVE PRO RATA SHARES, IT BEING UNDERSTOOD THAT NO
LENDER SHALL BE RESPONSIBLE FOR ANY DEFAULT BY ANY OTHER LENDER IN THAT OTHER
LENDER’S OBLIGATION TO MAKE A LOAN REQUESTED HEREUNDER NOR SHALL THE COMMITMENT
OF ANY LENDER TO MAKE THE PARTICULAR TRANCHE OF LOAN REQUESTED BE INCREASED OR
DECREASED AS A RESULT OF A DEFAULT BY ANY OTHER LENDER IN THAT OTHER LENDER’S
OBLIGATION TO MAKE A LOAN REQUESTED HEREUNDER.  PROMPTLY AFTER RECEIPT BY
ADMINISTRATIVE AGENT OF A NOTICE OF BORROWING PURSUANT TO SECTION 2.1B (OR
TELEPHONIC NOTICE IN LIEU THEREOF), ADMINISTRATIVE AGENT SHALL NOTIFY EACH
LENDER OR SWING LINE LENDER, AS THE CASE MAY BE, OF THE PROPOSED BORROWING. 
EACH LENDER SHALL MAKE THE AMOUNT OF ITS LOAN AVAILABLE TO ADMINISTRATIVE AGENT
IN DOLLARS NOT LATER THAN 1:00 P.M. (NEW YORK CITY TIME) ON THE APPLICABLE
FUNDING DATE, AND SWING LINE LENDER SHALL MAKE THE AMOUNT OF ITS SWING LINE LOAN
AVAILABLE TO ADMINISTRATIVE AGENT NOT LATER THAN 2:00 P.M. (NEW YORK CITY TIME)
ON THE APPLICABLE FUNDING DATE, IN EACH CASE IN SAME DAY FUNDS IN DOLLARS, AT
THE FUNDING AND PAYMENT OFFICE FOR SUCH LOANS.  EXCEPT AS PROVIDED IN
SECTION 2.1A(III) WITH RESPECT TO REVOLVING LOANS USED TO REPAY REFUNDED SWING
LINE LOANS, UPON SATISFACTION OR WAIVER OF THE CONDITIONS PRECEDENT SPECIFIED IN
SECTIONS 4.1 (IN THE CASE OF LOANS MADE ON THE CLOSING DATE) AND 4.2 (IN THE
CASE OF ALL LOANS), ADMINISTRATIVE AGENT SHALL MAKE THE PROCEEDS OF SUCH LOANS
AVAILABLE TO COMPANY ON THE APPLICABLE FUNDING DATE BY CAUSING AN AMOUNT OF SAME
DAY FUNDS IN DOLLARS EQUAL TO THE PROCEEDS OF ALL SUCH LOANS RECEIVED BY
ADMINISTRATIVE AGENT FROM LENDERS OR SWING LINE LENDER, AS THE CASE MAY BE, TO
BE CREDITED TO THE ACCOUNT OF COMPANY AT THE FUNDING AND PAYMENT OFFICE FOR SUCH
LOANS; PROVIDED THAT IF, ON ANY FUNDING DATE OF REVOLVING LOANS (OTHER THAN A
REFUNDED SWING LINE LOANS), THERE ARE UNPAID DRAWINGS OR SWING LINE LOANS THEN
OUTSTANDING, THEN THE PROCEEDS OF SUCH REVOLVING LOANS SHALL BE APPLIED, FIRST,
TO THE PAYMENT IN FULL OF ANY SUCH UNPAID DRAWINGS WITH RESPECT TO LETTERS OF
CREDIT, SECOND, TO THE PAYMENT IN FULL OF ANY SUCH SWING LINE LOANS, AND THIRD,
TO COMPANY AS OTHERWISE PROVIDED ABOVE.


 

Unless Administrative Agent shall have been notified by any Lender prior to the
Funding Date for any Loans that such Lender does not intend to make available to
Administrative Agent the amount of such Lender’s Loan requested on such Funding
Date, Administrative Agent may assume that such Lender has made such amount
available to Administrative Agent on such Funding Date and Administrative Agent
may, in its sole discretion, but shall not be obligated to, make available to
Company a corresponding amount in Dollars on such Funding Date.  If such
corresponding amount is not in fact made available to Administrative Agent by
such Lender, Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest thereon,
for each day from such Funding Date until the date such amount is paid to
Administrative Agent in Dollars, at the Federal Funds Effective Rate for three
Business Days and thereafter at the Base Rate.  If such Lender does not pay such
corresponding amount forthwith upon Administrative Agent’s demand therefor,
Administrative Agent shall promptly notify Company, and Company shall
immediately pay such corresponding amount to Administrative Agent together with
interest thereon, all in Dollars, for each day from such Funding Date until the
date such amount is paid to Administrative Agent, at the rate payable under this
Agreement for Base Rate Loans.  Nothing in this Section 2.1C shall be deemed to
relieve any Lender from its obligation to fulfill its Commitments hereunder or
to prejudice any rights that Company may have against any Lender as a result of
any default by such Lender hereunder.

 

47

--------------------------------------------------------------------------------


 


D.            THE REGISTER.


 

(I)            COMPANY HEREBY DESIGNATES ADMINISTRATIVE AGENT TO SERVE AS ITS
AGENT, SOLELY FOR THE PURPOSES OF THIS SECTION 2.1D, TO MAINTAIN, AT ITS ADDRESS
REFERRED TO IN SECTION 10.7, A REGISTER FOR THE RECORDATION OF THE NAMES AND
ADDRESSES OF LENDERS AND THE COMMITMENTS AND LOANS (WHETHER OR NOT SEPARATELY
EVIDENCED BY ONE OR MORE NOTES) OF EACH LENDER FROM TIME TO TIME (THE
“REGISTER”).  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY COMPANY OR ANY
LENDER (IN THE CASE OF ANY SUCH LENDER, ONLY IN RESPECT OF ITS COMMITMENTS AND
OBLIGATIONS) AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR
NOTICE.

 

(II)           ADMINISTRATIVE AGENT SHALL RECORD IN THE REGISTER THE INITIAL
TERM LOAN COMMITMENT AND REVOLVING LOAN COMMITMENT AND THE INITIAL TERM LOANS
AND REVOLVING LOANS FROM TIME TO TIME OF EACH LENDER, THE SWING LINE LOAN
COMMITMENT AND THE SWING LINE LOANS FROM TIME TO TIME OF SWING LINE LENDER, THE
INCREMENTAL TERM LOAN COMMITMENT AND INCREMENTAL TERM LOANS FROM TIME TO TIME OF
EACH INCREMENTAL TERM LOAN LENDER, AND EACH REPAYMENT OR PREPAYMENT IN RESPECT
OF THE PRINCIPAL AMOUNT OF THE TERM LOANS OR REVOLVING LOANS OF EACH LENDER, THE
SWING LINE LOANS OF SWING LINE LENDER OR THE INCREMENTAL TERM LOANS OF EACH
INCREMENTAL TERM LOAN LENDER.  ANY SUCH RECORDATION SHALL BE CONCLUSIVE AND
BINDING ON COMPANY AND EACH LENDER, ABSENT CLEARLY DEMONSTRABLE ERROR; PROVIDED
THAT FAILURE TO MAKE ANY SUCH RECORDATION, OR ANY ERROR IN SUCH RECORDATION,
SHALL NOT AFFECT ANY LENDER’S COMMITMENTS OR COMPANY’S OBLIGATIONS IN RESPECT OF
ANY APPLICABLE LOANS.

 

(III)          EACH LENDER SHALL RECORD ON ITS INTERNAL RECORDS (INCLUDING ANY
NOTES HELD BY SUCH LENDER) THE AMOUNT OF EACH TERM LOAN, REVOLVING LOAN AND
INCREMENTAL TERM LOAN (IF ANY) MADE BY IT AND EACH PAYMENT IN RESPECT THEREOF. 
ANY SUCH RECORDATION SHALL BE CONCLUSIVE AND BINDING ON COMPANY, ABSENT CLEARLY
DEMONSTRABLE ERROR; PROVIDED THAT FAILURE TO MAKE ANY SUCH RECORDATION, OR ANY
ERROR IN SUCH RECORDATION, SHALL NOT AFFECT ANY LENDER’S COMMITMENTS OR
COMPANY’S OBLIGATIONS IN RESPECT OF ANY APPLICABLE LOANS; AND PROVIDED, FURTHER
THAT IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE REGISTER AND ANY LENDER’S
RECORDS, THE RECORDATIONS IN THE REGISTER SHALL GOVERN.

 

(IV)          COMPANY, ADMINISTRATIVE AGENT AND LENDERS SHALL DEEM AND TREAT THE
PERSONS LISTED AS LENDERS IN THE REGISTER AS THE HOLDERS AND OWNERS OF THE
CORRESPONDING COMMITMENTS AND LOANS LISTED THEREIN FOR ALL PURPOSES HEREOF, AND
NO ASSIGNMENT OR TRANSFER OF ANY SUCH COMMITMENT OR THE RIGHTS TO THE PRINCIPAL
OF, AND INTEREST ON, ANY LOAN SHALL BE EFFECTIVE, IN EACH CASE UNLESS AND UNTIL
AN ASSIGNMENT AGREEMENT EFFECTING THE ASSIGNMENT OR TRANSFER THEREOF SHALL HAVE

 

48

--------------------------------------------------------------------------------


 

BEEN ACCEPTED BY ADMINISTRATIVE AGENT AND RECORDED IN THE REGISTER AS PROVIDED
IN SECTION 10.1B.  PRIOR TO SUCH RECORDATION, ALL AMOUNTS OWED WITH RESPECT TO
THE APPLICABLE COMMITMENT OR LOAN SHALL BE OWED TO THE LENDER LISTED IN THE
REGISTER AS THE OWNER THEREOF, AND ANY REQUEST, AUTHORITY OR CONSENT OF ANY
PERSON WHO, AT THE TIME OF MAKING SUCH REQUEST OR GIVING SUCH AUTHORITY OR
CONSENT, IS LISTED IN THE REGISTER AS A LENDER SHALL BE CONCLUSIVE AND BINDING
ON ANY SUBSEQUENT HOLDER, ASSIGNEE OR TRANSFEREE OF THE CORRESPONDING
COMMITMENTS OR LOANS.  COINCIDENT WITH THE DELIVERY OF SUCH AN ASSIGNMENT
AGREEMENT TO ADMINISTRATIVE AGENT FOR ACCEPTANCE AND REGISTRATION OF ASSIGNMENT
OR TRANSFER OF ALL OR PART OF A LOAN, OR AS SOON THEREAFTER AS PRACTICABLE, THE
ASSIGNING OR TRANSFEROR LENDER SHALL SURRENDER THE NOTE (IF ANY) EVIDENCING SUCH
LOAN, AND THEREUPON ONE OR MORE NEW NOTES IN THE SAME AGGREGATE PRINCIPAL AMOUNT
SHALL BE ISSUED TO THE ASSIGNING OR TRANSFEROR LENDER AND/OR THE NEW LENDER AT
THE REQUEST OF ANY SUCH LENDER.

 

(V)           COMPANY HEREBY DESIGNATES ADMINISTRATIVE AGENT TO SERVE AS ITS
AGENT SOLELY FOR PURPOSES OF MAINTAINING THE REGISTER AS PROVIDED IN THIS
SECTION 2.1D, AND COMPANY HEREBY AGREES THAT, TO THE EXTENT ADMINISTRATIVE AGENT
SERVES IN SUCH CAPACITY, ADMINISTRATIVE AGENT AND ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS AND AFFILIATES SHALL CONSTITUTE INDEMNIFIED PERSONS FOR ALL
PURPOSES UNDER SECTION 10.2.

 


E.             OPTIONAL NOTES.  UPON THE REQUEST OF ANY LENDER MADE THROUGH
ADMINISTRATIVE AGENT AT LEAST TWO BUSINESS DAYS PRIOR TO THE CLOSING DATE OR AT
ANY TIME AFTER THE CLOSING DATE, COMPANY SHALL EXECUTE AND DELIVER TO SUCH
LENDER (AND/OR, IF APPLICABLE AND IF SO SPECIFIED IN SUCH NOTICE, TO ANY PERSON
WHO IS AN ASSIGNEE OF SUCH LENDER PURSUANT TO SECTION 10.1) ON THE CLOSING DATE
(OR, IF SUCH NOTICE IS DELIVERED AFTER THE CLOSING DATE, PROMPTLY AFTER
COMPANY’S RECEIPT OF SUCH NOTICE) A PROMISSORY NOTE OR PROMISSORY NOTES TO
EVIDENCE SUCH LENDER’S INITIAL TERM LOANS, REVOLVING LOANS, SWING LINE LOANS OR
INCREMENTAL TERM LOANS, AS THE CASE MAY BE, SUBSTANTIALLY IN THE FORM OF
EXHIBIT IV, EXHIBIT V, EXHIBIT VI OR EXHIBIT VII ANNEXED HERETO, RESPECTIVELY,
WITH APPROPRIATE INSERTIONS.


 

2.2           Interest on the Loans.

 


A.            RATE OF INTEREST.  SUBJECT TO THE PROVISIONS OF SECTIONS 2.6 AND
2.7, EACH TERM LOAN AND EACH REVOLVING LOAN SHALL BEAR INTEREST ON THE UNPAID
PRINCIPAL AMOUNT THEREOF FROM THE DATE MADE TO MATURITY (WHETHER BY ACCELERATION
OR OTHERWISE) OF SUCH LOAN AT A RATE DETERMINED BY REFERENCE TO THE BASE RATE OR
LIBOR.  SUBJECT TO THE PROVISIONS OF SECTION 2.7, EACH SWING LINE LOAN SHALL
BEAR INTEREST ON THE UNPAID PRINCIPAL AMOUNT THEREOF FROM THE DATE MADE THROUGH
MATURITY (WHETHER BY ACCELERATION OR OTHERWISE) AT A RATE DETERMINED BY
REFERENCE TO THE BASE RATE.  THE APPLICABLE BASIS FOR DETERMINING THE RATE OF
INTEREST WITH RESPECT TO ANY INITIAL TERM LOAN, ANY REVOLVING LOAN OR ANY
INCREMENTAL TERM LOAN SHALL BE SELECTED BY COMPANY INITIALLY AT THE TIME A
NOTICE OF BORROWING IS GIVEN WITH RESPECT TO SUCH LOAN PURSUANT TO SECTION 2.1B,
AND THE BASIS FOR DETERMINING THE INTEREST RATE WITH RESPECT TO ANY INITIAL TERM
LOAN, ANY REVOLVING LOAN OR ANY INCREMENTAL TERM LOAN MAY BE CHANGED FROM TIME
TO TIME PURSUANT TO SECTION 2.2D.  SUBJECT TO THE LAST PROVISO TO THE FIRST
PARAGRAPH OF SECTION 2.2D, IF ON ANY DAY AN INITIAL TERM LOAN, REVOLVING LOAN OR
INCREMENTAL TERM LOAN IS OUTSTANDING WITH RESPECT TO WHICH NOTICE HAS NOT BEEN
DELIVERED TO ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT
SPECIFYING THE APPLICABLE BASIS FOR DETERMINING THE RATE OF INTEREST, THEN FOR
THAT DAY THAT LOAN SHALL BEAR INTEREST DETERMINED BY REFERENCE TO THE BASE RATE.

 

49

--------------------------------------------------------------------------------


 

(I)            SUBJECT TO THE PROVISIONS OF SECTIONS 2.2E AND 2.7, THE TERM
LOANS SHALL BEAR INTEREST THROUGH MATURITY, AS FOLLOWS:

 

(A)           IF A BASE RATE LOAN, THEN AT A RATE PER ANNUM WHICH SHALL AT ALL
TIMES BE EQUAL TO THE SUM OF THE BASE RATE PLUS THE RELEVANT APPLICABLE TERM
LOAN BASE RATE MARGIN FOR THE RELEVANT TRANCHE OF TERM LOAN, EACH AS IN EFFECT
FROM TIME TO TIME; OR

 

(B)           IF A LIBOR LOAN, THEN AT A RATE PER ANNUM WHICH SHALL AT ALL
TIMES, DURING THE INTEREST PERIOD APPLICABLE THERETO, BE EQUAL TO THE SUM OF
LIBOR APPLICABLE TO SUCH INTEREST PERIOD PLUS THE RELEVANT APPLICABLE TERM LOAN
LIBOR MARGIN FOR THE RELEVANT TRANCHE OF TERM LOAN.

 

(II)           SUBJECT TO THE PROVISIONS OF SECTIONS 2.2E AND 2.7, THE REVOLVING
LOANS SHALL BEAR INTEREST THROUGH MATURITY AS FOLLOWS:

 

(A)           IF A BASE RATE LOAN, THEN AT A RATE PER ANNUM WHICH SHALL AT ALL
TIMES BE EQUAL TO THE SUM OF THE BASE RATE PLUS THE APPLICABLE REVOLVING BASE
RATE MARGIN; OR

 

(B)           IF A LIBOR LOAN, THEN AT A RATE PER ANNUM WHICH SHALL AT ALL
TIMES, DURING THE INTEREST PERIOD APPLICABLE THERETO, BE EQUAL TO THE SUM OF
LIBOR APPLICABLE TO SUCH INTEREST PERIOD PLUS THE APPLICABLE REVOLVING LIBOR
MARGIN.

 

(III)          SUBJECT TO THE PROVISIONS OF SECTIONS 2.2E AND 2.7, THE SWING
LINE LOANS SHALL BEAR INTEREST THROUGH MATURITY (WHETHER BY ACCELERATION OR
OTHERWISE) AT A RATE PER ANNUM WHICH SHALL BE EQUAL TO THE SUM OF THE BASE RATE
PLUS THE APPLICABLE REVOLVING BASE RATE MARGIN MINUS THE APPLICABLE COMMITMENT
FEE PERCENTAGE.

 


B.            INTEREST PERIODS.  IN CONNECTION WITH EACH LIBOR LOAN, COMPANY
MAY, PURSUANT TO THE APPLICABLE NOTICE OF BORROWING OR NOTICE OF
CONVERSION/CONTINUATION, AS THE CASE MAY BE, SELECT AN INTEREST PERIOD (EACH AN
“INTEREST PERIOD”) TO BE APPLICABLE TO SUCH LOAN, WHICH INTEREST PERIOD SHALL
BE, AT COMPANY’S OPTION, EITHER A ONE, TWO, THREE OR SIX MONTH PERIOD OR, WITH
RESPECT TO THE LOANS OF ANY TRANCHE, TO THE EXTENT APPROVED BY EACH LENDER WITH
OUTSTANDING LOANS AND/OR COMMITMENTS UNDER SUCH TRANCHE, A NINE OR TWELVE MONTH
PERIOD (OR SUCH OTHER PERIODS LESS THAN ONE MONTH AGREED TO BY ADMINISTRATIVE
AGENT IN ITS SOLE DISCRETION); PROVIDED THAT:


 

(I)            THE INITIAL INTEREST PERIOD FOR ANY LIBOR LOAN SHALL COMMENCE ON
THE FUNDING DATE IN RESPECT OF SUCH LOAN, IN THE CASE OF A LOAN INITIALLY MADE
AS A LIBOR LOAN, OR ON THE DATE SPECIFIED IN THE APPLICABLE NOTICE OF
CONVERSION/CONTINUATION, IN THE CASE OF A LOAN CONVERTED TO A LIBOR LOAN;

 

50

--------------------------------------------------------------------------------


 

(II)           IN THE CASE OF IMMEDIATELY SUCCESSIVE INTEREST PERIODS APPLICABLE
TO A LIBOR LOAN CONTINUED AS SUCH PURSUANT TO A NOTICE OF
CONVERSION/CONTINUATION, EACH SUCCESSIVE INTEREST PERIOD SHALL COMMENCE ON THE
DAY ON WHICH THE NEXT PRECEDING INTEREST PERIOD EXPIRES;

 

(III)          IF AN INTEREST PERIOD WOULD OTHERWISE EXPIRE ON A DAY THAT IS NOT
A BUSINESS DAY, SUCH INTEREST PERIOD SHALL EXPIRE ON THE NEXT SUCCEEDING
BUSINESS DAY; PROVIDED THAT IF ANY INTEREST PERIOD WOULD OTHERWISE EXPIRE ON A
DAY THAT IS NOT A BUSINESS DAY BUT IS A DAY OF THE MONTH AFTER WHICH NO FURTHER
BUSINESS DAY OCCURS IN SUCH MONTH, SUCH INTEREST PERIOD SHALL EXPIRE ON THE NEXT
PRECEDING BUSINESS DAY;

 

(IV)          ANY INTEREST PERIOD THAT BEGINS ON THE LAST BUSINESS DAY OF A
CALENDAR MONTH (OR ON A DAY FOR WHICH THERE IS NO NUMERICALLY CORRESPONDING DAY
IN THE CALENDAR MONTH AT THE END OF SUCH INTEREST PERIOD) SHALL, SUBJECT TO
CLAUSES (V) AND (VI) OF THIS SECTION 2.2B, END ON THE LAST BUSINESS DAY OF A
CALENDAR MONTH;

 

(V)           NO INTEREST PERIOD WITH RESPECT TO ANY PORTION OF INITIAL TERM
LOANS SHALL EXTEND BEYOND THE INITIAL TERM LOAN MATURITY DATE, NO INTEREST
PERIOD WITH RESPECT TO ANY PORTION OF THE REVOLVING LOANS SHALL EXTEND BEYOND
THE REVOLVING LOAN MATURITY DATE, AND NO INTEREST PERIOD WITH RESPECT TO ANY
PORTION OF INCREMENTAL TERM LOANS SHALL EXTEND BEYOND THE RESPECTIVE INCREMENTAL
TERM LOAN MATURITY DATE;

 

(VI)          NO INTEREST PERIOD WITH RESPECT TO ANY PORTION OF ANY TRANCHE OF
TERM LOANS SHALL EXTEND BEYOND A DATE ON WHICH COMPANY IS REQUIRED TO MAKE A
SCHEDULED REPAYMENT OF PRINCIPAL OF THE RESPECTIVE TRANCHE OF TERM LOANS, UNLESS
THE SUM OF (A) THE AGGREGATE PRINCIPAL AMOUNT OF SUCH TRANCHE OF TERM LOANS THAT
ARE BASE RATE LOANS PLUS (B) THE AGGREGATE PRINCIPAL AMOUNT OF SUCH TRANCHE OF
TERM LOANS THAT ARE LIBOR LOANS WITH INTEREST PERIODS EXPIRING ON OR BEFORE SUCH
DATE EQUALS OR EXCEEDS THE AGGREGATE PRINCIPAL AMOUNT REQUIRED TO BE PAID IN
RESPECT OF SUCH TRANCHE OF THE TERM LOANS ON SUCH DATE;

 

(VII)         THERE SHALL BE NO MORE THAN 15 INTEREST PERIODS OUTSTANDING AT ANY
TIME (20 IF ANY INCREMENTAL TERM LOANS ARE OUTSTANDING AT SUCH TIME); AND

 

(VIII)        IN THE EVENT COMPANY FAILS TO SPECIFY AN INTEREST PERIOD FOR ANY
LIBOR LOAN IN THE APPLICABLE NOTICE OF BORROWING OR NOTICE OF
CONVERSION/CONTINUATION, COMPANY SHALL BE DEEMED TO HAVE SELECTED AN INTEREST
PERIOD OF ONE MONTH.

 


C.            INTEREST PAYMENTS.  SUBJECT TO THE PROVISIONS OF SECTION 2.2E,
INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON AND TO EACH INTEREST
PAYMENT DATE APPLICABLE TO THAT LOAN, UPON ANY PREPAYMENT OF THAT LOAN (TO THE
EXTENT ACCRUED ON THE AMOUNT BEING PREPAID) AND AT MATURITY (INCLUDING FINAL
MATURITY); PROVIDED THAT IN THE EVENT ANY SWING LINE LOANS OR ANY REVOLVING
LOANS THAT ARE BASE RATE LOANS ARE PREPAID PURSUANT TO SECTION 2.4B, INTEREST
ACCRUED ON SUCH SWING LINE LOANS OR REVOLVING LOANS THROUGH THE DATE OF SUCH
PREPAYMENT SHALL BE PAYABLE ON THE NEXT SUCCEEDING INTEREST PAYMENT DATE
APPLICABLE TO BASE RATE LOANS (OR, IF EARLIER, AT FINAL MATURITY).

 

51

--------------------------------------------------------------------------------


 


D.            CONVERSION OR CONTINUATION.  SUBJECT TO THE PROVISIONS OF
SECTION 2.6, (I) COMPANY SHALL HAVE THE OPTION TO CONVERT ON ANY BUSINESS DAY
ALL OR ANY PART OF ITS OUTSTANDING TERM LOANS OR REVOLVING LOANS UNDER A SINGLE
TRANCHE EQUAL TO $5,000,000 AND INTEGRAL MULTIPLES OF $500,000 IN EXCESS OF THAT
AMOUNT FROM LOANS BEARING INTEREST AT A RATE DETERMINED BY REFERENCE TO ONE
BASIS TO LOANS BEARING INTEREST AT A RATE DETERMINED BY REFERENCE TO AN
ALTERNATIVE BASIS AND (II) UPON THE EXPIRATION OF ANY INTEREST PERIOD APPLICABLE
TO A LIBOR LOAN, COMPANY SHALL HAVE THE OPTION TO CONTINUE AS A LIBOR LOAN ALL
OR ANY PORTION OF SUCH LOAN EQUAL TO $5,000,000 AND INTEGRAL MULTIPLES OF
$500,000 IN EXCESS OF THAT AMOUNT; PROVIDED, HOWEVER, THAT IF, UPON THE
EXPIRATION OF ANY INTEREST PERIOD APPLICABLE TO ANY LIBOR LOAN, COMPANY SHALL
HAVE FAILED TO GIVE A NOTICE OF CONVERSION/CONTINUATION WITH RESPECT TO SUCH
LIBOR LOAN IN ACCORDANCE WITH THIS SECTION 2.2D, COMPANY SHALL BE DEEMED TO HAVE
GIVEN A TIMELY NOTICE OF CONVERSION/CONTINUATION ELECTING TO CONTINUE SUCH LIBOR
LOAN AS A LIBOR LOAN WITH AN INTEREST PERIOD OF ONE MONTH; AND
PROVIDED, FURTHER, NO PARTIAL CONVERSION OF A BORROWING OF LIBOR LOANS SHALL
REDUCE THE OUTSTANDING PRINCIPAL AMOUNT OF LIBOR LOANS MADE PURSUANT TO SUCH
BORROWING TO LESS THAN $5,000,000.  BORROWINGS OF LIBOR LOANS RESULTING FROM
THIS SECTION 2.2D SHALL BE LIMITED IN NUMBER AS PROVIDED IN SECTION 2.1B.


 

Company shall deliver a Notice of Conversion/Continuation to Administrative
Agent at the Notice Office no later than 11:00 A.M. (New York City time) at
least one Business Day in advance of the proposed conversion date (in the case
of a conversion to a Base Rate Loan) and at least three Business Days in advance
of the proposed conversion/continuation date (in the case of a conversion to, or
a continuation of, a LIBOR Loan).  A Notice of Conversion/Continuation shall
specify (i) the proposed conversion/continuation date (which shall be a Business
Day), (ii) the amount and type of the Loan to be converted/continued, (iii) the
nature of the proposed conversion/continuation, (iv) in the case of a conversion
to, or a continuation of, a LIBOR Loan, the requested Interest Period, and
(v) in the case of a conversion to, or a continuation of, a LIBOR Loan, that no
Potential Event of Default or Event of Default has occurred and is continuing. 
In lieu of delivering the above-described Notice of Conversion/Continuation,
Company may give Administrative Agent telephonic notice by the required time of
any proposed conversion/continuation under this Section 2.2D; provided that such
notice shall be promptly confirmed in writing by delivery of a Notice of
Conversion/Continuation to Administrative Agent on or before the proposed
conversion/continuation date.  Upon receipt of written or telephonic notice of
any proposed conversion/continuation under this Section 2.2D, Administrative
Agent shall promptly transmit such notice by telefacsimile or telephone to each
Lender.

 

Neither Administrative Agent nor any Lender shall incur any liability to Company
in acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by a duly authorized officer or other
person authorized to act on behalf of Company or for otherwise acting in good
faith under this Section 2.2D, and upon conversion or continuation of the
applicable basis for determining the interest rate with respect to any Loans in
accordance with this Agreement pursuant to any such telephonic notice Company
shall have effected a conversion or continuation, as the case may be, hereunder.

 

52

--------------------------------------------------------------------------------


 

Except as otherwise provided in Sections 2.6B, 2.6C and 2.6F, a Notice of
Conversion/Continuation for conversion to, or continuation of, a LIBOR Loan (or
telephonic notice in lieu thereof) shall be irrevocable on and after the related
Interest Rate Determination Date, and Company shall be bound to effect a
conversion or continuation in accordance therewith.

 


E.             DEFAULT INTEREST.  ANY PRINCIPAL PAYMENTS ON THE LOANS NOT PAID
WHEN DUE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY INTEREST PAYMENTS
ON THE LOANS, THE NOTES, THE UNPAID DRAWINGS, OR ANY FEES OR OTHER AMOUNTS OWED
HEREUNDER NOT PAID WHEN DUE, IN EACH CASE WHETHER AT STATED MATURITY, BY NOTICE
OF PREPAYMENT, BY ACCELERATION OR OTHERWISE, SHALL THEREAFTER BEAR INTEREST
(INCLUDING POST-PETITION INTEREST IN ANY PROCEEDING UNDER THE BANKRUPTCY CODE OR
OTHER APPLICABLE BANKRUPTCY LAWS) PAYABLE ON DEMAND AT A RATE PER ANNUM EQUAL TO
THE GREATER OF (X) THE RATE WHICH IS 2.00% IN EXCESS OF THE RATE THEN BORNE BY
SUCH LOANS AND (Y) THE RATE WHICH IS 2.00% IN EXCESS OF THE RATE OTHERWISE
PAYABLE UNDER THIS AGREEMENT FOR BASE RATE LOANS OF THE RESPECTIVE TRANCHE FROM
TIME TO TIME.  INTEREST THAT ACCRUES UNDER THIS SECTION 2.2E SHALL BE PAYABLE ON
DEMAND.  PAYMENT OR ACCEPTANCE OF THE INCREASED RATES OF INTEREST PROVIDED FOR
IN THIS SECTION 2.2E IS NOT A PERMITTED ALTERNATIVE TO TIMELY PAYMENT AND SHALL
NOT CONSTITUTE A WAIVER OF ANY EVENT OF DEFAULT OR OTHERWISE PREJUDICE OR LIMIT
ANY RIGHTS OR REMEDIES OF ADMINISTRATIVE AGENT OR ANY LENDER.


 


F.             COMPUTATION OF INTEREST.  INTEREST ON THE LOANS SHALL BE COMPUTED
(I) IN THE CASE OF BASE RATE LOANS BEARING INTEREST AT A RATE DETERMINED BY
REFERENCE TO THE PRIME RATE, ON THE BASIS OF A 365-DAY OR 366-DAY YEAR, AS THE
CASE MAY BE, AND (II) IN THE CASE OF LIBOR LOANS AND BASE RATE LOANS BEARING
INTEREST AT A RATE DETERMINED BY REFERENCE TO THE FEDERAL FUNDS EFFECTIVE RATE
OR LIBOR, ON THE BASIS OF A 360-DAY YEAR, IN EACH CASE FOR THE ACTUAL NUMBER OF
DAYS ELAPSED IN THE PERIOD DURING WHICH IT ACCRUES.  IN COMPUTING INTEREST ON
ANY LOAN, THE DATE OF THE MAKING OF SUCH LOAN OR THE FIRST DAY OF AN INTEREST
PERIOD APPLICABLE TO SUCH LOAN OR, WITH RESPECT TO A BASE RATE LOAN BEING
CONVERTED FROM A LIBOR LOAN, THE DATE OF CONVERSION OF SUCH LIBOR LOAN TO SUCH
BASE RATE LOAN, AS THE CASE MAY BE, SHALL BE INCLUDED, AND THE DATE OF PAYMENT
OF SUCH LOAN OR THE EXPIRATION DATE OF AN INTEREST PERIOD APPLICABLE TO SUCH
LOAN OR, WITH RESPECT TO A BASE RATE LOAN BEING CONVERTED TO A LIBOR LOAN, THE
DATE OF CONVERSION OF SUCH BASE RATE LOAN TO SUCH LIBOR LOAN, AS THE CASE MAY
BE, SHALL BE EXCLUDED; PROVIDED THAT IF A LOAN IS REPAID ON THE SAME DAY ON
WHICH IT IS MADE, ONE DAY’S INTEREST SHALL BE PAID ON THAT LOAN.


 

2.3           Fees.


 


A.            COMMITMENT FEES.  COMPANY AGREES TO PAY TO ADMINISTRATIVE AGENT,
FOR DISTRIBUTION TO EACH NON-DEFAULTING LENDER HAVING A REVOLVING LOAN
COMMITMENT IN PROPORTION TO THAT LENDER’S PRO RATA SHARE, A COMMITMENT FEE (THE
“COMMITMENT FEE”) FOR THE PERIOD FROM AND INCLUDING THE CLOSING DATE TO AND
EXCLUDING THE REVOLVING LOAN MATURITY DATE EQUAL TO THE DAILY EXCESS OF THE
REVOLVING LOAN COMMITMENTS OVER THE AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING
REVOLVING LOANS AND LETTER OF CREDIT USAGE (BUT NOT ANY OUTSTANDING SWING LINE
LOANS) MULTIPLIED BY THE APPLICABLE COMMITMENT FEE PERCENTAGE, SUCH COMMITMENT
FEE TO BE PAYABLE QUARTERLY IN ARREARS ON MARCH 15, JUNE 15, SEPTEMBER 15 AND
DECEMBER 15 OF EACH YEAR, COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER THE
CLOSING DATE, AND ON THE REVOLVING LOAN MATURITY DATE.

 

53

--------------------------------------------------------------------------------


 


B.            COMPANY AGREES TO PAY TO ADMINISTRATIVE AGENT FOR DISTRIBUTION TO
EACH NON-DEFAULTING LENDER HAVING A REVOLVING LOAN COMMITMENT (BASED ON EACH
SUCH LENDER’S RESPECTIVE PRO RATA SHARE) A FEE IN RESPECT OF EACH LETTER OF
CREDIT (THE “LETTER OF CREDIT FEE”) FOR THE PERIOD FROM AND INCLUDING THE DATE
OF ISSUANCE OF SUCH LETTER OF CREDIT TO AND INCLUDING THE DATE OF TERMINATION OR
EXPIRATION OF SUCH LETTER OF CREDIT, COMPUTED AT A RATE PER ANNUM EQUAL TO THE
APPLICABLE REVOLVING LIBOR MARGIN AS IN EFFECT FROM TIME TO TIME DURING SUCH
PERIOD ON THE DAILY STATED AMOUNT OF EACH SUCH LETTER OF CREDIT.  ACCRUED LETTER
OF CREDIT FEES SHALL BE DUE AND PAYABLE QUARTERLY IN ARREARS ON MARCH 15,
JUNE 15, SEPTEMBER 15 AND DECEMBER 15 OF EACH YEAR AND ON THE FIRST DAY ON OR
AFTER THE TERMINATION OF THE REVOLVING LOAN COMMITMENT UPON WHICH NO LETTERS OF
CREDIT REMAIN OUTSTANDING.


 


C.            COMPANY AGREES TO PAY TO EACH ISSUING LENDER, FOR ITS OWN ACCOUNT,
A FACING FEE IN RESPECT OF EACH LETTER OF CREDIT ISSUED BY IT (THE “FACING FEE”)
FOR THE PERIOD FROM AND INCLUDING THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT
TO AND INCLUDING THE DATE OF TERMINATION OR EXPIRATION OF SUCH LETTER OF CREDIT,
COMPUTED AT A RATE PER ANNUM EQUAL TO 1/4 OF 1% ON THE DAILY STATED AMOUNT OF
SUCH LETTER OF CREDIT, PROVIDED THAT IN ANY EVENT THE MINIMUM AMOUNT OF FACING
FEES PAYABLE IN ANY TWELVE-MONTH PERIOD FOR EACH LETTER OF CREDIT SHALL BE NOT
LESS THAN $500, IT BEING AGREED THAT, ON THE DAY OF ISSUANCE OF ANY LETTER OF
CREDIT AND ON EACH ANNIVERSARY THEREOF PRIOR TO THE TERMINATION OR EXPIRATION OF
SUCH LETTER OF CREDIT, IF $500 WILL EXCEED THE AMOUNT OF FACING FEES THAT WILL
ACCRUE WITH RESPECT TO SUCH LETTER OF CREDIT FOR THE IMMEDIATELY SUCCEEDING
TWELVE-MONTH PERIOD, THE FULL $500 SHALL BE PAYABLE ON THE DATE OF ISSUANCE OF
SUCH LETTER OF CREDIT AND ON EACH SUCH ANNIVERSARY THEREOF.  EXCEPT AS OTHERWISE
PROVIDED IN THE PROVISO TO THE IMMEDIATELY PRECEDING SENTENCE, ACCRUED FACING
FEES SHALL BE DUE AND PAYABLE QUARTERLY IN ARREARS ON MARCH 15, JUNE 15,
SEPTEMBER 15 AND DECEMBER 15 OF EACH YEAR AND UPON THE FIRST DAY ON OR AFTER THE
TERMINATION OF THE REVOLVING LOAN COMMITMENTS UPON WHICH NO LETTERS OF CREDIT
REMAIN OUTSTANDING.


 


D.            OTHER LETTER OF CREDIT FEES.  COMPANY AGREES, WITH RESPECT TO THE
ISSUANCE, AMENDMENT OR TRANSFER OF EACH LETTER OF CREDIT AND EACH PAYMENT OF A
DRAWING MADE THEREUNDER, TO PAY CUSTOMARY DOCUMENTARY AND PROCESSING CHARGES
PAYABLE DIRECTLY TO THE APPLICABLE ISSUING LENDER FOR ITS OWN ACCOUNT IN
ACCORDANCE WITH SUCH ISSUING LENDER’S STANDARD SCHEDULE FOR SUCH CHARGES IN
EFFECT AT THE TIME OF SUCH ISSUANCE, AMENDMENT, TRANSFER OR PAYMENT, AS THE CASE
MAY BE.


 


E.             OTHER FEES.  COMPANY AGREES TO PAY TO ADMINISTRATIVE AGENT AND
SYNDICATION AGENTS SUCH OTHER FEES IN THE AMOUNTS AND AT THE TIMES SEPARATELY
AGREED UPON BETWEEN COMPANY AND ADMINISTRATIVE AGENT AND SYNDICATION AGENTS, AS
THE CASE MAY BE.


 


F.             ALL COMPUTATIONS OF FEES HEREUNDER SHALL BE MADE ON THE BASIS OF
A YEAR OF 360 DAYS FOR THE ACTUAL NUMBER OF DAYS (INCLUDING THE FIRST DAY BUT
EXCLUDING THE LAST DAY; EXCEPT THAT IN THE CASE OF LETTER OF CREDIT FEES AND
FACING FEES, THE LAST DAY SHALL BE INCLUDED) OCCURRING IN THE PERIOD FOR WHICH
SUCH FEES ARE PAYABLE.

 

54

--------------------------------------------------------------------------------


 

2.4                                 Repayments, Prepayments and Reductions in
Revolving Loan Commitments; General Provisions Regarding Payments; Application
of Proceeds of Collateral and Payments Under the Guaranties.

 


A.                                   SCHEDULED PAYMENTS OF TERM LOANS.


 

(I)                                     SCHEDULED PAYMENTS OF INITIAL TERM
LOANS.  IN ADDITION TO ANY OTHER MANDATORY REPAYMENTS PURSUANT TO THIS
SECTION 2.4, ON EACH DATE SET FORTH BELOW (EACH, A “SCHEDULED INITIAL TERM LOAN
REPAYMENT DATE”), COMPANY SHALL BE REQUIRED TO REPAY THE PRINCIPAL AMOUNT OF
INITIAL TERM LOANS, TO THE EXTENT THEN OUTSTANDING, UNTIL THE INITIAL TERM LOANS
ARE PAID IN FULL, AS SET FORTH OPPOSITE EACH SUCH DATE BELOW (EACH SUCH
REPAYMENT, A “SCHEDULED INITIAL TERM LOAN REPAYMENT”):

 

Scheduled Initial Term Loan Repayment Date

 

Scheduled Initial Term Loan Repayment

 

 

 

 

 

March 15, 2010

 

$1,150,000

 

 

June 15, 2010

 

$1,150,000

 

 

September, 15 2010

 

$1,150,000

 

 

December, 15, 2010

 

$1,150,000

 

 

March 15, 2011

 

$1,150,000

 

 

June 15, 2011

 

$1,150,000

 

 

September, 15 2011

 

$1,150,000

 

 

December, 15, 2011

 

$1,150,000

 

 

March 15, 2012

 

$1,150,000

 

 

June 15, 2012

 

$1,150,000

 

 

September, 15 2012

 

$1,150,000

 

 

December, 15, 2012

 

$1,150,000

 

 

March 15, 2013

 

$1,150,000

 

 

June 15, 2013

 

$1,150,000

 

 

September, 15 2013

 

$1,150,000

 

 

December, 15, 2013

 

$1,150,000

 

 

March 15, 2014

 

$1,150,000

 

 

June 15, 2014

 

$1,150,000

 

 

September, 15 2014

 

$1,150,000

 

 

December, 15, 2014

 

$1,150,000

 

 

March 15, 2015

 

$1,150,000

 

 

June 15, 2015

 

$1,150,000

 

 

September, 15 2015

 

$1,150,000

 

 

December, 15, 2015

 

$1,150,000

 

 

March 15, 2016

 

$1,150,000

 

 

Initial Term Loan Maturity Date

 

$431,250,000

 

 

 

; provided that the Scheduled Initial Term Loan Repayments set forth above shall
be reduced in connection with any voluntary or mandatory prepayments of the
Initial Term Loans in accordance with Section 2.4B(iv) and provided, further,
that the Initial Term Loans and all other amounts owed hereunder with respect to
the Initial Term Loans shall be paid in full on the Initial Term Loan Maturity
Date, and the final installment payable by Company in respect of the Initial
Term Loans on such date shall be in an amount, if such amount is different from
that specified above, sufficient to repay all amounts owing by Company under
this Agreement with respect to the Initial Term Loans.

 

55

--------------------------------------------------------------------------------


 

(II)                                  SCHEDULED PAYMENTS OF INCREMENTAL TERM
LOANS.  IN ADDITION TO ANY OTHER MANDATORY REPAYMENTS PURSUANT TO THIS
SECTION 2.4, COMPANY SHALL BE REQUIRED TO MAKE, WITH RESPECT TO EACH TRANCHE OF
INCREMENTAL TERM LOANS, TO THE EXTENT THEN OUTSTANDING, SCHEDULED AMORTIZATION
PAYMENTS OF SUCH TRANCHE OF INCREMENTAL TERM LOANS ON THE DATES AND IN THE
PRINCIPAL AMOUNTS SET FORTH IN THE RESPECTIVE INCREMENTAL TERM LOAN COMMITMENT
AGREEMENT (EACH SUCH DATE, A “SCHEDULED INCREMENTAL TERM LOAN REPAYMENT DATE”,
AND EACH SUCH REPAYMENT, AS THE SAME MAY BE (X) REDUCED AS PROVIDED IN
SECTION 2.4B(IV) OR (Y) INCREASED AS PROVIDED IN SECTION 2.11C, A “SCHEDULED
INCREMENTAL TERM LOAN REPAYMENT”); PROVIDED THAT THE INCREMENTAL TERM LOANS AND
ALL OTHER AMOUNTS OWED HEREUNDER WITH RESPECT TO THE INCREMENTAL TERM LOANS
SHALL BE PAID IN FULL ON THE INCREMENTAL TERM LOAN MATURITY DATE, AND THE FINAL
INSTALLMENT PAYABLE BY COMPANY IN RESPECT OF THE INCREMENTAL TERM LOANS ON SUCH
DATE SHALL BE IN AN AMOUNT, IF SUCH AMOUNT IS DIFFERENT FROM THAT SPECIFIED
ABOVE, SUFFICIENT TO REPAY ALL AMOUNTS OWING BY COMPANY UNDER THIS AGREEMENT
WITH RESPECT TO THE INCREMENTAL TERM LOANS.

 


B.                                     PREPAYMENTS AND REDUCTIONS IN REVOLVING
LOAN COMMITMENTS.


 

(I)                                     VOLUNTARY PREPAYMENTS.  COMPANY MAY,
UPON WRITTEN OR TELEPHONIC NOTICE TO ADMINISTRATIVE AGENT AT THE NOTICE OFFICE
AT OR PRIOR TO 1:00 P.M. (NEW YORK CITY TIME) ON THE DATE OF PREPAYMENT, WHICH
NOTICE, IF TELEPHONIC, SHALL BE PROMPTLY CONFIRMED IN WRITING, AT ANY TIME AND
FROM TIME TO TIME PREPAY ANY SWING LINE LOAN ON ANY BUSINESS DAY IN WHOLE OR IN
PART IN AN AGGREGATE MINIMUM AMOUNT OF $500,000 AND INTEGRAL MULTIPLES OF
$100,000 IN EXCESS OF THAT AMOUNT.  COMPANY MAY, UPON NOT LESS THAN ONE BUSINESS
DAY’S PRIOR WRITTEN OR TELEPHONIC NOTICE, IN THE CASE OF BASE RATE LOANS, AND
THREE BUSINESS DAYS’ PRIOR WRITTEN OR TELEPHONIC NOTICE, IN THE CASE OF LIBOR
LOANS, IN EACH CASE GIVEN TO ADMINISTRATIVE AGENT BY 12:00 NOON (NEW YORK CITY
TIME) ON THE DATE REQUIRED AND, IF GIVEN BY TELEPHONE, PROMPTLY CONFIRMED IN
WRITING TO ADMINISTRATIVE AGENT (WHICH ORIGINAL WRITTEN OR TELEPHONIC NOTICE
ADMINISTRATIVE AGENT WILL PROMPTLY TRANSMIT BY TELEFACSIMILE OR TELEPHONE TO
EACH LENDER), AT ANY TIME AND FROM TIME TO TIME PREPAY ANY INITIAL TERM LOANS,
REVOLVING LOANS OR INCREMENTAL TERM LOANS UNDER A GIVEN TRANCHE ON ANY BUSINESS
DAY IN WHOLE OR IN PART IN AN AGGREGATE MINIMUM AMOUNT OF $5,000,000 AND
INTEGRAL MULTIPLES OF $500,000 IN EXCESS OF THAT AMOUNT (OTHER THAN ANY SUCH
PREPAYMENT WITH PROCEEDS RECEIVED BY COMPANY IN CONNECTION WITH ITS EXERCISE OF
THE CURE RIGHT); PROVIDED THAT A LIBOR LOAN MAY ONLY BE PREPAID ON THE
EXPIRATION OF THE INTEREST PERIOD APPLICABLE THERETO UNLESS COMPANY PAYS ALL
AMOUNTS OWING TO LENDERS UNDER SECTION 2.6D.  NOTICE OF PREPAYMENT HAVING BEEN
GIVEN AS AFORESAID, THE PRINCIPAL AMOUNT OF THE LOANS SPECIFIED IN SUCH NOTICE
SHALL BECOME DUE AND PAYABLE ON THE PREPAYMENT DATE SPECIFIED THEREIN; PROVIDED
THAT A NOTICE OF PREPAYMENT IN RESPECT OF ALL OUTSTANDING LOANS DELIVERED BY
COMPANY MAY STATE THAT SUCH NOTICE IS CONDITIONED UPON THE EFFECTIVENESS OF
OTHER CREDIT FACILITIES, IN WHICH CASE SUCH NOTICE MAY BE REVOKED BY COMPANY (BY
NOTICE TO ADMINISTRATIVE AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF
SUCH CONDITION IS NOT SATISFIED.  ANY SUCH VOLUNTARY PREPAYMENT SHALL BE APPLIED
AS SPECIFIED IN SECTION 2.4B(IV).

 

56

--------------------------------------------------------------------------------


 

(II)                                  VOLUNTARY REDUCTIONS OF REVOLVING LOAN
COMMITMENTS.  COMPANY MAY, UPON NOT LESS THAN THREE BUSINESS DAYS’ PRIOR WRITTEN
OR TELEPHONIC NOTICE CONFIRMED IN WRITING TO ADMINISTRATIVE AGENT AT THE NOTICE
OFFICE (WHICH NOTICE ADMINISTRATIVE AGENT WILL PROMPTLY TRANSMIT TO EACH
LENDER), AT ANY TIME AND FROM TIME TO TIME TERMINATE IN WHOLE OR PERMANENTLY
REDUCE IN PART, WITHOUT PREMIUM OR PENALTY, THE REVOLVING LOAN COMMITMENTS IN AN
AMOUNT UP TO THE AMOUNT BY WHICH THE REVOLVING LOAN COMMITMENTS EXCEED THE TOTAL
UTILIZATION OF REVOLVING LOAN COMMITMENTS AT THE TIME OF SUCH PROPOSED
TERMINATION OR REDUCTION; PROVIDED THAT ANY SUCH PARTIAL REDUCTION OF THE
REVOLVING LOAN COMMITMENTS SHALL BE IN AN AGGREGATE MINIMUM AMOUNT OF $1,000,000
AND INTEGRAL MULTIPLES OF $500,000 IN EXCESS OF THAT AMOUNT.  COMPANY’S NOTICE
TO ADMINISTRATIVE AGENT SHALL DESIGNATE THE DATE (WHICH SHALL BE A BUSINESS DAY)
OF SUCH TERMINATION OR REDUCTION AND THE AMOUNT OF ANY PARTIAL REDUCTION, AND
SUCH TERMINATION OR REDUCTION OF THE REVOLVING LOAN COMMITMENTS SHALL BE
EFFECTIVE ON THE DATE SPECIFIED IN COMPANY’S NOTICE AND SHALL REDUCE THE
REVOLVING LOAN COMMITMENT OF EACH LENDER PROPORTIONATELY TO ITS PRO RATA SHARE
PROVIDED THAT A NOTICE OF REDUCTION IN RESPECT OF ALL OUTSTANDING REVOLVING LOAN
COMMITMENTS DELIVERED BY COMPANY MAY STATE THAT SUCH NOTICE IS CONDITIONED UPON
THE EFFECTIVENESS OF OTHER CREDIT FACILITIES, IN WHICH CASE SUCH NOTICE MAY BE
REVOKED BY COMPANY (BY NOTICE TO ADMINISTRATIVE AGENT ON OR PRIOR TO THE
SPECIFIED EFFECTIVE DATE) IF SUCH CONDITION IS NOT SATISFIED.

 

(III)                               MANDATORY PREPAYMENTS AND REDUCTIONS IN
COMMITMENTS.  SUBJECT TO THE PROVISIONS OF SECTION 2.4B(IV)(D), THE LOANS SHALL
BE PREPAID IN THE AMOUNTS AND UNDER THE CIRCUMSTANCES SET FORTH BELOW, ALL SUCH
PREPAYMENTS TO BE APPLIED AS SET FORTH BELOW OR AS MORE SPECIFICALLY PROVIDED IN
SECTION 2.4B(IV):

 

(A)                                  COMMITMENT REDUCTIONS.  IN ADDITION TO ANY
OTHER MANDATORY REPAYMENTS OR COMMITMENT REDUCTIONS PURSUANT TO THIS
SECTION 2.4, THE REVOLVING LOAN COMMITMENTS (AND THE REVOLVING LOAN COMMITMENT
OF EACH LENDER) SHALL TERMINATE IN THEIR ENTIRETY ON THE REVOLVING LOAN MATURITY
DATE.

 

(B)                                 PREPAYMENTS FROM NET ASSET SALE PROCEEDS. 
NO LATER THAN THE FIFTH BUSINESS DAY FOLLOWING THE DATE ON WHICH ANY NET ASSET
SALE PROCEEDS BECOME UNREINVESTED ASSET SALE PROCEEDS, COMPANY SHALL PREPAY ITS
OUTSTANDING TERM LOANS IN AN AGGREGATE AMOUNT EQUAL TO SUCH UNREINVESTED ASSET
SALE PROCEEDS; PROVIDED THAT COMPANY MAY IN ITS SOLE DISCRETION ELECT, PURSUANT
TO A WRITTEN NOTICE GIVEN BY COMPANY TO ADMINISTRATIVE AGENT DESCRIBING SUCH
ELECTION, TO POSTPONE ANY MANDATORY PREPAYMENTS OTHERWISE REQUIRED TO BE MADE BY
COMPANY PURSUANT TO THIS SECTION 2.4B(III)(B) (ANY SUCH PREPAYMENT, UNTIL THE
TIME ACTUALLY MADE, BEING “POSTPONED PREPAYMENTS”) UNTIL SUCH TIME AS THE
AGGREGATE AMOUNT OF POSTPONED PREPAYMENTS EQUALS $10,000,000.

 

57

--------------------------------------------------------------------------------


 

(C)                                  PREPAYMENTS FROM CONSOLIDATED EXCESS CASH
FLOW.  IN THE EVENT THAT THERE SHALL BE CONSOLIDATED EXCESS CASH FLOW FOR ANY
FISCAL YEAR (COMMENCING WITH THE FISCAL YEAR ENDING DECEMBER 31, 2010), COMPANY
SHALL, NO LATER THAN THE DATE ON WHICH COMPANY HAS DELIVERED OR IS REQUIRED TO
DELIVER AUDITED FINANCIAL STATEMENTS WITH RESPECT TO SUCH FISCAL YEAR PURSUANT
TO SECTION 6.1(II), PREPAY ITS OUTSTANDING TERM LOANS IN AN AGGREGATE AMOUNT
EQUAL TO (I) 50% OF SUCH CONSOLIDATED EXCESS CASH FLOW; PROVIDED THAT (X) IF THE
CONSOLIDATED LEVERAGE RATIO SHALL BE LESS THAN 3.25:1.00 BUT EQUAL TO OR GREATER
THAN 2.75:1.00 AS OF THE LAST DAY OF ANY SUCH FISCAL YEAR, THEN THE PERCENTAGE
REFERRED TO ABOVE SHALL BE REDUCED TO 25% AND (Y) IF THE CONSOLIDATED LEVERAGE
RATIO SHALL BE LESS THAN 2.75:1.00 AS OF THE LAST DAY OF ANY SUCH FISCAL YEAR,
THEN THE PERCENTAGE REFERRED TO ABOVE SHALL BE REDUCED TO 0%; MINUS
(II) VOLUNTARY PREPAYMENTS OF TERM LOANS MADE DURING SUCH FISCAL YEAR OR IN THE
SUBSEQUENT FISCAL YEAR PRIOR TO THE DATE OF ANY REQUIRED PREPAYMENT PURSUANT TO
THIS SECTION 2.4B(III)(C), PROVIDED THAT IF AN AMOUNT IS DEDUCTED PURSUANT TO
THIS CLAUSE (II) IN ANY FISCAL YEAR THE SAME AMOUNT MAY NOT BE DEDUCTED IN THE
SUBSEQUENT FISCAL YEAR.  THE PORTION OF CONSOLIDATED EXCESS CASH FLOW IN RESPECT
OF ANY FISCAL YEAR NOT REQUIRED TO BE APPLIED TO PREPAY THE TERM LOANS PURSUANT
TO THIS SECTION 2.4B(III)(C) MINUS ANY AMOUNT DEDUCTED PURSUANT TO
CLAUSE (II) ABOVE, SHALL BE DEEMED TO BE “RETAINED EXCESS CASH FLOW”.

 

(D)                                 PREPAYMENTS FROM INCURRENCES OF
INDEBTEDNESS.  IN ADDITION TO ANY OTHER MANDATORY REPAYMENTS OR COMMITMENT
REDUCTIONS PURSUANT TO THIS SECTION 2.4, ON EACH DATE AFTER THE CLOSING DATE
UPON WHICH COMPANY OR ANY OF ITS SUBSIDIARIES RECEIVES ANY CASH PROCEEDS FROM
ANY ISSUANCE OR INCURRENCE BY COMPANY OR ANY OF ITS SUBSIDIARIES OF INDEBTEDNESS
(OTHER THAN INDEBTEDNESS PERMITTED TO BE INCURRED PURSUANT TO SECTION 7.1 AS IN
EFFECT ON THE CLOSING DATE), AN AMOUNT EQUAL TO 100% OF THE NET CASH PROCEEDS OF
THE RESPECTIVE INCURRENCE OF INDEBTEDNESS SHALL BE APPLIED ON SUCH DATE AS A
MANDATORY REPAYMENT IN ACCORDANCE WITH THE REQUIREMENTS OF THIS
SECTION 2.4B(III).

 

(E)                                  PREPAYMENTS FROM RECOVERY EVENTS.  IN
ADDITION TO ANY OTHER MANDATORY REPAYMENTS OR COMMITMENT REDUCTIONS PURSUANT TO
THIS SECTION 2.4, ON EACH DATE ON OR AFTER THE CLOSING DATE UPON WHICH COMPANY
OR ANY OF ITS SUBSIDIARIES (OTHER THAN ANY DESIGNATED NON-WHOLLY-OWNED
SUBSIDIARIES) RECEIVES ANY CASH PROCEEDS FROM ANY RECOVERY EVENT (OTHER THAN
RECOVERY EVENTS WHERE THE NET CASH PROCEEDS THEREFROM DO NOT EXCEED $2,500,000),
AN AMOUNT EQUAL TO 100% OF THE NET CASH PROCEEDS FROM SUCH RECOVERY EVENT SHALL
BE APPLIED ON SUCH DATE AS A MANDATORY REPAYMENT IN ACCORDANCE WITH THE
REQUIREMENTS OF SECTION 2.4B(IV); PROVIDED, HOWEVER, THAT SUCH NET CASH PROCEEDS
SHALL NOT BE REQUIRED TO BE SO APPLIED ON SUCH DATE SO LONG AS COMPANY HAS
DELIVERED A CERTIFICATE TO ADMINISTRATIVE AGENT ON SUCH DATE STATING THAT SUCH
NET CASH PROCEEDS SHALL BE USED TO REPLACE OR RESTORE ANY PROPERTIES OR ASSETS
IN RESPECT OF WHICH SUCH NET CASH PROCEEDS WERE PAID WITHIN ONE YEAR FOLLOWING
THE DATE OF THE RECEIPT OF SUCH NET CASH PROCEEDS (WHICH CERTIFICATE SHALL SET
FORTH THE ESTIMATES OF THE NET CASH PROCEEDS TO BE SO EXPENDED), AND PROVIDED,
FURTHER, THAT IF ALL OR ANY PORTION OF SUCH NET CASH PROCEEDS NOT REQUIRED TO BE
SO APPLIED PURSUANT TO THE PRECEDING PROVISO ARE NOT SO USED WITHIN ONE YEAR
AFTER THE DATE OF THE RECEIPT OF SUCH NET CASH PROCEEDS (OR SUCH EARLIER DATE,
IF ANY, AS COMPANY OR THE RELEVANT SUBSIDIARY DETERMINES NOT TO REINVEST THE NET
CASH PROCEEDS RELATING TO SUCH RECOVERY EVENT AS SET FORTH ABOVE), SUCH
REMAINING PORTION SHALL BE APPLIED ON THE LAST DAY OF SUCH PERIOD (OR SUCH
EARLIER DATE, AS THE CASE MAY BE) AS PROVIDED ABOVE IN THIS
SECTION 2.4B(III)(E) WITHOUT REGARD TO THE IMMEDIATELY PRECEDING PROVISO.

 

58

--------------------------------------------------------------------------------


 

(F)                                    MANDATORY PREPAYMENTS RELATING TO
REVOLVING LOAN COMMITMENTS.  ON ANY DAY ON WHICH THE TOTAL UTILIZATION OF
REVOLVING LOAN COMMITMENTS EXCEEDS THE REVOLVING LOAN COMMITMENTS THEN IN EFFECT
(WHETHER AS A RESULT OF A REDUCTION OF REVOLVING LOAN COMMITMENTS, A CHANGE IN
THE APPLICABLE EXCHANGE RATES PURSUANT TO SECTION 1.4 OR OTHERWISE), COMPANY
SHALL PREPAY ON SUCH DAY THE PRINCIPAL OF SWING LINE LOANS AND, AFTER ALL SWING
LINE LOANS HAVE BEEN REPAID IN FULL OR IF NO SWING LINE LOANS ARE OUTSTANDING,
REVOLVING LOANS IN AN AMOUNT EQUAL TO SUCH EXCESS.  IF, AFTER GIVING EFFECT TO
THE PREPAYMENT OF ALL OUTSTANDING SWING LINE LOANS AND REVOLVING LOANS, THE
AGGREGATE AMOUNT OF THE LETTER OF CREDIT USAGE EXCEEDS THE REVOLVING LOAN
COMMITMENTS AT SUCH TIME, COMPANY SHALL PAY TO ADMINISTRATIVE AGENT AT THE
PAYMENT OFFICE ON SUCH DAY AN AMOUNT OF CASH AND/OR CASH EQUIVALENTS EQUAL TO
THE AMOUNT OF SUCH EXCESS (UP TO A MAXIMUM AMOUNT EQUAL TO THE LETTER OF CREDIT
USAGE AT SUCH TIME), SUCH CASH AND/OR CASH EQUIVALENTS TO BE HELD AS SECURITY
FOR ALL OBLIGATIONS OF COMPANY TO THE ISSUING LENDERS AND THE LENDERS HEREUNDER
IN A CASH COLLATERAL ACCOUNT TO BE ESTABLISHED BY ADMINISTRATIVE AGENT.

 

(IV)                              APPLICATION OF PREPAYMENTS.

 

(A)                                  APPLICATION OF VOLUNTARY PREPAYMENTS BY
TRANCHE OF LOANS AND ORDER OF MATURITY.  ANY VOLUNTARY PREPAYMENTS PURSUANT TO
SECTION 2.4B(I) SHALL BE APPLIED AS SPECIFIED BY COMPANY IN THE APPLICABLE
NOTICE OF PREPAYMENT; PROVIDED THAT IN THE EVENT COMPANY FAILS TO SPECIFY THE
LOANS OF COMPANY TO WHICH ANY SUCH PREPAYMENT SHALL BE APPLIED, SUCH PREPAYMENT
SHALL BE APPLIED FIRST TO REPAY OUTSTANDING SWING LINE LOANS TO THE FULL EXTENT
THEREOF, SECOND TO REPAY OUTSTANDING REVOLVING LOANS TO THE FULL EXTENT THEREOF,
AND THIRD TO REPAY OUTSTANDING TERM LOANS, WITH SUCH AMOUNT TO BE ALLOCATED
(OTHER THAN IN THE CASE OF AND AS PROVIDED IN SECTION 2.4B(V)) AMONG EACH OF THE
OUTSTANDING TRANCHES OF TERM LOANS ON A PRO RATA BASIS (BASED UPON THE PRO RATA
SHARE OF THE THEN OUTSTANDING PRINCIPAL AMOUNTS OF THE RESPECTIVE TRANCHES OF
TERM LOANS) TO THE FULL EXTENT THEREOF.  ANY VOLUNTARY PREPAYMENT OF ANY TRANCHE
OF TERM LOANS PURSUANT TO SECTION 2.4B(I) SHALL BE APPLIED TO PREPAY THE TERM
LOANS IN THE MANNER SPECIFIED BY COMPANY AND TO REDUCE THE RELEVANT SCHEDULED
REPAYMENTS OF PRINCIPAL OF SUCH TRANCHE OF TERM LOANS SET FORTH IN
SECTION 2.4A(I) OR 2.4A(II), AS APPLICABLE, IN SUCH ORDER AS COMPANY SHALL
DIRECT.

 

(B)                                 APPLICATION OF MANDATORY PREPAYMENTS OF TERM
LOANS AND THE SCHEDULED REPAYMENTS OF PRINCIPAL THEREOF.  ANY MANDATORY
PREPAYMENTS OF TERM LOANS PURSUANT TO SECTION 2.4B(III) SHALL BE APPLIED TO
PREPAY THE TERM LOANS ON A PRO RATA BASIS (IN ACCORDANCE WITH THE RESPECTIVE
OUTSTANDING PRINCIPAL AMOUNTS THEREOF) AND TO REDUCE THE RELEVANT SCHEDULED
REPAYMENTS OF SUCH TRANCHE OF THE TERM LOANS AS SET FORTH IN SECTION 2.4A(I) OR
2.4A(II), AS APPLICABLE, ON A PRO RATA BASIS (BASED UPON THE THEN REMAINING
PRINCIPAL AMOUNT OF EACH SUCH SCHEDULED REPAYMENT OF THE RESPECTIVE TRANCHE
AFTER GIVING EFFECT TO ALL PRIOR REDUCTIONS THERETO).

 

59

--------------------------------------------------------------------------------


 

(C)                                  WAIVER OF CERTAIN MANDATORY PREPAYMENTS. 
ANYTHING CONTAINED HEREIN TO THE CONTRARY NOTWITHSTANDING, IN THE EVENT COMPANY
IS REQUIRED TO MAKE ANY MANDATORY PREPAYMENT (A “WAIVABLE MANDATORY PREPAYMENT”)
OF THE TERM LOANS PURSUANT TO SECTION 2.4B(III)(B) THROUGH (E), (V) COMPANY MAY,
BY WRITTEN OR TELEPHONIC NOTICE (PROMPTLY CONFIRMED IN WRITING) GIVEN TO
ADMINISTRATIVE AGENT NOT LESS THAN THREE BUSINESS DAYS PRIOR TO THE DATE (THE
“REQUIRED PREPAYMENT DATE”) ON WHICH COMPANY IS REQUIRED TO MAKE SUCH WAIVABLE
MANDATORY PREPAYMENT, ELECT TO OFFER EACH LENDER HOLDING AN OUTSTANDING TERM
LOAN THE OPTION TO REFUSE SUCH LENDER’S PRO RATA SHARE OF SUCH WAIVABLE
MANDATORY PREPAYMENT, (W) IN THE EVENT COMPANY GIVES SUCH NOTICE TO
ADMINISTRATIVE AGENT, ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH SUCH LENDER
OF THE AMOUNT OF SUCH LENDER’S PRO RATA SHARE OF SUCH WAIVABLE MANDATORY
PREPAYMENT AND SUCH LENDER’S OPTION TO REFUSE SUCH AMOUNT, (X) EACH SUCH LENDER
MAY EXERCISE SUCH OPTION BY GIVING WRITTEN NOTICE TO COMPANY AND ADMINISTRATIVE
AGENT OF ITS ELECTION TO DO SO ON OR BEFORE THE FIRST BUSINESS DAY (THE “CUTOFF
DATE”) PRIOR TO THE REQUIRED PREPAYMENT DATE, (Y) ON THE REQUIRED PREPAYMENT
DATE, COMPANY SHALL PAY TO ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO THAT PORTION
OF THE WAIVABLE MANDATORY PREPAYMENT PAYABLE TO THOSE LENDERS THAT HAVE ELECTED
NOT TO EXERCISE SUCH OPTION (IT BEING UNDERSTOOD THAT ANY LENDER WHICH DOES NOT
NOTIFY COMPANY AND ADMINISTRATIVE AGENT OF ITS ELECTION TO EXERCISE SUCH OPTION
ON OR BEFORE THE CUTOFF DATE SHALL BE DEEMED TO HAVE ELECTED, AS OF THE CUTOFF
DATE, NOT TO EXERCISE SUCH OPTION), WHICH AMOUNT SHALL BE APPLIED TO PREPAY THE
TERM LOANS OF SUCH LENDERS IN ACCORDANCE WITH SECTION 2.4B(IV)(B), AND
(Z) COMPANY SHALL BE ENTITLED TO RETAIN THAT PORTION OF THE WAIVABLE MANDATORY
PREPAYMENT OTHERWISE PAYABLE TO THOSE LENDERS THAT HAVE ELECTED TO EXERCISE SUCH
OPTION (SUCH AMOUNT BEING A “RETAINED PREPAYMENT”) TO BE USED FOR GENERAL
CORPORATE PURPOSES.

 

(D)                                 APPLICATION OF PREPAYMENTS OF LOANS TO BASE
RATE LOANS AND LIBOR LOANS; OPTION TO DEFER CERTAIN MANDATORY PREPAYMENTS OF
LIBOR LOANS.  CONSIDERING INITIAL TERM LOANS, REVOLVING LOANS AND INCREMENTAL
TERM LOANS BEING PREPAID SEPARATELY, ANY PREPAYMENT THEREOF SHALL BE APPLIED
FIRST TO BASE RATE LOANS TO THE FULL EXTENT THEREOF BEFORE APPLICATION TO LIBOR
LOANS, IN EACH CASE IN A MANNER WHICH MINIMIZES THE AMOUNT OF ANY PAYMENTS
REQUIRED TO BE MADE BY COMPANY PURSUANT TO SECTION 2.6D; PROVIDED THAT ANYTHING
CONTAINED IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IN THE EVENT THAT
(1) THE APPLICATION OF ANY MANDATORY PREPAYMENT PURSUANT TO SECTION 2.4B(III) IN
ACCORDANCE WITH THE FOREGOING PROVISIONS OF THIS SECTION 2.4B(IV) WOULD RESULT
IN THE PREPAYMENT OF ALL OR ANY PORTION OF A LIBOR LOAN PRIOR TO THE END OF THE
INTEREST PERIOD APPLICABLE THERETO, AND (2) NO POTENTIAL EVENT OF DEFAULT OR
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, COMPANY SHALL HAVE THE
OPTION TO, BY GIVING WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN
WRITING) TO ADMINISTRATIVE AGENT OF ITS ELECTION TO DO SO ON OR BEFORE THE FIRST
BUSINESS DAY PRIOR TO THE DATE ON WHICH SUCH PREPAYMENT WOULD OTHERWISE BE
REQUIRED TO BE MADE, (X) IF THE REMAINING TERM OF SUCH INTEREST PERIOD IS LESS
THAN THREE MONTHS, DEFER THE MAKING OF SUCH PREPAYMENT UNTIL THE LAST DAY OF
SUCH INTEREST PERIOD OR SUCH EARLIER DATE AS COMPANY MAY SPECIFY IN SUCH NOTICE
OR (Y) DEPOSIT THE AMOUNT OF SUCH PREPAYMENT OTHERWISE REQUIRED TO BE MADE
HEREUNDER INTO THE COLLATERAL ACCOUNT UNTIL THE LAST DAY OF SUCH INTEREST PERIOD
AT WHICH TIME ADMINISTRATIVE AGENT SHALL, SUBJECT TO THE PROVISIONS OF
SECTION 2.4B(IV)(C), BE AUTHORIZED (WITHOUT ANY FURTHER ACTION BY OR NOTICE TO
OR FROM COMPANY) TO APPLY SUCH AMOUNT TO THE PREPAYMENT OF THE LOANS IN
ACCORDANCE WITH SECTION 2.4B(III).

 

60

--------------------------------------------------------------------------------


 

(V)                                 ADDITIONAL REVOLVING LOAN COMMITMENT
REDUCTIONS/PREPAYMENTS OF LOANS.  IN THE EVENT OF CERTAIN REFUSALS BY A LENDER
TO CONSENT TO CERTAIN PROPOSED CHANGES, WAIVERS, DISCHARGES OR TERMINATIONS WITH
RESPECT TO THIS AGREEMENT WHICH HAVE BEEN APPROVED BY THE REQUISITE LENDERS AS
(AND TO THE EXTENT) PROVIDED IN SECTION 10.6B, COMPANY SHALL HAVE THE RIGHT,
SUBJECT TO OBTAINING THE CONSENTS REQUIRED BY SECTION 10.6B, UPON FIVE BUSINESS
DAYS’ PRIOR WRITTEN NOTICE TO ADMINISTRATIVE AGENT AT THE NOTICE OFFICE (WHICH
NOTICE ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSMIT TO EACH OF THE LENDERS), TO
(X) TERMINATE THE ENTIRE REVOLVING LOAN COMMITMENT OF SUCH LENDER, SO LONG AS
ALL LOANS, TOGETHER WITH ACCRUED AND UNPAID INTEREST, FEES AND ALL OTHER
AMOUNTS, OWING TO SUCH LENDER (INCLUDING ALL AMOUNTS, IF ANY, OWING PURSUANT TO
SECTION 2.6D AND SECTION 2.7 BUT EXCLUDING AMOUNTS OWING IN RESPECT OF ANY
TRANCHE OF TERM LOANS MAINTAINED BY SUCH LENDER, IF SUCH TRANCHE OF TERM LOANS
ARE NOT BEING REPAID PURSUANT TO SECTION 10.6B) ARE REPAID CONCURRENTLY WITH THE
EFFECTIVENESS OF SUCH TERMINATION (AT WHICH TIME SCHEDULE 2.1 SHALL BE DEEMED
MODIFIED TO REFLECT SUCH CHANGED AMOUNTS) AND SUCH LENDER’S PRO RATA SHARE OF
ALL OUTSTANDING LETTERS OF CREDIT IS CASH COLLATERALIZED IN A MANNER
SATISFACTORY TO ADMINISTRATIVE AGENT AND THE RESPECTIVE ISSUING LENDERS, AND AT
SUCH TIME, UNLESS THE RESPECTIVE LENDER CONTINUES TO HAVE OUTSTANDING TERM LOANS
HEREUNDER, SUCH LENDER SHALL NO LONGER CONSTITUTE A “LENDER” FOR PURPOSES OF
THIS AGREEMENT, EXCEPT WITH RESPECT TO INDEMNIFICATIONS UNDER THIS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, SECTIONS 2.6, 2.7, 3.5C, 3.6, 9.6, 10.2 AND
10.5), WHICH SHALL SURVIVE AS TO SUCH REPAID LENDER AND/OR (Y) REPAY ALL LOANS
OF SUCH LENDER (INCLUDING ALL AMOUNTS, IF ANY, OWING PURSUANT TO SECTION 2.6D
AND SECTION 2.7), TOGETHER WITH ACCRUED AND UNPAID INTEREST, FEES AND ALL OTHER
AMOUNTS THEN OWING TO SUCH LENDER (OR OWING TO SUCH LENDER WITH RESPECT TO EACH
LOAN WHICH GAVE RISE TO THE NEED TO OBTAIN SUCH LENDER’S INDIVIDUAL CONSENT) IN
ACCORDANCE WITH, AND SUBJECT TO THE REQUIREMENTS OF, SAID SECTION 10.6B, SO LONG
AS (A) IN THE CASE OF THE REPAYMENT OF REVOLVING LOANS OF ANY LENDER PURSUANT TO
THIS CLAUSE (Y), (I) THE REVOLVING LOAN COMMITMENT OF SUCH LENDER IS TERMINATED
CONCURRENTLY WITH SUCH REPAYMENT PURSUANT TO CLAUSE (X) ABOVE (AT WHICH TIME
SCHEDULE 2.1 SHALL BE DEEMED MODIFIED TO REFLECT THE CHANGED REVOLVING LOAN
COMMITMENTS) AND (II) SUCH LENDER’S PRO RATA SHARE OF ALL OUTSTANDING LETTERS OF
CREDIT IS CASH COLLATERALIZED IN A MANNER SATISFACTORY TO ADMINISTRATIVE AGENT
AND THE RESPECTIVE ISSUING LENDERS AND (B) THE CONSENTS, IF ANY, REQUIRED BY
SECTION 10.6B IN CONNECTION WITH THE REPAYMENT PURSUANT TO THIS CLAUSE (Y) SHALL
HAVE BEEN OBTAINED; PROVIDED THAT EACH PREPAYMENT OF ANY TRANCHE OF TERM LOANS
PURSUANT TO THIS CLAUSE (Y) SHALL REDUCE THE THEN REMAINING SCHEDULED REPAYMENTS
OF THE RESPECTIVE TRANCHE OF TERM LOANS ON A PRO RATA BASIS (BASED UPON THE THEN
REMAINING PRINCIPAL AMOUNT OF EACH SUCH SCHEDULED REPAYMENT OF THE RESPECTIVE
TRANCHE AFTER GIVING EFFECT TO ALL PRIOR REDUCTIONS THERETO).

 

61

--------------------------------------------------------------------------------


 


C.                                     GENERAL PROVISIONS REGARDING PAYMENTS.


 

(I)                                     MANNER AND TIME OF PAYMENT.  ALL
PAYMENTS BY COMPANY OF PRINCIPAL, INTEREST, FEES AND OTHER OBLIGATIONS HEREUNDER
AND UNDER THE NOTES SHALL BE MADE IN DOLLARS IN SAME DAY FUNDS WITHOUT DEFENSE,
SETOFF OR COUNTERCLAIM, FREE OF ANY RESTRICTION OR CONDITION, AND DELIVERED TO
ADMINISTRATIVE AGENT NOT LATER THAN 3:00 P.M. (NEW YORK CITY TIME) ON THE DATE
DUE AT THE FUNDING AND PAYMENT OFFICE FOR THE ACCOUNT OF LENDERS; FUNDS RECEIVED
BY ADMINISTRATIVE AGENT AFTER THAT TIME ON SUCH DUE DATE SHALL BE DEEMED TO HAVE
BEEN PAID BY COMPANY ON THE NEXT SUCCEEDING BUSINESS DAY.

 

(II)                                  APPLICATION OF PAYMENTS TO PRINCIPAL AND
INTEREST.  EXCEPT AS PROVIDED IN SECTION 2.2C, ALL PAYMENTS IN RESPECT OF THE
PRINCIPAL AMOUNT OF ANY LOAN SHALL INCLUDE PAYMENT OF ACCRUED INTEREST ON THE
PRINCIPAL AMOUNT BEING REPAID OR PREPAID, AND ALL SUCH PAYMENTS (AND, IN ANY
EVENT, ANY PAYMENTS IN RESPECT OF ANY LOAN ON A DATE WHEN INTEREST IS DUE AND
PAYABLE WITH RESPECT TO SUCH LOAN) SHALL BE APPLIED TO THE PAYMENT OF INTEREST
BEFORE APPLICATION TO PRINCIPAL.

 

(III)                               APPORTIONMENT OF PAYMENTS.  AGGREGATE
PRINCIPAL AND INTEREST PAYMENTS IN RESPECT OF INITIAL TERM LOANS, REVOLVING
LOANS AND INCREMENTAL TERM LOANS SHALL BE APPORTIONED AMONG ALL OUTSTANDING
LOANS TO WHICH SUCH PAYMENTS RELATE, IN EACH CASE PROPORTIONATELY TO LENDERS’
RESPECTIVE PRO RATA SHARES.  ADMINISTRATIVE AGENT SHALL PROMPTLY DISTRIBUTE TO
EACH LENDER, AT ITS APPLICABLE LENDING OFFICE OR AT SUCH OTHER ADDRESS AS SUCH
LENDER MAY REQUEST, ITS PRO RATA SHARE OF ALL SUCH PAYMENTS RECEIVED BY
ADMINISTRATIVE AGENT AND THE COMMITMENT FEES OF SUCH LENDER WHEN RECEIVED BY
ADMINISTRATIVE AGENT PURSUANT TO SECTION 2.3.  NOTWITHSTANDING THE FOREGOING
PROVISIONS OF THIS SECTION 2.4C(III), IF, PURSUANT TO THE PROVISIONS OF
SECTION 2.6B, ANY NOTICE OF CONVERSION/CONTINUATION IS WITHDRAWN AS TO ANY
AFFECTED LENDER OR IF ANY AFFECTED LENDER MAKES BASE RATE LOANS IN LIEU OF ITS
PRO RATA SHARE OF ANY LIBOR LOANS, ADMINISTRATIVE AGENT SHALL GIVE EFFECT
THERETO IN APPORTIONING PAYMENTS RECEIVED THEREAFTER.

 

(IV)                              PAYMENTS ON BUSINESS DAYS.  WHENEVER ANY
PAYMENT TO BE MADE HEREUNDER SHALL BE STATED TO BE DUE ON A DAY THAT IS NOT A
BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY AND
SUCH EXTENSION OF TIME SHALL BE INCLUDED IN THE COMPUTATION OF THE PAYMENT OF
INTEREST HEREUNDER OR OF THE COMMITMENT FEES HEREUNDER, AS THE CASE MAY BE.

 


D.                                    APPLICATION OF PROCEEDS OF COLLATERAL AND
PAYMENTS UNDER THE GUARANTIES.


 

(I)                                     APPLICATION OF PROCEEDS OF COLLATERAL. 
ALL PROCEEDS RECEIVED BY ADMINISTRATIVE AGENT IN RESPECT OF ANY SALE OF,
COLLECTION FROM, OR OTHER REALIZATION UPON ALL OR ANY PART OF THE COLLATERAL
UNDER ANY COLLATERAL DOCUMENT MAY, IN THE DISCRETION OF ADMINISTRATIVE AGENT, BE
HELD BY ADMINISTRATIVE AGENT AS COLLATERAL FOR, AND/OR (THEN OR AT ANY TIME
THEREAFTER) APPLIED IN FULL OR IN PART BY ADMINISTRATIVE AGENT AGAINST, THE
APPLICABLE SECURED OBLIGATIONS (AS DEFINED IN SUCH COLLATERAL DOCUMENT) IN THE
FOLLOWING ORDER OF PRIORITY:

 

62

--------------------------------------------------------------------------------


 

(A)                                  TO THE PAYMENT OF ALL COSTS AND EXPENSES OF
SUCH SALE, COLLECTION OR OTHER REALIZATION, INCLUDING REASONABLE COMPENSATION TO
ADMINISTRATIVE AGENT AND ITS AGENTS AND COUNSEL, AND ALL OTHER EXPENSES,
LIABILITIES AND ADVANCES MADE OR INCURRED BY ADMINISTRATIVE AGENT IN CONNECTION
THEREWITH, AND ALL AMOUNTS FOR WHICH ADMINISTRATIVE AGENT IS ENTITLED TO
INDEMNIFICATION UNDER SUCH COLLATERAL DOCUMENT AND ALL ADVANCES MADE BY
ADMINISTRATIVE AGENT THEREUNDER FOR THE ACCOUNT OF THE APPLICABLE LOAN PARTY,
AND TO THE PAYMENT OF ALL COSTS AND EXPENSES PAID OR INCURRED BY ADMINISTRATIVE
AGENT IN CONNECTION WITH THE EXERCISE OF ANY RIGHT OR REMEDY UNDER SUCH
COLLATERAL DOCUMENT, ALL IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND SUCH
COLLATERAL DOCUMENT;

 

(B)                                 THEREAFTER, TO THE EXTENT OF ANY EXCESS SUCH
PROCEEDS, TO THE PAYMENT OF ALL OTHER SUCH SECURED OBLIGATIONS FOR THE RATABLE
BENEFIT OF THE HOLDERS THEREOF; AND

 

(C)                                  THEREAFTER, TO THE EXTENT OF ANY EXCESS
SUCH PROCEEDS, TO THE PAYMENT TO OR UPON THE ORDER OF SUCH LOAN PARTY OR TO
WHOSOEVER MAY BE LAWFULLY ENTITLED TO RECEIVE THE SAME OR AS A COURT OF
COMPETENT JURISDICTION MAY DIRECT.

 

(II)                                  APPLICATION OF PAYMENTS UNDER THE
GUARANTIES.  ALL PAYMENTS RECEIVED BY ADMINISTRATIVE AGENT UNDER THE GUARANTIES
SHALL BE APPLIED PROMPTLY FROM TIME TO TIME BY ADMINISTRATIVE AGENT IN THE
FOLLOWING ORDER OF PRIORITY:

 

(A)                                  TO THE PAYMENT OF THE COSTS AND EXPENSES OF
ANY COLLECTION OR OTHER REALIZATION UNDER THE GUARANTIES, INCLUDING REASONABLE
COMPENSATION TO ADMINISTRATIVE AGENT AND ITS AGENTS AND COUNSEL, AND ALL
EXPENSES, LIABILITIES AND ADVANCES MADE OR INCURRED BY ADMINISTRATIVE AGENT IN
CONNECTION THEREWITH, ALL IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND
SUCH GUARANTY;

 

(B)                                 THEREAFTER, TO THE EXTENT OF ANY EXCESS SUCH
PAYMENTS, TO THE PAYMENT OF ALL OTHER GUARANTIED OBLIGATIONS (AS DEFINED IN SUCH
GUARANTY) FOR THE RATABLE BENEFIT OF THE HOLDERS THEREOF; AND

 

(C)                                  THEREAFTER, TO THE EXTENT OF ANY EXCESS
SUCH PAYMENTS, TO THE PAYMENT TO THE APPLICABLE GUARANTOR OR TO WHOSOEVER MAY BE
LAWFULLY ENTITLED TO RECEIVE THE SAME OR AS A COURT OF COMPETENT JURISDICTION
MAY DIRECT.

 

2.5                                 Use of Proceeds.

 


A.                                   INITIAL TERM LOANS.  THE PROCEEDS OF THE
INITIAL TERM LOANS, TOGETHER WITH THE PROCEEDS OF THE NEW SENIOR NOTES AND THE
CASH ON HAND OF COMPANY, SHALL BE APPLIED BY COMPANY TO FUND THE CLOSING DATE
REFINANCING REQUIREMENTS.


 


B.                                     REVOLVING LOANS; SWING LINE LOANS.  THE
PROCEEDS OF THE REVOLVING LOANS AND ANY SWING LINE LOANS SHALL BE APPLIED BY
COMPANY FOR THE WORKING CAPITAL REQUIREMENTS AND GENERAL CORPORATE PURPOSES OF
COMPANY AND ITS SUBSIDIARIES.

 

63

--------------------------------------------------------------------------------


 


C.                                     INCREMENTAL TERM LOANS.  THE PROCEEDS OF
INCREMENTAL TERM LOANS SHALL BE UTILIZED FOR GENERAL CORPORATE PURPOSES OF
COMPANY AND ITS SUBSIDIARIES.


 

2.6                                 Special Provisions Governing LIBOR Loans. 
Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to LIBOR Loans as to the matters
covered:

 


A.                                   DETERMINATION OF APPLICABLE INTEREST RATE. 
AS SOON AS PRACTICABLE AFTER 10:00 A.M. (NEW YORK CITY TIME) ON EACH INTEREST
RATE DETERMINATION DATE, ADMINISTRATIVE AGENT SHALL DETERMINE (WHICH
DETERMINATION SHALL, ABSENT CLEARLY DEMONSTRABLE ERROR, BE FINAL, CONCLUSIVE AND
BINDING UPON ALL PARTIES) THE INTEREST RATE THAT SHALL APPLY TO LIBOR LOANS FOR
WHICH AN INTEREST RATE IS THEN BEING DETERMINED FOR THE APPLICABLE INTEREST
PERIOD AND SHALL PROMPTLY GIVE NOTICE THEREOF (IN WRITING OR BY TELEPHONE
CONFIRMED IN WRITING) TO COMPANY AND EACH LENDER.


 


B.                                     INABILITY TO DETERMINE APPLICABLE
INTEREST RATE, ILLEGALITY, ETC.  IN THE EVENT THAT ANY LENDER SHALL HAVE
DETERMINED (WHICH DETERMINATION SHALL, ABSENT MANIFEST ERROR, BE FINAL AND
CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO BUT, WITH RESPECT TO CLAUSE
(I) BELOW, MAY BE MADE ONLY BY ADMINISTRATIVE AGENT):


 


(I)                                     ON ANY INTEREST RATE DETERMINATION DATE
THAT, BY REASON OF ANY CHANGES ARISING AFTER THE DATE OF THIS AGREEMENT
AFFECTING THE INTERBANK EURODOLLAR MARKET, ADEQUATE AND FAIR MEANS DO NOT EXIST
FOR ASCERTAINING THE APPLICABLE INTEREST RATE ON THE BASIS PROVIDED FOR IN THE
DEFINITION OF LIBOR; OR


 


(II)                                  AT ANY TIME, THAT SUCH LENDER SHALL INCUR
INCREASED COSTS OR REDUCTIONS IN THE AMOUNTS RECEIVED OR RECEIVABLE HEREUNDER
WITH RESPECT TO ANY LIBOR LOAN BECAUSE OF (X) ANY CHANGE SINCE THE CLOSING DATE
IN ANY APPLICABLE LAW OR GOVERNMENTAL RULE, REGULATION, ORDER, GUIDELINE OR
REQUEST (WHETHER OR NOT HAVING THE FORCE OF LAW) OR IN THE INTERPRETATION OR
ADMINISTRATION THEREOF AND INCLUDING THE INTRODUCTION OF ANY NEW LAW OR
GOVERNMENTAL RULE, REGULATION, ORDER, GUIDELINE OR REQUEST, SUCH AS, BUT NOT
LIMITED TO A CHANGE IN OFFICIAL RESERVE REQUIREMENTS, BUT, IN ALL EVENTS,
EXCLUDING RESERVES REQUIRED UNDER REGULATION D TO THE EXTENT INCLUDED IN THE
COMPUTATION OF LIBOR AND/OR (Y) OTHER CIRCUMSTANCES ARISING SINCE THE CLOSING
DATE AFFECTING SUCH LENDER, THE INTERBANK EURODOLLAR MARKET OR THE POSITION OF
SUCH LENDER IN SUCH MARKET (INCLUDING THAT LIBOR WITH RESPECT TO SUCH LIBOR LOAN
DOES NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDER OF FUNDING SUCH
LIBOR LOAN), EXCLUDING IN THE CASE OF BOTH (X) AND (Y), ANY SUCH CHANGE IN OR
NEW LAW OR GOVERNMENTAL RULE, REGULATION, ORDER, GUIDELINE OR REQUEST OR ANY
CIRCUMSTANCES RELATING TO TAXES); OR


 


(III)                               AT ANY TIME, THAT THE MAKING OR CONTINUANCE
OF ANY LIBOR LOAN HAS BEEN MADE (X) UNLAWFUL BY ANY LAW OR GOVERNMENTAL RULE,
REGULATION OR ORDER, (Y) IMPOSSIBLE BY COMPLIANCE BY ANY LENDER IN GOOD FAITH
WITH ANY GOVERNMENTAL REQUEST (WHETHER OR NOT HAVING FORCE OF LAW) OR
(Z) IMPRACTICABLE AS A RESULT OF A CONTINGENCY OCCURRING AFTER THE CLOSING DATE
WHICH MATERIALLY AND ADVERSELY AFFECTS THE INTERBANK EURODOLLAR MARKET;

 

64

--------------------------------------------------------------------------------


 


THEN, AND IN ANY SUCH EVENT, SUCH LENDER (THE “AFFECTED LENDER”) (OR
ADMINISTRATIVE AGENT, IN THE CASE OF CLAUSE (I) ABOVE) SHALL PROMPTLY GIVE
NOTICE (BY TELEPHONE PROMPTLY CONFIRMED IN WRITING) TO COMPANY AND, EXCEPT IN
THE CASE OF CLAUSE (I) ABOVE, TO ADMINISTRATIVE AGENT OF SUCH DETERMINATION
(WHICH NOTICE ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSMIT TO EACH OF THE OTHER
LENDERS).  THEREAFTER (X) IN THE CASE OF CLAUSE (I) ABOVE, LIBOR LOANS SHALL NO
LONGER BE AVAILABLE UNTIL SUCH TIME AS ADMINISTRATIVE AGENT NOTIFIES COMPANY AND
THE LENDERS THAT THE CIRCUMSTANCES GIVING RISE TO SUCH NOTICE BY ADMINISTRATIVE
AGENT NO LONGER EXIST, AND ANY NOTICE OF BORROWING OR NOTICE OF
CONVERSION/CONTINUATION GIVEN BY COMPANY WITH RESPECT TO LIBOR LOANS WHICH HAVE
NOT YET BEEN INCURRED (INCLUDING BY WAY OF CONVERSION) SHALL BE DEEMED RESCINDED
BY COMPANY, (Y) IN THE CASE OF CLAUSE (II) ABOVE, COMPANY AGREES TO PAY TO SUCH
AFFECTED LENDER, UPON SUCH AFFECTED LENDER’S WRITTEN REQUEST THEREFOR, SUCH
ADDITIONAL AMOUNTS (IN THE FORM OF AN INCREASED RATE OF, OR A DIFFERENT METHOD
OF CALCULATING, INTEREST OR OTHERWISE AS SUCH AFFECTED LENDER IN ITS SOLE
DISCRETION SHALL DETERMINE) AS SHALL BE REQUIRED TO COMPENSATE SUCH AFFECTED
LENDER FOR SUCH INCREASED COSTS OR REDUCTIONS IN AMOUNTS RECEIVED OR RECEIVABLE
HEREUNDER (A WRITTEN NOTICE AS TO THE ADDITIONAL AMOUNTS OWED TO SUCH AFFECTED
LENDER, SHOWING IN REASONABLE DETAIL THE BASIS FOR THE CALCULATION THEREOF,
SUBMITTED TO COMPANY BY SUCH AFFECTED LENDER SHALL, ABSENT MANIFEST ERROR, BE
FINAL AND CONCLUSIVE AND BINDING ON ALL THE PARTIES HERETO) AND (Z) IN THE CASE
OF CLAUSE (II) ABOVE, COMPANY SHALL TAKE ONE OF THE ACTIONS SPECIFIED IN
SECTION 2.6C AS PROMPTLY AS POSSIBLE AND, IN ANY EVENT, WITHIN THE TIME PERIOD
REQUIRED BY LAW.


 


C.                                     TERMINATION/CONVERSION OF AFFECTED LIBOR
LOANS.  AT ANY TIME THAT ANY LIBOR LOAN IS AFFECTED BY THE CIRCUMSTANCES
DESCRIBED IN SECTION 2.6B(II), COMPANY MAY, AND IN THE CASE OF A LIBOR LOAN
AFFECTED BY THE CIRCUMSTANCES DESCRIBED IN SECTION 2.6B(III), COMPANY SHALL,
EITHER (X) IF THE AFFECTED LIBOR LOAN IS THEN BEING MADE INITIALLY OR PURSUANT
TO A BORROWING, CANCEL SUCH BORROWING BY GIVING ADMINISTRATIVE AGENT TELEPHONIC
NOTICE (CONFIRMED IN WRITING) ON THE SAME DATE THAT COMPANY WAS NOTIFIED BY THE
AFFECTED LENDER OR ADMINISTRATIVE AGENT PURSUANT TO SECTION 2.6B(II) OR (III) OR
(Y) IF THE AFFECTED LIBOR LOAN IS THEN OUTSTANDING, UPON AT LEAST THREE BUSINESS
DAYS’ WRITTEN NOTICE TO ADMINISTRATIVE AGENT, REQUIRE THE AFFECTED LENDER TO
CONVERT SUCH LIBOR LOAN INTO A BASE RATE LOAN, PROVIDED THAT IF MORE THAN ONE
LENDER IS AFFECTED AT ANY TIME, THEN ALL AFFECTED LENDERS MUST BE TREATED THE
SAME PURSUANT TO THIS SECTION 2.6C.


 


D.                                    COMPENSATION FOR BREAKAGE OR
NON-COMMENCEMENT OF INTEREST PERIODS.  COMPANY AGREES TO COMPENSATE EACH LENDER,
UPON ITS WRITTEN REQUEST (WHICH REQUEST SHALL SET FORTH IN REASONABLE DETAIL THE
BASIS FOR REQUESTING SUCH COMPENSATION), FOR ALL REASONABLE LOSSES, EXPENSES AND
LIABILITIES (INCLUDING, WITHOUT LIMITATION, ANY LOSS, EXPENSE OR LIABILITY
INCURRED BY REASON OF THE LIQUIDATION OR REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS
REQUIRED BY SUCH LENDER TO FUND ITS LIBOR LOANS BUT EXCLUDING LOSS OF
ANTICIPATED PROFITS) WHICH SUCH LENDER MAY SUSTAIN:  (I) IF FOR ANY REASON
(OTHER THAN A DEFAULT BY SUCH LENDER OR ADMINISTRATIVE AGENT) A BORROWING OF, OR
CONVERSION FROM OR INTO, LIBOR LOANS DOES NOT OCCUR ON A DATE SPECIFIED THEREFOR
IN A NOTICE OF BORROWING OR NOTICE OF CONVERSION/CONTINUATION (WHETHER OR NOT
WITHDRAWN BY COMPANY OR DEEMED WITHDRAWN PURSUANT TO SECTION 2.6B); (II) IF ANY
PREPAYMENT OR REPAYMENT (INCLUDING ANY PREPAYMENT OR REPAYMENT MADE PURSUANT TO
SECTION 2.4B(I) OR AS A RESULT OF AN ACCELERATION OF THE LOANS PURSUANT TO
SECTION 8) OR CONVERSION OF ANY OF ITS LIBOR LOANS UNDER SECTION 2.2D OCCURS ON
A DATE WHICH IS NOT THE LAST DAY OF AN INTEREST PERIOD WITH RESPECT THERETO;
(III) IF ANY PREPAYMENT OF ANY OF ITS LIBOR LOANS IS NOT MADE ON ANY DATE
SPECIFIED IN A NOTICE OF PREPAYMENT GIVEN BY COMPANY; OR (IV) AS A CONSEQUENCE
OF (X) ANY OTHER DEFAULT BY COMPANY TO REPAY LIBOR LOANS WHEN REQUIRED BY THE
TERMS OF THIS AGREEMENT OR ANY NOTE HELD BY SUCH LENDER OR (Y) ANY ELECTION MADE
PURSUANT TO SECTION 2.6C.

 

65

--------------------------------------------------------------------------------


 


E.                                      BOOKING OF LIBOR LOANS.  ANY LENDER MAY
MAKE, CARRY OR TRANSFER LIBOR LOANS AT, TO, OR FOR THE ACCOUNT OF ANY OF ITS
BRANCH OFFICES OR THE OFFICE OF AN AFFILIATE OF THAT LENDER.


 


F.                                      LIBOR LOANS AFTER DEFAULT.  IF, AFTER
THE OCCURRENCE OF AND DURING THE CONTINUATION OF A POTENTIAL EVENT OF DEFAULT OR
AN EVENT OF DEFAULT, ADMINISTRATIVE AGENT OR REQUISITE LENDERS HAVE DETERMINED
IN ITS OR THEIR SOLE DISCRETION NOT TO PERMIT THE MAKING OR CONTINUATION OF ANY
LOANS AS, OR THE CONVERSION OF ANY LOANS TO, LIBOR LOANS AND ADMINISTRATIVE
AGENT HAS SO NOTIFIED COMPANY IN WRITING (I) COMPANY MAY NOT ELECT TO HAVE ANY
LOANS BE MADE AS OR CONVERTED TO LIBOR LOANS OR ELECT TO HAVE ANY OUTSTANDING
LIBOR LOANS CONTINUED AS SUCH AFTER THE EXPIRATION OF THE INTEREST PERIODS THEN
IN EFFECT FOR SUCH LIBOR LOANS, AND (II) SUBJECT TO THE PROVISIONS OF
SECTION 2.6D, ANY NOTICE OF BORROWING OR NOTICE OF CONVERSION/CONTINUATION GIVEN
BY COMPANY WITH RESPECT TO A REQUESTED BORROWING OR CONVERSION/CONTINUATION IN
RESPECT OF LIBOR LOANS THAT HAS NOT YET OCCURRED SHALL BE DEEMED TO BE RESCINDED
BY COMPANY.


 

2.7                               Increased Costs; Capital Adequacy.

 


A.                                   COMPENSATION FOR INCREASED COSTS.  IN THE
EVENT THAT ANY LENDER SHALL REASONABLY DETERMINE (WHICH DETERMINATION SHALL,
ABSENT CLEARLY DEMONSTRABLE ERROR, BE FINAL AND CONCLUSIVE AND BINDING UPON ALL
PARTIES HERETO) THAT THE INTRODUCTION OR ADOPTION (AFTER THE DATE HEREOF) OF ANY
LAW, TREATY OR GOVERNMENTAL RULE, REGULATION OR ORDER, OR THAT ANY CHANGE (AFTER
THE DATE HEREOF) IN ANY LAW, TREATY OR GOVERNMENTAL RULE, REGULATION OR ORDER OR
IN THE INTERPRETATION, ADMINISTRATION OR APPLICATION THEREOF, OR THAT ANY
DETERMINATION (AFTER THE DATE HEREOF) BY A COURT OR GOVERNMENTAL AUTHORITY, OR
THAT COMPLIANCE BY SUCH LENDER WITH ANY GUIDELINE, REQUEST OR DIRECTIVE ISSUED
OR MADE (AFTER THE DATE HEREOF) BY ANY CENTRAL BANK OR OTHER GOVERNMENTAL OR
QUASI-GOVERNMENTAL AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW), IN ANY
SUCH CASE:

 

(I)                                     IMPOSES, MODIFIES OR HOLDS APPLICABLE
ANY RESERVE (INCLUDING ANY MARGINAL, EMERGENCY, SUPPLEMENTAL, SPECIAL OR OTHER
RESERVE), SPECIAL DEPOSIT, COMPULSORY LOAN, FDIC INSURANCE OR SIMILAR
REQUIREMENT AGAINST ASSETS HELD BY, OR DEPOSITS OR OTHER LIABILITIES IN OR FOR
THE ACCOUNT OF, OR ADVANCES OR LOANS BY, OR OTHER CREDIT EXTENDED BY, OR ANY
OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF SUCH LENDER; OR

 

(II)                                  IMPOSES ANY OTHER CONDITION (OTHER THAN
WITH RESPECT TO TAXES) ON OR AFFECTING SUCH LENDER (OR ITS APPLICABLE LENDING
OFFICE) OR ITS OBLIGATIONS HEREUNDER OR THE LONDON INTERBANK MARKET FOR DOLLARS;

 

and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Loans hereunder or to reduce any amount
received or receivable by such Lender (or its applicable Lending Office) with
respect thereto; then, in any such case, Company shall pay to such Lender,
promptly after receipt of the statement referred to in the next sentence, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
reasonable discretion shall determine) as may be necessary to compensate such
Lender for any such increased cost or reduction.  Such Lender shall deliver to
Company (with a copy to Administrative Agent) a written statement, setting forth
in reasonable detail the basis for calculating the additional amounts owed to
such Lender under this Section 2.7A, which statement shall be conclusive and
binding upon all parties hereto absent clearly demonstrable error.

 

66

--------------------------------------------------------------------------------


 

B.                                     Withholding of Taxes.

 

(I)                                     PAYMENTS TO BE FREE AND CLEAR.  ALL SUMS
PAYABLE BY COMPANY UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL,
EXCEPT TO THE EXTENT REQUIRED BY LAW (INCLUDING, FOR THE AVOIDANCE OF DOUBT, ANY
REGULATION, RULE, TREATY OR OTHER GOVERNMENTAL REQUIREMENT), BE PAID FREE AND
CLEAR OF, AND WITHOUT ANY DEDUCTION OR WITHHOLDING ON ACCOUNT OF, ANY TAX.

 

(II)                                  PAYMENTS SUBJECT TO TAXES.  IF COMPANY (OR
ANY OTHER PERSON MAKING A PAYMENT ON BEHALF OF COMPANY) IS REQUIRED BY LAW TO
MAKE ANY DEDUCTION OR WITHHOLDING ON ACCOUNT OF ANY TAX FROM ANY SUM PAID OR
PAYABLE BY COMPANY TO ADMINISTRATIVE AGENT OR ANY LENDER UNDER ANY OF THE LOAN
DOCUMENTS:

 

(A)                                  COMPANY SHALL PAY THE AMOUNT OF SUCH TAX TO
THE APPROPRIATE TAXING OR OTHER AUTHORITY;

 

(B)                                 TO THE EXTENT SUCH TAX IS A NON-EXCLUDED TAX
(AS DEFINED BELOW), COMPANY SHALL PAY ADDITIONAL AMOUNTS TO ADMINISTRATIVE AGENT
OR SUCH LENDER SO THAT, AFTER THE MAKING OF SUCH DEDUCTION OR WITHHOLDING,
ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, RECEIVES ON THE DUE
DATE A NET SUM EQUAL TO WHAT IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTION OR
WITHHOLDING BEEN MADE;

 

(C)                                  TO THE EXTENT SUCH TAX IS A NON-EXCLUDED
TAX, COMPANY SHALL INDEMNIFY EACH LENDER AGAINST THE AMOUNT OF ANY SUCH TAX
LEVIED OR IMPOSED ON AND PAID BY SUCH LENDER; AND

 

(D)                                 WITHIN 30 DAYS OR AS PROMPTLY AS PRACTICABLE
AFTER PAYMENT OF ANY EXCLUDED TAX PURSUANT TO CLAUSE (A) ABOVE, COMPANY SHALL
DELIVER TO ADMINISTRATIVE AGENT A RECEIPT FROM THE RELEVANT TAXING OR OTHER
AUTHORITY.

 

“Non-Excluded Tax” shall mean any Tax imposed with respect to (i) the execution
of this Agreement or (ii) on payments by Company to Administrative Agent or a
Lender other than (1) any Tax imposed on or measured by the net income of
Administrative Agent or a Lender (including branch profits taxes) pursuant to
the laws of the jurisdiction in which it is organized, the jurisdiction in which
the principal office or applicable Lending Office of such Administrative Agent
or Lender is located or any subdivision thereof or therein; (2) any Tax imposed
on Administrative Agent or a Lender (A) as a result of a present connection
between the jurisdiction imposing such Taxes and Administrative Agent or such
Lender or (B) by a jurisdiction which that Person (and/or, in the case of a
Lender, its applicable Lending Office) is deemed to be doing business (with
respect to (A) and (B), except as a result of a present connection arising from
Administrative Agent or such Lender having executed, delivered or performed its
obligations or

 

67

--------------------------------------------------------------------------------


 

received a payment under, or enforced any Loan Documents); and (3) (A) any U.S.
federal withholding Tax that is in effect and would apply to amounts payable
hereunder at such time Lender or Administrative Agent becomes a party to this
Agreement; (B) any Tax imposed solely by reason of any change in circumstances
with respect to such Administrative Agent or Lender that was not requested by
Company (or Person making payment on behalf of Company); or (C) any Tax imposed
due to the failure to comply with Section 2.7B(iii); provided, however, that a
Tax shall be a Non-Excluded Tax to the extent it arises as a result of any
change in applicable law, treaty, governmental rule, regulation, guideline or
order, or in the interpretation thereof, relating to such Tax occurring after
such Administrative Agent or Lender becomes a party to this Agreement.

 

(E)                                  IF COMPANY PAYS ANY INDEMNITY OR ADDITIONAL
AMOUNT UNDER THIS SECTION 2.7B(II) TO ADMINISTRATIVE AGENT OR LENDER AND SUCH
ADMINISTRATIVE AGENT OR LENDER DETERMINES IN ITS SOLE DISCRETION THAT IT HAS
ACTUALLY RECEIVED OR REALIZED IN CONNECTION THEREWITH ANY REFUND OF NON-EXCLUDED
TAXES FOR WHICH IT WAS INDEMNIFIED OR RECEIVED ADDITIONAL AMOUNTS, SUCH
ADMINISTRATIVE AGENT OR LENDER SHALL PAY TO COMPANY THE AMOUNTS OF SUCH REFUND;
PROVIDED, HOWEVER, THAT (I) THE ADMINISTRATIVE AGENT OR LENDER MAY DETERMINE, IN
ITS SOLE DISCRETION CONSISTENT WITH THE POLICIES OF SUCH ADMINISTRATIVE AGENT OR
LENDER, WHETHER TO SEEK SUCH REFUND; (II) TO THE EXTENT THAT ANY TAXES ARE
IMPOSED ON ADMINISTRATIVE AGENT OR LENDER AS A RESULT OF A DISALLOWANCE OR
REDUCTION OF SUCH REFUND, SUCH TAXES SHALL BE TREATED AS A TAX FOR WHICH COMPANY
IS OBLIGATED TO INDEMNIFY SUCH ADMINISTRATIVE AGENT OR LENDER PURSUANT TO THIS
SECTION 2.7B(II); AND (III) NOTHING IN THIS SECTION 2.7B(II) SHALL REQUIRE
ADMINISTRATIVE AGENT OR LENDER TO DISCLOSE ANY CONFIDENTIAL INFORMATION TO
COMPANY (INCLUDING, WITHOUT LIMITATION, ITS TAX RETURNS).

 

(iii)                             Evidence of Exemption from Withholding Tax.

 

(A)                                  EACH LENDER THAT IS ORGANIZED UNDER THE
LAWS OF ANY JURISDICTION OTHER THAN THE UNITED STATES OR ANY STATE OR OTHER
POLITICAL SUBDIVISION THEREOF (FOR PURPOSES OF THIS SECTION 2.7B(III), A “NON-US
LENDER”), TO THE EXTENT THAT IT IS LEGALLY ENTITLED AND ELIGIBLE TO DO SO, SHALL
DELIVER TO ADMINISTRATIVE AGENT FOR TRANSMISSION TO COMPANY, ON OR PRIOR TO THE
CLOSING DATE (IN THE CASE OF EACH LENDER LISTED ON THE SIGNATURE PAGES HEREOF),
OR ON OR PRIOR TO THE DATE ON WHICH IT BECOMES A LENDER (IN THE CASE OF ANY
OTHER LENDER), AND AT SUCH OTHER TIMES AS MAY BE REASONABLY REQUESTED BY COMPANY
OR ADMINISTRATIVE AGENT, (1) TWO ORIGINAL COPIES OF INTERNAL REVENUE SERVICE
FORM W-8IMY, W-8ECI OR W-8BEN (OR ANY SUCCESSOR FORMS), PROPERLY COMPLETED AND
DULY EXECUTED BY SUCH LENDER, TOGETHER WITH ANY OTHER CERTIFICATE OR STATEMENT
OF EXEMPTION REQUIRED UNDER THE INTERNAL REVENUE CODE OR THE REGULATIONS ISSUED
THEREUNDER (OR THE RULES AND REGULATIONS RELATING TO ANY TAX IMPOSED BY THE
RELEVANT SUBDIVISION OF THE UNITED STATES) TO ESTABLISH THAT SUCH LENDER IS NOT
SUBJECT TO DEDUCTION (OR IS SUBJECT TO A REDUCTION IN) OR WITHHOLDING OF TAX
WITH RESPECT TO ANY PAYMENTS TO SUCH LENDER OF AMOUNTS PAYABLE UNDER ANY OF THE
LOAN DOCUMENTS OR (2) IF SUCH LENDER IS NOT A “BANK” OR OTHER PERSON DESCRIBED
IN SECTION 881(C)(3) OF THE INTERNAL REVENUE CODE AND CANNOT DELIVER EITHER
INTERNAL REVENUE SERVICE FORM W-8IMY, W-8ECI OR W-8BEN PURSUANT TO CLAUSE
(1) ABOVE, A CERTIFICATE RE NON-BANK STATUS TOGETHER WITH TWO ORIGINAL COPIES OF
INTERNAL REVENUE SERVICE FORM W-8 (OR ANY SUCCESSOR FORM), PROPERLY COMPLETED
AND DULY

 

68

--------------------------------------------------------------------------------


 

EXECUTED BY SUCH LENDER, TOGETHER WITH ANY OTHER CERTIFICATE OR STATEMENT OF
EXEMPTION REQUIRED UNDER THE INTERNAL REVENUE CODE OR THE REGULATIONS ISSUED
THEREUNDER (OR THE RULES AND REGULATIONS RELATING TO ANY TAX IMPOSED BY THE
RELEVANT SUBDIVISION OF THE UNITED STATES) TO ESTABLISH THAT SUCH LENDER IS NOT
SUBJECT TO DEDUCTION (OR IS SUBJECT TO A REDUCTION IN) OR WITHHOLDING OF TAX
WITH RESPECT TO ANY PAYMENTS TO SUCH LENDER OF INTEREST PAYABLE UNDER ANY OF THE
LOAN DOCUMENTS.

 

(B)                                 EACH LENDER REQUIRED TO DELIVER ANY FORMS,
CERTIFICATES OR OTHER EVIDENCE PURSUANT TO SECTION 2.7B(III)(A) HEREBY AGREES,
FROM TIME TO TIME AFTER THE INITIAL DELIVERY BY SUCH LENDER OF SUCH FORMS,
CERTIFICATES OR OTHER EVIDENCE, WHENEVER A LAPSE IN TIME OR CHANGE IN
CIRCUMSTANCES RENDERS SUCH FORMS, CERTIFICATES OR OTHER EVIDENCE OBSOLETE OR
INACCURATE IN ANY MATERIAL RESPECT, THAT SUCH LENDER SHALL PROMPTLY (1) DELIVER
TO ADMINISTRATIVE AGENT FOR TRANSMISSION TO COMPANY TWO NEW ORIGINAL COPIES OF
INTERNAL REVENUE SERVICE FORM W-8IMY, W-8ECI OR W-8BEN, OR A CERTIFICATE RE
NON-BANK STATUS AND TWO ORIGINAL COPIES OF INTERNAL REVENUE SERVICE FORM W-8, AS
THE CASE MAY BE, PROPERLY COMPLETED AND DULY EXECUTED BY SUCH LENDER, TOGETHER
WITH ANY OTHER CERTIFICATE OR STATEMENT OF EXEMPTION REQUIRED IN ORDER TO
CONFIRM OR ESTABLISH THAT SUCH LENDER IS ENTITLED TO A CONTINUED EXEMPTION FROM
OR REDUCTION IN WITHHOLDING OF TAX WITH RESPECT TO PAYMENTS TO SUCH LENDER UNDER
THE LOAN DOCUMENTS OR (2) NOTIFY ADMINISTRATIVE AGENT AND COMPANY OF ITS
INABILITY TO DELIVER ANY SUCH FORMS, CERTIFICATES OR OTHER EVIDENCE.

 

(C)                                  TO THE EXTENT PAYMENT IS MADE OR TO BE MADE
BY OR ON BEHALF OF COMPANY FROM ANY NON-U.S. JURISDICTION, EACH LENDER THAT IS
ORGANIZED OUTSIDE SUCH JURISDICTION AGREES TO USE REASONABLE EFFORTS (CONSISTENT
WITH LEGAL AND REGULATORY RESTRICTIONS AND REASONABLE OVERALL POLICY
CONSIDERATIONS OF THE LENDERS) TO PROVIDE COMPANY OR ADMINISTRATIVE AGENT WITH
SUCH FORMS, CERTIFICATES OR OTHER EVIDENCE AS MAY BE REASONABLY REQUESTED BY THE
COMPANY TO ESTABLISH THE ENTITLEMENT OF SUCH LENDER TO ANY REDUCTION IN OR
EXEMPTION FROM ANY TAX THAT MAY BE APPLICABLE TO SUCH PAYMENTS.

 


C.                                     CAPITAL ADEQUACY ADJUSTMENT.  IF ANY
LENDER DETERMINES THAT AFTER THE CLOSING DATE THE INTRODUCTION OF OR ANY CHANGE
IN ANY APPLICABLE LAW OR GOVERNMENTAL RULE, REGULATION, ORDER, GUIDELINE,
DIRECTIVE OR REQUEST (WHETHER OR NOT HAVING THE FORCE OF LAW) CONCERNING CAPITAL
ADEQUACY, OR ANY CHANGE IN INTERPRETATION OR ADMINISTRATION THEREOF BY THE NAIC
OR ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY, WILL HAVE THE
EFFECT OF INCREASING THE AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED
BY SUCH LENDER (OR ITS APPLICABLE LENDING OFFICE) OR ANY CORPORATION CONTROLLING
SUCH LENDER BASED ON THE EXISTENCE OF SUCH LENDER’S LOANS OR COMMITMENTS OR
LETTERS OF CREDIT OR PARTICIPATIONS THEREIN OR OTHER OBLIGATIONS HEREUNDER, THEN
COMPANY AGREES TO PAY TO SUCH LENDER, UPON ITS WRITTEN DEMAND THEREFOR, SUCH
ADDITIONAL AMOUNTS AS SHALL BE REQUIRED TO COMPENSATE SUCH LENDER OR SUCH OTHER
CORPORATION FOR THE INCREASED COST TO SUCH LENDER OR SUCH OTHER CORPORATION OR
THE REDUCTION IN THE RATE OF RETURN TO SUCH LENDER OR SUCH OTHER CORPORATION AS
A RESULT OF SUCH INCREASE OF CAPITAL.  IN DETERMINING SUCH ADDITIONAL AMOUNTS,
EACH LENDER WILL ACT REASONABLY AND IN GOOD FAITH AND WILL USE AVERAGING AND
ATTRIBUTION METHODS WHICH ARE REASONABLE, PROVIDED THAT SUCH LENDER’S
DETERMINATION OF COMPENSATION OWING UNDER THIS SECTION 2.7C SHALL, ABSENT
MANIFEST ERROR, BE FINAL AND CONCLUSIVE AND BINDING ON ALL THE PARTIES HERETO. 
EACH LENDER, UPON DETERMINING THAT ANY ADDITIONAL AMOUNTS WILL BE PAYABLE
PURSUANT TO THIS SECTION 2.7C, WILL GIVE PROMPT WRITTEN NOTICE THEREOF TO
COMPANY, WHICH NOTICE SHALL SHOW IN REASONABLE DETAIL THE BASIS FOR CALCULATION
OF SUCH ADDITIONAL AMOUNTS.

 

69

--------------------------------------------------------------------------------


 

2.8                                 Notice of Certain Costs; Obligation of
Lenders and Issuing Lenders to Mitigate.  A. Notwithstanding anything in this
Agreement to the contrary, to the extent Section 2.6, 2.7 or 3.6 requires any
Lender or Issuing Lender to give notice to Company of an event or a condition
that would entitle such Lender or Issuing Lender to receive payments under
Section 2.6, 2.7 or 3.6, as the case may be, in the event such notice is given
by such Lender or Issuing Lender more than 180 days after such Lender or Issuing
Lender has knowledge of the occurrence or existence of such event or
circumstance, such Lender or Issuing Lender shall not be entitled to receive any
such payments under Section 2.6, 2.7 or 3.6, as the case may be, in respect of
the period ending on the Business Day immediately preceding the date on which
such notice is given to Company.

 


B.                                     EACH LENDER AND ISSUING LENDER AGREES
THAT, IF AN EVENT OCCURS OR A CONDITION ARISES THAT WOULD CAUSE SUCH LENDER TO
BECOME AN AFFECTED LENDER OR THAT WOULD ENTITLE SUCH LENDER OR ISSUING LENDER TO
RECEIVE PAYMENTS UNDER SECTION 2.7 OR SECTION 3.6, IT WILL, IF SO REQUESTED BY
COMPANY, USE REASONABLE EFFORTS (SUBJECT TO OVERALL POLICY CONSIDERATIONS OF
SUCH LENDER) TO MAKE, ISSUE, FUND OR MAINTAIN THE COMMITMENTS OF SUCH LENDER OR
THE AFFECTED LOANS OR LETTERS OF CREDIT (OR PARTICIPATIONS THEREIN) OF SUCH
LENDER OR ISSUING LENDER THROUGH ANOTHER LENDING OR LETTER OF CREDIT OFFICE OF
SUCH LENDER OR ISSUING LENDER, IF AS A RESULT THEREOF THE CIRCUMSTANCES WHICH
WOULD CAUSE SUCH LENDER TO BE AN AFFECTED LENDER WOULD CEASE TO EXIST OR THE
ADDITIONAL AMOUNTS WHICH WOULD OTHERWISE BE REQUIRED TO BE PAID TO SUCH LENDER
OR ISSUING LENDER PURSUANT TO SECTION 2.7 OR SECTION 3.6 WOULD BE MATERIALLY
REDUCED AND IF THE MAKING, ISSUING, FUNDING OR MAINTAINING OF SUCH COMMITMENTS
OR LOANS OR LETTERS OF CREDIT (OR PARTICIPATIONS THEREIN) THROUGH SUCH OTHER
LENDING OR LETTER OF CREDIT OFFICE WOULD NOT OTHERWISE MATERIALLY ADVERSELY
AFFECT SUCH COMMITMENTS OR LOANS OR LETTERS OF CREDIT (OR PARTICIPATIONS
THEREIN) OR CAUSE SUCH LENDER OR ISSUING LENDER TO SUFFER ANY ECONOMIC, LEGAL OR
REGULATORY DISADVANTAGE, EACH AS DETERMINED IN THE LENDER’S SOLE DISCRETION;
PROVIDED THAT NOTHING IN THIS SECTION 2.8 SHALL AFFECT OR POSTPONE ANY OF THE
OBLIGATIONS OF COMPANY OR THE RIGHTS OF ANY LENDER PROVIDED IN SECTION 2.6C,
2.6F, 2.7 OR 3.6.


 

2.9                                 Defaulting Lenders.  Anything contained
herein to the contrary notwithstanding, in the event that any Lender (a
“Defaulting Lender”) (A) defaults in (for a period of three Business Days or
more), or notifies Administrative Agent, the Swing Line Lender, any Issuing
Lender and/or any Loan Party that it does not intend to comply with (in
circumstances where such non-compliance would constitute a breach of, and
excluding a good faith dispute with respect to), its obligation to fund (1) any
Revolving Loan, including (without limitation) any Refunded Swing Line Loan (a
“Defaulted Revolving Loan”), in accordance with Section 2.1, or (2) its portion
of any unreimbursed payment with respect to a Letter of Credit pursuant to
Section 3.4C or 3.5, or (B) becomes the subject of a bankruptcy or insolvency
proceeding or a takeover by a regulatory authority (the events described in
preceding clauses (A) and (B), a “Funding Default”), then (i) during any Default
Period (as defined below) with respect to such Defaulting Lender, such
Defaulting Lender shall be deemed not to be a “Lender” for purposes of voting on
any matters (including the granting of any consents or waivers) with respect to
any of the Loan Documents (other than for purposes of voting on matters of the
type described in clause (i) of the first proviso to Section 10.6A), (ii) to the
extent permitted by

 

70

--------------------------------------------------------------------------------


 

applicable law, until such time as the Default Excess (as defined below) with
respect to such Defaulting Lender shall have been reduced to zero, (a) any
voluntary prepayment of the Revolving Loans pursuant to Section 2.4B(i) shall,
if Company so directs at the time of making such voluntary prepayment, be
applied to the Revolving Loans of other Lenders as if such Defaulting Lender had
no Revolving Loans outstanding and the Revolving Loan Exposure of such
Defaulting Lender were zero, and (b) any mandatory prepayment of the Revolving
Loans pursuant to Section 2.4B(iii) shall, if Company so directs at the time of
making such mandatory prepayment, be applied to the Revolving Loans of other
Lenders (but not to the Revolving Loans of such Defaulting Lender) as if such
Defaulting Lender had funded all Defaulted Revolving Loans of such Defaulting
Lender, it being understood and agreed that Company shall be entitled to retain
any portion of any mandatory prepayment of the Revolving Loans that is not paid
to such Defaulting Lender solely as a result of the operation of the provisions
of this clause (b), (iii) such Defaulting Lender’s Revolving Loan Commitment and
outstanding Revolving Loans and such Defaulting Lender’s Pro Rata Share of the
Letter of Credit Usage shall be excluded for purposes of calculating the
Commitment Fee payable to Lenders pursuant to Section 2.3A in respect of any day
during any Default Period with respect to such Defaulting Lender, and such
Defaulting Lender shall not be entitled to receive any Commitment Fee pursuant
to Section 2.3A with respect to such Defaulting Lender’s Revolving Loan
Commitment in respect of any Default Period with respect to such Defaulting
Lender, and (iv) the Total Utilization of Revolving Loan Commitments as at any
date of determination shall be calculated as if such Defaulting Lender had
funded all Defaulted Revolving Loans of such Defaulting Lender; provided that,
for purposes of (and only for purposes of) the last paragraph of
Section 2.1A(iii) and Section 3.3B and any documentation entered into pursuant
to the Back-Stop Arrangements (and the term “Defaulting Lender” as used
therein), the term “Funding Default” shall also include, as to any Lender having
a Revolving Loan Commitment, (i) any Affiliate of such Lender that has “control”
(within the meaning provided in the definition of “Affiliate”) of such Lender
having become the subject of a bankruptcy or insolvency proceeding or a takeover
by a regulatory authority, (ii) any previously cured “Funding Default” of such
Lender under this Agreement, unless such Funding Default has ceased to exist for
a period of at least 90 consecutive days, (iii) any default by such Lender with
respect to its obligations under any other credit facility to which it is a
party and which the Swing Line Lender, any Issuing Lender or Administrative
Agent believes in good faith has occurred and is continuing, and (iv) the
failure of such Lender to make available its portion of any borrowing of
Revolving Loans or to fund its portion of any unreimbursed payment with respect
to a Letter of Credit pursuant to Section 3.4C or 3.5 within one Business Day of
the date (x) Administrative Agent (in its capacity as a Lender) or (y) the
Lenders constituting the Requisite Class Lenders with Revolving Loan Commitments
has or have, as applicable, funded its or their portion thereof.

 

For purposes of this Agreement, (I) “Default Period” means, with respect to any
Defaulting Lender, the period commencing on the date of the applicable Funding
Default and ending on the earliest of the following dates:  (A) the date on
which all Revolving Loan Commitments are cancelled or terminated and/or the
Obligations are declared or become immediately due and payable, (B) the date on
which (1) the Default Excess with respect to such Defaulting Lender shall have
been reduced to zero (whether by the funding by such Defaulting Lender of any
Defaulted Revolving Loans of such Defaulting Lender or by the non-pro rata
application of any voluntary or mandatory prepayments of the Revolving Loans in
accordance with the terms of this Section 2.9 or by a combination thereof) and
(2) such Defaulting Lender

 

71

--------------------------------------------------------------------------------


 

shall have delivered to Company and Administrative Agent a written reaffirmation
of its intention to honor its obligations under this Agreement with respect to
its Revolving Loan Commitment, and (C) the date on which Company, Administrative
Agent and Requisite Lenders waive all Funding Defaults of such Defaulting Lender
in writing, and (II) “Default Excess” means, with respect to any Defaulting
Lender, the excess, if any, of such Defaulting Lender’s Pro Rata Share of the
aggregate outstanding principal amount of Revolving Loans of all Lenders
(calculated as if all Defaulting Lenders (other than such Defaulting Lender) had
funded all of their respective Defaulted Revolving Loans) over the aggregate
outstanding principal amount of Revolving Loans of such Defaulting Lender.

 

No Commitment of any Lender shall be increased or otherwise affected, and,
except as otherwise expressly provided in this Section 2.9, performance by
Company of its obligations under this Agreement and the other Loan Documents
shall not be excused or otherwise modified, as a result of any Funding Default
or the operation of this Section 2.9.  The rights and remedies against a
Defaulting Lender under this Section 2.9 are in addition to other rights and
remedies which Company may have against such Defaulting Lender with respect to
any Funding Default and which Administrative Agent or any Lender may have
against such Defaulting Lender with respect to any Funding Default.

 

2.10                         Removal or Replacement of a Lender.


 


A.                                   ANYTHING CONTAINED IN THIS AGREEMENT TO THE
CONTRARY NOTWITHSTANDING, IN THE EVENT THAT:


 

(I)                                     UPON THE OCCURRENCE OF ANY EVENT GIVING
RISE TO THE OPERATION OF SECTION 2.6B(II), 2.6B(III), 2.7 OR SECTION 3.6 WITH
RESPECT TO ANY LENDER (AN “INCREASED-COST LENDER”) WHICH RESULTS IN SUCH
INCREASED-COST LENDER CHARGING TO COMPANY INCREASED COSTS IN EXCESS OF THOSE
GENERALLY CHARGED BY OTHER LENDERS; OR

 

(II)                                  (A) ANY LENDER SHALL BECOME A DEFAULTING
LENDER, (B) THE DEFAULT PERIOD FOR SUCH DEFAULTING LENDER SHALL REMAIN IN
EFFECT, AND (C) SUCH DEFAULTING LENDER SHALL FAIL TO CURE THE DEFAULT AS A
RESULT OF WHICH IT HAS BECOME A DEFAULTING LENDER WITHIN FIVE BUSINESS DAYS
AFTER COMPANY’S REQUEST THAT IT CURE SUCH DEFAULT; OR

 

(III)                               IN CONNECTION WITH ANY PROPOSED AMENDMENT,
MODIFICATION, TERMINATION, WAIVER OR CONSENT WITH RESPECT TO ANY OF THE
PROVISIONS OF THIS AGREEMENT WHICH HAS BEEN APPROVED BY THE REQUISITE LENDERS AS
(AND TO THE EXTENT) PROVIDED IN SECTION 10.6B BUT THE CONSENT OF ONE OR MORE OF
SUCH OTHER LENDERS (EACH A “NON-CONSENTING LENDER”) WHOSE CONSENT IS REQUIRED
SHALL NOT HAVE BEEN OBTAINED;

 

then, and in each such case, at its option, Company may elect upon five Business
Days’ prior written notice to Administrative Agent at the Notice Office (which
notice Administrative Agent shall promptly transmit to each of the
Increased-Cost Lender, Defaulting Lender and/or Non-Consenting Lender, as the
case may be), to remove or replace such Increased-Cost Lender, Defaulting Lender
or Non-Consenting Lender (the “Terminated Lender”) to the extent permitted by
Section 2.10B (and notwithstanding any provision in this Agreement to the
contrary).

 

72

--------------------------------------------------------------------------------


 


B.                                     COMPANY MAY, BY GIVING FIVE BUSINESS
DAYS’ WRITTEN NOTICE TO ADMINISTRATIVE AGENT AND ANY TERMINATED LENDER OF ITS
ELECTION TO DO SO:


 

(I)                                     SO LONG AS NO POTENTIAL EVENT OF DEFAULT
OR EVENT OF DEFAULT THEN EXISTS OR WOULD EXIST AFTER GIVING EFFECT TO SUCH
REMOVAL, ELECT TO (A) TERMINATE THE ENTIRE REVOLVING LOAN COMMITMENT, IF ANY, OF
SUCH TERMINATED LENDER AND CONCURRENTLY PREPAY ON THE DATE OF SUCH TERMINATION
ANY OUTSTANDING LOANS MADE BY SUCH TERMINATED LENDER, AND/OR (B) REPAY ALL
OUTSTANDING LOANS OF SUCH TERMINATED LENDER, IN EACH CASE (UNDER BOTH CLAUSES
(A) AND (B) ABOVE) TOGETHER WITH ACCRUED AND UNPAID INTEREST THEREON, FEES AND
ALL OTHER AMOUNTS PAYABLE TO SUCH TERMINATED LENDER HEREUNDER PURSUANT TO
SECTION 2.6, SECTION 2.7 OR SECTION 3.6 OR OTHERWISE IN ACCORDANCE WITH
SECTION 2.4B(V) HEREOF; PROVIDED THAT IN THE EVENT SUCH TERMINATED LENDER HAS
ANY LOANS OUTSTANDING AT THE TIME OF SUCH TERMINATION, THE WRITTEN CONSENT OF
ADMINISTRATIVE AGENT AND REQUISITE LENDERS (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED IN ORDER FOR COMPANY TO MAKE
THE ELECTION SET FORTH IN THIS CLAUSE (I); OR

 

(II)                                  ELECT TO CAUSE SUCH TERMINATED LENDER (AND
SUCH TERMINATED LENDER HEREBY IRREVOCABLY AGREES) TO ASSIGN ITS OUTSTANDING
LOANS AND ITS REVOLVING LOAN COMMITMENT, IF ANY, IN FULL TO ONE OR MORE ELIGIBLE
ASSIGNEES, NONE OF WHOM SHALL CONSTITUTE AN INCREASED-COST LENDER OR A
DEFAULTING LENDER AT THE TIME OF SUCH REPLACEMENT (“REPLACEMENT LENDER”) AND
EACH OF WHICH SHALL BE REASONABLY ACCEPTABLE TO ADMINISTRATIVE AGENT OR, IN THE
CASE OF A REPLACEMENT AS PROVIDED IN SECTION 10.6B WHERE THE CONSENT OF THE
RESPECTIVE LENDER IS REQUIRED WITH RESPECT TO LESS THAN ALL TRANCHES OF ITS
LOANS OR COMMITMENTS, TO REPLACE THE COMMITMENTS AND/OR OUTSTANDING LOANS OF
SUCH LENDER IN RESPECT OF EACH TRANCHE WHERE THE CONSENT OF SUCH LENDER WOULD
OTHERWISE BE INDIVIDUALLY REQUIRED, WITH IDENTICAL COMMITMENTS AND/OR LOANS OF
THE RESPECTIVE TRANCHE PROVIDED BY THE REPLACEMENT LENDER; PROVIDED THAT:

 

(A)                                  AT THE TIME OF ANY REPLACEMENT PURSUANT TO
THIS SECTION 2.10B(II), THE REPLACEMENT LENDER SHALL ENTER INTO ONE OR MORE
ASSIGNMENT AGREEMENTS PURSUANT TO SECTION 10.1B (AND WITH ALL FEES PAYABLE
PURSUANT TO SAID SECTION 10.1B TO BE PAID BY THE REPLACEMENT LENDER AND/OR THE
TERMINATED LENDER (AS MAY BE AGREED TO AT SUCH TIME BY AND AMONG COMPANY, THE
REPLACEMENT LENDER AND THE TERMINATED LENDER)), PURSUANT TO WHICH THE
REPLACEMENT LENDER SHALL ACQUIRE ALL OF THE COMMITMENTS AND OUTSTANDING LOANS
(OR, IN THE CASE OF THE REPLACEMENT OF ONLY (A) THE REVOLVING LOAN COMMITMENT,
THE REVOLVING LOAN COMMITMENT AND OUTSTANDING REVOLVING LOANS AND PARTICIPATIONS
IN LETTER OF CREDIT USAGE AND/OR (B) THE OUTSTANDING TERM LOANS, THE OUTSTANDING
TERM LOANS WITH RESPECT TO WHICH SUCH LENDER IS BEING REPLACED) OF, AND IN EACH
CASE (EXCEPT FOR THE REPLACEMENT OF ONLY THE OUTSTANDING TERM LOANS OF THE
RESPECTIVE LENDER) ALL PARTICIPATIONS IN LETTERS OF CREDIT PURSUANT TO THE
RESPECTIVE TRANCHE BY, THE

 

73

--------------------------------------------------------------------------------


 

TERMINATED LENDER AND, IN CONNECTION THEREWITH, SHALL PAY TO (X) THE TERMINATED
LENDER IN RESPECT THEREOF AN AMOUNT EQUAL TO THE SUM OF (A) AN AMOUNT EQUAL TO
THE PRINCIPAL OF, AND ALL ACCRUED INTEREST ON, ALL OUTSTANDING LOANS (OR OF THE
LOANS OF THE RESPECTIVE TRANCHE BEING REPLACED) OF THE RESPECTIVE TERMINATED
LENDER WITH RESPECT TO WHICH SUCH TERMINATED LENDER IS BEING REPLACED, (B) AN
AMOUNT EQUAL TO ALL UNPAID DRAWINGS (UNLESS THERE ARE NO UNPAID DRAWINGS WITH
RESPECT TO THE TRANCHE BEING REPLACED) THAT HAVE BEEN FUNDED BY (AND NOT
REIMBURSED TO) SUCH TERMINATED LENDER, TOGETHER WITH ALL THEN UNPAID INTEREST
WITH RESPECT THERETO AT SUCH TIME AND (C) AN AMOUNT EQUAL TO ALL ACCRUED, BUT
THERETOFORE UNPAID, FEES OWING TO THE TERMINATED LENDER (BUT ONLY WITH RESPECT
TO THE RELEVANT TRANCHE, IN THE CASE OF THE REPLACEMENT OF LESS THAN ALL
TRANCHES OF LOANS THEN HELD BY THE RESPECTIVE TERMINATED LENDER) PURSUANT TO
SECTION 2.3, (Y) EXCEPT IN THE CASE OF THE REPLACEMENT OF ONLY THE OUTSTANDING
TERM LOANS OF A TERMINATED LENDER, EACH ISSUING LENDER AN AMOUNT EQUAL TO SUCH
TERMINATED LENDER’S PRO RATA SHARE OF ANY UNPAID DRAWING RELATING TO LETTERS OF
CREDIT ISSUED BY SUCH ISSUING LENDER (WHICH AT SUCH TIME REMAINS AN UNPAID
DRAWING) TO THE EXTENT SUCH AMOUNT WAS NOT THERETOFORE FUNDED BY SUCH TERMINATED
LENDER AND (Z) IN THE CASE OF ANY REPLACEMENT OF REVOLVING LOAN COMMITMENTS, THE
SWING LINE LENDER AN AMOUNT EQUAL TO SUCH TERMINATED LENDER’S PRO RATA SHARE OF
ANY REFUNDED SWING LINE LOANS TO THE EXTENT SUCH AMOUNT WAS NOT THERETOFORE
FUNDED BY SUCH REPLACED LENDER TO THE SWING LINE LENDER; AND

 

(B)                                 ALL OBLIGATIONS OF COMPANY THEN OWING TO THE
TERMINATED LENDER (OTHER THAN THOSE (A) SPECIFICALLY DESCRIBED IN CLAUSE
(A) ABOVE IN RESPECT OF WHICH THE ASSIGNMENT PURCHASE PRICE HAS BEEN, OR IS
CONCURRENTLY BEING, PAID, BUT INCLUDING ALL AMOUNTS, IF ANY, OWING UNDER
SECTION 2.6D OR (B) RELATING TO ANY TRANCHE OF LOANS AND/OR COMMITMENTS OF THE
RESPECTIVE TERMINATED LENDER WHICH WILL REMAIN OUTSTANDING AFTER GIVING EFFECT
TO THE RESPECTIVE REPLACEMENT) SHALL BE PAID IN FULL TO SUCH TERMINATED LENDER
CONCURRENTLY WITH SUCH REPLACEMENT; AND (C) IN THE EVENT SUCH TERMINATED LENDER
IS A NON-CONSENTING LENDER, EACH REPLACEMENT LENDER SHALL CONSENT AT THE TIME OF
SUCH REPLACEMENT TO EACH MATTER IN RESPECT TO WHICH SUCH TERMINATED LENDER WAS A
NON-CONSENTING LENDER; AND

 

provided that (X) Company may not make either of the elections set forth in
clauses (i) or (ii) above with respect to any Non-Consenting Lender unless
Company also makes one of such elections with respect to each other Terminated
Lender which is a Non-Consenting Lender and (Y) Company may not make the
elections set forth in clause (i) above with respect to (a) any Terminated
Lender that is an Issuing Lender unless, prior to the effectiveness of such
election, Company shall have caused each outstanding Letter of Credit issued by
such Issuing Lender to be cancelled and (b) in all other circumstances where a
Letter of Credit issued by any other Issuing Lender is outstanding, prior to the
effectiveness of such election, Company shall enter into the applicable Letter
of Credit Back-Stop Arrangements with such Issuing Lender.

 

74

--------------------------------------------------------------------------------


 

C.            Upon receipt by the Terminated Lender of all amounts required to
be paid to it pursuant to this Section 2.10, Administrative Agent shall be
entitled (but not obligated) and authorized to execute an Assignment Agreement
on behalf of such Terminated Lender, and any such Assignment Agreement so
executed by Administrative Agent and the Replacement Lender shall be effective
for purposes of this Section 2.10 and Section 10.1.  Upon the execution of the
respective Assignment Agreement, the payment of amounts referred to in
Section 2.10B above, recordation of the assignment on the Register by
Administrative Agent pursuant to Section 2.1D and, if so requested by the
Replacement Lender, delivery to the Replacement Lender of the appropriate Note
or Notes executed by Company, (w) with respect to the Terminated Lender’s
Revolving Loan Commitment (if any), Schedule 2.1 shall be deemed modified to
reflect any corresponding changes in the Revolving Loan Commitments, (x) the
Replacement Lender shall become a Lender hereunder and, unless the respective
Terminated Lender continues to have outstanding Term Loans and/or a Revolving
Loan Commitment hereunder, the Terminated Lender shall cease to constitute a
Lender hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.6C, 2.6D, 2.7, 3.5C, 3.6,
9.6, 10.2 and 10.5), which shall survive as to such Terminated Lender (y) with
respect to the prepayment of any Tranche of Term Loans pursuant to this section
2.10C, such prepayment shall reduce the then remaining respective Scheduled
Repayments of such Tranche of Term Loans on a pro rata basis (based upon the
then remaining principal amount of each such Scheduled Payment of the respective
Tranche after giving effect to all prior reductions thereto) and (z) the
Pro Rata Share of the Lenders shall be automatically adjusted at such time to
give effect to such replacement.


 

2.11         Incremental Term Loan Commitments.

 


A.            SO LONG AS THE INCREMENTAL LOAN COMMITMENT REQUEST REQUIREMENTS
ARE SATISFIED AT THE TIME OF THE DELIVERY OF THE REQUEST REFERRED TO BELOW,
COMPANY SHALL HAVE THE RIGHT, WITH THE CONSENT OF, AND IN COORDINATION WITH,
ADMINISTRATIVE AGENT AS TO ALL OF THE MATTERS SET FORTH BELOW IN THIS
SECTION 2.11, BUT WITHOUT REQUIRING THE CONSENT OF ANY OF THE LENDERS, TO
REQUEST AT ANY TIME AND FROM TIME TO TIME AFTER THE CLOSING DATE AND PRIOR TO
THE DATE WHICH IS 12 MONTHS PRIOR TO THE TERM LOAN MATURITY DATE, THAT ONE OR
MORE LENDERS (AND/OR ONE OR MORE OTHER PERSONS WHICH ARE ELIGIBLE ASSIGNEES AND
WHICH WILL BECOME LENDERS) PROVIDE INCREMENTAL TERM LOAN COMMITMENTS TO COMPANY
AND, SUBJECT TO THE TERMS AND CONDITIONS CONTAINED IN THIS AGREEMENT AND IN THE
RESPECTIVE INCREMENTAL TERM LOAN COMMITMENT AGREEMENT, MAKE INCREMENTAL TERM
LOANS PURSUANT THERETO; IT BEING UNDERSTOOD AND AGREED, HOWEVER, THAT (I) NO
LENDER SHALL BE OBLIGATED TO PROVIDE AN INCREMENTAL TERM LOAN COMMITMENT AS A
RESULT OF ANY SUCH REQUEST BY COMPANY, AND UNTIL SUCH TIME, IF ANY, AS SUCH
LENDER HAS AGREED IN ITS SOLE DISCRETION TO PROVIDE AN INCREMENTAL TERM LOAN
COMMITMENT AND EXECUTED AND DELIVERED TO ADMINISTRATIVE AGENT AND COMPANY AN
INCREMENTAL TERM LOAN COMMITMENT AGREEMENT AS PROVIDED IN SECTION 2.11B, SUCH
LENDER SHALL NOT BE OBLIGATED TO FUND ANY INCREMENTAL TERM LOANS, (II) ANY
LENDER (INCLUDING ANY ELIGIBLE ASSIGNEE WHICH WILL BECOME A LENDER) MAY SO
PROVIDE AN INCREMENTAL TERM LOAN COMMITMENT WITHOUT THE CONSENT OF ANY OTHER
LENDER, (III) EACH TRANCHE OF INCREMENTAL TERM LOAN COMMITMENTS SHALL BE
DENOMINATED IN DOLLARS, (IV) THE AMOUNT OF EACH TRANCHE OF INCREMENTAL TERM LOAN
COMMITMENTS SHALL BE IN A MINIMUM AGGREGATE AMOUNT FOR ALL LENDERS WHICH PROVIDE
AN INCREMENTAL TERM LOAN COMMITMENT UNDER SUCH TRANCHE OF INCREMENTAL TERM LOANS
(INCLUDING ELIGIBLE ASSIGNEES WHICH WILL BECOME LENDERS) OF AT LEAST $25,000,000
AND IN INTEGRAL MULTIPLES OF $5,000,000 IN EXCESS THEREOF, (V) THE AGGREGATE
AMOUNT OF ALL INCREMENTAL TERM LOAN COMMITMENTS PROVIDED PURSUANT TO THIS
SECTION 2.11, WHEN COMBINED WITH THE AGGREGATE AMOUNT OF ALL INCREMENTAL RL
COMMITMENTS PROVIDED

 

75

--------------------------------------------------------------------------------


 


PURSUANT TO SECTION 2.12, SHALL NOT EXCEED THE MAXIMUM INCREMENTAL COMMITMENT
AMOUNT, (VI) THE UP-FRONT FEES AND, IF APPLICABLE, ANY UNUTILIZED COMMITMENT
FEES AND/OR OTHER FEES, PAYABLE TO EACH INCREMENTAL TERM LOAN LENDER IN RESPECT
OF EACH INCREMENTAL TERM LOAN COMMITMENT SHALL BE SEPARATELY AGREED TO BY
COMPANY, ADMINISTRATIVE AGENT AND EACH SUCH INCREMENTAL TERM LOAN LENDER,
(VII) EACH TRANCHE OF INCREMENTAL TERM LOANS SHALL (I) HAVE AN INCREMENTAL TERM
LOAN MATURITY DATE OF NO EARLIER THAN THE TERM LOAN MATURITY DATE, (II) HAVE A
WEIGHTED AVERAGE LIFE TO MATURITY OF NO LESS THAN THE WEIGHTED AVERAGE LIFE TO
MATURITY AS THEN IN EFFECT FOR THE INITIAL TERM LOANS AND (III) BE SUBJECT TO
THE APPLICABLE MARGINS AS ARE SET FORTH IN THE INCREMENTAL TERM LOAN COMMITMENT
AGREEMENT GOVERNING SUCH TRANCHE OF INCREMENTAL TERM LOANS, PROVIDED HOWEVER,
THAT IF THE “EFFECTIVE INTEREST RATE MARGIN” FOR SUCH INCREMENTAL TERM LOANS AS
OF THE DATE OF INCURRENCE OF SUCH TRANCHE OF INCREMENTAL TERM LOANS (WHICH, FOR
SUCH PURPOSES ONLY, SHALL BE DETERMINED BY ADMINISTRATIVE AGENT AND DEEMED TO
INCLUDE ALL UPFRONT OR SIMILAR FEES OR ORIGINAL ISSUE DISCOUNT (AMORTIZED OVER
THE LIFE OF SUCH INCREMENTAL TERM LOANS) PAYABLE TO ALL LENDERS PROVIDING SUCH
INCREMENTAL TERM LOANS, BUT EXCLUSIVE OF ANY ARRANGEMENT, STRUCTURING OR OTHER
FEES PAYABLE IN CONNECTION THEREWITH THAT ARE NOT SHARED WITH ALL LENDERS
PROVIDING SUCH INCREMENTAL TERM LOANS) EXCEEDS THE “EFFECTIVE INTEREST RATE
MARGIN” THEN APPLICABLE TO ANY TRANCHE OF THEN OUTSTANDING TERM LOANS
(DETERMINED ON THE SAME BASIS AS PROVIDED IN THE IMMEDIATELY PRECEDING
PARENTHETICAL) BY MORE THAN 0.50% PER ANNUM, THE APPLICABLE MARGINS FOR ALL THEN
OUTSTANDING TERM LOANS SHALL BE INCREASED AS OF SUCH DATE IN ACCORDANCE WITH THE
REQUIREMENTS OF THE DEFINITIONS OF “APPLICABLE TERM LOAN BASE RATE MARGIN” AND
“APPLICABLE TERM LOAN LIBOR MARGIN”, (VIII) THE PROCEEDS OF ALL INCREMENTAL TERM
LOANS SHALL BE USED ONLY FOR THE PURPOSES PERMITTED BY SECTION 5.9C, (IX) EACH
INCREMENTAL TERM LOAN COMMITMENT AGREEMENT SHALL SPECIFICALLY DESIGNATE THE
TRANCHE OF THE INCREMENTAL TERM LOAN COMMITMENTS BEING PROVIDED THEREUNDER
(WHICH TRANCHE SHALL BE A NEW TRANCHE (I.E., NOT THE SAME AS ANY EXISTING
TRANCHE OF INCREMENTAL TERM LOANS OR INITIAL TERM LOANS) UNLESS THE REQUIREMENTS
OF SECTION 2.11C ARE SATISFIED), (X) ALL INCREMENTAL TERM LOANS (AND ALL
INTEREST, FEES AND OTHER AMOUNTS PAYABLE THEREON) SHALL BE OBLIGATIONS UNDER
THIS AGREEMENT AND THE OTHER APPLICABLE LOAN DOCUMENTS AND SHALL BE SECURED BY
THE COLLATERAL DOCUMENTS, AND GUARANTEED UNDER THE SUBSIDIARY GUARANTY, ON A
PARI PASSU BASIS WITH ALL OTHER OBLIGATIONS SECURED BY THE COLLATERAL DOCUMENTS
AND GUARANTEED UNDER THE SUBSIDIARY GUARANTY, AND (XI) EACH LENDER (INCLUDING
ANY ELIGIBLE ASSIGNEE WHICH WILL BECOME A LENDER) AGREEING TO PROVIDE AN
INCREMENTAL TERM LOAN COMMITMENT PURSUANT TO AN INCREMENTAL TERM LOAN COMMITMENT
AGREEMENT SHALL, SUBJECT TO THE SATISFACTION OF THE RELEVANT CONDITIONS SET
FORTH IN THIS AGREEMENT, MAKE INCREMENTAL TERM LOANS UNDER THE TRANCHE SPECIFIED
IN SUCH INCREMENTAL TERM LOAN COMMITMENT AGREEMENT AS PROVIDED IN
SECTION 2.1A(IV) AND SUCH LOANS SHALL THEREAFTER BE DEEMED TO BE INCREMENTAL
TERM LOANS UNDER SUCH TRANCHE FOR ALL PURPOSES OF THIS AGREEMENT AND THE OTHER
APPLICABLE LOAN DOCUMENTS.


 


B.            AT THE TIME OF THE PROVISION OF INCREMENTAL TERM LOAN COMMITMENTS
PURSUANT TO THIS SECTION 2.11, COMPANY, ADMINISTRATIVE AGENT AND EACH SUCH
LENDER OR OTHER ELIGIBLE ASSIGNEE WHICH AGREES TO PROVIDE AN INCREMENTAL TERM
LOAN COMMITMENT (EACH, AN “INCREMENTAL TERM LOAN LENDER”) SHALL EXECUTE AND
DELIVER TO ADMINISTRATIVE AGENT AN INCREMENTAL TERM LOAN COMMITMENT AGREEMENT,
WITH THE EFFECTIVENESS OF THE INCREMENTAL TERM LOAN COMMITMENT PROVIDED THEREIN
TO OCCUR ON THE DATE SET FORTH IN SUCH INCREMENTAL TERM LOAN COMMITMENT
AGREEMENT, WHICH DATE IN ANY EVENT SHALL BE NO EARLIER THAN THE DATE ON WHICH
(W) ALL FEES REQUIRED TO BE PAID IN CONNECTION THEREWITH AT THE TIME OF SUCH
EFFECTIVENESS SHALL HAVE BEEN PAID (INCLUDING, WITHOUT LIMITATION, ANY AGREED
UPON UP-FRONT OR ARRANGEMENT FEES OWING TO

 

76

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT (OR ANY AFFILIATE THEREOF)), (X) ALL INCREMENTAL LOAN
COMMITMENT REQUIREMENTS ARE SATISFIED, (Y) ALL OTHER CONDITIONS SET FORTH IN
THIS SECTION 2.11 SHALL HAVE BEEN SATISFIED, AND (Z) ALL OTHER CONDITIONS
PRECEDENT THAT MAY BE SET FORTH IN SUCH INCREMENTAL TERM LOAN COMMITMENT
AGREEMENT SHALL HAVE BEEN SATISFIED.  ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY
EACH LENDER AS TO THE EFFECTIVENESS OF EACH INCREMENTAL TERM LOAN COMMITMENT
AGREEMENT, AND AT SUCH TIME, (I) SCHEDULE 2.1 SHALL BE DEEMED MODIFIED TO
REFLECT THE REVISED INCREMENTAL TERM LOAN COMMITMENTS OF THE AFFECTED LENDERS
AND (II) TO THE EXTENT REQUESTED BY ANY INCREMENTAL TERM LOAN LENDER,
INCREMENTAL TERM NOTES WILL BE ISSUED, AT COMPANY’S EXPENSE, TO SUCH INCREMENTAL
TERM LOAN LENDER IN CONFORMITY WITH THE REQUIREMENTS OF SECTION 2.1E.


 


C.            NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED ABOVE IN THIS
SECTION 2.11, THE INCREMENTAL TERM LOAN COMMITMENTS PROVIDED BY AN INCREMENTAL
TERM LOAN LENDER OR INCREMENTAL TERM LOAN LENDERS, AS THE CASE MAY BE, PURSUANT
TO EACH INCREMENTAL TERM LOAN COMMITMENT AGREEMENT SHALL CONSTITUTE A NEW
TRANCHE, WHICH SHALL BE SEPARATE AND DISTINCT FROM THE EXISTING TRANCHES
PURSUANT TO THIS AGREEMENT (WITH A DESIGNATION WHICH MAY BE MADE IN LETTERS
(I.E., A, B, C, ETC.), NUMBERS (1, 2, 3, ETC.) OR A COMBINATION THEREOF (I.E.,
A-1, A-2, A-3, B-1, B-2, B-3, C-1, C-2, C-3, ETC.), PROVIDED THAT WITH THE
CONSENT OF ADMINISTRATIVE AGENT, THE PARTIES TO A GIVEN INCREMENTAL TERM LOAN
COMMITMENT AGREEMENT MAY SPECIFY THEREIN THAT THE RESPECTIVE INCREMENTAL TERM
LOANS MADE PURSUANT THERETO SHALL CONSTITUTE PART OF, AND BE ADDED TO, AN
EXISTING TRANCHE OF INCREMENTAL TERM LOANS OR THE OUTSTANDING TRANCHE OF INITIAL
TERM LOANS, IN EITHER CASE SO LONG AS THE FOLLOWING REQUIREMENTS ARE SATISFIED:


 

(i)            the Incremental Term Loans to be made pursuant to such
Incremental Term Loan Commitment Agreement shall have the same Incremental Term
Loan Maturity Date and shall have the same Applicable Margins as the Tranche of
Term Loans to which the new Incremental Term Loans are being added;

 

(ii)           the new Incremental Term Loans shall have the same Scheduled
Repayment Dates as then remain with respect to the Tranche to which such new
Incremental Term Loans are being added (with the amount of each Scheduled
Repayment applicable to such new Incremental Term Loans to be the same (on a
proportionate basis) as is theretofore applicable to the Tranche to which such
new Incremental Term Loans are being added, thereby increasing the amount of
each then remaining Scheduled Repayment of the respective Tranche
proportionately); and

 

(iii)          on the date of the making of such new Incremental Term Loans, and
notwithstanding anything to the contrary set forth in Section 2.2B, such new
Incremental Term Loans shall be added to (and form part of) each borrowing of
outstanding Term Loans of the respective Tranche on a pro rata basis (based on
the relative sizes of the various outstanding borrowings), so that each Lender
will participate proportionately in each then outstanding borrowing (and the
related Interest Periods, if any) of Term Loans of the respective Tranche.

 

To the extent the provisions of preceding clause (iii) require that Lenders
making new Incremental Term Loans add such Incremental Term Loans to the then
outstanding Interest Periods of LIBOR Loans of such Tranche, it is acknowledged
that the effect thereof may result in such new Incremental Term Loans having
short Interest Periods (i.e., an Interest Period that began during an Interest
Period then applicable to outstanding LIBOR Loans of such Tranche and which will
end on the last day of such Interest Period).  In connection therewith, Company
hereby agrees to compensate the Lenders making the new Incremental Term Loans of
the respective Tranche for funding LIBOR Loans during an existing Interest
Period on such basis as may be agreed by Company and the respective Lender or
Lenders as may be provided in the respective Incremental Term Loan Commitment
Agreement.

 

77

--------------------------------------------------------------------------------


 

2.12         Incremental RL Commitments.

 


A.            SO LONG AS THE INCREMENTAL LOAN COMMITMENT REQUEST REQUIREMENTS
ARE SATISFIED AT THE TIME OF THE DELIVERY OF THE REQUEST REFERRED TO BELOW,
COMPANY SHALL HAVE THE RIGHT, WITH THE CONSENT OF, AND IN COORDINATION WITH,
ADMINISTRATIVE AGENT AS TO ALL OF THE MATTERS SET FORTH BELOW IN THIS
SECTION 2.12, BUT WITHOUT REQUIRING THE CONSENT OF ANY OF THE LENDERS, TO
REQUEST AT ANY TIME AND FROM TIME TO TIME AFTER THE CLOSING DATE AND PRIOR TO
THE DATE WHICH IS 12 MONTHS PRIOR TO THE REVOLVING LOAN MATURITY DATE, THAT ONE
OR MORE LENDERS (AND/OR ONE OR MORE OTHER PERSONS WHICH ARE ELIGIBLE ASSIGNEES
AND WHICH WILL BECOME LENDERS AS PROVIDED BELOW) PROVIDE INCREMENTAL RL
COMMITMENTS AND, SUBJECT TO THE APPLICABLE TERMS AND CONDITIONS CONTAINED IN
THIS AGREEMENT, MAKE REVOLVING LOANS AND PARTICIPATE IN LETTERS OF CREDIT AND
SWING LINE LOANS PURSUANT THERETO; IT BEING UNDERSTOOD AND AGREED, HOWEVER, THAT
(I) NO LENDER SHALL BE OBLIGATED TO PROVIDE AN INCREMENTAL RL COMMITMENT AS A
RESULT OF ANY SUCH REQUEST BY COMPANY, AND UNTIL SUCH TIME, IF ANY, AS SUCH
LENDER HAS AGREED IN ITS SOLE DISCRETION TO PROVIDE AN INCREMENTAL RL COMMITMENT
AND EXECUTED AND DELIVERED TO ADMINISTRATIVE AGENT AN INCREMENTAL RL COMMITMENT
AGREEMENT IN RESPECT THEREOF AS PROVIDED IN SECTION 2.12B, SUCH LENDER SHALL NOT
BE OBLIGATED TO FUND ANY REVOLVING LOANS IN EXCESS OF ITS REVOLVING LOAN
COMMITMENT AS IN EFFECT PRIOR TO GIVING EFFECT TO SUCH INCREMENTAL RL COMMITMENT
PROVIDED PURSUANT TO THIS SECTION 2.12, (II) ANY LENDER (INCLUDING ANY ELIGIBLE
ASSIGNEE WHICH WILL BECOME A LENDER) MAY SO PROVIDE AN INCREMENTAL RL COMMITMENT
WITHOUT THE CONSENT OF ANY OTHER LENDER, (III) EACH PROVISION OF INCREMENTAL RL
COMMITMENTS ON A GIVEN DATE PURSUANT TO THIS SECTION 2.12 SHALL BE IN A MINIMUM
AGGREGATE AMOUNT (FOR ALL LENDERS (INCLUDING ANY ELIGIBLE ASSIGNEE WHICH WILL
BECOME A LENDER)) OF AT LEAST $25,000,000 AND IN INTEGRAL MULTIPLES OF
$5,000,000 IN EXCESS THEREOF, (IV) THE AGGREGATE AMOUNT OF ALL INCREMENTAL RL
COMMITMENTS PROVIDED PURSUANT TO THIS SECTION 2.12 SHALL NOT EXCEED $50,000,000,
AND WHEN COMBINED WITH THE AGGREGATE AMOUNT OF ALL INCREMENTAL TERM LOAN
COMMITMENTS PROVIDED PURSUANT TO SECTION 2.11, SHALL NOT EXCEED THE MAXIMUM
INCREMENTAL COMMITMENT AMOUNT, (V) THE REVOLVING LOANS TO BE MADE PURSUANT TO
SUCH INCREMENTAL RL COMMITMENTS SHALL BE SUBJECT TO THE APPLICABLE MARGINS AS
ARE SET FORTH IN THE INCREMENTAL RL COMMITMENT AGREEMENT GOVERNING SUCH
INCREMENTAL RL COMMITMENTS, WHICH APPLICABLE MARGINS SHALL BE EQUAL TO OR
GREATER THAN THE APPLICABLE MARGINS IN EFFECT FOR REVOLVING LOANS AT SUCH TIME,
PROVIDED, HOWEVER, THAT IF THE APPLICABLE MARGINS FOR SUCH INCREMENTAL RL
COMMITMENTS EXCEED THE APPLICABLE MARGINS FOR REVOLVING LOANS THEN IN EFFECT,
THE APPLICABLE MARGINS FOR ALL THEN OUTSTANDING REVOLVING LOANS SHALL BE
INCREASED AS OF SUCH DATE IN ACCORDANCE WITH THE REQUIREMENTS OF THE DEFINITIONS
OF “APPLICABLE REVOLVING LOAN BASE RATE MARGIN” AND “APPLICABLE REVOLVING LOAN
LIBOR MARGIN”, (VI) IN THE EVENT THAT THE UPFRONT OR SIMILAR FEES PAYABLE TO THE
LENDERS PROVIDING SUCH INCREMENTAL RL COMMITMENTS (AMORTIZED OVER THE LIFE OF
SUCH INCREMENTAL RL COMMITMENTS) EXCEED THE UPFRONT OR SIMILAR FEES PAID TO THE
LENDERS IN CONNECTION WITH THE REVOLVING LOAN COMMITMENTS PREVIOUSLY IN EFFECT
(AMORTIZED OVER THE LIFE OF SUCH REVOLVING LOAN

 

78

--------------------------------------------------------------------------------


 


COMMITMENTS), COMPANY SHALL PAY TO THE LENDERS PROVIDING SUCH EXISTING REVOLVING
LOAN COMMITMENTS A FEE EQUAL TO SUCH EXCESS (TO BE SHARED BY SUCH LENDERS
RATABLY ON THE BASIS OF THEIR PRO RATA SHARES OF SUCH EXISTING REVOLVING LOAN
COMMITMENTS), WHICH FEE SHALL BE PAID ON THE EFFECTIVE DATE OF ANY SUCH
INCREMENTAL RL COMMITMENTS AS PROVIDED IN SECTION 2.12B, AND (VII) ALL
INCREMENTAL REVOLVING LOANS (AND ALL INTEREST, FEES AND OTHER AMOUNTS PAYABLE
THEREON) SHALL BE OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER APPLICABLE LOAN
DOCUMENTS AND SHALL BE SECURED BY THE COLLATERAL DOCUMENTS, AND GUARANTEED UNDER
THE SUBSIDIARY GUARANTY, ON A PARI PASSU BASIS WITH ALL OTHER OBLIGATIONS
SECURED BY THE COLLATERAL DOCUMENTS AND GUARANTEED UNDER THE SUBSIDIARY
GUARANTY.


 


B.            AT THE TIME OF THE PROVISION OF INCREMENTAL RL COMMITMENTS
PURSUANT TO THIS SECTION 2.12, COMPANY, ADMINISTRATIVE AGENT AND EACH SUCH
LENDER OR OTHER ELIGIBLE ASSIGNEE WHICH AGREES TO PROVIDE AN INCREMENTAL RL
COMMITMENT (EACH, AN “INCREMENTAL RL LENDER”) SHALL EXECUTE AND DELIVER TO
ADMINISTRATIVE AGENT AN INCREMENTAL RL COMMITMENT AGREEMENT, WITH THE
EFFECTIVENESS OF SUCH INCREMENTAL RL LENDER’S INCREMENTAL RL COMMITMENT TO OCCUR
ON THE DATE SET FORTH IN SUCH INCREMENTAL RL COMMITMENT AGREEMENT, WHICH DATE IN
ANY EVENT SHALL BE NO EARLIER THAN THE DATE ON WHICH (W) ALL FEES REQUIRED TO BE
PAID IN CONNECTION THEREWITH AT THE TIME OF SUCH EFFECTIVENESS SHALL HAVE BEEN
PAID (INCLUDING, WITHOUT LIMITATION, ANY AGREED UPON UP-FRONT OR ARRANGEMENT
FEES OWING TO ADMINISTRATIVE AGENT (OR ANY AFFILIATE THEREOF)), (X) ALL
INCREMENTAL LOAN COMMITMENT REQUIREMENTS ARE SATISFIED, (Y) ALL OTHER CONDITIONS
SET FORTH IN THIS SECTION 2.12 SHALL HAVE BEEN SATISFIED, AND (Z) ALL OTHER
CONDITIONS PRECEDENT THAT MAY BE SET FORTH IN SUCH INCREMENTAL RL COMMITMENT
AGREEMENT SHALL HAVE BEEN SATISFIED.  ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY
EACH LENDER AS TO THE EFFECTIVENESS OF EACH INCREMENTAL RL COMMITMENT AGREEMENT,
AND AT SUCH TIME (I) THE REVOLVING LOAN COMMITMENTS UNDER, AND FOR ALL PURPOSES
OF, THIS AGREEMENT SHALL BE INCREASED BY THE AGGREGATE AMOUNT OF SUCH
INCREMENTAL RL COMMITMENTS, (II) SCHEDULE 2.1 SHALL BE DEEMED MODIFIED TO
REFLECT THE REVISED REVOLVING LOAN COMMITMENT OF THE AFFECTED LENDERS AND
(III) TO THE EXTENT REQUESTED BY ANY INCREMENTAL RL LENDER, REVOLVING NOTES WILL
BE ISSUED, AT COMPANY’S EXPENSE, TO SUCH INCREMENTAL RL LENDER IN CONFORMITY
WITH THE REQUIREMENTS OF SECTION 2.1E.


 


C.            AT THE TIME OF ANY PROVISION OF INCREMENTAL RL COMMITMENTS
PURSUANT TO THIS SECTION 2.12, COMPANY SHALL, IN COORDINATION WITH
ADMINISTRATIVE AGENT, REPAY OUTSTANDING REVOLVING LOANS OF CERTAIN OF THE
LENDERS HAVING A REVOLVING LOAN COMMITMENT, AND INCUR ADDITIONAL REVOLVING LOANS
FROM CERTAIN OTHER LENDERS HAVING A REVOLVING LOAN COMMITMENT (INCLUDING THE
INCREMENTAL RL LENDERS), IN EACH CASE TO THE EXTENT NECESSARY SO THAT ALL OF THE
LENDERS HAVING A REVOLVING LOAN COMMITMENT PARTICIPATE IN EACH OUTSTANDING
BORROWING OF REVOLVING LOANS (AND THE RELATED INTEREST PERIODS) PRO RATA ON THE
BASIS OF THEIR RESPECTIVE REVOLVING LOAN COMMITMENT (AFTER GIVING EFFECT TO ANY
INCREASE IN THE REVOLVING LOAN COMMITMENTS PURSUANT TO THIS SECTION 2.12) AND
WITH COMPANY BEING OBLIGATED TO PAY TO THE RESPECTIVE LENDERS HAVING A REVOLVING
LOAN COMMITMENT ANY COSTS OF THE TYPE REFERRED TO IN SECTION 2.6D IN CONNECTION
WITH ANY SUCH REPAYMENT AND/OR BORROWING.


 

2.13         Company, Investor and Affiliate Term Loan Purchases.

 


A.            COMPANY PURCHASES.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN SECTION 2.4 OR ANY OTHER PROVISION OF THIS AGREEMENT AND WITHOUT
OTHERWISE LIMITING THE RIGHTS IN RESPECT OF PREPAYMENTS OF THE TERM LOANS OF
COMPANY, SO LONG AS NO POTENTIAL EVENT OF DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, COMPANY OR ANY SUBSIDIARY OF COMPANY MAY REPURCHASE
OUTSTANDING TERM LOANS PURSUANT TO THIS SECTION 2.13A ON THE FOLLOWING BASIS:

 

79

--------------------------------------------------------------------------------


 

(I)            COMPANY OR ANY SUBSIDIARY OF COMPANY MAY MAKE ONE OR MORE OFFERS
(EACH, AN “OFFER”) TO REPURCHASE ALL OR ANY PORTION OF THE TERM LOANS (SUCH TERM
LOANS, THE “OFFER LOANS”) OF LENDERS; PROVIDED THAT (I) COMPANY OR SUCH
SUBSIDIARY DELIVERS A NOTICE OF SUCH OFFER TO ADMINISTRATIVE AGENT AND ALL
LENDERS HOLDING TERM LOANS NO LATER THAN NOON (NEW YORK CITY TIME) AT LEAST FIVE
BUSINESS DAYS IN ADVANCE OF A PROPOSED CONSUMMATION DATE OF SUCH OFFER
INDICATING (A) THE LAST DATE ON WHICH SUCH OFFER MAY BE ACCEPTED, (B) THE
MAXIMUM DOLLAR AMOUNT OF SUCH OFFER, (C) THE REPURCHASE PRICE PER DOLLAR OF
PRINCIPAL AMOUNT OF SUCH OFFER LOANS AT WHICH COMPANY OR SUCH SUBSIDIARY IS
WILLING TO REPURCHASE SUCH OFFER LOANS (WHICH REPURCHASE PRICE SHALL NOT EXCEED
$0.95 PER DOLLAR) AND (D) THE INSTRUCTIONS, CONSISTENT WITH THIS SECTION 2.13A
WITH RESPECT TO THE OFFER, THAT A TERM LENDER MUST FOLLOW IN ORDER TO HAVE ITS
OFFER LOANS REPURCHASED; (II) THE MAXIMUM DOLLAR AMOUNT OF EACH OFFER SHALL BE
NO LESS THAN $10,000,000; (III) COMPANY OR SUCH SUBSIDIARY SHALL HOLD SUCH OFFER
OPEN FOR A MINIMUM PERIOD OF TWO BUSINESS DAYS; (IV) A LENDER WHICH ELECTS TO
PARTICIPATE IN THE OFFER MAY CHOOSE TO SELL ALL OR PART OF SUCH LENDER’S OFFER
LOANS; (V) SUCH OFFER SHALL BE MADE TO LENDERS HOLDING THE OFFER LOANS ON A PRO
RATA BASIS IN ACCORDANCE WITH THE RESPECTIVE PRINCIPAL AMOUNTS OF TERM LOANS
THEN DUE AND OWING TO THE LENDERS; (VI) SUCH OFFER SHALL BE MADE TO LENDERS
HOLDING THE OFFER LOANS EITHER AT A FIXED PRICE OR ON THE BASIS OF A MODIFIED
DUTCH AUCTION ADMINISTERED BY ADMINISTRATIVE AGENT; (VII) NO MORE THAN TEN
OFFERS MAY BE MADE BY COMPANY AND ITS SUBSIDIARIES IN THE AGGREGATE DURING THE
TERM OF THIS AGREEMENT; AND (VIII) THE AGGREGATE PRINCIPAL AMOUNT OF TERM LOANS
REPURCHASED PURSUANT TO THIS SECTION 2.13A (CALCULATED BASED ON THE PAR AMOUNT
THEREOF) SHALL NOT EXCEED $110,000,000; PROVIDED, FURTHER THAT, IF ANY LENDER
ELECTS NOT TO PARTICIPATE IN THE OFFER, EITHER IN WHOLE OR IN PART, THE AMOUNT
OF SUCH LENDER’S OFFER LOANS NOT BEING TENDERED SHALL BE EXCLUDED IN CALCULATING
THE PRO RATA AMOUNT APPLICABLE TO THE BALANCE OF SUCH OFFER LOANS;

 

(II)           WITH RESPECT TO ALL REPURCHASES MADE BY COMPANY OR A SUBSIDIARY
OF COMPANY, SUCH REPURCHASES SHALL BE DEEMED TO BE VOLUNTARY PREPAYMENTS
PURSUANT TO SECTION 2.4B(I) IN AN AMOUNT EQUAL TO THE AGGREGATE PRINCIPAL AMOUNT
OF SUCH TERM LOANS, PROVIDED THAT SUCH REPURCHASES SHALL NOT BE SUBJECT TO THE
PROVISIONS OF SECTION 2.4 AND SECTION 10.5;

 

(III)          IMMEDIATELY UPON REPURCHASE BY COMPANY OR ANY SUBSIDIARY OF
COMPANY, (I) ALL PRINCIPAL AND ACCRUED AND UNPAID INTEREST ON THE TERM LOANS SO
REPURCHASED SHALL BE DEEMED TO HAVE BEEN PAID FOR ALL PURPOSES AND NO LONGER
OUTSTANDING (AND MAY NOT BE RESOLD BY COMPANY OR SUCH SUBSIDIARY), FOR ALL
PURPOSES OF THIS AGREEMENT AND ALL OTHER LOAN DOCUMENTS AND (II) COMPANY OR ANY
SUBSIDIARY OF COMPANY, AS THE CASE MAY BE, WILL PROMPTLY ADVISE ADMINISTRATIVE
AGENT OF THE TOTAL AMOUNT OF OFFER LOANS THAT WERE REPURCHASED FROM EACH LENDER
WHO ELECTED TO PARTICIPATE IN THE OFFER; AND

 

80

--------------------------------------------------------------------------------


 

(IV)          FAILURE BY COMPANY OR A SUBSIDIARY OF COMPANY TO MAKE ANY PAYMENT
TO A LENDER REQUIRED BY AN AGREEMENT PERMITTED BY THIS SECTION 2.13A SHALL NOT
CONSTITUTE AN EVENT OF DEFAULT UNDER SECTION 8.1.

 

In connection with any optional prepayments by Company of the Term Loans
pursuant to this Section 2.13, such prepayments shall be applied on a pro rata
basis to the then outstanding Term Loans being prepaid irrespective of whether
such outstanding Term Loans are Base Rate Loans or LIBOR Loans; provided that if
all Lenders elect to participate in the Offer on a pro rata basis in accordance
with their respective principal amounts then due and owing, such prepayments
shall be applied first to Base Rate Loans to the full extent thereof before
application to LIBOR Loans.

 

B.            Investor and Affiliate Term Loan Purchases.  Notwithstanding
anything to the contrary in the definition of Eligible Assignee or in
Section 10.1, any Investor or Affiliate of an Investor (other than Company or
any Subsidiary or Unrestricted Subsidiary of Company) may be an assignee in
respect of Term Loans (and to such extent shall constitute an “Eligible
Assignee”); provided that:

 

(I)            AT THE TIME OF (AND AFTER GIVING EFFECT TO) ANY ASSIGNMENT THE
AGGREGATE PRINCIPAL AMOUNT OF TERM LOANS HELD BY INVESTORS AND AFFILIATES
THEREOF AT SUCH TIME SHALL NOT EXCEED 30% OF THE AGGREGATE OUTSTANDING PRINCIPAL
AMOUNT OF THE TERM LOANS;

 

(II)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE DEFINITION OF
“REQUISITE LENDERS”, OR IN SECTION 10.6, THE INVESTOR OR AFFILIATE OF AN
INVESTOR HOLDING ANY TERM LOANS ACQUIRED PURSUANT TO THIS SECTION 2.13B SHALL
NOT BE ENTITLED TO VOTE SUCH TERM LOANS HELD BY SUCH INVESTOR OR AFFILIATE IN
ANY VOTE PURSUANT TO THE TERMS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND
FOR PURPOSES OF ANY SUCH VOTE SUCH TERM LOANS SHALL BE DEEMED NOT TO BE
OUTSTANDING; PROVIDED THAT (I) NO AMENDMENT, MODIFICATION, WAIVER, CONSENT OR
OTHER ACTION WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
DEPRIVE SUCH INVESTOR  OR AFFILIATE OF ITS PRO RATA SHARE OF ANY PAYMENTS TO
WHICH SUCH INVESTOR OR AFFILIATE IS ENTITLED UNDER THE LOAN DOCUMENTS WITHOUT
SUCH INVESTOR’S OR AFFILIATE’S PRIOR WRITTEN CONSENT AND (II) SUCH INVESTOR OR
AFFILIATE SHALL HAVE THE RIGHT TO APPROVE ANY AMENDMENT, MODIFICATION, WAIVER,
OR CONSENT OF THE TYPE REFERRED TO IN SECTION 10.6A(I), (II), (III) OR (IV) (IN
THE CASE OF CLAUSE 10.6A(I) TO THE EXTENT THAT SUCH INVESTOR OR AFFILIATE IS
DIRECTLY AFFECTED THEREBY);

 

(III)          INVESTORS AND AFFILIATES THEREOF SHALL NOT BE ENTITLED TO
EXERCISE ANY RIGHT PURSUANT TO SECTION 2.4B(IV)(C) HEREOF IF SUCH EXERCISE WOULD
RESULT IN THE INVESTORS AND AFFILIATES THEREOF HOLDING IN AGGREGATE MORE THAN
30% OF THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE TERM LOANS;

 

(IV)          INVESTORS AND AFFILIATES THEREOF SHALL BE PROHIBITED FROM BEING
APPOINTED AS, OR SUCCEEDING TO THE RIGHTS AND DUTIES OF, ADMINISTRATIVE AGENT OR
COLLATERAL AGENT UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND

 

81

--------------------------------------------------------------------------------


 

(V)           BY ACQUIRING A TERM LOAN HEREUNDER, EACH INVESTOR AND AFFILIATE
THEREOF SHALL BE DEEMED TO HAVE (I) WAIVED ITS RIGHT TO RECEIVE INFORMATION
PREPARED BY ADMINISTRATIVE AGENT OR ANY LENDER (OR ANY ADVISOR, AGENT OR COUNSEL
THEREOF) UNDER OR IN CONNECTION WITH THE LOAN DOCUMENTS (IN EACH CASE TO THE
EXTENT NOT PROVIDED TO COMPANY) AND ATTEND ANY MEETING OR CONFERENCE CALL WITH
ADMINISTRATIVE AGENT OR ANY LENDER (EXCEPT TO THE EXTENT ATTENDED BY COMPANY),
AND (II) AGREED THAT IT IS PROHIBITED FROM MAKING OR BRINGING ANY CLAIM, SOLELY
IN ITS CAPACITY AS A LENDER, AGAINST ADMINISTRATIVE AGENT WITH RESPECT TO THE
DUTIES AND OBLIGATIONS OF ADMINISTRATIVE AGENT UNDER THE LOAN DOCUMENTS (IT
BEING UNDERSTOOD AND AGREED THAT NOTHING IN THIS SUBCLAUSE (II) SHALL PREVENT
ANY SUCH INVESTOR OR AFFILIATE WHICH BECOMES A LENDER HEREUNDER (1) FROM TAKING
ACTION TO ENFORCE THE CONTRACTUAL DUTIES AND OBLIGATIONS OF ADMINISTRATIVE AGENT
HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, (2) FROM MAKING OR BRINGING ANY
CLAIM BASED ON GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR (3) FROM MAKING OR
BRINGING ANY CLAIM AGAINST ADMINISTRATIVE AGENT OR OTHER PERSON IN ANY OTHER
CAPACITY).

 


SECTION 3.           LETTERS OF CREDIT


 

3.1           Issuance of Letters of Credit.

 


A.            IN ADDITION TO COMPANY REQUESTING THAT LENDERS MAKE REVOLVING
LOANS PURSUANT TO SECTION 2.1A(II) AND THAT SWING LINE LENDER MAKE SWING LINE
LOANS PURSUANT TO SECTION 2.1A(III), SUBJECT TO AND UPON THE TERMS AND
CONDITIONS SET FORTH HEREIN, COMPANY MAY REQUEST THAT AN ISSUING LENDER ISSUE,
AT ANY TIME AND FROM TIME TO TIME ON AND AFTER THE CLOSING DATE AND PRIOR TO THE
THIRTIETH (30TH) DAY PRIOR TO THE REVOLVING LOAN MATURITY DATE, FOR THE ACCOUNT
OF COMPANY AND FOR THE BENEFIT OF (X) ANY HOLDER (OR ANY TRUSTEE, AGENT OR OTHER
SIMILAR REPRESENTATIVE FOR ANY SUCH HOLDERS) OF L/C SUPPORTABLE OBLIGATIONS, AN
IRREVOCABLE STANDBY LETTER OF CREDIT, IN A FORM CUSTOMARILY USED BY SUCH ISSUING
LENDER OR IN SUCH OTHER FORM AS IS REASONABLY ACCEPTABLE TO SUCH ISSUING LENDER,
AND (Y) SELLERS OF GOODS TO COMPANY OR ANY OF ITS SUBSIDIARIES, AN IRREVOCABLE
TRADE LETTER OF CREDIT, IN A FORM CUSTOMARILY USED BY SUCH ISSUING LENDER OR IN
SUCH OTHER FORM AS HAS BEEN APPROVED BY SUCH ISSUING LENDER (EACH SUCH LETTER OF
CREDIT, A “LETTER OF CREDIT” AND, COLLECTIVELY, THE “LETTERS OF CREDIT”).  ALL
LETTERS OF CREDIT SHALL BE ISSUED ON A SIGHT BASIS ONLY AND SHALL BE DENOMINATED
IN DOLLARS OR SUCH OTHER READILY AND FREELY AVAILABLE FOREIGN CURRENCY AS SHALL
BE AGREED BY THE ISSUING LENDER (ANY AMOUNT WHICH IS DENOMINATED IN A CURRENCY
OTHER THAN DOLLARS BEING DETERMINED BY REFERENCE TO THE APPLICABLE EXCHANGE RATE
FOR SUCH CURRENCY AS AT ANY DATE OF DETERMINATION).


 


B.            SUBJECT TO AND UPON THE TERMS AND CONDITIONS SET FORTH HEREIN,
EACH ISSUING LENDER AGREES THAT IT WILL, AT ANY TIME AND FROM TIME TO TIME ON
AND AFTER THE CLOSING DATE AND PRIOR TO THE THIRTIETH (30TH) DAY PRIOR TO THE
REVOLVING LOAN MATURITY DATE, FOLLOWING ITS RECEIPT OF THE RESPECTIVE REQUEST
FOR ISSUANCE OF LETTER OF CREDIT IN THE FORM OF EXHIBIT III ANNEXED HERETO AS
PROVIDED IN SECTION 3.3 BELOW, ISSUE FOR ACCOUNT OF COMPANY, ONE OR MORE LETTERS
OF CREDIT AS ARE PERMITTED TO REMAIN OUTSTANDING HEREUNDER WITHOUT GIVING RISE
TO A POTENTIAL EVENT DEFAULT OR AN EVENT OF DEFAULT; PROVIDED THAT NO ISSUING
LENDER SHALL BE UNDER ANY OBLIGATION TO ISSUE ANY LETTER OF CREDIT OF THE TYPES
DESCRIBED ABOVE IF AT THE TIME OF SUCH ISSUANCE:

 

82

--------------------------------------------------------------------------------


 

(I)            ANY ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR
ARBITRATOR SHALL PURPORT BY ITS TERMS TO ENJOIN OR RESTRAIN SUCH ISSUING LENDER
FROM ISSUING SUCH LETTER OF CREDIT OR ANY REQUIREMENT OF LAW APPLICABLE TO SUCH
ISSUING LENDER OR ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF
LAW) FROM ANY GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER SUCH ISSUING LENDER
SHALL PROHIBIT, OR REQUEST THAT SUCH ISSUING LENDER REFRAIN FROM, THE ISSUANCE
OF LETTERS OF CREDIT GENERALLY OR SUCH LETTER OF CREDIT IN PARTICULAR OR SHALL
IMPOSE UPON SUCH ISSUING LENDER WITH RESPECT TO SUCH LETTER OF CREDIT ANY
RESTRICTION OR RESERVE OR CAPITAL REQUIREMENT (FOR WHICH SUCH ISSUING LENDER IS
NOT OTHERWISE COMPENSATED HEREUNDER) NOT IN EFFECT WITH RESPECT TO SUCH ISSUING
LENDER ON THE DATE HEREOF, OR ANY UNREIMBURSED LOSS, COST OR EXPENSE WHICH WAS
NOT APPLICABLE OR IN EFFECT WITH RESPECT TO SUCH ISSUING LENDER AS OF THE DATE
HEREOF AND WHICH SUCH ISSUING LENDER REASONABLY AND IN GOOD FAITH DEEMS MATERIAL
TO IT; OR

 

(II)           SUCH ISSUING LENDER SHALL HAVE RECEIVED FROM COMPANY, ANY OTHER
LOAN PARTY OR THE REQUISITE LENDERS PRIOR TO THE ISSUANCE OF SUCH LETTER OF
CREDIT NOTICE OF THE TYPE DESCRIBED IN THE SECOND SENTENCE OF SECTION 3.3B.

 

3.2           Maximum Letter of Credit Usage; Final Maturities.  Notwithstanding
anything to the contrary contained in this Agreement, (i) no Letter of Credit
shall be issued the Stated Amount of which, when added to the Letter of Credit
Usage (exclusive of Unpaid Drawings which are repaid on the date of, and prior
to the issuance of, the respective Letter of Credit) at such time (calculating
any Letter of Credit denominated in a currency other than Dollars by reference
to the applicable Exchange Rate for such currency as at any date of
determination) would exceed either (x) $20,000,000 or (y) when added to the sum
of (I) the aggregate principal amount of all Revolving Loans then outstanding
and (II) the aggregate principal amount of all Swing Line Loans then
outstanding, an amount equal to the Revolving Loan Commitments at such time, and
(ii) each Letter of Credit shall by its terms terminate (x) in the case of
standby Letters of Credit, on or before the earlier of (A) the date which occurs
12 months after the date of the issuance thereof (although any such standby
Letter of Credit may be extendible for successive periods of up to 12 months,
but, in each case, not beyond the tenth (10th) Business Day prior to the
Revolving Loan Maturity Date, on terms acceptable to the Issuing Lender) and
(B) ten (10) Business Days prior to the Revolving Loan Maturity Date, and (y) in
the case of trade Letters of Credit, on or before the earlier of (A) the date
which occurs 180 days after the date of issuance thereof and (B) thirty (30)
days prior to the Revolving Loan Maturity Date.

 

3.3           Letter of Credit Requests; Minimum Stated Amount.

 


A.            WHENEVER COMPANY DESIRES THAT A LETTER OF CREDIT BE ISSUED FOR ITS
ACCOUNT, COMPANY SHALL DELIVER TO ADMINISTRATIVE AGENT AND THE RESPECTIVE
ISSUING LENDER A REQUEST FOR ISSUANCE OF LETTER OF CREDIT IN THE FORM OF
EXHIBIT III ANNEXED HERETO NO LATER THAN 12:00 NOON (NEW YORK CITY TIME) AT
LEAST FIVE BUSINESS DAYS’ (OR SUCH SHORTER PERIOD AS IS ACCEPTABLE TO SUCH
ISSUING LENDER) PRIOR TO THE PROPOSED DATE OF ISSUANCE THEREOF (INCLUDING BY WAY
OF FACSIMILE).

 

83

--------------------------------------------------------------------------------


 


B.            THE MAKING OF EACH REQUEST FOR ISSUANCE OF LETTER OF CREDIT SHALL
BE DEEMED TO BE A REPRESENTATION AND WARRANTY BY COMPANY TO THE LENDERS THAT
SUCH LETTER OF CREDIT MAY BE ISSUED IN ACCORDANCE WITH, AND WILL NOT VIOLATE THE
REQUIREMENTS OF, SECTION 3.2.  UNLESS THE RESPECTIVE ISSUING LENDER HAS RECEIVED
NOTICE FROM COMPANY, ANY OTHER LOAN PARTY OR THE REQUISITE LENDERS BEFORE IT
ISSUES A LETTER OF CREDIT THAT ONE OR MORE OF THE CONDITIONS SPECIFIED IN
SECTION 4 ARE NOT THEN SATISFIED, OR THAT THE ISSUANCE OF SUCH LETTER OF CREDIT
WOULD VIOLATE SECTION 3.2, THEN SUCH ISSUING LENDER SHALL, SUBJECT TO THE TERMS
AND CONDITIONS OF THIS AGREEMENT, ISSUE THE REQUESTED LETTER OF CREDIT FOR THE
ACCOUNT OF COMPANY IN ACCORDANCE WITH SUCH ISSUING LENDER’S USUAL AND CUSTOMARY
PRACTICES.  UPON THE ISSUANCE OF OR MODIFICATION OR AMENDMENT TO ANY STANDBY
LETTER OF CREDIT, EACH ISSUING LENDER SHALL PROMPTLY NOTIFY COMPANY AND
ADMINISTRATIVE AGENT, IN WRITING, OF SUCH ISSUANCE, MODIFICATION OR AMENDMENT
AND SUCH NOTICE SHALL BE ACCOMPANIED BY A COPY OF SUCH LETTER OF CREDIT OR THE
RESPECTIVE MODIFICATION OR AMENDMENT THERETO, AS THE CASE MAY BE.  PROMPTLY
AFTER RECEIPT OF SUCH NOTICE ADMINISTRATIVE AGENT SHALL NOTIFY THE PARTICIPANTS,
IN WRITING, OF SUCH ISSUANCE, MODIFICATION OR AMENDMENT.  ON THE FIRST BUSINESS
DAY OF EACH WEEK, EACH ISSUING LENDER SHALL FURNISH ADMINISTRATIVE AGENT WITH A
WRITTEN (INCLUDING VIA FACSIMILE) REPORT OF THE DAILY AGGREGATE OUTSTANDINGS OF
TRADE LETTERS OF CREDIT ISSUED BY SUCH ISSUING LENDER FOR THE IMMEDIATELY
PRECEDING WEEK.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, IN THE EVENT THAT A FUNDING DEFAULT EXISTS WITH RESPECT TO ANY LENDER
HAVING A REVOLVING LOAN COMMITMENT, NO ISSUING LENDER SHALL BE REQUIRED TO
ISSUE, RENEW, EXTEND OR AMEND ANY LETTER OF CREDIT, UNLESS SUCH ISSUING LENDER
HAS ENTERED INTO ARRANGEMENTS SATISFACTORY TO IT AND COMPANY TO ELIMINATE SUCH
ISSUING LENDER’S RISK WITH RESPECT TO EACH DEFAULTING LENDER’S PARTICIPATION IN
LETTERS OF CREDIT ISSUED BY SUCH ISSUING LENDER (WHICH ARRANGEMENTS ARE HEREBY
CONSENTED TO BY THE LENDERS), INCLUDING BY CASH COLLATERALIZING EACH DEFAULTING
LENDER’S PRO RATA SHARE OF THE LETTER OF CREDIT USAGE WITH RESPECT TO SUCH
LETTERS OF CREDIT (SUCH ARRANGEMENTS, THE “LETTER OF CREDIT BACK-STOP
ARRANGEMENTS”).


 


C.            THE INITIAL STATED AMOUNT OF EACH LETTER OF CREDIT SHALL NOT BE
LESS THAN $100,000 OR SUCH LESSER AMOUNT AS IS ACCEPTABLE TO THE RESPECTIVE
ISSUING LENDER.


 

3.4           Letter of Credit Participations.

 


A.            IMMEDIATELY UPON THE ISSUANCE BY AN ISSUING LENDER OF ANY LETTER
OF CREDIT, SUCH ISSUING LENDER SHALL BE DEEMED TO HAVE SOLD AND TRANSFERRED TO
EACH LENDER HAVING A REVOLVING LOAN COMMITMENT, AND EACH SUCH LENDER (IN ITS
CAPACITY UNDER THIS SECTION 3.4, A “PARTICIPANT”) SHALL BE DEEMED IRREVOCABLY
AND UNCONDITIONALLY TO HAVE PURCHASED AND RECEIVED FROM SUCH ISSUING LENDER,
WITHOUT RECOURSE OR WARRANTY, AN UNDIVIDED INTEREST AND PARTICIPATION, TO THE
EXTENT OF SUCH PARTICIPANT’S PRO RATA SHARE OF THE AGGREGATE AMOUNT OF THE
REVOLVING LOAN COMMITMENTS, IN SUCH LETTER OF CREDIT, EACH DRAWING OR PAYMENT
MADE THEREUNDER AND THE OBLIGATIONS OF COMPANY UNDER THIS AGREEMENT WITH RESPECT
THERETO, AND ANY SECURITY THEREFOR OR GUARANTY PERTAINING THERETO.  UPON ANY
CHANGE IN THE REVOLVING LOAN COMMITMENTS OR PRO RATA SHARE OF THE LENDERS
PURSUANT TO SECTION 2.10 OR 10.1B, IT IS HEREBY AGREED THAT, WITH RESPECT TO ALL
OUTSTANDING LETTERS OF CREDIT AND UNPAID DRAWINGS RELATING THERETO, THERE SHALL
BE AN AUTOMATIC ADJUSTMENT TO THE PARTICIPATIONS PURSUANT TO THIS SECTION 3.4 TO
REFLECT THE NEW PRO RATA SHARE OF THE AGGREGATE AMOUNT OF THE REVOLVING LOAN
COMMITMENTS OF THE ASSIGNOR AND ASSIGNEE LENDER, AS THE CASE MAY BE.

 

84

--------------------------------------------------------------------------------


 


B.            IN DETERMINING WHETHER TO PAY UNDER ANY LETTER OF CREDIT, NO
ISSUING LENDER SHALL HAVE ANY OBLIGATION RELATIVE TO THE OTHER LENDERS OTHER
THAN TO CONFIRM THAT ANY DOCUMENTS REQUIRED TO BE DELIVERED UNDER SUCH LETTER OF
CREDIT APPEAR TO HAVE BEEN DELIVERED AND THAT THEY APPEAR TO SUBSTANTIALLY
COMPLY ON THEIR FACE WITH THE REQUIREMENTS OF SUCH LETTER OF CREDIT.  ANY ACTION
TAKEN OR OMITTED TO BE TAKEN BY AN ISSUING LENDER UNDER OR IN CONNECTION WITH
ANY LETTER OF CREDIT ISSUED BY IT SHALL NOT CREATE FOR SUCH ISSUING LENDER ANY
RESULTING LIABILITY TO COMPANY, ANY OTHER LOAN PARTY, ANY LENDER OR ANY OTHER
PERSON UNLESS SUCH ACTION IS TAKEN OR OMITTED TO BE TAKEN WITH GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT ON THE PART OF SUCH ISSUING LENDER (AS DETERMINED BY A
COURT OF COMPETENT JURISDICTION IN A FINAL AND NON-APPEALABLE DECISION).


 


C.            IN THE EVENT THAT AN ISSUING LENDER MAKES ANY PAYMENT UNDER ANY
LETTER OF CREDIT ISSUED BY IT AND COMPANY SHALL NOT HAVE REIMBURSED SUCH AMOUNT
IN FULL TO SUCH ISSUING LENDER PURSUANT TO SECTION 3.5A, SUCH ISSUING LENDER
SHALL PROMPTLY NOTIFY ADMINISTRATIVE AGENT, WHICH SHALL PROMPTLY NOTIFY EACH
PARTICIPANT OF SUCH FAILURE, AND EACH PARTICIPANT SHALL PROMPTLY AND
UNCONDITIONALLY PAY TO SUCH ISSUING LENDER THE AMOUNT OF SUCH PARTICIPANT’S
PRO RATA SHARE OF SUCH UNREIMBURSED PAYMENT IN DOLLARS (WHICH AMOUNT, IN THE
CASE OF A DRAWING UNDER A LETTER OF CREDIT WHICH IS DENOMINATED IN A CURRENCY
OTHER THAN DOLLARS, SHALL BE CALCULATED BY REFERENCE TO THE APPLICABLE EXCHANGE
RATE) AND IN SAME DAY FUNDS.  IF ADMINISTRATIVE AGENT SO NOTIFIES, PRIOR TO
12:00 NOON (NEW YORK CITY TIME) ON ANY BUSINESS DAY, ANY PARTICIPANT REQUIRED TO
FUND A PAYMENT UNDER A LETTER OF CREDIT, SUCH PARTICIPANT SHALL MAKE AVAILABLE
TO THE RESPECTIVE ISSUING LENDER IN DOLLARS (WHICH AMOUNT, IN THE CASE OF A
DRAWING UNDER A LETTER OF CREDIT WHICH IS DENOMINATED IN A CURRENCY OTHER THAN
DOLLARS, SHALL BE CALCULATED BY REFERENCE TO THE APPLICABLE EXCHANGE RATE) SUCH
PARTICIPANT’S PRO RATA SHARE OF THE AMOUNT OF SUCH PAYMENT ON SUCH BUSINESS DAY
IN SAME DAY FUNDS.  IF AND TO THE EXTENT SUCH PARTICIPANT SHALL NOT HAVE SO MADE
ITS PRO RATA SHARE OF THE AMOUNT OF SUCH PAYMENT AVAILABLE TO THE RESPECTIVE
ISSUING LENDER, SUCH PARTICIPANT AGREES TO PAY TO SUCH ISSUING LENDER, FORTHWITH
ON DEMAND, SUCH AMOUNT, TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM SUCH
DATE UNTIL THE DATE SUCH AMOUNT IS PAID TO SUCH ISSUING LENDER AT THE OVERNIGHT
FEDERAL FUNDS RATE FOR THE FIRST THREE DAYS AND AT THE INTEREST RATE APPLICABLE
TO REVOLVING LOANS THAT ARE MAINTAINED AS BASE RATE LOANS FOR EACH DAY
THEREAFTER.  THE FAILURE OF ANY PARTICIPANT TO MAKE AVAILABLE TO AN ISSUING
LENDER ITS PRO RATA SHARE OF ANY PAYMENT UNDER ANY LETTER OF CREDIT ISSUED BY
SUCH ISSUING LENDER SHALL NOT RELIEVE ANY OTHER PARTICIPANT OF ITS OBLIGATION
HEREUNDER TO MAKE AVAILABLE TO SUCH ISSUING LENDER ITS PRO RATA SHARE OF ANY
PAYMENT UNDER ANY LETTER OF CREDIT ON THE DATE REQUIRED, AS SPECIFIED ABOVE, BUT
NO PARTICIPANT SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER PARTICIPANT TO
MAKE AVAILABLE TO SUCH ISSUING LENDER SUCH OTHER PARTICIPANT’S PRO RATA SHARE OF
ANY SUCH PAYMENT.


 


D.            WHENEVER AN ISSUING LENDER RECEIVES A PAYMENT OF A REIMBURSEMENT
OBLIGATION AS TO WHICH IT HAS RECEIVED ANY PAYMENTS FROM THE PARTICIPANTS
PURSUANT TO SECTION 3.4C ABOVE, SUCH ISSUING LENDER SHALL PAY TO EACH SUCH
PARTICIPANT WHICH HAS PAID ITS PRO RATA SHARE THEREOF, IN DOLLARS AND IN SAME
DAY FUNDS, AN AMOUNT EQUAL TO SUCH PARTICIPANT’S SHARE (BASED UPON THE
PROPORTIONATE AGGREGATE AMOUNT ORIGINALLY FUNDED BY SUCH PARTICIPANT TO THE
AGGREGATE AMOUNT FUNDED BY ALL PARTICIPANTS) OF THE PRINCIPAL AMOUNT OF SUCH
REIMBURSEMENT OBLIGATION AND INTEREST THEREON ACCRUING AFTER THE PURCHASE OF THE
RESPECTIVE PARTICIPATIONS.

 

85

--------------------------------------------------------------------------------


 


E.             UPON THE REQUEST OF ANY PARTICIPANT, EACH ISSUING LENDER SHALL
FURNISH TO SUCH PARTICIPANT COPIES OF ANY STANDBY LETTER OF CREDIT ISSUED BY IT
AND SUCH OTHER DOCUMENTATION AS MAY REASONABLY BE REQUESTED BY SUCH PARTICIPANT.


 


F.             THE OBLIGATIONS OF THE PARTICIPANTS TO MAKE PAYMENTS TO EACH
ISSUING LENDER WITH RESPECT TO LETTERS OF CREDIT SHALL BE IRREVOCABLE AND NOT
SUBJECT TO ANY QUALIFICATION OR EXCEPTION WHATSOEVER AND SHALL BE MADE IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT UNDER ALL
CIRCUMSTANCES, INCLUDING, WITHOUT LIMITATION, ANY OF THE FOLLOWING
CIRCUMSTANCES:


 

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS;

 

(II)           THE EXISTENCE OF ANY CLAIM, SETOFF, DEFENSE OR OTHER RIGHT WHICH
COMPANY OR ANY OF ITS SUBSIDIARIES MAY HAVE AT ANY TIME AGAINST A BENEFICIARY
NAMED IN A LETTER OF CREDIT, ANY TRANSFEREE OF ANY LETTER OF CREDIT (OR ANY
PERSON FOR WHOM ANY SUCH TRANSFEREE MAY BE ACTING), ADMINISTRATIVE AGENT, ANY
PARTICIPANT, OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, ANY
LETTER OF CREDIT, THE TRANSACTIONS CONTEMPLATED HEREIN OR ANY UNRELATED
TRANSACTIONS (INCLUDING ANY UNDERLYING TRANSACTION BETWEEN COMPANY OR ANY
SUBSIDIARY OF COMPANY AND THE BENEFICIARY NAMED IN ANY SUCH LETTER OF CREDIT);

 

(III)          ANY DRAFT, CERTIFICATE OR ANY OTHER DOCUMENT PRESENTED UNDER ANY
LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN
ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT;

 

(IV)          THE SURRENDER OR IMPAIRMENT OF ANY SECURITY FOR THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE TERMS OF ANY OF THE LOAN DOCUMENTS; OR

 

(V)           THE OCCURRENCE OF ANY POTENTIAL EVENT OF DEFAULT OR EVENT OF
DEFAULT.

 

3.5           Agreement to Repay Letter of Credit Drawings.

 


A.            COMPANY AGREES TO REIMBURSE EACH ISSUING LENDER, BY MAKING PAYMENT
TO ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS AT THE PAYMENT OFFICE,
FOR ANY PAYMENT OR DISBURSEMENT MADE BY SUCH ISSUING LENDER UNDER ANY LETTER OF
CREDIT ISSUED BY IT (EACH SUCH AMOUNT, SO PAID UNTIL REIMBURSED BY COMPANY, AN
“UNPAID DRAWING”), NOT LATER THAN ONE BUSINESS DAY FOLLOWING RECEIPT BY COMPANY
OF NOTICE OF SUCH PAYMENT OR DISBURSEMENT (PROVIDED THAT NO SUCH NOTICE SHALL BE
REQUIRED TO BE GIVEN IF A POTENTIAL EVENT OF DEFAULT OR AN EVENT OF DEFAULT
UNDER SECTION 8.6 SHALL HAVE OCCURRED AND BE CONTINUING, IN WHICH CASE THE
UNPAID DRAWING SHALL BE DUE AND PAYABLE IMMEDIATELY WITHOUT PRESENTMENT, DEMAND,
PROTEST OR NOTICE OF ANY KIND (ALL OF WHICH ARE HEREBY WAIVED BY COMPANY)), WITH
INTEREST ON THE AMOUNT SO PAID OR DISBURSED BY SUCH ISSUING LENDER, TO THE
EXTENT NOT REIMBURSED PRIOR TO 12:00 NOON (NEW YORK CITY TIME) ON THE DATE OF
SUCH PAYMENT OR DISBURSEMENT, FROM AND INCLUDING THE DATE PAID OR DISBURSED TO
BUT EXCLUDING THE DATE SUCH ISSUING LENDER WAS REIMBURSED BY COMPANY THEREFOR AT
A RATE PER ANNUM EQUAL TO THE BASE RATE AS IN EFFECT FROM TIME TO TIME PLUS THE
APPLICABLE REVOLVING BASE RATE MARGIN AS IN EFFECT FROM TIME TO TIME; PROVIDED,
HOWEVER, TO THE EXTENT

 

86

--------------------------------------------------------------------------------


 


SUCH AMOUNTS ARE NOT REIMBURSED PRIOR TO 12:00 NOON (NEW YORK CITY TIME) ON THE
THIRD BUSINESS DAY FOLLOWING THE RECEIPT BY COMPANY OF NOTICE OF SUCH PAYMENT OR
DISBURSEMENT OR FOLLOWING THE OCCURRENCE OF A POTENTIAL EVENT OF DEFAULT OR AN
EVENT OF DEFAULT UNDER SECTION 8.6, INTEREST SHALL THEREAFTER ACCRUE ON THE
AMOUNTS SO PAID OR DISBURSED BY SUCH ISSUING LENDER (AND UNTIL REIMBURSED BY
COMPANY) AT A RATE PER ANNUM EQUAL TO THE BASE RATE AS IN EFFECT FROM TIME TO
TIME PLUS THE APPLICABLE REVOLVING BASE RATE MARGIN AS IN EFFECT FROM TIME TO
TIME PLUS 2.00%, WITH SUCH INTEREST TO BE PAYABLE ON DEMAND.  COMPANY SHALL MAKE
ALL PAYMENTS REQUIRED PURSUANT TO THIS SECTION 3.5 IN DOLLARS (WHICH AMOUNT, IN
THE CASE OF A DRAWING UNDER A LETTER OF CREDIT WHICH IS DENOMINATED IN A
CURRENCY OTHER THAN DOLLARS, SHALL BE CALCULATED BY REFERENCE TO THE APPLICABLE
EXCHANGE RATE).  EACH ISSUING LENDER SHALL GIVE COMPANY PROMPT WRITTEN NOTICE OF
EACH DRAWING UNDER ANY LETTER OF CREDIT ISSUED BY IT, PROVIDED THAT THE FAILURE
TO GIVE ANY SUCH NOTICE SHALL IN NO WAY AFFECT, IMPAIR OR DIMINISH COMPANY’S
OBLIGATIONS HEREUNDER.


 


B.            THE OBLIGATIONS OF COMPANY UNDER THIS SECTION 3.5 TO REIMBURSE
EACH ISSUING LENDER WITH RESPECT TO DRAFTS, DEMANDS AND OTHER PRESENTATIONS FOR
PAYMENT UNDER LETTERS OF CREDIT ISSUED BY IT (EACH, A “DRAWING”) (INCLUDING, IN
EACH CASE, INTEREST THEREON) SHALL BE ABSOLUTE AND UNCONDITIONAL UNDER ANY AND
ALL CIRCUMSTANCES AND IRRESPECTIVE OF ANY SETOFF, COUNTERCLAIM OR DEFENSE TO
PAYMENT WHICH COMPANY OR ANY SUBSIDIARY OF COMPANY MAY HAVE OR HAVE HAD AGAINST
ANY LENDER (INCLUDING IN ITS CAPACITY AS AN ISSUING LENDER OR AS A PARTICIPANT),
INCLUDING, WITHOUT LIMITATION, ANY DEFENSE BASED UPON THE FAILURE OF ANY DRAWING
UNDER A LETTER OF CREDIT TO CONFORM TO THE TERMS OF THE LETTER OF CREDIT OR ANY
NONAPPLICATION OR MISAPPLICATION BY THE BENEFICIARY OF THE PROCEEDS OF SUCH
DRAWING; PROVIDED, HOWEVER, THAT COMPANY SHALL NOT BE OBLIGATED TO REIMBURSE ANY
ISSUING LENDER FOR ANY WRONGFUL PAYMENT MADE BY SUCH ISSUING LENDER UNDER A
LETTER OF CREDIT ISSUED BY IT AS A RESULT OF ACTS OR OMISSIONS CONSTITUTING
WILLFUL MISCONDUCT OR GROSS NEGLIGENCE ON THE PART OF SUCH ISSUING LENDER (AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL AND NON-APPEALABLE
DECISION).


 


C.            IN ADDITION TO AMOUNTS PAYABLE AS PROVIDED IN CLAUSES (A) AND
(B) OF THIS SECTION 3.5 AND IN SECTION 3.6, COMPANY HEREBY AGREES TO PROTECT,
INDEMNIFY, PAY AND SAVE HARMLESS EACH ISSUING LENDER FROM AND AGAINST ANY AND
ALL CLAIMS, DEMANDS, LIABILITIES, DAMAGES, LOSSES, COSTS, CHARGES AND EXPENSES
(INCLUDING REASONABLE FEES, EXPENSES AND DISBURSEMENTS OF COUNSEL AND ALLOCATED
COSTS OF INTERNAL COUNSEL) WHICH SUCH ISSUING LENDER MAY INCUR OR BE SUBJECT TO
AS A CONSEQUENCE, DIRECT OR INDIRECT, OF (I) THE ISSUANCE OF ANY LETTER OF
CREDIT BY SUCH ISSUING LENDER, OTHER THAN AS A RESULT OF (A) THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH ISSUING LENDER (AS DETERMINED BY A
COURT OF COMPETENT JURISDICTION IN A FINAL AND NON-APPEALABLE DECISION) OR
(B) THE WRONGFUL DISHONOR BY SUCH ISSUING LENDER OF A PROPER DEMAND FOR PAYMENT
MADE UNDER ANY LETTER OF CREDIT ISSUED BY IT OR (II) THE FAILURE OF SUCH ISSUING
LENDER TO HONOR A DRAWING UNDER ANY SUCH LETTER OF CREDIT AS A RESULT OF ANY ACT
OR OMISSION, WHETHER RIGHTFUL OR WRONGFUL, OF ANY PRESENT OR FUTURE DE JURE OR
DE FACTO GOVERNMENT OR GOVERNMENTAL AUTHORITY.


 

3.6           Increased Costs.  If at any time after the Closing Date, the
introduction of or any change in any applicable law, rule, regulation, order,
guideline or request or in the interpretation or administration thereof by the
NAIC or any governmental authority charged with the interpretation or
administration thereof, or compliance by any Issuing Lender or any Participant
with any request or directive by the NAIC or by any such governmental authority
(whether or not having the force of law) shall either (i) impose, modify or make
applicable any reserve, deposit, capital adequacy or similar requirement against
letters of credit issued by any

 

87

--------------------------------------------------------------------------------


 

Issuing Lender or participated in by any Participant, or (ii) impose on any
Issuing Lender or any Participant any other conditions relating, directly or
indirectly, to this Agreement or any Letter of Credit; and the result of any of
the foregoing is to increase the cost to any Issuing Lender or any Participant
of issuing, maintaining or participating in any Letter of Credit, or reduce the
amount of any sum received or receivable by any Issuing Lender or any
Participant hereunder or reduce the rate of return on its capital with respect
to Letters of Credit (except for changes relating to Taxes), then, upon the
delivery of the certificate referred to below to Company by any Issuing Lender
or any Participant (a copy of which certificate shall be sent by such Issuing
Lender or such Participant to Administrative Agent), Company agrees to pay to
such Issuing Lender or such Participant such additional amount or amounts as
will compensate such Issuing Lender or such Participant for such increased cost
or reduction in the amount receivable or reduction on the rate of return on its
capital.  Any Issuing Lender or any Participant, upon determining that any
additional amounts will be payable to it pursuant to this Section 3.6, will give
prompt written notice thereof to Company, which notice shall include a
certificate submitted to Company by such Issuing Lender or such Participant (a
copy of which certificate shall be sent by such Issuing Lender or such
Participant to Administrative Agent), setting forth in reasonable detail the
basis for the calculation of such additional amount or amounts necessary to
compensate such Issuing Lender or such Participant.  The certificate required to
be delivered pursuant to this Section 3.6 shall, absent manifest error, be final
and conclusive and binding on Company.

 

3.7           Existing Letters of Credit.  Schedule 3.7 contains a description
of letters of credit that were issued pursuant to the Existing Credit Agreement
and which remain outstanding on the Closing Date (and setting forth, with
respect to each such letter of credit, (i) the name of the issuing lender,
(ii) the letter of credit number, (iii) the name(s) of the account party or
account parties, (iv) the stated amount, (v) the currency in which the letter of
credit is denominated, (vi) the name of the beneficiary, (vii) the expiry date,
and (viii) whether such letter of credit constitutes a standby letter of credit
or a trade letter of credit).  Each such letter of credit, including any
extension or renewal thereof in accordance with the terms thereof and hereof
(each, as amended from time to time in accordance with the terms thereof and
hereof, an “Existing Letter of Credit”) shall constitute a “Letter of Credit”
for all purposes of this Agreement and shall be deemed issued on the Closing
Date.

 

SECTION 4.           CONDITIONS TO LOANS AND LETTERS OF CREDIT.  The obligations
of Lenders to make Loans and the obligation of Issuing Lenders to issue Letters
of Credit hereunder are subject to the satisfaction of the following conditions.

 

4.1           Conditions to Initial Loans and Letters of Credit.  The
obligations of Lenders to make the Loans to be made on the Closing Date and the
issuance of any Letters of Credit to be issued on the Closing Date are, in
addition to the conditions precedent specified in Section 4.2 (in the case of
any such Loans) or 4.3 (in the case of any such Letters of Credit), subject to
prior or concurrent satisfaction of the following conditions:

 


A.            LOAN PARTY DOCUMENTS.  ON OR BEFORE THE CLOSING DATE, COMPANY
SHALL, AND SHALL CAUSE EACH OTHER LOAN PARTY TO, DELIVER TO LENDERS (OR TO
ADMINISTRATIVE AGENT FOR LENDERS WITH SUFFICIENT ORIGINALLY EXECUTED COPIES,
WHERE APPROPRIATE, FOR EACH LENDER AND ITS COUNSEL) THE FOLLOWING WITH RESPECT
TO COMPANY OR SUCH LOAN PARTY, AS THE CASE MAY BE, EACH, UNLESS OTHERWISE NOTED,
DATED THE CLOSING DATE:

 

88

--------------------------------------------------------------------------------


 

(I)            CERTIFIED COPIES OF THE CERTIFICATE OR ARTICLES OF INCORPORATION
OR OTHER APPROPRIATE ORGANIZATIONAL DOCUMENTS OF SUCH PERSON, TOGETHER WITH A
GOOD STANDING CERTIFICATE FROM THE SECRETARY OF STATE OF ITS JURISDICTION OF
INCORPORATION OR FORMATION AND EACH OTHER STATE IN WHICH SUCH PERSON IS
QUALIFIED AS A FOREIGN CORPORATION, PARTNERSHIP OR LIMITED LIABILITY COMPANY TO
DO BUSINESS AND, TO THE EXTENT GENERALLY AVAILABLE, A CERTIFICATE OR OTHER
EVIDENCE OF GOOD STANDING AS TO PAYMENT OF ANY APPLICABLE FRANCHISE OR SIMILAR
TAXES FROM THE APPROPRIATE TAXING AUTHORITY OF EACH OF SUCH JURISDICTIONS, EACH
DATED A RECENT DATE PRIOR TO THE CLOSING DATE;

 

(II)           COPIES OF THE BYLAWS OR SIMILAR ORGANIZATIONAL DOCUMENTS OF SUCH
PERSON, CERTIFIED AS OF THE CLOSING DATE BY SUCH PERSON’S CORPORATE SECRETARY OR
AN ASSISTANT SECRETARY;

 

(III)          RESOLUTIONS OF THE BOARD OF DIRECTORS OR SIMILAR GOVERNING BODY
OF SUCH PERSON APPROVING AND AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE
OF THE LOAN DOCUMENTS AND RELATED AGREEMENTS TO WHICH IT IS A PARTY, CERTIFIED
AS OF THE CLOSING DATE BY THE CORPORATE SECRETARY OR AN ASSISTANT SECRETARY OF
SUCH PERSON AS BEING IN FULL FORCE AND EFFECT WITHOUT MODIFICATION OR AMENDMENT;

 

(IV)          SIGNATURE AND INCUMBENCY CERTIFICATES OF THE OFFICERS OF SUCH
PERSON EXECUTING THE LOAN DOCUMENTS TO WHICH IT IS A PARTY; AND

 

(V)           EXECUTED ORIGINALS OF THE LOAN DOCUMENTS TO WHICH SUCH PERSON IS A
PARTY INCLUDING, WITHOUT LIMITATION, FOR THE ACCOUNT OF EACH OF THE LENDERS THAT
HAS REQUESTED SAME, THE APPROPRIATE TERM NOTE, REVOLVING NOTE OR SWING LINE NOTE
EXECUTED BY COMPANY, IN EACH CASE IN THE AMOUNT, MATURITY AND AS OTHERWISE
PROVIDED HEREIN.

 


B.            NO MATERIAL ADVERSE EFFECT.  SINCE DECEMBER 31, 2008, NOTHING
SHALL HAVE OCCURRED (AND NEITHER ADMINISTRATIVE AGENT NOR ANY LENDER SHALL HAVE
BECOME AWARE OF ANY FACTS OR CONDITIONS NOT PREVIOUSLY KNOWN) WHICH
ADMINISTRATIVE AGENT OR THE REQUISITE LENDERS SHALL DETERMINE HAS HAD, OR WOULD
REASONABLY BE EXPECTED TO HAVE (I) A MATERIAL ADVERSE EFFECT OR (II) A MATERIAL
ADVERSE EFFECT ON THE TRANSACTION.


 


C.            CONSUMMATION OF NEW SENIOR NOTE ISSUANCE.


 

(I)            ON OR BEFORE THE CLOSING DATE, COMPANY SHALL HAVE RECEIVED CASH
PROCEEDS OF AT LEAST $190,000,000 (CALCULATED BEFORE INITIAL PURCHASERS’
DISCOUNTS, ORIGINAL ISSUE DISCOUNT AND COMMISSIONS) FROM THE ISSUANCE BY IT OF A
LIKE PRINCIPAL AMOUNT OF NEW SENIOR NOTES AND COMPANY SHALL HAVE UTILIZED THE
FULL AMOUNT OF THE CASH PROCEEDS RECEIVED BY IT TO MAKE PAYMENTS OWING IN
CONNECTION WITH THE TRANSACTION PRIOR TO THE UTILIZATION BY COMPANY OF ANY
PROCEEDS OF LOANS FOR SUCH PURPOSE.

 

89

--------------------------------------------------------------------------------


 

(II)           ON THE CLOSING DATE, THE ISSUANCE OF THE NEW SENIOR NOTES SHALL
HAVE BEEN CONSUMMATED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE
APPLICABLE RELATED AGREEMENTS THEREFOR AND ALL APPLICABLE LAWS.  ON THE CLOSING
DATE, (X) ADMINISTRATIVE AGENT SHALL HAVE RECEIVED TRUE AND CORRECT COPIES OF
ALL NEW SENIOR NOTES DOCUMENTS (TOGETHER WITH THE EXHIBITS AND SCHEDULES
THERETO) IN THE FORM SO EXECUTED, IN EACH CASE CERTIFIED AS SUCH BY A
RESPONSIBLE OFFICER OF COMPANY, (Y) ALL SUCH NEW SENIOR NOTES DOCUMENTS AND ALL
TERMS AND CONDITIONS THEREOF (INCLUDING, WITHOUT LIMITATION, AMORTIZATION,
MATURITIES, INTEREST RATES, COVENANTS, DEFAULTS, REMEDIES, GUARANTIES AND
GUARANTORS) SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
ADMINISTRATIVE AGENT AND (Z) ALL SUCH NEW SENIOR NOTES DOCUMENTS SHALL BE IN
FULL FORCE AND EFFECT.

 


D.            OTHER RELATED AGREEMENTS IN FULL FORCE AND EFFECT.  ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED A FULLY EXECUTED OR CONFORMED COPY OF EACH OF THE
OTHER RELATED AGREEMENTS AND ANY DOCUMENTS EXECUTED IN CONNECTION THEREWITH. 
EACH SUCH RELATED AGREEMENT SHALL BE IN FULL FORCE AND EFFECT AND NO PROVISION
THEREOF SHALL HAVE BEEN MODIFIED OR WAIVED IN ANY RESPECT DETERMINED BY
ADMINISTRATIVE AGENT TO BE MATERIAL.


 


E.             APPROVALS.  ON OR PRIOR TO THE CLOSING DATE, (I) ALL NECESSARY
GOVERNMENTAL (DOMESTIC AND FOREIGN) AND MATERIAL THIRD PARTY APPROVALS AND/OR
CONSENTS IN CONNECTION WITH THE TRANSACTION, THE OTHER TRANSACTIONS CONTEMPLATED
HEREBY AND THE GRANTING OF LIENS UNDER THE LOAN DOCUMENTS SHALL HAVE BEEN
OBTAINED AND REMAIN IN EFFECT, AND ALL APPLICABLE WAITING PERIODS WITH RESPECT
THERETO SHALL HAVE EXPIRED WITHOUT ANY ACTION BEING TAKEN BY ANY COMPETENT
AUTHORITY WHICH RESTRAINS, PREVENTS OR IMPOSES MATERIALLY ADVERSE CONDITIONS
UPON THE CONSUMMATION OF THE TRANSACTION OR THE OTHER TRANSACTIONS CONTEMPLATED
BY THE LOAN DOCUMENTS OR RELATED AGREEMENTS OR OTHERWISE REFERRED TO HEREIN OR
THEREIN, (II) THERE SHALL NOT EXIST ANY JUDGMENT, ORDER, INJUNCTION OR OTHER
RESTRAINT ISSUED OR FILED OR A HEARING SEEKING INJUNCTIVE RELIEF OR OTHER
RESTRAINT PENDING OR NOTIFIED PROHIBITING OR IMPOSING MATERIALLY ADVERSE
CONDITIONS UPON THE TRANSACTION OR THE OTHER TRANSACTIONS CONTEMPLATED BY THE
LOAN DOCUMENTS OR THE RELATED AGREEMENTS OR OTHERWISE REFERRED TO HEREIN OR
THEREIN AND (III) THERE SHALL BE NO ACTIONS, SUITS OR PROCEEDINGS PENDING OR
THREATENED (A) WITH RESPECT TO THE TRANSACTION, THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR (B) WHICH ADMINISTRATIVE AGENT OR THE REQUISITE LENDERS SHALL
DETERMINE HAS HAD, OR WOULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE
EFFECT.


 


F.             MATTERS RELATING TO EXISTING INDEBTEDNESS OF COMPANY AND ITS
SUBSIDIARIES.


 

(I)            TERMINATION OF EXISTING CREDIT AGREEMENT AND RELATED LIENS;
EXISTING LETTERS OF CREDIT.  ON THE CLOSING DATE, (A) COMPANY AND ITS
SUBSIDIARIES SHALL HAVE REPAID IN FULL ALL INDEBTEDNESS OUTSTANDING UNDER THE
EXISTING CREDIT AGREEMENT, TOGETHER WITH ALL ACCRUED BUT UNPAID INTEREST, FEES
AND OTHER AMOUNTS OWING THEREUNDER, (B) ALL COMMITMENTS TO LEND OR MAKE OTHER
EXTENSIONS OF CREDIT THEREUNDER SHALL HAVE BEEN TERMINATED, (C) ALL SECURITY
INTERESTS IN RESPECT OF, AND LIENS SECURING, THE INDEBTEDNESS AND OTHER
OBLIGATIONS UNDER THE EXISTING CREDIT AGREEMENT CREATED PURSUANT TO THE SECURITY
DOCUMENTATION RELATING TO THE EXISTING CREDIT AGREEMENT SHALL HAVE BEEN
TERMINATED AND RELEASED, AND ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL SUCH
RELEASES AS MAY HAVE BEEN REQUESTED BY ADMINISTRATIVE AGENT, WHICH RELEASES
SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT, INCLUDING,
WITHOUT LIMITING THE FOREGOING, (I) PROPER TERMINATION STATEMENTS (FORM UCC-3 OR
THE APPROPRIATE EQUIVALENT) FOR FILING

 

90

--------------------------------------------------------------------------------


 

UNDER THE UCC OR EQUIVALENT STATUTE OR REGULATION OF EACH JURISDICTION WHERE A
FINANCING STATEMENT OR APPLICATION FOR REGISTRATION (FORM UCC-1 OR THE
APPROPRIATE EQUIVALENT) WAS FILED WITH RESPECT TO COMPANY OR ANY OF ITS
SUBSIDIARIES IN CONNECTION WITH THE SECURITY INTERESTS CREATED WITH RESPECT TO
THE EXISTING CREDIT AGREEMENT, AND (II) TERMINATIONS OR REASSIGNMENTS OF ANY
SECURITY INTEREST IN, OR LIEN ON, ANY PATENTS, TRADEMARKS, COPYRIGHTS, OR
SIMILAR INTERESTS OF COMPANY OR ANY OF ITS SUBSIDIARIES ON WHICH FILINGS HAVE
BEEN MADE, AND (D) OTHER THAN WITH RESPECT TO EXISTING LETTERS OF CREDIT,
COMPANY AND ITS SUBSIDIARIES SHALL HAVE MADE ARRANGEMENTS WITH RESPECT TO THE
CANCELLATION OR TRANSFER OF ANY LETTERS OF CREDIT OUTSTANDING THEREUNDER OR THE
ISSUANCE OF LETTERS OF CREDIT TO SUPPORT THE OBLIGATIONS OF COMPANY AND ITS
SUBSIDIARIES WITH RESPECT THERETO, IN EACH CASE IN FORM AND SUBSTANCE
SATISFACTORY TO AGENTS AND LENDERS.  COMPANY SHALL HAVE DELIVERED TO
ADMINISTRATIVE AGENT AN OFFICER’S CERTIFICATE, IN FORM AND SUBSTANCE
SATISFACTORY TO ADMINISTRATIVE AGENT, TO THE EFFECT SET FORTH IN THIS
SECTION 4.1F(I).

 

(II)           CONSENT SOLICITATION RELATING TO THE EXISTING SENIOR SUBORDINATED
NOTES AND CONSUMMATION OF TENDER OFFER.  ON THE CLOSING DATE, PURSUANT TO THE
CONSENT SOLICITATION, COMPANY SHALL HAVE OBTAINED ALL SUCH CONSENTS AND
AMENDMENTS WITH RESPECT TO THE EXISTING SENIOR SUBORDINATED NOTE INDENTURE AS
MAY BE REQUIRED TO PERMIT THE CONSUMMATION OF THE CLOSING DATE REFINANCING, THE
RELATED FINANCINGS (INCLUDING THE INCURRENCE OF THE OBLIGATIONS HEREUNDER AND
ISSUANCE OF THE NEW SENIOR NOTES) AND THE OTHER TRANSACTIONS CONTEMPLATED BY THE
LOAN DOCUMENTS, AND COMPANY SHALL HAVE ACCEPTED FOR REPURCHASE ALL OF THE
EXISTING SENIOR SUBORDINATED NOTES TENDERED AS OF THE CONSENT DATE (AS DEFINED
IN THE TENDER OFFER MATERIALS).

 

(III)          EXISTING INDEBTEDNESS TO REMAIN OUTSTANDING.  ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED AN OFFICER’S CERTIFICATE OF COMPANY STATING THAT,
AFTER GIVING EFFECT TO THE TRANSACTIONS DESCRIBED IN THIS SECTION 4.1F, THE
INDEBTEDNESS OF COMPANY AND ITS SUBSIDIARIES (OTHER THAN INDEBTEDNESS AND
UNFUNDED CREDIT FACILITIES UNDER THE LOAN DOCUMENTS AND THE NEW SENIOR NOTES AND
THE PORTION OF THE EXISTING SENIOR SUBORDINATED NOTES, IF ANY, NOT TENDERED AS
OF THE CONSENT DATE (AS DEFINED IN THE TENDER OFFER MATERIALS)) SHALL CONSIST OF
APPROXIMATELY $25,000,000 IN CAPITAL LEASE OBLIGATIONS AND EQUIPMENT NOTES
DESCRIBED IN SCHEDULE 7.1 ANNEXED HERETO.  ON AND AS OF THE CLOSING DATE, OTHER
THAN EXISTING SENIOR SUBORDINATED NOTES TENDERED ON AND AFTER THE CLOSING DATE
PURSUANT TO THE TENDER OFFER, ALL OF THE INDEBTEDNESS DESCRIBED IN THE PRECEDING
SENTENCE SHALL REMAIN OUTSTANDING AFTER GIVING EFFECT TO THE TRANSACTION WITHOUT
ANY BREACH, REQUIRED REPAYMENT, REQUIRED OFFER TO PURCHASE, DEFAULT, EVENT OF
DEFAULT OR TERMINATION RIGHTS EXISTING THEREUNDER OR ARISING AS A RESULT OF THE
TRANSACTION.

 


G.            SECURITY INTERESTS IN PLEDGED COLLATERAL.  ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED EVIDENCE SATISFACTORY TO IT THAT COMPANY AND EACH OTHER LOAN
PARTY SHALL HAVE TAKEN OR CAUSED TO BE TAKEN ALL SUCH ACTIONS, EXECUTED AND
DELIVERED OR CAUSED TO BE EXECUTED AND DELIVERED ALL SUCH AGREEMENTS, DOCUMENTS
AND INSTRUMENTS, AND MADE OR CAUSED TO BE MADE ALL SUCH REGISTRATIONS, FILINGS
AND RECORDINGS (OTHER THAN THE FILING OR RECORDING OF ITEMS DESCRIBED IN CLAUSE
(III) BELOW) THAT MAY BE NECESSARY OR, IN THE OPINION OF ADMINISTRATIVE AGENT,
DESIRABLE IN ORDER TO CREATE IN FAVOR OF ADMINISTRATIVE AGENT, FOR THE BENEFIT
OF LENDERS, A VALID AND (UPON SUCH FILING AND RECORDING) PERFECTED FIRST
PRIORITY SECURITY INTEREST IN THE ENTIRE PLEDGED COLLATERAL.  SUCH ACTIONS SHALL
INCLUDE THE FOLLOWING:

 

91

--------------------------------------------------------------------------------


 

(I)            SCHEDULES TO PLEDGE AGREEMENT.  DELIVERY TO ADMINISTRATIVE AGENT
OF ACCURATE AND COMPLETE SCHEDULES TO THE PLEDGE AGREEMENT;

 

(II)           STOCK CERTIFICATES.  DELIVERY TO ADMINISTRATIVE AGENT OF
CERTIFICATES TO THE EXTENT APPLICABLE (WHICH CERTIFICATES SHALL BE ACCOMPANIED
BY IRREVOCABLE UNDATED STOCK POWERS, DULY ENDORSED IN BLANK AND OTHERWISE
SATISFACTORY IN FORM AND SUBSTANCE TO ADMINISTRATIVE AGENT) REPRESENTING ALL
CAPITAL STOCK INCLUDED IN THE PLEDGED COLLATERAL; AND

 

(III)          UCC FINANCING STATEMENTS.  DELIVERY TO ADMINISTRATIVE AGENT OF A
UCC FINANCING STATEMENT WITH RESPECT TO CERTAIN COLLATERAL UNDER THE PLEDGE
AGREEMENT, FOR FILING IN THE JURISDICTION OF ORGANIZATION OF THE LOAN PARTY.

 


H.            SECURITY INTERESTS UNDER THE SECURITY AGREEMENT


 

On the Closing Date, each Loan Party shall have duly authorized, executed and
delivered the Security Agreement, together with:

 

(I)            PROPER FINANCING STATEMENTS (FORM UCC-1 OR THE EQUIVALENT) FULLY
EXECUTED (AS NECESSARY) FOR FILING UNDER THE UCC OR OTHER APPROPRIATE FILING
OFFICES OF EACH JURISDICTION AS MAY BE NECESSARY OR, IN THE REASONABLE OPINION
OF COLLATERAL AGENT, DESIRABLE, TO PERFECT THE SECURITY INTERESTS PURPORTED TO
BE CREATED BY THE SECURITY AGREEMENT;

 

(II)           CERTIFIED COPIES OF REQUESTS FOR INFORMATION OR COPIES
(FORM UCC-11), OR EQUIVALENT REPORTS AS OF A RECENT DATE, LISTING ALL EFFECTIVE
FINANCING STATEMENTS THAT NAME COMPANY OR ANY OTHER LOAN PARTY AS DEBTOR AND
THAT ARE FILED IN THE JURISDICTIONS REFERRED TO IN CLAUSE (I) ABOVE AND IN SUCH
OTHER JURISDICTIONS IN WHICH COLLATERAL IS LOCATED ON THE CLOSING DATE, TOGETHER
WITH COPIES OF SUCH OTHER FINANCING STATEMENTS THAT NAME COMPANY OR ANY OTHER
LOAN PARTY AS DEBTOR (NONE OF WHICH SHALL COVER ANY OF THE COLLATERAL EXCEPT
(X) TO THE EXTENT EVIDENCING LIENS PERMITTED BY THIS AGREEMENT OR (Y) THOSE IN
RESPECT OF WHICH COLLATERAL AGENT SHALL HAVE RECEIVED TERMINATION STATEMENTS
(FORM UCC-3) OR SUCH OTHER TERMINATION STATEMENTS AS SHALL BE REQUIRED BY LOCAL
LAW FULLY EXECUTED FOR FILING);

 

(III)          EVIDENCE OF THE COMPLETION OF ALL OTHER RECORDINGS AND FILINGS
OF, OR WITH RESPECT TO, THE SECURITY AGREEMENT AS MAY BE NECESSARY OR, IN THE
REASONABLE OPINION OF COLLATERAL AGENT, DESIRABLE, TO PERFECT THE SECURITY
INTERESTS INTENDED TO BE CREATED BY THE SECURITY AGREEMENT; AND

 

(IV)          EVIDENCE THAT ALL OTHER ACTIONS NECESSARY OR, IN THE REASONABLE
OPINION OF COLLATERAL AGENT, DESIRABLE TO PERFECT AND PROTECT THE SECURITY
INTERESTS PURPORTED TO BE CREATED BY THE SECURITY AGREEMENT HAVE BEEN TAKEN, AND
THE SECURITY AGREEMENT SHALL BE IN FULL FORCE AND EFFECT.

 

92

--------------------------------------------------------------------------------


 


I.              SUBSIDIARY GUARANTY.  ON OR BEFORE THE CLOSING DATE, EACH
PLEDGED SUBSIDIARY SHALL HAVE DULY AUTHORIZED, EXECUTED AND DELIVERED THE
SUBSIDIARY GUARANTY, AND THE SUBSIDIARY GUARANTY SHALL BE IN FULL FORCE AND
EFFECT.


 


J.             PRO FORMA BALANCE SHEET.  ON OR BEFORE THE CLOSING DATE, LENDERS
SHALL HAVE RECEIVED FROM COMPANY A PRO FORMA CONSOLIDATED BALANCE SHEET OF
COMPANY AND ITS SUBSIDIARIES AS OF SEPTEMBER 30, 2009, PREPARED IN ACCORDANCE
WITH GAAP AND REFLECTING THE CONSUMMATION OF THE CLOSING DATE REFINANCING, THE
RELATED FINANCINGS AND THE OTHER TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS
AND THE RELATED AGREEMENTS, WHICH PRO FORMA FINANCIAL STATEMENTS SHALL BE IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDERS.


 


K.            SOLVENCY ASSURANCES.  ON THE CLOSING DATE, AGENTS AND LENDERS
SHALL HAVE RECEIVED A FINANCIAL CONDITION CERTIFICATE DATED THE CLOSING DATE,
SUBSTANTIALLY IN THE FORM OF EXHIBIT XII ANNEXED HERETO AND WITH APPROPRIATE
ATTACHMENTS AND IN ANY EVENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
AGENTS DEMONSTRATING THAT, AFTER GIVING EFFECT TO THE CONSUMMATION OF THE
CLOSING DATE REFINANCING AND THE OTHER TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS AND THE RELATED AGREEMENTS, COMPANY WILL BE SOLVENT.


 


L.             OPINIONS OF COUNSEL TO LOAN PARTIES.  LENDERS AND THEIR
RESPECTIVE COUNSEL SHALL HAVE RECEIVED (A) ORIGINAL EXECUTED COPIES OF ONE OR
MORE FAVORABLE WRITTEN OPINIONS OF (I) ELI GLOVINSKY, GENERAL COUNSEL FOR
COMPANY AND (II) LATHAM & WATKINS LLP, SPECIAL COUNSEL FOR LOAN PARTIES, EACH
DATED AS OF THE CLOSING DATE AND SETTING FORTH SUBSTANTIALLY THE MATTERS IN THE
OPINIONS DESIGNATED IN EXHIBIT IX ANNEXED HERETO AND SUCH OTHER MATTERS AS
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, AND COMPANY HEREBY REQUESTS SUCH
COUNSEL FOR LOAN PARTIES TO DELIVER SUCH OPINIONS, IN EACH CASE ADDRESSED TO
ADMINISTRATIVE AGENT AND COLLATERAL AGENT IN THEIR CAPACITIES AS SUCH, AND EACH
OF THE LENDERS, AND (B) ORIGINAL EXECUTED COPIES OF ONE OR MORE FAVORABLE
WRITTEN OPINIONS OF SPECIAL COUNSEL IN OREGON, DATED AS OF THE CLOSING DATE AND
SETTING FORTH SUCH MATTERS UNDER OREGON LAW RELATED OR INCIDENTAL TO THE
TRANSACTIONS CONTEMPLATED HEREIN AND UNDER THE COLLATERAL DOCUMENTS AS
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


 


M.           FEES.  COMPANY SHALL HAVE PAID TO ADMINISTRATIVE AGENT, FOR
DISTRIBUTION (AS APPROPRIATE) TO AGENTS AND LENDERS, THE FEES PAYABLE ON THE
CLOSING DATE REFERRED TO IN SECTION 2.3.


 


N.            REPRESENTATIONS AND WARRANTIES.  COMPANY SHALL HAVE DELIVERED TO
ADMINISTRATIVE AGENT AN OFFICER’S CERTIFICATE, IN FORM AND SUBSTANCE
SATISFACTORY TO ADMINISTRATIVE AGENT, TO THE EFFECT THAT THE REPRESENTATIONS AND
WARRANTIES IN SECTIONS 5.1, 5.2, 5.4, 5.7, 5.9 AND 5.12 ARE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS ON AND AS OF THE CLOSING DATE TO THE SAME EXTENT AS THOUGH
MADE ON AND AS OF THAT DATE (OR, TO THE EXTENT SUCH REPRESENTATIONS AND
WARRANTIES SPECIFICALLY RELATE TO AN EARLIER DATE, THAT SUCH REPRESENTATIONS AND
WARRANTIES WERE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS ON AND AS OF
SUCH EARLIER DATE).

 

93

--------------------------------------------------------------------------------


 


O.            INSURANCE.  COMPANY SHALL HAVE DELIVERED TO ADMINISTRATIVE AGENT
CERTIFICATES OF INSURANCE EVIDENCING THE EXISTENCE OF ALL INSURANCE REQUIRED TO
BE MAINTAINED BY COMPANY PURSUANT TO SECTION 6.4B AND THE DESIGNATION OF
COLLATERAL AGENT AS THE SOLE/FIRST LOSS PAYEE (WITH RESPECT TO THE COLLATERAL)
AND COLLATERAL AGENT AS ADDITIONAL INSURED AS ITS INTERESTS MAY APPEAR, AS THE
CASE MAY BE, THEREUNDER TO THE EXTENT REQUIRED BY SECTION 6.4B, SUCH
CERTIFICATES TO BE IN SUCH FORM AND CONTAIN SUCH INFORMATION AS IS SPECIFIED IN
SECTION 6.4B.  IN ADDITION, COMPANY SHALL HAVE DELIVERED A CERTIFICATE OF A
RESPONSIBLE OFFICER OF COMPANY SETTING FORTH THE INSURANCE OBTAINED BY IT IN
ACCORDANCE WITH THE REQUIREMENTS OF SECTION 6.4B AND STATING THAT SUCH INSURANCE
IS IN FULL FORCE AND EFFECT AND THAT ALL PREMIUMS THEN DUE AND PAYABLE THEREON
HAVE BEEN PAID.


 

4.2           Conditions to All Loans.  The obligation of each Lender to make
Loans (including Loans to be made on the Closing Date, but excluding Refunded
Swing Line Loans made after the Closing Date, which shall be made as provided in
Section 2.1A(iii)) on each Funding Date is subject to the following further
conditions precedent:

 


A.            ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AT THE NOTICE OFFICE ON
OR BEFORE THAT FUNDING DATE, IN ACCORDANCE WITH THE PROVISIONS OF SECTION 2.1B,
AN EXECUTED NOTICE OF BORROWING, IN EACH CASE SIGNED BY THE CHIEF EXECUTIVE
OFFICER, THE CHIEF FINANCIAL OFFICER OR THE TREASURER OF COMPANY OR BY ANY
OFFICER OF COMPANY DESIGNATED BY ANY OF THE ABOVE-DESCRIBED OFFICERS ON BEHALF
OF COMPANY IN A WRITING DELIVERED TO ADMINISTRATIVE AGENT; AND


 


B.            (I)  AS OF THAT FUNDING DATE, THE REPRESENTATIONS AND WARRANTIES
CONTAINED HEREIN AND IN THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS ON AND AS OF THAT FUNDING DATE TO THE SAME EXTENT AS
THOUGH MADE ON AND AS OF THAT DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS
AND WARRANTIES SPECIFICALLY RELATE TO AN EARLIER DATE, IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES SHALL HAVE BEEN TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF SUCH EARLIER DATE; AND


 

(II)           NO EVENT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT
FROM THE CONSUMMATION OF THE BORROWING CONTEMPLATED BY SUCH NOTICE OF BORROWING
THAT WOULD CONSTITUTE A POTENTIAL EVENT OF DEFAULT OR AN EVENT OF DEFAULT.

 

4.3           Conditions to Letters of Credit.  The issuance of any Letter of
Credit hereunder (whether or not the applicable Issuing Lender is obligated to
issue such Letter of Credit) is subject to the following conditions precedent:

 


A.            ON OR BEFORE THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT,
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AT THE NOTICE OFFICE, IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 3.1B AND SECTION 3.3A, AN ORIGINALLY EXECUTED
REQUEST FOR ISSUANCE OF LETTER OF CREDIT, IN EACH CASE SIGNED BY THE CHIEF
EXECUTIVE OFFICER, THE CHIEF FINANCIAL OFFICER OR THE TREASURER OF COMPANY OR BY
ANY OFFICER OF COMPANY DESIGNATED BY ANY OF THE ABOVE-DESCRIBED OFFICERS ON
BEHALF OF COMPANY IN A WRITING DELIVERED TO ADMINISTRATIVE AGENT, TOGETHER WITH
ALL OTHER INFORMATION SPECIFIED IN SECTION 3.3A; AND


 


B.            ON THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT, ALL CONDITIONS
PRECEDENT DESCRIBED IN SECTION 4.2B SHALL BE SATISFIED TO THE SAME EXTENT AS IF
THE ISSUANCE OF SUCH LETTER OF CREDIT WERE THE MAKING OF A LOAN AND THE DATE OF
ISSUANCE OF SUCH LETTER OF CREDIT WERE A FUNDING DATE.

 

94

--------------------------------------------------------------------------------


 

4.4           Satisfaction of Conditions to Closing Date.  In determining the
satisfaction of the conditions specified in Section 4.1, (i) to the extent any
item is required to be satisfactory to any Lender, such item shall be deemed
satisfactory to each Lender which has not notified Administrative Agent in
writing prior to the occurrence of the Closing Date that the respective item or
matter does not meet its satisfaction and (y) in determining whether any Lender
is aware of any fact, condition or event that has occurred and which would
reasonably be expected to have a Material Adverse Effect or a material adverse
effect of the type described in Section 4.1B, each Lender which has not notified
Administrative Agent in writing prior to the occurrence of the Closing Date of
such fact, condition or event shall be deemed not to be aware of any such fact,
condition or event on the Closing Date.  Upon Administrative Agent’s good faith
determination that the conditions specified in Section 4.1 have been met (after
giving effect to the preceding sentence), then the Closing Date shall have been
deemed to have occurred, regardless of any subsequent determination that one or
more of the conditions thereto had not been met (although the occurrence of the
Closing Date shall not release Company from any liability for failure to satisfy
one or more of the applicable conditions contained in Section 4.1).

 

4.5           Company Representation and Warranty.  The acceptance of the
benefits of each Loan and Letter of Credit shall constitute a representation and
warranty by Company to Administrative Agent and each of the Lenders that all the
conditions specified in Section 4.1 (with respect to Loans and Letters of Credit
on the Closing Date), in Section 4.2 (with respect to all Loans) and in
Section 4.3 (with respect to all Letters of Credit) are satisfied as of that
time.

 

SECTION 5.           COMPANY’S REPRESENTATIONS AND WARRANTIES.  In order to
induce Lenders to enter into this Agreement and to make the Loans, to induce
Issuing Lenders to issue Letters of Credit and to induce other Lenders to
purchase participations therein, Company represents and warrants to each Lender,
in each case after giving effect to the Transaction, all of which shall survive
the execution and delivery of this Agreement and the Notes and the making of the
Loans and the issuance of the Letters of Credit, on the date of this Agreement,
on each Funding Date and on the date of issuance of each Letter of Credit, that
the following statements are true, correct and complete (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date):

 

5.1           Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries.

 


A.            ORGANIZATION AND POWERS.  COMPANY AND EACH MATERIAL SUBSIDIARY IS
AN ENTITY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF ITS JURISDICTION OF ORGANIZATION AS SPECIFIED IN SCHEDULE 5.1 ANNEXED HERETO
AND HAS ALL REQUISITE ORGANIZATIONAL POWER AND AUTHORITY TO OWN AND OPERATE ITS
PROPERTIES AND ASSETS AND TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND AS
PROPOSED TO BE CONDUCTED.  EACH LOAN PARTY HAS ALL REQUISITE ORGANIZATIONAL
POWER AND AUTHORITY TO ENTER INTO THE LOAN DOCUMENTS AND RELATED AGREEMENTS TO
WHICH IT IS A PARTY AND TO CARRY OUT THE TRANSACTIONS CONTEMPLATED THEREBY.

 


B.            QUALIFICATION AND GOOD STANDING.  COMPANY AND EACH MATERIAL
SUBSIDIARY IS QUALIFIED TO DO BUSINESS AND IN GOOD STANDING IN EVERY
JURISDICTION WHERE ITS ASSETS ARE LOCATED AND WHEREVER NECESSARY TO CARRY OUT
ITS BUSINESS AND OPERATIONS, EXCEPT TO THE EXTENT THAT THE FAILURE TO BE SO
QUALIFIED OR IN GOOD STANDING HAS NOT HAD AND WILL NOT HAVE A MATERIAL ADVERSE
EFFECT.

 

95

--------------------------------------------------------------------------------


 


C.            SUBSIDIARIES.  ALL OF THE SUBSIDIARIES AND UNRESTRICTED
SUBSIDIARIES OF COMPANY AS OF THE CLOSING DATE ARE IDENTIFIED IN SCHEDULE 5.1
ANNEXED HERETO AND, TO THE BEST KNOWLEDGE OF COMPANY, EACH MATERIAL SUBSIDIARY
AS OF THE CLOSING DATE HAS BEEN SO DESIGNATED ON SAID SCHEDULE 5.1.

 

5.2           Authorization of Borrowing, etc.

 


A.            AUTHORIZATION OF BORROWING.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE LOAN DOCUMENTS AND THE RELATED AGREEMENTS HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE OR OTHER ACTION ON THE PART OF EACH LOAN
PARTY THAT IS A PARTY THERETO.


 


B.            NO CONFLICT.  THE EXECUTION, DELIVERY AND PERFORMANCE BY LOAN
PARTIES OF THE LOAN DOCUMENTS TO WHICH THEY ARE PARTIES AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS AND THE RELATED AGREEMENTS
DO NOT AND WILL NOT (I) VIOLATE ANY PROVISION OF ANY MATERIAL LAW OR ANY
MATERIAL GOVERNMENTAL RULE OR REGULATION APPLICABLE TO COMPANY OR ANY OF ITS
MATERIAL SUBSIDIARIES OR ANY OTHER LOAN PARTY, THE CERTIFICATE OR ARTICLES OF
INCORPORATION OR BYLAWS (OR EQUIVALENT CONSTITUTIONAL DOCUMENTS) OF COMPANY OR
ANY OF ITS SUBSIDIARIES, OR ANY MATERIAL ORDER, JUDGMENT OR DECREE OF ANY COURT
OR OTHER AGENCY OF GOVERNMENT BINDING ON COMPANY OR ANY OF ITS MATERIAL
SUBSIDIARIES OR ANY OTHER LOAN PARTY, (II) CONFLICT WITH, RESULT IN A BREACH OF
OR CONSTITUTE (WITH DUE NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT UNDER ANY
CONTRACTUAL OBLIGATION OF COMPANY OR ANY OF ITS MATERIAL SUBSIDIARIES OR ANY
OTHER LOAN PARTY, OR (III) RESULT IN OR REQUIRE THE CREATION OR IMPOSITION OF
ANY LIEN UNDER ANY SUCH CONTRACTUAL OBLIGATION UPON ANY OF THE PROPERTIES OR
ASSETS OF COMPANY OR ANY OF ITS SUBSIDIARIES (OTHER THAN ANY LIENS CREATED UNDER
ANY OF THE LOAN DOCUMENTS IN FAVOR OF ADMINISTRATIVE AGENT ON BEHALF OF SECURED
PARTIES).


 


C.            GOVERNMENTAL CONSENTS.  THE EXECUTION, DELIVERY AND PERFORMANCE BY
LOAN PARTIES OF THE LOAN DOCUMENTS TO WHICH THEY ARE PARTIES AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS AND THE
RELATED AGREEMENTS DO NOT AND WILL NOT REQUIRE ANY RECORDING OR REGISTRATION
WITH, ORDER, CONSENT, APPROVAL, LICENSE, AUTHORIZATION OR VALIDATION OF, OR
NOTICE TO, OR OTHER ACTION TO, WITH OR BY, ANY FEDERAL, STATE OR OTHER
GOVERNMENTAL AUTHORITY OR REGULATORY BODY EXCEPT (I) ANY THEREOF THAT HAVE BEEN
OBTAINED OR MADE ON OR  PRIOR TO THE CLOSING DATE AND ARE IN FULL FORCE AND
EFFECT, (II) AS OF THE CLOSING DATE WITH RESPECT TO THE CONSUMMATION OF THE
TRANSACTION, ANY THEREOF WHICH THE FAILURE TO OBTAIN OR MAKE COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT AND (III) ANY FILINGS
WHICH ARE NECESSARY TO PERFECT THE SECURITY INTERESTS CREATED UNDER THE
COLLATERAL DOCUMENTS, WHICH FILINGS WILL BE MADE WITHIN TEN DAYS FOLLOWING THE
CLOSING DATE).


 


D.            BINDING OBLIGATION.  EACH OF THE LOAN DOCUMENTS AND RELATED
AGREEMENTS HAS BEEN DULY EXECUTED AND DELIVERED BY EACH LOAN PARTY THAT IS A
PARTY THERETO AND IS THE LEGALLY VALID AND BINDING OBLIGATION OF SUCH LOAN
PARTY, ENFORCEABLE AGAINST SUCH LOAN PARTY IN ACCORDANCE WITH ITS RESPECTIVE
TERMS, EXCEPT AS MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR SIMILAR LAWS RELATING TO OR LIMITING CREDITORS’ RIGHTS GENERALLY
OR BY EQUITABLE PRINCIPLES RELATING TO ENFORCEABILITY.

 

96

--------------------------------------------------------------------------------


 

5.3           Financial Condition.  A.  Company has heretofore delivered to
Lenders, at Lenders’ request, the audited consolidated balance sheet of Company
and its Subsidiaries as at December 31, 2008 and the related consolidated
statements of income, stockholders’ equity and cash flows of Company and its
Subsidiaries for the Fiscal Year then ended.  All such statements present fairly
in all material respects the consolidated financial condition of Company and its
Subsidiaries at the date of said financial statements and the results for the
period covered thereby, and were prepared in conformity with GAAP consistently
applied except to the extent provided in the notes to said financial statements.

 


B.            COMPANY HAS HERETOFORE DELIVERED TO LENDERS, AT LENDERS’ REQUEST,
THE UNAUDITED CONSOLIDATED BALANCE SHEET OF COMPANY AND ITS SUBSIDIARIES AS AT
SEPTEMBER 30, 2009, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME,
STOCKHOLDERS’ EQUITY AND CASH FLOWS OF COMPANY AND ITS SUBSIDIARIES FOR THE
FISCAL QUARTER THEN ENDED.  ALL SUCH STATEMENTS PRESENT FAIRLY IN ALL MATERIAL
RESPECTS THE CONSOLIDATED FINANCIAL CONDITION OF COMPANY AND ITS SUBSIDIARIES AT
THE DATE OF SAID FINANCIAL STATEMENTS AND THE RESULTS FOR THE PERIOD COVERED
THEREBY, AND WERE PREPARED IN CONFORMITY WITH GAAP CONSISTENTLY APPLIED EXCEPT
TO THE EXTENT PROVIDED IN THE NOTES TO SAID FINANCIAL STATEMENTS AND SUBJECT TO
NORMAL YEAR-END AUDIT ADJUSTMENTS (ALL OF WHICH ARE OF A RECURRING NATURE AND
NONE OF WHICH, INDIVIDUALLY OR IN THE AGGREGATE, WOULD BE MATERIAL) AND THE
ABSENCE OF FOOTNOTES.


 

5.4           No Material Adverse Effect.  Since December 31, 2008, no event or
change has occurred that has caused or evidences, either in any case or in the
aggregate, a Material Adverse Effect.

 

5.5           Title to Properties; Liens.  Neither Company nor any other Loan
Party owns in fee simple any Real Property as of the Closing Date.  Company and
each of its Subsidiaries have good title to, or valid leasehold interests in,
all properties that are necessary for the conduct of their respective businesses
as now conducted and as proposed to be conducted, free and clear of all Liens
(other than any Liens permitted by this Agreement), except where the failure to
have such good title or leasehold interests could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.6           Intellectual Property.  Company and each of its Subsidiaries owns,
or is licensed to use, all Intellectual Property necessary for the conduct of
their respective businesses as now conducted and as proposed to be conducted,
free and clear of all Liens, except where the failure to so own or license could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

5.7           Litigation; Adverse Facts.  Except as set forth in Schedule 5.6
annexed hereto, there are no actions, suits, proceedings, arbitrations or
governmental investigations (whether or not purportedly on behalf of Company or
any of its Subsidiaries) at law or in equity, or before or by any federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign (including any Environmental
Claims) that are pending or, to the knowledge of Company, threatened against or
affecting Company or any of its Subsidiaries that, individually or in the
aggregate (taking into consideration, among other things, the ability of Company
and its Subsidiaries to obtain indemnification in respect thereof from Persons
that are willing and able to honor any existing indemnification obligations with
respect thereto), could reasonably be expected to result in, either individually
or in the aggregate, a Material Adverse Effect.

 

97

--------------------------------------------------------------------------------


 

5.8           Payment of Taxes.  Each of Company, each of its Subsidiaries and
each other corporation (each a “Consolidated Corporation”) with whom Company or
any of its Subsidiaries joins in the filing of a consolidated return has filed
all Federal income tax returns and other material tax returns and reports,
domestic and foreign, required to be filed by it, and has paid all material
taxes, assessments, fees and other governmental charges levied or imposed upon
it or its respective properties, income or assets to the extent the same have
become due and payable, except those which are not yet delinquent or which are
being contested in good faith and with respect to which a reserve has been
established in accordance with GAAP.  There is no proposed tax assessment
action, suit, proceeding, investigation, audit or claim now pending or, to the
best knowledge of Company, threatened against Company, any of its Subsidiaries
or any Consolidated Corporation that could reasonably be expected to have a
Material Adverse Effect.

 

5.9           Use of Proceeds; Governmental Regulation.

 


A.            ALL PROCEEDS OF THE INITIAL TERM LOANS WILL BE USED BY COMPANY TO
FINANCE THE CLOSING DATE REFINANCING, TO REPURCHASE OR REDEEM ALL REMAINING
EXISTING SENIOR SUBORDINATED NOTES NOT REPURCHASED ON THE CLOSING DATE AND TO
PAY FEES AND EXPENSES INCURRED IN CONNECTION WITH THE TRANSACTION.


 


B.            ALL PROCEEDS OF THE REVOLVING LOANS AND THE SWING LINE LOANS WILL
BE USED FOR THE WORKING CAPITAL AND GENERAL CORPORATE PURPOSES OF COMPANY AND
ITS SUBSIDIARIES; PROVIDED THAT (X) NO PROCEEDS FROM REVOLVING LOANS AND SWING
LINE LOANS MAY BE USED FOR THE PURPOSES DESCRIBED IN SECTION 5.9A AND (Y) THE
PROCEEDS OF SWING LINE LOANS SHALL NOT BE USED TO REFINANCE THEN OUTSTANDING
SWING LINE LOANS.


 


C.            ALL PROCEEDS OF THE INCREMENTAL TERM LOANS SHALL BE UTILIZED FOR
GENERAL CORPORATE PURPOSES OF COMPANY AND ITS SUBSIDIARIES.


 


D.            NO PART OF ANY FUNDING OF LOANS OR ISSUANCE OF LETTERS OF CREDIT
(OR THE PROCEEDS THEREOF) WILL BE USED TO PURCHASE OR CARRY ANY MARGIN STOCK OR
TO EXTEND CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING ANY MARGIN STOCK, IN
VIOLATION OF REGULATION U.  NEITHER THE MAKING OF ANY EXTENSION OF CREDIT
HEREUNDER, NOR USE OF ANY OF THE PROCEEDS THEREOF, WILL VIOLATE OR BE
INCONSISTENT WITH THE PROVISIONS OF REGULATION T, U OR X OF THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM.


 


E.             NEITHER COMPANY NOR ANY OF ITS SUBSIDIARIES IS AN “INVESTMENT
COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 

5.10         Employee Benefit Plans.

 


A.            SCHEDULE 5.10A SET FORTH EACH PENSION PLAN AND MULTIEMPLOYER PLAN
AS OF THE CLOSING DATE.  COMPANY AND EACH OF ITS SUBSIDIARIES ARE IN COMPLIANCE
WITH ALL APPLICABLE PROVISIONS OF ERISA, THE INTERNAL REVENUE CODE AND OTHER
APPLICABLE FEDERAL, STATE OR FOREIGN LAW WITH RESPECT TO EACH PLAN, AND HAVE
PERFORMED ALL OF THEIR OBLIGATIONS UNDER EACH PLAN, EXCEPT TO THE EXTENT THAT
FAILURE TO COMPLY, INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  COMPANY AND EACH OF ITS
SUBSIDIARIES HAVE MADE ALL REQUIRED CONTRIBUTIONS TO ANY PENSION PLAN, EXCEPT TO
THE EXTENT THAT A FAILURE TO DO SO WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND NO APPLICATION FOR
A FUNDING WAIVER OR AN EXTENSION OF ANY AMORTIZATION PERIOD PURSUANT TO
SECTION 412 OF THE INTERNAL REVENUE CODE HAS BEEN MADE WITH RESPECT TO ANY
PENSION PLAN.

 

98

--------------------------------------------------------------------------------


 


B.            THERE ARE NO PENDING OR, TO THE KNOWLEDGE OF COMPANY, THREATENED
CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY ANY GOVERNMENTAL AUTHORITY, WITH
RESPECT TO ANY PLAN WHICH, INDIVIDUALLY OR IN THE AGGREGATE, HAVE RESULTED OR
WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


C.            (I) NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO OCCUR
EXCEPT TO THE EXTENT THAT ANY SUCH EVENT, INDIVIDUALLY OR IN THE AGGREGATE,
WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; (II) NO
PENSION PLAN HAS ANY UNFUNDED PENSION LIABILITY IN AN AMOUNT WHICH, INDIVIDUALLY
OR IN THE AGGREGATE FOR ALL PENSION PLANS (EXCLUDING FOR PURPOSES OF SUCH
COMPUTATION ANY PENSION PLANS WITH RESPECT TO WHICH ASSETS EXCEED BENEFIT
LIABILITIES), WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT IF
SUCH PENSION PLAN OR PENSION PLANS WERE THEN TERMINATED; AND (III) NEITHER
COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ENGAGED IN A TRANSACTION DESCRIBED IN
SECTION 4069 OR 4212(C) OF ERISA THAT, INDIVIDUALLY OR IN THE AGGREGATE, WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 

5.11         Environmental Protection.  Company and each of its Subsidiaries is
in compliance with all applicable Environmental Laws in respect of the conduct
of its business and the ownership of its property, except such noncompliance as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  Without limiting the effect of the preceding sentence:

 

(A)           NEITHER COMPANY NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED A
COMPLAINT, ORDER, CITATION, NOTICE OR OTHER WRITTEN COMMUNICATION WITH RESPECT
TO THE EXISTENCE OR ALLEGED EXISTENCE OF A VIOLATION OF, OR LIABILITY ARISING
UNDER, ANY ENVIRONMENTAL LAW, THE OUTCOME OF WHICH, INDIVIDUALLY OR IN THE
AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND

 

(B)           THERE ARE NO ENVIRONMENTAL, HEALTH OR SAFETY CONDITIONS EXISTING
OR REASONABLY EXPECTED TO EXIST AT ANY REAL PROPERTY OWNED, OPERATED, LEASED OR
USED BY COMPANY OR ANY OF ITS EXISTING OR FORMER SUBSIDIARIES OR ANY OF THEIR
RESPECTIVE PREDECESSORS, INCLUDING OFF-SITE TREATMENT OR DISPOSAL FACILITIES
USED BY COMPANY OR ITS EXISTING OR FORMER SUBSIDIARIES FOR WASTES TREATMENT OR
DISPOSAL, WHICH COULD REASONABLY BE EXPECTED TO REQUIRE ANY CONSTRUCTION OR
OTHER CAPITAL COSTS OR ANY CLEAN-UP OBLIGATIONS TO BE INCURRED PRIOR TO THE TERM
LOAN MATURITY DATE IN ORDER TO ASSURE COMPLIANCE WITH ANY ENVIRONMENTAL LAW,
INCLUDING PROVISIONS REGARDING CLEAN-UP, TO THE EXTENT THAT ANY OF SUCH
CONDITIONS, CONSTRUCTION OR OTHER CAPITAL COSTS OR CLEAN-UP OBLIGATIONS,
INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 

99

--------------------------------------------------------------------------------


 

5.12         Disclosure.  All factual information (taken as a whole) furnished
by or on behalf of Company or any of its Subsidiaries to Administrative Agent or
any Lender in writing on or before the Closing Date (including any such
information contained in the Confidential Information Memorandum or in any Loan
Document or Related Agreement or in any other document, certificate or written
statement furnished to Lenders by or on behalf of Company or any of its
Subsidiaries) for purposes of or use in connection with the transactions
contemplated by this Agreement, the other Loan Documents or any transaction
contemplated herein or therein is, and all other such factual information (taken
as a whole) hereafter furnished by or on behalf of Company in writing to
Administrative Agent or any Lender will be true and correct in all material
respects and not incomplete by omitting to state any fact necessary in order to
make the statements contained herein and therein, taken as a whole, not
materially misleading at such time in light of the circumstances in which the
same were made, it being understood that, for purposes of this Section 5.12,
such factual information does not include projections and pro forma financial
information.  Any projections and pro forma financial information contained in
such materials are based upon good faith estimates and assumptions believed by
Company to be reasonable at the time made, it being recognized by Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results.

 

5.13         Compliance with Statutes, etc.  Each of Company and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental
authorities in respect of the conduct of its business and the ownership of its
property (including, without limitation, applicable statutes, regulations,
orders and restrictions relating to environmental standards and controls),
except such non-compliances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.14         Matters Relating to Collateral.

 


A.            CREATION, PERFECTION AND PRIORITY OF LIENS.  (I) THE EXECUTION AND
DELIVERY OF THE COLLATERAL DOCUMENTS BY THE LOAN PARTIES, TOGETHER WITH (A) THE
ACTIONS TAKEN ON OR PRIOR TO THE DATE HEREOF PURSUANT TO SECTIONS 4.1G, 4.1H AND
6.7 HEREOF AND (B) THE DELIVERY TO COLLATERAL AGENT OF ANY PLEDGED COLLATERAL
NOT DELIVERED TO ADMINISTRATIVE AGENT OR COLLATERAL AGENT AT THE TIME OF
EXECUTION AND DELIVERY OF THE APPLICABLE COLLATERAL DOCUMENT (ALL OF WHICH
PLEDGED COLLATERAL HAS BEEN SO DELIVERED AND, IF SUCH PLEDGED COLLATERAL HAD
BEEN PREVIOUSLY DELIVERED TO ADMINISTRATIVE AGENT, SUCH PLEDGED COLLATERAL HAS
BEEN DELIVERED BY ADMINISTRATIVE AGENT TO COLLATERAL AGENT) ARE EFFECTIVE TO
CREATE IN FAVOR OF ADMINISTRATIVE AGENT OR COLLATERAL AGENT, AS THE CASE MAY BE,
FOR THE BENEFIT OF THE APPROPRIATE SECURED PARTIES (AS DEFINED IN SUCH
COLLATERAL DOCUMENT), AS SECURITY FOR THE RESPECTIVE SECURED OBLIGATIONS (AS
DEFINED IN THE APPLICABLE COLLATERAL DOCUMENT IN RESPECT OF ANY COLLATERAL), A
VALID AND PERFECTED FIRST PRIORITY LIEN ON ALL OF THE COLLATERAL, AND ALL
FILINGS AND OTHER ACTIONS NECESSARY OR DESIRABLE TO PERFECT AND MAINTAIN THE
PERFECTION AND FIRST PRIORITY STATUS OF SUCH LIENS HAVE BEEN DULY MADE OR TAKEN
AND REMAIN IN FULL FORCE AND EFFECT, OTHER THAN THE FILING OR RECORDING OF ANY
UCC FINANCING STATEMENTS OR OTHER COLLATERAL DOCUMENTS DELIVERED TO
ADMINISTRATIVE AGENT OR COLLATERAL AGENT FOR FILING OR RECORDATION (BUT NOT YET
FILED OR RECORDED) AND THE PERIODIC FILING OF UCC CONTINUATION STATEMENTS IN
RESPECT OF UCC FINANCING STATEMENTS FILED BY OR ON BEHALF OF ADMINISTRATIVE
AGENT OR COLLATERAL AGENT.

 

100

--------------------------------------------------------------------------------


 

(II)           ONCE EXECUTED AND DELIVERED PURSUANT TO THE TERMS OF
SECTION 6.7B, EACH MORTGAGE CREATES, AS SECURITY FOR THE OBLIGATIONS PURPORTED
TO BE SECURED THEREBY, A VALID AND ENFORCEABLE PERFECTED SECURITY INTEREST IN
AND MORTGAGE LIEN ON THE RESPECTIVE MORTGAGED PROPERTY IN FAVOR OF COLLATERAL
AGENT (OR SUCH OTHER TRUSTEE AS MAY BE REQUIRED OR DESIRED UNDER LOCAL LAW) FOR
THE BENEFIT OF THE SECURED PARTIES, SUPERIOR AND PRIOR TO THE RIGHTS OF ALL
THIRD PERSONS (EXCEPT THAT THE SECURITY INTEREST AND MORTGAGE LIEN CREATED ON
SUCH MORTGAGED PROPERTY MAY BE SUBJECT TO THE PERMITTED ENCUMBRANCES RELATED
THERETO) AND SUBJECT TO NO OTHER LIENS (OTHER THAN PERMITTED ENCUMBRANCES
RELATED THERETO).

 


B.            GOVERNMENTAL AUTHORIZATIONS.  NO AUTHORIZATION, APPROVAL OR OTHER
ACTION BY, AND NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR
REGULATORY BODY IS REQUIRED FOR EITHER (I) THE PLEDGE OR GRANT BY ANY LOAN PARTY
OF THE LIENS PURPORTED TO BE CREATED IN FAVOR OF ADMINISTRATIVE AGENT OR
COLLATERAL AGENT PURSUANT TO ANY OF THE COLLATERAL DOCUMENTS OR (II) THE
EXERCISE BY ADMINISTRATIVE AGENT OR COLLATERAL AGENT OF ANY RIGHTS OR REMEDIES
IN RESPECT OF ANY COLLATERAL (WHETHER SPECIFICALLY GRANTED OR CREATED PURSUANT
TO ANY OF THE COLLATERAL DOCUMENTS OR CREATED OR PROVIDED FOR BY APPLICABLE
LAW), EXCEPT FOR FILINGS OR RECORDINGS CONTEMPLATED BY SECTION 5.14A AND EXCEPT
AS MAY BE REQUIRED, IN CONNECTION WITH THE DISPOSITION OF ANY PLEDGED
COLLATERAL, BY LAWS GENERALLY AFFECTING THE OFFERING AND SALE OF SECURITIES.


 


C.            ABSENCE OF THIRD-PARTY FILINGS.  EXCEPT SUCH AS MAY HAVE BEEN
FILED IN FAVOR OF ADMINISTRATIVE AGENT OR COLLATERAL AGENT AS CONTEMPLATED BY
SECTION 5.14A AND FILINGS FOR LIENS PERMITTED HEREUNDER, (I) NO EFFECTIVE UCC
FINANCING STATEMENT, FIXTURE FILING OR OTHER INSTRUMENT SIMILAR IN EFFECT
COVERING ALL OR ANY PART OF THE COLLATERAL IS ON FILE IN ANY FILING OR RECORDING
OFFICE (EXCEPT AS MAY HAVE BEEN FILED (A) TO SECURE INDEBTEDNESS WHICH IS NO
LONGER OUTSTANDING AND (B) WITH RESPECT TO COMMITMENTS TO LEND WHICH HAVE BEEN
TERMINATED) AND (II) NO EFFECTIVE FILING CONCERNING A SECURITY INTEREST OR OTHER
LIEN COVERING ALL OR ANY PART OF THE IP COLLATERAL MATERIAL TO THE COMPANY’S
BUSINESS IS ON FILE IN THE PTO OR THE UNITED STATES COPYRIGHT OFFICE.


 


D.            MARGIN REGULATIONS.  THE PLEDGE OF THE PLEDGED COLLATERAL PURSUANT
TO THE COLLATERAL DOCUMENTS DOES NOT VIOLATE REGULATION T, U OR X OF THE BOARD
OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM.


 


E.             INFORMATION REGARDING COLLATERAL.  ALL INFORMATION SUPPLIED TO
ADMINISTRATIVE AGENT OR COLLATERAL AGENT BY OR ON BEHALF OF ANY LOAN PARTY WITH
RESPECT TO ANY OF THE COLLATERAL (IN EACH CASE TAKEN AS A WHOLE WITH RESPECT TO
ANY PARTICULAR COLLATERAL) IS ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS.


 

5.15            Insurance.  Schedule 5.15 sets forth a listing of all insurance
maintained by Company and its Subsidiaries as of the Closing Date (other than
local insurance policies maintained by Foreign Subsidiaries of Company that are
not material), with the amounts insured (and any deductibles) set forth therein.

 

5.16         Indebtedness.  Schedule 7.1 sets forth a list of all Indebtedness
(including contingent obligations) of Company and its Subsidiaries as of the
Closing Date and which is to remain outstanding after giving effect to the
Transaction (excluding the Loans, the Letters of Credit, the New Senior Notes
and any remaining outstanding Existing Senior Subordinated Notes), in each case
showing the aggregate principal amount (as applicable) thereof and the name of
the respective borrower and any Loan Party or any of its Subsidiaries which
directly or indirectly guarantees such debt.

 

101

--------------------------------------------------------------------------------


 

SECTION 6.           AFFIRMATIVE COVENANTS.  Company covenants and agrees that,
on and after the Closing Date and so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans, Notes,
Unpaid Drawings (in each case together with interest thereon), Fees and all
other Obligations and the cancellation or expiration of all Letters of Credit,
unless Requisite Lenders shall otherwise give prior written consent, Company
shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Section 6.

 

6.1           Financial Statements and Other Reports.  Company will deliver to
Administrative Agent and Lenders:

 

(I)            QUARTERLY FINANCIALS:  (A) NO LATER THAN 45 DAYS AFTER THE FIRST
THREE FISCAL QUARTERS OF EACH FISCAL YEAR, THE CONSOLIDATED BALANCE SHEET OF
COMPANY, ITS SUBSIDIARIES AND ITS UNRESTRICTED SUBSIDIARIES AS AT THE END OF THE
FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME AND CASH FLOWS OF COMPANY, ITS SUBSIDIARIES AND ITS
UNRESTRICTED SUBSIDIARIES FOR SUCH FISCAL QUARTER AND FOR THE PERIOD FROM THE
BEGINNING OF THE THEN CURRENT FISCAL YEAR TO THE END OF SUCH FISCAL QUARTER, AND
(B) PROMPTLY WHEN AVAILABLE BUT IN ANY EVENT NO LATER THAN 60 DAYS AFTER THE END
OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR, THE CONSOLIDATED BALANCE
SHEET OF COMPANY AND ITS SUBSIDIARIES AS AT THE END OF EACH FISCAL QUARTER AND
THE RELATED CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS OF COMPANY AND ITS
SUBSIDIARIES FOR SUCH FISCAL QUARTER AND FOR THE PERIOD FROM THE BEGINNING OF
THE THEN CURRENT FISCAL YEAR TO THE END OF SUCH FISCAL QUARTER, SETTING FORTH IN
EACH CASE (UNDER BOTH CLAUSES (A) AND (B) ABOVE) IN COMPARATIVE FORM THE
CORRESPONDING FIGURES FOR THE CORRESPONDING PERIODS OF THE PREVIOUS FISCAL YEAR,
ALL IN REASONABLE DETAIL AND CERTIFIED (IN THE CASE OF BOTH CLAUSES (A) AND
(B) ABOVE) BY THE CHIEF FINANCIAL OFFICER OF COMPANY THAT THEY FAIRLY PRESENT,
IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH GAAP, THE FINANCIAL CONDITION OF
COMPANY, ITS SUBSIDIARIES AND ITS UNRESTRICTED SUBSIDIARIES OR COMPANY AND ITS
SUBSIDIARIES, AS THE CASE MAY BE, AS AT THE DATES INDICATED AND THE RESULTS OF
THEIR OPERATIONS AND THEIR CASH FLOWS FOR THE PERIODS INDICATED, SUBJECT TO
CHANGES RESULTING FROM AUDIT AND NORMAL YEAR-END ADJUSTMENTS.

 

(II)           YEAR-END FINANCIALS:  (A) NO LATER THAN 90 DAYS AFTER THE END OF
EACH FISCAL YEAR, THE CONSOLIDATED BALANCE SHEET OF COMPANY, ITS SUBSIDIARIES
AND ITS UNRESTRICTED SUBSIDIARIES AS AT THE END OF EACH FISCAL YEAR AND THE
RELATED CONSOLIDATED STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS
OF COMPANY, ITS SUBSIDIARIES AND ITS UNRESTRICTED SUBSIDIARIES FOR SUCH FISCAL
YEAR, (B) PROMPTLY WHEN AVAILABLE BUT IN ANY EVENT NO LATER THAN 120 DAYS AFTER
THE END OF EACH FISCAL YEAR, THE CONSOLIDATED BALANCE SHEET OF COMPANY AND ITS
SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS OF COMPANY AND ITS
SUBSIDIARIES FOR SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE (UNDER BOTH
CLAUSES (A) AND (B) ABOVE) IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE
PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL AND CERTIFIED (IN THE CASE OF
BOTH CLAUSES (A) AND (B) ABOVE) BY THE

 

102

--------------------------------------------------------------------------------


 

CHIEF FINANCIAL OFFICER OF COMPANY THAT THEY FAIRLY PRESENT, IN ALL MATERIAL
RESPECTS IN ACCORDANCE WITH GAAP, THE FINANCIAL CONDITION OF COMPANY AND ITS
SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR AND THE RESULTS OF THEIR
OPERATIONS AND THEIR CASH FLOWS FOR SUCH FISCAL YEAR, AND (C) IN THE CASE OF
BOTH CLAUSES (A) AND (B) ABOVE) (A) REPORT THEREON OF A FIRM OF INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING SELECTED BY
COMPANY, WHICH REPORT SHALL BE UNQUALIFIED AS TO THE SCOPE OF AUDIT OR AS TO THE
GOING CONCERN STATUS OF COMPANY, ITS SUBSIDIARIES AND ITS UNRESTRICTED
SUBSIDIARIES OR COMPANY AND ITS SUBSIDIARIES, AS THE CASE MAY BE (IN EITHER CASE
TAKEN AS A WHOLE), AND SHALL STATE THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS
FAIRLY PRESENT, IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH GAAP, THE
CONSOLIDATED FINANCIAL CONDITION OF COMPANY, ITS SUBSIDIARIES AND ITS
UNRESTRICTED SUBSIDIARIES OR COMPANY AND ITS SUBSIDIARIES, AS THE CASE MAY BE,
AS AT THE END OF SUCH FISCAL YEAR AND THE RESULTS OF THEIR OPERATIONS AND THEIR
CASH FLOWS FOR SUCH FISCAL YEAR IN CONFORMITY WITH GAAP APPLIED ON A BASIS
CONSISTENT WITH PRIOR YEARS (EXCEPT AS OTHERWISE DISCLOSED IN SUCH FINANCIAL
STATEMENTS) AND THAT THE EXAMINATION BY SUCH ACCOUNTANTS IN CONNECTION WITH SUCH
CONSOLIDATED FINANCIAL STATEMENTS HAS BEEN MADE IN ACCORDANCE WITH GENERALLY
ACCEPTED AUDITING STANDARDS.

 

(III)          OFFICERS’ AND COMPLIANCE CERTIFICATES:  TOGETHER WITH EACH
DELIVERY OF FINANCIAL STATEMENTS OF COMPANY AND ITS SUBSIDIARIES PURSUANT TO
SUBDIVISIONS (I) AND (II) ABOVE, (A) AN OFFICER’S CERTIFICATE OF COMPANY FROM A
RESPONSIBLE OFFICER OF COMPANY CERTIFYING ON BEHALF OF COMPANY THAT, TO SUCH
RESPONSIBLE OFFICER’S KNOWLEDGE, AS AT THE DATE OF SUCH OFFICER’S CERTIFICATE,
NO CONDITION OR EVENT HAS OCCURRED OR IS CONTINUING THAT CONSTITUTES AN EVENT OF
DEFAULT OR POTENTIAL EVENT OF DEFAULT, OR, IF ANY SUCH CONDITION OR EVENT
EXISTS, SPECIFYING THE NATURE AND PERIOD OF EXISTENCE THEREOF AND WHAT ACTION
COMPANY HAS TAKEN, IS TAKING AND PROPOSES TO TAKE WITH RESPECT THERETO; (B) A
COMPLIANCE CERTIFICATE DEMONSTRATING IN REASONABLE DETAIL COMPLIANCE DURING AND
AT THE END OF THE APPLICABLE ACCOUNTING PERIODS WITH THE COVENANTS SET FORTH IN
SECTION 7.6 AND WITH ANY SPECIFIC DOLLAR AMOUNTS SPECIFIED IN RESPECT OF ANY
RESTRICTIONS CONTAINED IN ANY OTHER PROVISIONS OF SECTION 7; (C) IN THE EVENT
THE IDENTITY OF ANY OF THE SUBSIDIARIES OR UNRESTRICTED SUBSIDIARIES OF COMPANY
HAS CHANGED SINCE THE CLOSING DATE (OR, IF APPLICABLE, SINCE THE DATE OF THE
MOST RECENT OFFICER’S CERTIFICATE DELIVERED TO LENDERS IN ACCORDANCE WITH THIS
CLAUSE (C)), AN OFFICER’S CERTIFICATE SETTING FORTH SUCH CHANGE; (D) THE AMOUNT
OF ANY PRO FORMA ADJUSTMENT NOT PREVIOUSLY SET FORTH IN ANY PRO FORMA ADJUSTMENT
CERTIFICATE OR ANY CHANGE IN THE AMOUNT OF A PRO FORMA ADJUSTMENT SET FORTH IN
ANY PRO FORMA ADJUSTMENT CERTIFICATE PREVIOUSLY PROVIDED AND, IN EITHER CASE, IN
REASONABLE DETAIL, THE CALCULATIONS AND BASIS THEREFOR, AND (E) AT THE TIME OF
THE DELIVERY OF THE FINANCIAL STATEMENTS PURSUANT TO SUBDIVISION (II) ABOVE, THE
AVAILABLE AMOUNT AS AT THE END OF THE FISCAL YEAR TO WHICH SUCH STATEMENTS
RELATE;

 

(IV)          ACCOUNTANTS’ CERTIFICATION:  TOGETHER WITH EACH DELIVERY OF
CONSOLIDATED FINANCIAL STATEMENTS OF COMPANY AND ITS SUBSIDIARIES PURSUANT TO
SUBDIVISION (II) ABOVE, A WRITTEN STATEMENT BY THE INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS GIVING THE REPORT THEREON STATING WHETHER, IN CONNECTION WITH THEIR
AUDIT EXAMINATION, ANY CONDITION OR EVENT THAT CONSTITUTES A POTENTIAL EVENT OF
DEFAULT OR AN EVENT OF DEFAULT UNDER SECTION 7.6 HAS COME TO THEIR ATTENTION
AND, IF SUCH A CONDITION OR EVENT HAS COME TO THEIR ATTENTION, SPECIFYING THE
NATURE THEREOF; EXCEPT TO THE EXTENT THAT THE DELIVERY OF SUCH STATEMENT WOULD
BE PROHIBITED BY PROFESSIONAL AUDITING STANDARDS APPLICABLE TO SUCH MATTERS.

 

103

--------------------------------------------------------------------------------


 

(V)           SEC FILINGS:  PROMPTLY AFTER THE TRANSMISSION THEREOF BY COMPANY
OR ANY OF ITS SUBSIDIARIES TO THE SEC, COPIES OF ANY FILINGS ON FORM 10-K, 10-Q,
OR 8-K AND ANY EFFECTIVE REGISTRATION STATEMENTS (AND, UPON THE EFFECTIVENESS
THEREOF, ANY MATERIAL AMENDMENTS THERETO) FILED WITH THE SEC (BUT NOT ANY
EXHIBITS TO ANY SUCH REGISTRATION STATEMENT OR AMENDMENT (EXCEPT AS PROVIDED
BELOW) OR ANY REGISTRATION STATEMENT ON FORM S-8), AND COPIES OF ALL FINANCIAL
STATEMENTS, PROXY STATEMENTS, NOTICES AND REPORTS THAT COMPANY OR ANY OF ITS
SUBSIDIARIES ACTUALLY SENDS TO THE HOLDERS OF ANY PUBLICLY-ISSUED DEBT
SECURITIES OF COMPANY OR ANY OF ITS SUBSIDIARIES (INCLUDING THE NEW SENIOR NOTES
AND ANY SUBORDINATED INDEBTEDNESS) IN THEIR CAPACITY AS SUCH HOLDERS (IN EACH
CASE TO THE EXTENT NOT THERETOFORE DELIVERED TO LENDERS PURSUANT TO THIS
AGREEMENT AND IN EACH CASE INCLUDING, TO THE EXTENT REQUESTED BY ADMINISTRATIVE
AGENT, ANY SCHEDULES AND EXHIBITS THERETO), IN EACH CASE AS SO TRANSMITTED TO
THE SEC;

 

(VI)          EVENTS OF DEFAULT, ETC.:  PROMPTLY UPON, AND IN ANY EVENT WITHIN
FIVE BUSINESS DAYS AFTER, ANY RESPONSIBLE OFFICER OF COMPANY OBTAINING ACTUAL
KNOWLEDGE OF (A) ANY CONDITION OR EVENT THAT CONSTITUTES AN EVENT OF DEFAULT OR
POTENTIAL EVENT OF DEFAULT OR (B) ANY ACCELERATION, REDEMPTION OR PURCHASE
DEMANDS OR NOTICES PROVIDED BY THE TRUSTEE FOR, OR ANY EVENT OF DEFAULT UNDER
THE NEW SENIOR NOTES OR, ANY SUBORDINATED INDEBTEDNESS, A NOTICE SPECIFYING THE
NATURE AND PERIOD OF EXISTENCE OF SUCH CONDITION OR EVENT OR SPECIFYING THE
NOTICE GIVEN BY SUCH TRUSTEE OR THE NATURE OF SUCH EVENT OF DEFAULT, AND WHAT
ACTION COMPANY HAS TAKEN, IS TAKING AND PROPOSES TO TAKE WITH RESPECT THERETO;

 

(VII)         LITIGATION OR OTHER PROCEEDINGS:  PROMPTLY UPON, AND IN ANY EVENT
WITHIN FIVE BUSINESS DAYS AFTER, ANY RESPONSIBLE OFFICER OF COMPANY OBTAINING
ACTUAL KNOWLEDGE OF (X) THE INSTITUTION OF ANY ACTION, SUIT, PROCEEDING (WHETHER
ADMINISTRATIVE, JUDICIAL OR OTHERWISE), GOVERNMENTAL INVESTIGATION OR
ARBITRATION AGAINST OR AFFECTING COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY
PROPERTY OF COMPANY OR ANY OF ITS SUBSIDIARIES (COLLECTIVELY, “PROCEEDINGS”) NOT
PREVIOUSLY DISCLOSED IN WRITING BY COMPANY TO LENDERS OR (Y) ANY MATERIAL
DEVELOPMENT IN ANY PROCEEDING THAT, IN ANY SUCH CASE, COULD REASONABLY BE
EXPECTED TO GIVE RISE TO A MATERIAL ADVERSE EFFECT, WRITTEN NOTICE THEREOF
TOGETHER WITH SUCH OTHER INFORMATION AS MAY BE REASONABLY AVAILABLE TO COMPANY
TO ENABLE LENDERS AND THEIR COUNSEL TO EVALUATE SUCH MATTERS;

 

(VIII)        ERISA EVENTS:

 

(A)          as soon as possible and, in any event, within ten days after any
Responsible Officer of Company obtains knowledge of the occurrence or
forthcoming occurrence of any ERISA Event (1) a written notice specifying the
nature thereof and what action, if any, Company, any of its Subsidiaries or any
ERISA Affiliate has taken, is taking or proposes to take with respect thereto,
and (2) any notices required or proposed to be given or filed by Company, any of
its Subsidiaries or any ERISA Affiliate or the administrator of the affected
Plan to or with the Internal Revenue Service, the Department of Labor, the PBGC,
any other government agency, a Multiemployer Plan sponsor or a Plan participant
concerning any ERISA Event;

 

104

--------------------------------------------------------------------------------


 

(B)           as soon as possible and, in any event, within ten days of receipt
thereof, copies of any notice received by Company, any of its Subsidiaries or
any ERISA Affiliate from the Internal Revenue Service, the Department of Labor,
the PBGC, any other governmental agency or from a Multiemployer Plan sponsor, in
any case, concerning any ERISA Event; and

 

(C)           if, at any time after the Closing Date, Company, any of its
Subsidiaries or any ERISA Affiliate maintains, contributes to (or incurs an
obligation to contribute to), a Pension Plan or Multiemployer Plan which is not
set forth in Schedule 5.10A, as may be updated from time to time, an updated
Schedule 5.10A as soon as possible and, in any event, within ten (10) days after
Company, any of its Subsidiaries or any ERISA Affiliate maintains or contributes
to (or incurs an obligation to contribute to), such Pension Plan, and such
updated Schedule 5.10A shall supersede and replace the existing Schedule 5.10A.

 

(IX)           FINANCIAL PLANS:  AS SOON AS PRACTICABLE AND IN ANY EVENT NO
LATER THAN 60 DAYS AFTER THE BEGINNING OF EACH FISCAL YEAR, CONSOLIDATED
OPERATING AND RELATED BUDGETS FOR (A) COMPANY, ITS SUBSIDIARIES AND ITS
UNRESTRICTED SUBSIDIARIES AND (B) COMPANY AND ITS SUBSIDIARIES FOR EACH FISCAL
QUARTER OF SUCH FISCAL YEAR (THE “FINANCIAL PLAN” FOR SUCH FISCAL YEAR), IN
REASONABLE DETAIL AS CUSTOMARILY PREPARED BY MANAGEMENT OF COMPANY FOR ITS
INTERNAL USE AND SETTING FORTH AN EXPLANATION OF THE PRINCIPAL ASSUMPTIONS ON
WHICH SUCH BUDGETS ARE BASED;

 

(X)            ENVIRONMENTAL AUDITS AND REPORTS:  AS SOON AS PRACTICABLE
FOLLOWING RECEIPT THEREOF, COPIES OF ALL ENVIRONMENTAL AUDITS, INVESTIGATIONS,
ANALYSES AND REPORTS OF ANY KIND OR CHARACTER, WHETHER PREPARED BY PERSONNEL OF
COMPANY OR ANY OF ITS SUBSIDIARIES OR BY INDEPENDENT CONSULTANTS, GOVERNMENTAL
AUTHORITIES OR ANY OTHER PERSONS, WITH RESPECT TO SIGNIFICANT ENVIRONMENTAL
MATTERS AT ANY REAL ESTATE (AS DEFINED IN SECTION 6.1(XI)(1)) WHICH,
INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT OR WITH RESPECT TO ANY ENVIRONMENTAL CLAIMS WHICH,
INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT;

 

(XI)           NOTICE OF CERTAIN ENVIRONMENTAL MATTERS:  PROMPTLY UPON ANY
RESPONSIBLE OFFICER OF COMPANY OBTAINING KNOWLEDGE OF ANY ONE OR MORE OF THE
FOLLOWING ENVIRONMENTAL MATTERS THE EXISTENCE OF WHICH, EITHER INDIVIDUALLY OR
WHEN AGGREGATED WITH ALL OTHER SUCH MATTERS, WOULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT, A WRITTEN NOTICE SPECIFYING IN REASONABLE
DETAIL THE NATURE THEREOF AND WHAT ACTION COMPANY AND ITS SUBSIDIARIES HAVE
TAKEN, ARE TAKING OR PROPOSE TO TAKE WITH RESPECT THERETO:

 

(1)           any pending or threatened Environmental Claim against Company or
any of its Subsidiaries or any land, buildings and improvements owned or leased
by Company or any of its Subsidiaries (but excluding all operating fixtures and
equipment, whether or not incorporated into improvements) (collectively, “Real
Estate”);

 

105

--------------------------------------------------------------------------------


 

(2)           any condition or occurrence that (x) results in noncompliance by
Company or any of its Subsidiaries with any applicable Environmental Law or
(y) could reasonably be anticipated to form the basis of an Environmental Claim
against Company or any of its Subsidiaries or any Real Estate;

 

(3)           any condition or occurrence on any Real Estate that could
reasonably be anticipated to cause such Real Estate to be subject to any
restrictions on the ownership, occupancy, use or transferability of such Real
Estate under any Environmental Law; or

 

(4)           the taking of any removal or remedial action in response to the
actual or alleged presence of any Hazardous Material on any Real Estate;

 

(XII)          PRO FORMA ADJUSTMENT CERTIFICATE: NOT LATER THAN THE CONSUMMATION
OF ANY ACQUISITION BY COMPANY OR ANY OF ITS SUBSIDIARIES FOR WHICH THERE SHALL
BE A PRO FORMA ADJUSTMENT, AN OFFICER’S CERTIFICATE OF COMPANY SETTING FORTH THE
AMOUNT OF SUCH PRO FORMA ADJUSTMENT AND, IN REASONABLE DETAIL, THE CALCULATIONS
AND BASIS THEREFOR;

 

(XIII)         OTHER INFORMATION:  WITH REASONABLE PROMPTNESS, SUCH OTHER
INFORMATION, DATA OR DOCUMENTS (FINANCIAL OR OTHERWISE) WITH RESPECT TO COMPANY
OR ANY OF ITS SUBSIDIARIES AS FROM TIME TO TIME MAY BE REASONABLY REQUESTED BY
ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF REQUISITE LENDERS;

 

(XIV)        INSURANCE:  AS SOON AS PRACTICABLE AND IN ANY EVENT BY THE LAST DAY
OF EACH FISCAL YEAR, A REPORT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
COLLATERAL AGENT OUTLINING ALL MATERIAL INSURANCE COVERAGE MAINTAINED AS OF THE
DATE OF SUCH REPORT BY THE LOAN PARTIES AND ALL MATERIAL INSURANCE COVERAGE
PLANNED TO BE MAINTAINED BY THE LOAN PARTIES IN THE IMMEDIATELY SUCCEEDING
FISCAL YEAR; AND

 

(XV)         NOTICE OF INTENT TO CURE.  WITHIN THE TIME FRAME SET FORTH IN THE
LAST PARAGRAPH OF SECTION 8, ON EACH OCCASION PERMITTED THEREIN, A NOTICE OF
INTENT TO CURE IF A CURE RIGHT WILL BE EXERCISED THEREUNDER.

 

Information required to be delivered pursuant to this Section 6.1 shall be
deemed to have been furnished and delivered if such information, or one or more
annual, quarterly or other reports or filings containing such information, shall
have been (a) delivered to the Administrative Agent in electronic format or
(b) electronically filed with the SEC, and notice thereof shall have been
provided to the Administrative Agent.  Information required to be delivered
pursuant to this Section 6.1 may also be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent.

 

6.2           Corporate Existence, etc.  Except as permitted under Section 7.7,
Company will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect (i) its corporate existence (except, in the
case of a Subsidiary of Company only, to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect) and (ii) all
rights and franchises material to its business (except, in any case, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect).

 

106

--------------------------------------------------------------------------------


 

6.3           Payment of Taxes and Claims.  Company will, and will cause each of
its Subsidiaries to, pay all material taxes, assessments and other governmental
charges imposed upon it or any of its properties or assets or in respect of any
of its income, businesses or franchises before any penalty accrues thereon, and
all lawful material claims (including claims for labor, services, materials and
supplies) for sums that have become due and payable and that by law have become
or could reasonably be expected to become a Lien upon any of the properties or
assets of Company or any of its Subsidiaries; provided that no such charge or
claim need be paid if it is being contested in good faith and by proper
proceedings, so long as it has maintained adequate reserves with respect thereto
in accordance with GAAP.

 

6.4           Maintenance of Properties; Insurance.

 


A.            MAINTENANCE OF PROPERTIES.  COMPANY WILL, AND WILL CAUSE EACH OF
ITS SUBSIDIARIES TO, MAINTAIN OR CAUSE TO BE MAINTAINED IN GOOD REPAIR, WORKING
ORDER AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED, ALL MATERIAL PROPERTIES
USED OR USEFUL IN THE BUSINESS OF COMPANY AND ITS SUBSIDIARIES (INCLUDING ALL
MATERIAL INTELLECTUAL PROPERTY) AND FROM TIME TO TIME WILL MAKE OR CAUSE TO BE
MADE ALL APPROPRIATE REPAIRS, RENEWALS AND REPLACEMENTS THEREOF, IN EACH CASE
EXCEPT TO THE EXTENT THAT FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


B.            INSURANCE.  COMPANY WILL MAINTAIN OR CAUSE TO BE MAINTAINED, WITH
FINANCIALLY SOUND AND REPUTABLE INSURERS (IN THE GOOD FAITH JUDGMENT OF
COMPANY’S MANAGEMENT), SUCH PUBLIC LIABILITY INSURANCE, THIRD PARTY PROPERTY
DAMAGE INSURANCE, BUSINESS INTERRUPTION INSURANCE AND CASUALTY INSURANCE WITH
RESPECT TO LIABILITIES, LOSSES OR DAMAGE IN RESPECT OF THE ASSETS, PROPERTIES
AND BUSINESSES OF THE LOAN PARTIES AS MAY CUSTOMARILY BE CARRIED OR MAINTAINED
UNDER SIMILAR CIRCUMSTANCES BY CORPORATIONS OF ESTABLISHED REPUTATION ENGAGED IN
SIMILAR BUSINESSES, IN EACH CASE IN SUCH AMOUNTS (GIVING EFFECT TO
SELF-INSURANCE), WITH SUCH DEDUCTIBLES, COVERING SUCH RISKS AND OTHERWISE ON
SUCH TERMS AND CONDITIONS AS SHALL BE CUSTOMARY FOR CORPORATIONS SIMILARLY
SITUATED IN THE INDUSTRY.  EACH SUCH POLICY OF INSURANCE SHALL (A) NAME
COLLATERAL AGENT FOR THE BENEFIT OF SECURED PARTIES AS AN ADDITIONAL INSURED
THEREUNDER AS ITS INTERESTS MAY APPEAR AND (B) IN THE CASE OF EACH BUSINESS
INTERRUPTION AND CASUALTY INSURANCE POLICY, CONTAIN A LOSS PAYABLE CLAUSE OR
ENDORSEMENT, SATISFACTORY IN FORM AND SUBSTANCE TO COLLATERAL AGENT, THAT NAMES
COLLATERAL AGENT FOR THE BENEFIT OF SECURED PARTIES AS THE LOSS PAYEE THEREUNDER
FOR ANY COVERED LOSS AND PROVIDES FOR AT LEAST 30 DAYS PRIOR WRITTEN NOTICE TO
COLLATERAL AGENT OF ANY MODIFICATION OR CANCELLATION OF SUCH POLICY.  THE
PROVISIONS OF THIS SECTION 6.4B SHALL BE DEEMED SUPPLEMENTAL TO, BUT NOT
DUPLICATIVE OF, THE PROVISIONS OF ANY COLLATERAL DOCUMENTS THAT REQUIRE THE
MAINTENANCE OF INSURANCE.


 

6.5           Books, Records, and Inspection Rights.  Company shall, and shall
cause each of its Subsidiaries to, keep proper books of record and accounts in
which full, true and correct entries in conformity with GAAP and all material
requirements of law shall be made of all dealings and transactions in relation
to its business and activities.  Company shall, and shall cause each of its
Material Subsidiaries to, permit any authorized representatives designated by
Administrative Agent or Requisite Lenders to visit and inspect any of the
properties of Company or of any of its Material Subsidiaries, to inspect, copy
and make abstracts from its and their financial and accounting records, and to
discuss its and their affairs, finances and accounts with its and their officers
and independent public accountants (provided that Company may, if it so chooses,
be present at or participate in any such discussion), all upon reasonable notice
and at such reasonable times during normal business hours and as often as may
reasonably be requested.

 

107

--------------------------------------------------------------------------------


 

6.6           Compliance with Laws, etc.  Company shall comply, and shall cause
each of its Subsidiaries to comply with the requirements of all applicable laws,
rules, regulations and orders (including all Environmental Laws) of any
governmental authority having jurisdiction over it, except such as may be
contested in good faith or as to which a bona fide dispute may exist and except
to the extent that noncompliance therewith could not reasonably be expected to
cause, individually or in the aggregate, a Material Adverse Effect.

 

6.7           Execution of Loan Document by Future Domestic Subsidiaries;
Additional Collateral.

 

(I)            IN THE EVENT THAT ANY EXISTING DOMESTIC SUBSIDIARY BECOMES A
PLEDGED SUBSIDIARY AFTER THE DATE HEREOF OR ANY PERSON BECOMES A DOMESTIC
SUBSIDIARY AFTER THE DATE HEREOF AND SUCH DOMESTIC SUBSIDIARY IS A PLEDGED
SUBSIDIARY, IN EACH CASE OTHER THAN ANY DESIGNATED NON-WHOLLY-OWNED SUBSIDIARY
(EACH, A “NEW DOMESTIC SUBSIDIARY”), COMPANY WILL PROMPTLY NOTIFY ADMINISTRATIVE
AGENT AND COLLATERAL AGENT OF SUCH FACT AND CAUSE SUCH NEW DOMESTIC SUBSIDIARY
TO (I) EXECUTE AND DELIVER TO ADMINISTRATIVE AGENT AND COLLATERAL AGENT A
COUNTERPART OF THE SUBSIDIARY GUARANTY, THE PLEDGE AGREEMENT AND THE SECURITY
AGREEMENT, (II) CAUSE THE CAPITAL STOCK OWNED BY SUCH NEW DOMESTIC SUBSIDIARY OF
ANY DIRECT DOMESTIC SUBSIDIARY (WHICH IS A PLEDGED SUBSIDIARY) OR DIRECT ANY
MATERIAL FOREIGN SUBSIDIARY OF SUCH NEW DOMESTIC SUBSIDIARY (OR, IF SUCH NEW
DOMESTIC SUBSIDIARY OWNS 65% OR MORE OF THE TOTAL COMBINED VOTING POWER OF ALL
CLASSES OF VOTING STOCK OF ANY SUCH DIRECT MATERIAL FOREIGN SUBSIDIARY, 65% OF
THE VOTING STOCK AND 100% OF THE NON-VOTING STOCK OF SUCH DIRECT MATERIAL
FOREIGN SUBSIDIARY) TO BE PLEDGED UNDER THE PLEDGE AGREEMENT AND, IN THE CASE OF
ANY SUCH DIRECT MATERIAL FOREIGN SUBSIDIARY, ALSO UNDER ANY PLEDGE AGREEMENTS OR
INSTRUMENTS THAT COLLATERAL AGENT DEEMS NECESSARY OR ADVISABLE, OR THAT
COLLATERAL AGENT MAY REASONABLY REQUEST, PURSUANT TO THE TERMS OF THE PLEDGE
AGREEMENT TO EFFECTUATE SUCH PLEDGE IN THE JURISDICTION IN WHICH SUCH MATERIAL
FOREIGN SUBSIDIARY IS ORGANIZED, AND (III) TAKE ALL SUCH FURTHER ACTIONS AND
EXECUTE ALL SUCH FURTHER DOCUMENTS AND INSTRUMENTS (INCLUDING ACTIONS, DOCUMENTS
AND INSTRUMENTS COMPARABLE TO THOSE DESCRIBED IN SECTION 4.1G AND H) AS MAY BE
NECESSARY OR, IN THE OPINION OF COLLATERAL AGENT, DESIRABLE TO CREATE IN FAVOR
OF COLLATERAL AGENT, FOR THE BENEFIT OF SECURED PARTIES, A VALID AND PERFECTED
FIRST PRIORITY LIEN ON ALL OF THE PERSONAL AND MIXED PROPERTY ASSETS OF SUCH
SUBSIDIARY DESCRIBED IN THE APPLICABLE FORMS OF COLLATERAL DOCUMENTS.  IN THE
EVENT THAT ANY PERSON BECOMES A DIRECT DOMESTIC SUBSIDIARY (WHICH IS A PLEDGED
SUBSIDIARY) OF A DIRECT MATERIAL FOREIGN SUBSIDIARY AFTER THE DATE HEREOF,
COMPANY WILL PROMPTLY NOTIFY COLLATERAL AGENT OF THAT FACT AND CAUSE THE CAPITAL
STOCK OWNED BY COMPANY OF SUCH DIRECT DOMESTIC SUBSIDIARY OR SUCH DIRECT

 

108

--------------------------------------------------------------------------------


 

MATERIAL FOREIGN SUBSIDIARY (OR, IF COMPANY OWNS 65% OR MORE OF THE TOTAL
COMBINED VOTING POWER OF ALL CLASSES OF VOTING STOCK OF ANY SUCH DIRECT MATERIAL
FOREIGN SUBSIDIARY, 65% OF THE VOTING STOCK AND 100% OF THE NON-VOTING STOCK OF
SUCH DIRECT MATERIAL FOREIGN SUBSIDIARY) TO BE PLEDGED UNDER THE PLEDGE
AGREEMENT AND, IN THE CASE OF ANY SUCH DIRECT MATERIAL FOREIGN SUBSIDIARY, ALSO
UNDER ANY PLEDGE AGREEMENTS OR INSTRUMENTS THAT COLLATERAL AGENT DEEMS NECESSARY
OR ADVISABLE, OR THAT COLLATERAL AGENT MAY REASONABLY REQUEST, PURSUANT TO THE
TERMS OF THE PLEDGE AGREEMENT TO EFFECTUATE SUCH PLEDGE IN THE JURISDICTION IN
WHICH SUCH MATERIAL FOREIGN SUBSIDIARY IS ORGANIZED.

 


B.            COMPANY WILL, AND WILL CAUSE EACH OTHER LOAN PARTY TO, GRANT TO
COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES MORTGAGES ON REAL
PROPERTY NOT SUBJECT TO A PERMITTED LIEN (SUCH MORTGAGES LIMITED TO UNENCUMBERED
OWNED REAL PROPERTY WITH A FAIR MARKET VALUE IN EXCESS OF $3,500,000) AS MAY BE
REQUESTED FROM TIME TO TIME BY ADMINISTRATIVE AGENT OR THE REQUISITE LENDERS
(COLLECTIVELY, THE “ADDITIONAL COLLATERAL DOCUMENTS”). ALL SUCH MORTGAGES SHALL
BE GRANTED PURSUANT TO DOCUMENTATION REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO COLLATERAL AGENT AND SHALL CONSTITUTE VALID AND ENFORCEABLE FIRST
PRIORITY LIENS.  THE ADDITIONAL COLLATERAL DOCUMENTS OR INSTRUMENTS RELATED
THERETO SHALL HAVE BEEN DULY RECORDED OR FILED IN SUCH MANNER AND IN SUCH PLACES
AS ARE REQUIRED BY LAW TO ESTABLISH, PERFECT, PRESERVE AND PROTECT THE LIENS IN
FAVOR OF COLLATERAL AGENT REQUIRED TO BE GRANTED PURSUANT TO THE ADDITIONAL
COLLATERAL DOCUMENTS AND ALL TAXES, FEES AND OTHER CHARGES PAYABLE IN CONNECTION
THEREWITH SHALL HAVE BEEN PAID IN FULL.  IN THE CASE OF ANY MORTGAGES PURSUANT
TO THIS SECTION 6.7B, COMPANY OR THE RESPECTIVE LOAN PARTY SHALL DELIVER TO
COLLATERAL AGENT:


 

(I)            A FULLY EXECUTED COUNTERPART OF SUCH MORTGAGE AND CORRESPONDING
UCC FIXTURE FILINGS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO COLLATERAL
AGENT, WHICH MORTGAGE AND UCC FIXTURE FILINGS SHALL COVER SUCH MORTGAGED
PROPERTY, TOGETHER WITH EVIDENCE THAT COUNTERPARTS OF SUCH MORTGAGE AND UCC
FIXTURE FILINGS HAVE BEEN DELIVERED TO THE TITLE INSURANCE COMPANY INSURING THE
LIEN OF SUCH MORTGAGE FOR RECORDING;

 

(II)           A MORTGAGE POLICY RELATING TO SUCH MORTGAGE OF THE RESPECTIVE
MORTGAGED PROPERTY, ISSUED BY A TITLE INSURER REASONABLY SATISFACTORY TO
COLLATERAL AGENT, IN AN INSURED AMOUNT SATISFACTORY TO COLLATERAL AGENT AND
INSURING COLLATERAL AGENT THAT THE MORTGAGE ON SUCH MORTGAGED PROPERTY IS A
VALID AND ENFORCEABLE FIRST PRIORITY MORTGAGE LIEN ON SUCH MORTGAGED PROPERTY,
FREE AND CLEAR OF ALL DEFECTS AND ENCUMBRANCES EXCEPT PERMITTED ENCUMBRANCES,
WITH SUCH MORTGAGE POLICY (1) TO BE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO COLLATERAL AGENT, (2) TO INCLUDE, AS REQUESTED BY COLLATERAL
AGENT, TO THE EXTENT AVAILABLE IN THE APPLICABLE JURISDICTION, SUPPLEMENTAL
ENDORSEMENTS (INCLUDING, WITHOUT LIMITATION, ENDORSEMENTS RELATING TO FUTURE
ADVANCES UNDER THIS AGREEMENT AND THE LOANS, USURY, FIRST LOSS, LAST DOLLAR, TAX
PARCEL, SUBDIVISION, ZONING, CONTIGUITY, VARIABLE RATE, DOING BUSINESS, PUBLIC
ROAD ACCESS, SURVEY, ENVIRONMENTAL LIEN, MORTGAGE TAX AND SO-CALLED
COMPREHENSIVE COVERAGE OVER COVENANTS AND RESTRICTIONS AND FOR ANY OTHER MATTERS
THAT COLLATERAL AGENT IN ITS DISCRETION MAY REASONABLY REQUEST), (3) TO NOT
INCLUDE THE “STANDARD” TITLE EXCEPTIONS, A SURVEY EXCEPTION OR AN EXCEPTION FOR
MECHANICS’ LIENS, AND (4) TO PROVIDE FOR AFFIRMATIVE INSURANCE AND SUCH
REINSURANCE AS COLLATERAL AGENT IN ITS DISCRETION MAY REASONABLY REQUEST;

 

109

--------------------------------------------------------------------------------


 

(III)          TO INDUCE THE TITLE COMPANY TO ISSUE THE MORTGAGE POLICY REFERRED
TO IN CLAUSE (II) ABOVE, SUCH AFFIDAVITS, CERTIFICATES, INFORMATION AND
INSTRUMENTS OF INDEMNIFICATION (INCLUDING, WITHOUT LIMITATION, A SO-CALLED “GAP”
INDEMNIFICATION) AS SHALL BE REQUIRED BY THE TITLE COMPANY, TOGETHER WITH
PAYMENT BY COMPANY OF ALL MORTGAGE POLICY PREMIUMS, SEARCH AND EXAMINATION
CHARGES, MORTGAGE RECORDING TAXES, FEES, CHARGES, COSTS AND EXPENSES REQUIRED
FOR THE RECORDING OF SUCH MORTGAGE AND ISSUANCE OF SUCH MORTGAGE POLICY;

 

(IV)          A SURVEY OF SUCH MORTGAGED PROPERTY (AND ALL IMPROVEMENTS THEREON)
(1) PREPARED BY A SURVEYOR OR ENGINEER LICENSED TO PERFORM SURVEYS IN THE STATE
WHERE SUCH MORTGAGED PROPERTY IS LOCATED, (2) DATED NOT EARLIER THAN SIX MONTHS
PRIOR TO THE DATE OF DELIVERY THEREOF, (3) CERTIFIED BY THE SURVEYOR (IN A
MANNER REASONABLY ACCEPTABLE TO COLLATERAL AGENT) TO COLLATERAL AGENT IN ITS
CAPACITY AS SUCH, WHITE & CASE LLP AND THE TITLE COMPANY, (4) COMPLYING IN ALL
RESPECTS WITH THE MINIMUM DETAIL REQUIREMENTS OF THE AMERICAN LAND TITLE
ASSOCIATION AS SUCH REQUIREMENTS ARE IN EFFECT ON THE DATE OR PREPARATION OF
SUCH SURVEY, AND (5) SUFFICIENT FOR THE TITLE COMPANY TO REMOVE ALL STANDARD
SURVEY EXCEPTIONS FROM THE MORTGAGE POLICY RELATING TO SUCH MORTGAGED PROPERTY
AND ISSUE THE ENDORSEMENTS REQUIRED PURSUANT TO THE PROVISIONS OF CLAUSE
(II) ABOVE;

 

(V)           TO THE EXTENT REQUESTED BY ADMINISTRATIVE AGENT, COPIES OF ALL
LEASES IN WHICH COMPANY OR ANY OTHER LOAN PARTY HOLDS THE LESSOR’S INTEREST OR
OTHER AGREEMENTS RELATING TO POSSESSORY INTERESTS, IF ANY; PROVIDED THAT, TO THE
EXTENT ANY OF THE FOREGOING AFFECT SUCH MORTGAGED PROPERTY, TO THE EXTENT
REQUESTED BY ADMINISTRATIVE AGENT, SUCH AGREEMENTS SHALL BE SUBORDINATE TO THE
LIEN OF THE MORTGAGE TO BE RECORDED AGAINST SUCH MORTGAGED PROPERTY, EITHER
EXPRESSLY BY ITS TERMS OR PURSUANT TO A SUBORDINATION, NON-DISTURBANCE AND
ATTORNMENT AGREEMENT (WITH ANY SUCH AGREEMENT BEING REASONABLY ACCEPTABLE TO
ADMINISTRATIVE AGENT); AND

 

(VI)          FLOOD CERTIFICATES COVERING SUCH MORTGAGED PROPERTY IN FORM AND
SUBSTANCE ACCEPTABLE TO ADMINISTRATIVE AGENT, CERTIFIED TO COLLATERAL AGENT IN
ITS CAPACITY AS SUCH AND WHETHER OR NOT SUCH MORTGAGED PROPERTY IS LOCATED IN A
FLOOD HAZARD AREA, AS DETERMINED BY DESIGNATION OF EACH SUCH MORTGAGED PROPERTY
IN A SPECIFIED FLOOD HAZARD ZONE BY REFERENCE TO THE APPLICABLE FEMA MAP.

 


C.            COMPANY WILL, AND WILL CAUSE EACH OF THE OTHER LOAN PARTIES TO, AT
THE EXPENSE OF COMPANY, MAKE, EXECUTE, ENDORSE, ACKNOWLEDGE, FILE AND/OR DELIVER
TO COLLATERAL AGENT FROM TIME TO TIME SUCH SCHEDULES, CONFIRMATORY ASSIGNMENTS,
CONVEYANCES, FINANCING STATEMENTS, TRANSFER ENDORSEMENTS, POWERS OF ATTORNEY,
CERTIFICATES, REAL PROPERTY SURVEYS, REPORTS, CONTROL AGREEMENTS AND OTHER
ASSURANCES OR INSTRUMENTS AND TAKE SUCH FURTHER STEPS RELATING TO THE COLLATERAL
COVERED BY ANY OF THE COLLATERAL DOCUMENTS AS COLLATERAL AGENT MAY REASONABLY
REQUIRE AND ARE NECESSARY FOR THE PERFECTION OR PRIORITY OF THE LIENS INTENDED
TO BE GRANTED BY THE COLLATERAL DOCUMENTS. FURTHERMORE, COMPANY WILL, AND WILL
CAUSE THE OTHER LOAN PARTIES THAT ARE SUBSIDIARIES OF COMPANY TO, DELIVER TO
COLLATERAL AGENT SUCH OPINIONS OF COUNSEL, TITLE INSURANCE AND OTHER RELATED
DOCUMENTS AS MAY BE REASONABLY REQUESTED BY ADMINISTRATIVE AGENT TO ASSURE
ITSELF THAT THIS SECTION 6.7 HAS BEEN COMPLIED WITH.


 

110

--------------------------------------------------------------------------------


 


D.            IF ADMINISTRATIVE AGENT OR THE REQUISITE LENDERS REASONABLY
DETERMINE THAT THEY ARE REQUIRED BY LAW OR REGULATION TO HAVE APPRAISALS
PREPARED IN RESPECT OF ANY REAL PROPERTY OF COMPANY AND THE OTHER LOAN PARTIES
CONSTITUTING COLLATERAL, COMPANY WILL, AT ITS OWN EXPENSE, PROVIDE TO
ADMINISTRATIVE AGENT APPRAISALS WHICH SATISFY THE APPLICABLE REQUIREMENTS OF THE
REAL ESTATE APPRAISAL REFORM AMENDMENTS OF THE FINANCIAL INSTITUTION REFORM,
RECOVERY AND ENFORCEMENT ACT OF 1989, AS AMENDED, AND WHICH SHALL OTHERWISE BE
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT.


 


E.             COMPANY AGREES THAT EACH ACTION REQUIRED BY CLAUSES (B) THROUGH
(D) OF THIS SECTION 6.7 SHALL BE COMPLETED AS SOON AS POSSIBLE, BUT IN NO EVENT
LATER THAN 60 DAYS AFTER SUCH ACTION IS REQUESTED TO BE TAKEN BY ADMINISTRATIVE
AGENT (UNLESS EXTENDED BY ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION); PROVIDED
THAT IN NO EVENT WILL COMPANY OR ANY OF ITS SUBSIDIARIES BE REQUIRED TO TAKE ANY
ACTION, OTHER THAN USING ITS BEST EFFORTS, TO OBTAIN CONSENTS FROM THIRD PARTIES
WITH RESPECT TO ITS COMPLIANCE WITH THIS SECTION 6.7.


 

6.8           Transactions with Affiliates.  Company shall, and shall cause each
of its Subsidiaries to, conduct all transactions with any of its Affiliates
(other than Company or any of its Subsidiaries) upon terms that are
substantially as favorable to Company or such Subsidiary as it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate of Company or
such Subsidiary; provided that the foregoing restrictions shall not apply to
(a) reasonable and customary fees paid to members of the Board of Directors of
Company and its Subsidiaries, and (b) transactions otherwise expressly permitted
hereunder between Company or any of its Subsidiaries and any such Affiliate.

 

6.9           Use of Proceeds; Conduct of Business.  Company shall use proceeds
of the Loans only as provided in Section 5.9.  From and after the Closing Date,
Company shall, and shall cause its Subsidiaries (taken as a whole) to, engage
primarily in (i) the lines of business carried on by Company and its
Subsidiaries on the Closing Date and (ii) other businesses or activities that
are reasonably similar thereto or that constitute a reasonable extension,
development or expansion thereof or that are ancillary or reasonably related
thereto.

 

6.10         Fiscal Year; Fiscal Quarter.  Company shall maintain (i) its and
each of its Subsidiaries’ Fiscal Year-end at December 31 of each year and
(ii) its and each of its Subsidiaries’ Fiscal Quarters to end on March 31,
June 30, September 30 and December 31 of each year; provided that in the case of
clause (i) above, Company may, upon prior written notice to Administrative
Agent, change such Fiscal Year-end to any other date reasonably acceptable to
Administrative Agent, in which case Company and Administrative Agent shall, and
are hereby authorized by Lenders to, make any adjustments to this Agreement that
are necessary in order to reflect any corresponding changes in financial
reporting.

 

111

--------------------------------------------------------------------------------


 

6.11         Maintenance of Company Separateness.  Company shall, and shall
cause each of its Significant Subsidiaries to, satisfy customary corporate or
other organizational formalities, including, as applicable, (i) the holding of
regular board of directors’ and shareholders’ meetings or action by directors or
shareholders without a meeting, (ii) the maintenance of separate corporate or
other organizational records and (iii) the maintenance of separate bank accounts
(if any) in its own name.  Neither Company nor any of its Significant
Subsidiaries shall take any action, or conduct its affairs in a manner, which
would reasonably be expected to result in the existence of Company or any of its
Significant Subsidiaries being ignored, or in the assets and liabilities of
Company or any of its Significant Subsidiaries being substantively consolidated
with those of any other such Person in a bankruptcy, reorganization or other
insolvency proceeding.

 

6.12         Interest Rate Protection.  No later than 180 days following the
Closing Date, Company will enter into (and thereafter maintain at least until
the third anniversary of the Closing Date) Interest Rate Agreements on terms
mutually acceptable to Company and Administrative Agent, after giving effect to
which at least 50% of Company’s Funded Debt will bear interest at a fixed or
maximum rate.

 

6.13         Existing Senior Subordinated Notes.  Company shall redeem in full
all Existing Senior Subordinated Notes no later than February 24, 2010.

 


SECTION 7.           NEGATIVE COVENANTS


 

Company covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans, Notes,
Unpaid Drawings (in each case together with interest thereon), Fees and all
other Obligations and the cancellation or expiration of all Letters of Credit,
unless Requisite Lenders shall otherwise give prior written consent, Company
shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Section 7.

 

7.1           Indebtedness.  Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness, except:

 

(I)            COMPANY MAY BECOME AND REMAIN LIABLE WITH RESPECT TO THE
OBLIGATIONS;

 

(II)           COMPANY AND ITS SUBSIDIARIES MAY BECOME AND REMAIN LIABLE WITH
RESPECT TO GUARANTEE OBLIGATIONS PERMITTED UNDER SECTION 7.4 AND, UPON ANY
MATURED OBLIGATIONS ACTUALLY ARISING PURSUANT THERETO, THE INDEBTEDNESS
CORRESPONDING TO THE GUARANTEE OBLIGATIONS SO EXTINGUISHED;

 

(III)          COMPANY MAY BECOME AND REMAIN LIABLE WITH RESPECT TO INDEBTEDNESS
TO ANY OF ITS SUBSIDIARIES, AND ANY SUBSIDIARY OF COMPANY MAY BECOME AND REMAIN
LIABLE WITH RESPECT TO INDEBTEDNESS TO COMPANY OR ANY OTHER SUBSIDIARY OF
COMPANY;

 

(IV)          COMPANY AND ITS SUBSIDIARIES MAY REMAIN LIABLE WITH RESPECT TO
INDEBTEDNESS DESCRIBED IN SCHEDULE 7.1 ANNEXED HERETO;

 

(V)           COMPANY MAY REMAIN LIABLE WITH RESPECT TO ANY PORTION OF THE
EXISTING SENIOR SUBORDINATED NOTES NOT TENDERED PRIOR TO THE CLOSING DATE
PURSUANT TO THE TENDER OFFER UNTIL FEBRUARY 24, 2010;

 

112

--------------------------------------------------------------------------------


 

(VI)          COMPANY MAY BECOME AND REMAIN LIABLE WITH RESPECT TO (A) UP TO
$190,000,000 AGGREGATE PRINCIPAL AMOUNT OF NEW SENIOR NOTES AND (B) INDEBTEDNESS
ISSUED BY COMPANY IN EXCHANGE FOR, OR THE PROCEEDS OF WHICH ARE USED TO
REPURCHASE, REDEEM, DEFEASE OR OTHERWISE PREPAY OR RETIRE (COLLECTIVELY, TO
“REFINANCE” OR A “REFINANCING”), THE NEW SENIOR NOTES (THE “REPLACED DEBT”);
PROVIDED THAT IN THE CASE OF (B) SUCH INDEBTEDNESS IS UNSECURED AND PARI PASSU
WITH OR SUBORDINATED TO THE OBLIGATIONS, SUCH INDEBTEDNESS SHALL NOT MATURE
PRIOR TO SIX MONTHS AFTER THE STATED FINAL MATURITY OF ALL INDEBTEDNESS UNDER
THIS AGREEMENT, AFTER GIVING EFFECT TO THE INCURRENCE OF SUCH INDEBTEDNESS AND
THE PAYMENT OF INTEREST THEREON, COMPANY SHALL BE IN PRO FORMA COMPLIANCE WITH
SECTION 7.6 OF THIS AGREEMENT, AND THE OTHER TERMS OF SUCH INDEBTEDNESS
(INCLUDING AMORTIZATION SCHEDULE, COVENANTS, DEFAULTS, REMEDIES, AND OTHER
MATERIAL TERMS THEREOF) SHALL BE ON PREVAILING MARKET TERMS (IN THE GOOD FAITH
JUDGMENT OF THE COMPANY), AND THE AGGREGATE PRINCIPAL AMOUNT OF SUCH
INDEBTEDNESS SHALL NOT EXCEED THE SUM OF (X) THE AGGREGATE PRINCIPAL AMOUNT OF
THE REPLACED DEBT THEREBY REFINANCED PLUS (Y) THE AMOUNT OF ANY TENDER PREMIUM,
CALL PREMIUM OR SIMILAR PREMIUM (ANY SUCH PREMIUM BEING A “REFINANCING PREMIUM”)
PAID BY COMPANY IN CONNECTION WITH SUCH REFINANCING PLUS (Z) THE COSTS OF
ISSUANCE OF SUCH INDEBTEDNESS, INCLUDING PLACEMENT AGENT FEES OR UNDERWRITING
COMMISSIONS (SUCH INDEBTEDNESS MEETING THE REQUIREMENTS SET FORTH ABOVE BEING
“REFINANCING DEBT”);

 

(VII)         COMPANY AND ITS SUBSIDIARIES MAY BECOME AND REMAIN LIABLE WITH
RESPECT TO INDEBTEDNESS (A) INCURRED WITHIN 270 DAYS OF THE ACQUISITION,
CONSTRUCTION OR IMPROVEMENT OF FIXED OR CAPITAL ASSETS TO FINANCE THE
ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF SUCH FIXED OR CAPITAL ASSETS OR
(B) OTHERWISE INCURRED IN RESPECT OF CONSOLIDATED CAPITAL EXPENDITURES PERMITTED
UNDER SECTION 7.8;

 

(VIII)        COMPANY AND ITS SUBSIDIARIES MAY BECOME AND REMAIN LIABLE WITH
RESPECT TO INDEBTEDNESS UNDER HEDGE AGREEMENTS;

 

(IX)           COMPANY AND ITS SUBSIDIARIES MAY REMAIN LIABLE WITH RESPECT TO
(X) IN THE CASE OF A SUBSIDIARY, INDEBTEDNESS OF SUCH SUBSIDIARY EXISTING AT THE
TIME OF CONSUMMATION OF AN ACQUISITION PURSUANT TO WHICH SUCH PERSON BECOMES A
SUBSIDIARY OF COMPANY OR (Y) INDEBTEDNESS SECURED BY ASSETS ACQUIRED BY SUCH
PERSON IN AN ACQUISITION AT THE TIME OF CONSUMMATION OF SUCH ACQUISITION;
PROVIDED THAT SUCH INDEBTEDNESS WAS NOT INCURRED IN CONTEMPLATION OF THE
ACQUISITION REFERRED TO IN CLAUSE (X) OR THE ACQUISITION OF SUCH ASSETS REFERRED
TO IN CLAUSE (Y), AS THE CASE MAY BE, AND DOES NOT CONSTITUTE FUNDED DEBT;

 

(X)            COMPANY AND ITS SUBSIDIARIES MAY EXTEND THE MATURITY OF, AND MAY
BECOME AND REMAIN LIABLE WITH RESPECT TO INDEBTEDNESS INCURRED TO REFINANCE, ANY
INDEBTEDNESS PERMITTED UNDER CLAUSES (II), (IV), (VII) AND (IX); PROVIDED THAT
(A) THE PRINCIPAL AMOUNT OF ANY SUCH INDEBTEDNESS IS NOT INCREASED ABOVE THE
PRINCIPAL AMOUNT THEREOF OUTSTANDING IMMEDIATELY PRIOR TO SUCH EXTENSION OR
REFINANCING AND (Y) THE DIRECT AND CONTINGENT OBLIGORS WITH RESPECT TO SUCH
INDEBTEDNESS ARE NOT INCREASED AS A RESULT OF SUCH EXTENSION OR REFINANCING;

 

113

--------------------------------------------------------------------------------


 

(XI)           COMPANY AND ITS SUBSIDIARIES MAY BECOME AND REMAIN LIABLE WITH
RESPECT TO OTHER INDEBTEDNESS IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED
$25,000,000 AT ANY TIME OUTSTANDING; AND

 

(XII)          ADDITIONAL UNSECURED INDEBTEDNESS SO LONG AS (A) NO POTENTIAL
EVENT OF DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING; (B) COMPANY
WOULD BE IN COMPLIANCE ON A PRO FORMA BASIS AFTER GIVING EFFECT TO THE
INCURRENCE OF SUCH INDEBTEDNESS WITH THE COVENANTS IN SECTION 7.6 AS OF THE MOST
RECENT FISCAL QUARTER FOR WHICH FINANCIAL STATEMENTS WERE DELIVERED PURSUANT TO
SECTIONS 6.1(I) OR (II) OR, IF PRIOR TO THE FIRST DELIVERY DATE FOR SUCH
FINANCIAL STATEMENTS HEREUNDER, AS OF THE END OF THE PERIOD FOR WHICH THE MOST
RECENT FINANCIAL STATEMENTS OF COMPANY ARE AVAILABLE AND IF THE LAST DAY OF ANY
SUCH PERIOD IS PRIOR TO THE FIRST FISCAL QUARTER FOR WHICH THE COVENANTS ARE
TESTED, THE LEVELS FOR THE FIRST FISCAL QUARTER FOR WHICH THE COVENANTS ARE
TESTED SHALL BE DEEMED TO APPLY FOR SUCH PURPOSE; (C) THE TERMS OF SUCH
INDEBTEDNESS DO NOT PROVIDE FOR ANY SCHEDULED REPAYMENT, MANDATORY REDEMPTION,
SINKING FUND OBLIGATION OR MATURITY PRIOR TO THE DATE OCCURRING SIX MONTHS AFTER
THE TERM LOAN MATURITY DATE AND (D) NO SUBSIDIARY OF COMPANY OTHER THAN
SUBSIDIARY GUARANTORS SHALL BE AN OBLIGOR IN RESPECT OF SUCH INDEBTEDNESS.

 

7.2           Liens and Related Matters.  A. Company shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, create, incur, assume
or permit to exist any Lien on or with respect to any property or asset of any
kind (real or personal, tangible or intangible) (including any document or
instrument in respect of goods or accounts receivable) of Company or any of its
Subsidiaries, whether now owned or hereafter acquired, except:

 

(I)            PERMITTED ENCUMBRANCES;

 

(II)           LIENS EXISTING ON THE CLOSING DATE SECURING INDEBTEDNESS AND
OTHER OBLIGATIONS LISTED ON SCHEDULE 7.1;

 

(III)          LIENS GRANTED PURSUANT TO THIS AGREEMENT OR THE COLLATERAL
DOCUMENTS;

 

(IV)          LIENS PLACED ON PROPERTY, PLANT OR EQUIPMENT AND RELATED ASSETS
USED IN THE ORDINARY COURSE OF BUSINESS OF COMPANY OR ANY OF ITS SUBSIDIARIES TO
SECURE INDEBTEDNESS INCURRED TO PAY ALL OR A PORTION OF THE PURCHASE PRICE
THEREOF; PROVIDED THAT (A) THE LIEN ENCUMBERING SUCH PROPERTY, PLANT OR
EQUIPMENT AND RELATED ASSETS DOES NOT ENCUMBER ANY OTHER ASSET OF COMPANY OR ANY
OF ITS SUBSIDIARIES OTHER THAN SIMILAR ASSETS AT THE SAME LOCATION AND (B) THE
INDEBTEDNESS SECURED THEREBY IS PERMITTED UNDER SECTION 7.1(VII);

 

(V)           LIENS ENCUMBERING ASSETS OF A SUBSIDIARY OF COMPANY THAT ARE
GRANTED TO SECURE INDEBTEDNESS PERMITTED UNDER SECTION 7.1(IX) AT THE TIME SUCH
INDEBTEDNESS IS ORIGINALLY INCURRED (AND NOT IN CONTEMPLATION OF THE ACQUISITION
REFERRED TO IN SECTION 7.1(IX)); AND

 

(VI)          OTHER LIENS SECURING INDEBTEDNESS AND OTHER OBLIGATIONS IN AN
AGGREGATE AMOUNT NOT TO EXCEED $15,000,000 AT ANY TIME OUTSTANDING.

 

114

--------------------------------------------------------------------------------


 


B.            NO FURTHER NEGATIVE PLEDGES.  EXCEPT WITH RESPECT TO (I) SPECIFIC
PROPERTY ENCUMBERED TO SECURE PAYMENT OF PARTICULAR INDEBTEDNESS OR TO BE SOLD
PURSUANT TO AN EXECUTED AGREEMENT WITH RESPECT TO AN ASSET SALE, (II) PROVISIONS
IN LEASES PROHIBITING ASSIGNMENT OR ENCUMBRANCE OF THE APPLICABLE LEASEHOLD
INTEREST, (III) AGREEMENTS GRANTING LIENS PERMITTED BY THIS AGREEMENT, (IV) THE
NEW SENIOR NOTES INDENTURE OR ANY REFINANCING DEBT INDENTURE, (V) AGREEMENTS IN
EFFECT ON THE CLOSING DATE, (VI) PROVISIONS IN JOINT VENTURE AGREEMENTS AND
OTHER SIMILAR AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS,
(VI) ANY AGREEMENT IN EFFECT AT THE TIME THE PERSON BECOMES A SUBSIDIARY SO LONG
AS SUCH AGREEMENT WAS NOT ENTERED INTO IN CONTEMPLATION OF THE PERSON BECOMING A
SUBSIDIARY, (VIII) CUSTOMARY PROVISIONS RESTRICTING ASSIGNMENT OF ANY AGREEMENT
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS, AND (IX) ANY AGREEMENT
AMENDING, REFINANCING OR REPLACING ANY OF THE FOREGOING (SO LONG AS ANY SUCH
RESTRICTIONS ARE NOT MATERIALLY MORE RESTRICTIVE, TAKEN AS A WHOLE, THAN THOSE
CONTAINED IN THE AGREEMENT SO AMENDED, REFINANCED OR REPLACED), NEITHER COMPANY
NOR ANY OF ITS SUBSIDIARIES (OTHER THAN DESIGNATED NON-WHOLLY-OWNED
SUBSIDIARIES) SHALL ENTER INTO ANY AGREEMENT PROHIBITING THE CREATION OR
ASSUMPTION OF ANY LIEN UPON ANY OF ITS PROPERTIES OR ASSETS, WHETHER NOW OWNED
OR HEREAFTER ACQUIRED TO SECURE THE OBLIGATIONS.


 


C.            NO RESTRICTIONS ON SUBSIDIARY DISTRIBUTIONS TO COMPANY OR OTHER
SUBSIDIARIES.  EXCEPT AS PROVIDED HEREIN, COMPANY WILL NOT, AND WILL NOT PERMIT
ANY OF ITS SUBSIDIARIES (OTHER THAN DESIGNATED NON-WHOLLY-OWNED SUBSIDIARIES)
TO, CREATE OR OTHERWISE CAUSE OR SUFFER TO EXIST OR BECOME EFFECTIVE ANY
CONSENSUAL ENCUMBRANCE OR RESTRICTION OF ANY KIND ON THE ABILITY OF ANY SUCH
SUBSIDIARY TO (I) PAY DIVIDENDS OR MAKE ANY OTHER DISTRIBUTIONS ON ANY OF SUCH
SUBSIDIARY’S CAPITAL STOCK OR OTHER EQUITY INTERESTS OWNED BY COMPANY OR ANY
OTHER SUBSIDIARY OF COMPANY, (II) REPAY OR PREPAY ANY INDEBTEDNESS OWED BY SUCH
SUBSIDIARY TO COMPANY OR ANY OTHER SUBSIDIARY OF COMPANY, (III) MAKE LOANS OR
ADVANCES TO COMPANY OR ANY OTHER SUBSIDIARY OF COMPANY, OR (IV) TRANSFER ANY OF
ITS PROPERTY OR ASSETS TO COMPANY OR ANY OTHER SUBSIDIARY OF COMPANY, EXCEPT FOR
SUCH ENCUMBRANCES OR RESTRICTIONS EXISTING UNDER OR BY REASON OF (A) APPLICABLE
LAW, (B) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, (C) THE NEW SENIOR NOTES
DOCUMENTS OR ANY REFINANCING DEBT INDENTURE, (D) CUSTOMARY PROVISIONS
RESTRICTING SUBLETTING OR ASSIGNMENT OF ANY LEASE GOVERNING ANY LEASEHOLD
INTEREST OF COMPANY OR ANY OF ITS SUBSIDIARIES, (E) CUSTOMARY PROVISIONS
RESTRICTING ASSIGNMENT OF ANY LICENSING AGREEMENT (IN WHICH COMPANY OR ANY OF
ITS SUBSIDIARIES IS THE LICENSEE) OR OTHER CONTRACT ENTERED INTO BY COMPANY OR
ANY OF ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS, (F) RESTRICTIONS ON
THE TRANSFER OF ANY ASSET PENDING THE CLOSE OF THE SALE OF SUCH ASSET,
(G) RESTRICTIONS ON THE TRANSFER OF ANY ASSET SUBJECT TO A LIEN PERMITTED BY
SECTION 7.2A(II) OR (IV), AND (H) ANY AGREEMENT AMENDING, REFINANCING OR
REPLACING ANY OF THE FOREGOING (SO LONG AS ANY SUCH RESTRICTIONS ARE NOT
MATERIALLY MORE RESTRICTIVE, TAKEN AS A WHOLE, THAN THOSE CONTAINED IN THE
AGREEMENT SO AMENDED, REFINANCED OR REPLACED).


 

7.3           Investments; Joint Ventures.  Company shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, make or own any
Investment in any Person, including any Joint Venture, except:

 

(I)            COMPANY AND ITS SUBSIDIARIES MAY MAKE AND OWN INVESTMENTS IN CASH
EQUIVALENTS;

 

115

--------------------------------------------------------------------------------


 

(II)           COMPANY AND ITS SUBSIDIARIES MAY MAKE LOANS AND ADVANCES TO
OFFICERS, DIRECTORS AND EMPLOYEES OF COMPANY OR ANY OF ITS SUBSIDIARIES (A) TO
FINANCE THE PURCHASE OF CAPITAL STOCK OF COMPANY AND (B) IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED $5,000,000 AT ANY TIME OUTSTANDING FOR ADDITIONAL
PURPOSES NOT CONTEMPLATED BY THE FOREGOING CLAUSE (A);

 

(III)          COMPANY AND ITS SUBSIDIARIES MAY MAKE AND OWN INVESTMENTS
CONSISTING OF ANY NON-CASH PROCEEDS RECEIVED BY COMPANY OR ANY OF ITS
SUBSIDIARIES IN CONNECTION WITH ANY ASSET SALE PERMITTED UNDER SECTION 7.7(V);

 

(IV)          COMPANY AND ITS SUBSIDIARIES MAY CONTINUE TO OWN THE INVESTMENTS
OWNED BY THEM AND DESCRIBED IN SCHEDULE 7.3 ANNEXED HERETO AND COMPANY AND ITS
SUBSIDIARIES MAY MAKE AND OWN INVESTMENTS PURCHASED WITH THE PROCEEDS OF THE
SALE OF ANY INVESTMENTS PERMITTED UNDER THIS SECTION 7.3(IV);

 

(V)           COMPANY AND ITS SUBSIDIARIES MAY MAKE AND OWN INVESTMENTS IN ANY
PERSON IN WHICH COMPANY OR ANY OF ITS SUBSIDIARIES HAS AN INTEREST OF 50% OR
LESS IN AN AGGREGATE AMOUNT AT ANY TIME NOT EXCEEDING $50,000,000;

 

(VI)          COMPANY AND ITS SUBSIDIARIES MAY MAKE AND OWN INVESTMENTS
(COLLECTIVELY, “UNRESTRICTED INVESTMENTS”) IN ADDITION TO THOSE PERMITTED UNDER
CLAUSES (I) THROUGH (V) ABOVE, INCLUDING INVESTMENTS IN UNRESTRICTED
SUBSIDIARIES, AS FOLLOWS: (A) UNRESTRICTED INVESTMENTS IN AN AGGREGATE AMOUNT
NOT TO EXCEED AT ANY TIME $45,000,000 FOR ALL SUCH UNRESTRICTED INVESTMENTS
(INCLUDING ALL SUCH UNRESTRICTED INVESTMENTS IN UNRESTRICTED SUBSIDIARIES) AND
(B) UNRESTRICTED INVESTMENTS IN ADDITION TO THE UNRESTRICTED INVESTMENTS
PERMITTED UNDER THE PRECEDING CLAUSE (A), PROVIDED THAT AFTER GIVING EFFECT TO
ANY SUCH ADDITIONAL UNRESTRICTED INVESTMENT PURSUANT TO THIS CLAUSE (B) THE
AVAILABLE AMOUNT USAGE SHALL NOT EXCEED THE AVAILABLE AMOUNT; AND PROVIDED
FURTHER, THAT INVESTMENTS BY COMPANY AND ITS SUBSIDIARIES IN NON-WHOLLY-OWNED
SUBSIDIARIES WHICH DO NOT BECOME LOAN PARTIES HEREUNDER SHALL NOT EXCEED
$15,000,000 IN THE AGGREGATE; AND

 

(VII)         ANY ACQUISITION PERMITTED BY SECTION 7.7.

 

7.4           Guarantee Obligations.  Company shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly, create or become or remain
liable with respect to any Guarantee Obligation, except:

 

(i)            Company and its Subsidiaries may become and remain liable with
respect to Guarantee Obligations in respect of the Guaranties;

 

(ii)           Company may become and remain liable with respect to Guarantee
Obligations in respect of Letters of Credit;

 

(iii)          Company and its Subsidiaries may become and remain liable with
respect to Guarantee Obligations in respect of customary indemnification and
purchase price adjustment obligations incurred in connection with Asset Sales or
other sales of assets;

 

116

--------------------------------------------------------------------------------


 

(iv)          Company and its Subsidiaries may become and remain liable with
respect to Guarantee Obligations under guarantees in the ordinary course of
business of the obligations of suppliers, customers, franchisees and licensees
of Company and its Subsidiaries;

 

(v)           Company and its Subsidiaries may become and remain liable with
respect to Guarantee Obligations in respect of any Indebtedness of Company or
any of its Subsidiaries permitted by Section 7.1;

 

(vi)          Company and its Subsidiaries, as applicable, may remain liable
with respect to Guarantee Obligations described in Schedule 7.4 annexed hereto;
and

 

(vii)         Company and its Subsidiaries may become and remain liable with
respect to other Guarantee Obligations; provided that the maximum aggregate
liability, contingent or otherwise, of Company and its Subsidiaries in respect
of all such Guarantee Obligations shall at no time exceed $15,000,000.

 

7.5           Restricted Junior Payments.  Company shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, declare, order, pay,
make or set apart any sum for any Restricted Junior Payment; provided that
(i) Company may repurchase or redeem its Existing Senior Subordinated Notes not
tendered prior to the Closing Date pursuant to the Tender Offer in accordance
with the Tender Offer or the terms of the Existing Senior Subordinated Note
Indentures, as the case may be and (ii) so long as no Event of Default or
Potential Event of Default has occurred and is continuing or would be caused
thereby, Company may:

 

(A)           REPURCHASE SHARES OF ITS CAPITAL STOCK (TOGETHER WITH OPTIONS OR
WARRANTS IN RESPECT OF ANY THEREOF) HELD BY OFFICERS, DIRECTORS AND EMPLOYEES OF
COMPANY SO LONG AS SUCH REPURCHASE IS PURSUANT TO, AND IN ACCORDANCE WITH THE
TERMS OF, MANAGEMENT AND/OR EMPLOYEE STOCK PLANS, STOCK SUBSCRIPTION AGREEMENTS
OR SHAREHOLDER AGREEMENTS;

 

(B)           PURCHASE, REDEEM OR OTHERWISE ACQUIRE SHARES OF COMMON STOCK OF
COMPANY OR WARRANTS OR OPTIONS TO ACQUIRE ANY SUCH SHARES WITH PROCEEDS RECEIVED
BY COMPANY FROM SUBSTANTIALLY CONCURRENT EQUITY CONTRIBUTIONS OR ISSUANCES OF
NEW SHARES OF ITS COMMON STOCK;

 

(C)           REDEEM OR EXCHANGE, IN WHOLE OR IN PART, ANY CAPITAL STOCK OF
COMPANY FOR SHARES OF ANOTHER CLASS OF CAPITAL STOCK OF COMPANY OR RIGHTS TO
ACQUIRE SHARES OF SUCH OTHER CLASS OF CAPITAL STOCK; PROVIDED THAT SUCH OTHER
CLASS OF CAPITAL STOCK CONTAINS TERMS AND PROVISIONS (TAKEN AS A WHOLE, AND
TAKING INTO ACCOUNT THE RELATIVE AMOUNTS OF THE SHARES OF EACH CLASS OF CAPITAL
STOCK INVOLVED IN SUCH REDEMPTION OR EXCHANGE) THAT ARE AT LEAST AS ADVANTAGEOUS
TO LENDERS AS THOSE CONTAINED IN THE CAPITAL STOCK REDEEMED OR EXCHANGED
THEREFOR;

 

(D)           REDEEM, REPURCHASE OR OTHERWISE PREPAY THE EXISTING SENIOR
SUBORDINATED NOTES PURSUANT TO THE CLOSING DATE REFINANCING; AND

 

(E)           MAKE OTHER RESTRICTED JUNIOR PAYMENTS; PROVIDED THAT IN EACH CASE,
AFTER GIVING EFFECT THERETO THE AVAILABLE AMOUNT USAGE SHALL NOT EXCEED THE
AVAILABLE AMOUNT.

 

117

--------------------------------------------------------------------------------


 

7.6           Financial Covenants.

 


A.            MINIMUM INTEREST COVERAGE RATIO.  COMPANY SHALL NOT PERMIT THE
MINIMUM INTEREST COVERAGE RATIO FOR THE FOUR-FISCAL QUARTER PERIOD ENDING ON THE
LAST DAY OF ANY FISCAL QUARTER (COMMENCING WITH THE FISCAL QUARTER ENDING
DECEMBER 31, 2009) TO BE LESS THAN 2.75:1.00.


 


B.            MAXIMUM LEVERAGE RATIO.  COMPANY SHALL NOT PERMIT THE CONSOLIDATED
LEVERAGE RATIO AS OF THE LAST DAY OF ANY FISCAL QUARTER SET FORTH BELOW TO
EXCEED THE CORRELATIVE RATIO INDICATED.

 

Year

 

Fiscal Quarter Ending

 

Maximum Consolidated
Leverage Ratio

 

2009

 

Fourth

 

4.75:1.00

 

 

 

 

 

 

 

2010

 

First

 

4.75:1.00

 

 

 

Second

 

4.75:1.00

 

 

 

Third

 

4.75:1.00

 

 

 

Fourth

 

4.75:1.00

 

 

 

 

 

 

 

2011

 

First

 

4.75:1.00

 

 

 

Second

 

4.50:1.00

 

 

 

Third

 

4.50:1.00

 

 

 

Fourth

 

4.50:1.00

 

 

 

 

 

 

 

2012

 

First

 

4.50:1.00

 

 

 

Second

 

4.25:1.00

 

 

 

Third

 

4.25:1.00

 

 

 

Fourth

 

4.25:1.00

 

 

 

 

 

 

 

2013

 

First

 

4.25:1.00

 

 

 

 

 

 

 

Thereafter

 

 

 

4.00:1.00

 

 

7.7           Restrictions on Certain Fundamental Changes; Asset Sales and
Acquisitions.  Company shall not, and shall not permit any of its Subsidiaries
to, enter into any transaction of merger or consolidation, or liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sub-lease (as lessor or sublessor), transfer or otherwise dispose of,
in one transaction or a series of transactions, all or any part of its business,
property or assets, whether now owned or hereafter acquired, or make any
Acquisition, except:

 

118

--------------------------------------------------------------------------------


 

(I)            ANY SUBSIDIARY OF COMPANY MAY BE MERGED WITH OR INTO COMPANY OR
ANY OTHER SUBSIDIARY OF COMPANY, AND ANY SUBSIDIARY OF COMPANY MAY BE
LIQUIDATED, WOUND UP OR DISSOLVED, OR ALL OR ANY PART OF ITS BUSINESS, PROPERTY
OR ASSETS (INCLUDING CAPITAL STOCK OF ANY SUBSIDIARY OF COMPANY) MAY BE
CONVEYED, SOLD, LEASED, TRANSFERRED OR OTHERWISE DISPOSED OF, IN ONE TRANSACTION
OR A SERIES OF TRANSACTIONS, TO COMPANY OR ANY OTHER SUBSIDIARY OF COMPANY;
PROVIDED THAT (A) IN THE CASE OF ANY SUCH MERGER INVOLVING COMPANY, COMPANY
SHALL BE THE CONTINUING OR SURVIVING CORPORATION, (B) IN THE CASE OF ANY SUCH
MERGER INVOLVING A SUBSIDIARY GUARANTOR AND ANOTHER SUBSIDIARY, SUCH SUBSIDIARY
GUARANTOR SHALL BE THE CONTINUING OR SURVIVING CORPORATION AND (C) THE AGGREGATE
FAIR MARKET VALUE OF ASSETS CONVEYED, SOLD, LEASED, TRANSFERRED OR DISPOSED OF
BY COMPANY OR ANY SUBSIDIARY GUARANTOR TO A SUBSIDIARY WHICH IS NOT A SUBSIDIARY
GUARANTOR SHALL NOT EXCEED $5,000,000 IN ANY FISCAL YEAR (OTHER THAN ASSETS
CONVEYED, SOLD, LEASED, TRANSFERRED OR DISPOSED OF FOR FAIR VALUE AND
CONSIDERATION CONSISTING OF AT LEAST 75% CASH);

 

(II)           COMPANY AND ITS SUBSIDIARIES MAY MAKE ACQUISITIONS (BY MERGER OR
OTHERWISE) SO LONG AS THE REQUIREMENTS OF SECTION 6.7 HAVE BEEN SATISFIED AND
PRIOR TO THE CONSUMMATION OF ANY SUCH ACQUISITION, COMPANY SHALL HAVE DELIVERED
TO ADMINISTRATIVE AGENT (A) FINANCIAL STATEMENTS FOR COMPANY AND ITS
SUBSIDIARIES FOR THE FOUR FISCAL-QUARTER PERIOD MOST RECENTLY ENDED (THE “PRO
FORMA TEST PERIOD”), PREPARED ON A PRO FORMA BASIS AS IF SUCH ACQUISITION HAD
BEEN CONSUMMATED ON THE FIRST DAY OF THE PRO FORMA TEST PERIOD AND GIVING EFFECT
TO COMPANY’S GOOD FAITH ESTIMATE OF ANY ANTICIPATED COST SAVINGS OR INCREASES AS
A RESULT OF THE CONSUMMATION THEREOF, AND (B) A PRO FORMA COMPLIANCE CERTIFICATE
DEMONSTRATING THAT, ON THE BASIS OF SUCH PRO FORMA FINANCIAL STATEMENTS, COMPANY
WOULD HAVE BEEN IN COMPLIANCE WITH ALL FINANCIAL COVENANTS SET FORTH IN
SECTION 7.6 ON THE LAST DAY OF THE PRO FORMA TEST PERIOD; PROVIDED THAT, FOR
ACQUISITIONS CONSUMMATED PRIOR TO THE LAST DAY OF THE FIRST FISCAL QUARTER OF
2010, THE REQUIREMENTS OF SECTION 7.6 IN EFFECT FOR THE FOUR FISCAL-QUARTER
PERIOD ENDING ON SUCH DATE SHALL BE DEEMED TO BE IN EFFECT FOR THE PRO FORMA
TEST PERIOD;

 

(III)          COMPANY AND ITS SUBSIDIARIES MAY DISPOSE OF OBSOLETE, WORN OUT OR
SURPLUS PROPERTY IN THE ORDINARY COURSE OF BUSINESS AND SELL OR DISCOUNT WITHOUT
RECOURSE ACCOUNTS RECEIVABLE ARISING IN THE ORDINARY COURSE OF BUSINESS IN
CONNECTION WITH THE COMPROMISE OR COLLECTION THEREOF;

 

(IV)          COMPANY AND ITS SUBSIDIARIES MAY SELL OR OTHERWISE DISPOSE OF
OTHER ASSETS IN TRANSACTIONS THAT DO NOT CONSTITUTE ASSET SALES;

 

(V)           COMPANY AND ITS SUBSIDIARIES MAY MAKE ASSET SALES OF ASSETS HAVING
A FAIR VALUE NOT IN EXCESS OF $65,000,000 DURING THE TERM OF THIS AGREEMENT;
PROVIDED THAT (W) THE CONSIDERATION RECEIVED IN EACH SUCH ASSET SALE SHALL BE IN
AN AMOUNT AT LEAST EQUAL TO THE FAIR VALUE OF THE ASSETS BEING SOLD; (X) ANY
NON-CASH CONSIDERATION RECEIVED BY COMPANY IN RESPECT OF ANY SUCH ASSET SALE IN
THE FORM OF INDEBTEDNESS OF ANY PERSON IN AN AMOUNT IN EXCESS OF $5,000,000
SHALL BE EVIDENCED BY A PROMISSORY NOTE WHICH SHALL BE PLEDGED BY COMPANY TO
ADMINISTRATIVE AGENT PURSUANT TO THE PLEDGE AGREEMENT AS SECURITY FOR THE
OBLIGATIONS; AND (Y) THE PROCEEDS OF SUCH ASSET SALES SHALL BE APPLIED AS
REQUIRED BY SECTION 2.4B(III)(B); AND

 

(VI)          INVESTMENTS PERMITTED UNDER SECTION 7.3.

 

7.8           Consolidated Capital Expenditures.

 

119

--------------------------------------------------------------------------------


 


A.            COMPANY SHALL NOT, AND SHALL NOT PERMIT ITS SUBSIDIARIES TO, MAKE
OR INCUR CONSOLIDATED CAPITAL EXPENDITURES IN ANY FISCAL YEAR IN EXCESS OF
(I) THE AMOUNT SET FORTH OPPOSITE SUCH FISCAL YEAR BELOW PLUS (II) COMMENCING IN
2011, THE CARRYOVER AMOUNT IN EFFECT FOR SUCH FISCAL YEAR, PROVIDED THAT THE
MAXIMUM AMOUNT OF CARRYOVER AMOUNT PERMITTED TO BE USED IN ANY FISCAL YEAR SHALL
BE $35,000,000.

 

Fiscal Year

 

Maximum Consolidated Capital Expenditures

 

 

 

 

 

2010

 

$90,000,000

 

2011

 

$90,000,000

 

Thereafter

 

$100,000,000

 

2017

 

 

 

 

For purposes of this Section 7.8, “Carryover Amount” means, in respect of any
Fiscal Year, (i) the amount set forth above for the immediately preceding Fiscal
Year (or, commencing in Fiscal Year 2012, the sum of the amounts set forth above
for the two immediately preceding Fiscal Years) minus (ii) the aggregate amount
of Consolidated Capital Expenditures made pursuant to this Section 7.8A in such
immediately preceding Fiscal Year (or, commencing in Fiscal Year 2012, the
aggregate amount of Consolidated Capital Expenditures made pursuant to this
Section 7.8A in the two immediately preceding Fiscal Years).


 


B.            IN ADDITION TO THE FOREGOING, COMPANY MAY INCUR CONSOLIDATED
CAPITAL EXPENDITURES IN ANY FISCAL YEAR UP TO AN AMOUNT WHICH WILL NOT CAUSE THE
AVAILABLE AMOUNT USAGE TO EXCEED THE AVAILABLE AMOUNT.


 

7.9           Amendments of Documents Relating to other Indebtedness.  Company
shall not amend or otherwise change, or consent to any amendment or change to,
the terms of any New Senior Notes or Subordinated Indebtedness, or make any
payment  consistent with an amendment thereof or change thereto, if the effect
of such amendment or change is to (i) increase the interest rate on such New
Senior Notes or Subordinated Indebtedness (other than with respect to interest
payable in kind so long as Company would be in compliance on a Pro Forma Basis
after giving effect to the interest payable in kind with the covenants in
Section 7.1), (ii) change (to earlier dates) any dates upon which payments of
principal or interest are due thereon, (iii) change any event of default or
condition to an event of default with respect thereto (other than the waiver of
any such default by the holders of such New Senior Notes or Subordinated
Indebtedness, to eliminate any such event of default or increase any grace
period related thereto), (iv) change the redemption, prepayment or defeasance
provisions thereof, (v) change any subordination provisions thereof (or of any
guaranty thereof or guaranty requirements with respect thereto other than to
release such guaranty), (vi) change or add any collateral therefor (other than
to release such collateral), (vii) add any financial maintenance covenant
thereto, or (viii) together with all other amendments or changes made, increase
materially the obligations of the obligor thereunder or confer any material
additional rights on the holders of such New Senior Notes or Subordinated
Indebtedness (or a trustee or other representative on their behalf) which would
be adverse to Company or Lenders (as determined by Administrative Agent  in its
reasonable judgment).

 

120

--------------------------------------------------------------------------------


 

SECTION 8.           EVENTS OF DEFAULT.  If any of the following conditions or
events (“Events of Default”) shall occur:

 

8.1           Failure to Make Payments When Due.  (i)  Failure by Company to pay
any installment of principal of any Loan or any Note when due, whether at stated
maturity, by acceleration, by mandatory prepayment or otherwise; or (ii) failure
by Company to pay when due any amount payable to an Issuing Lender in
reimbursement of any drawing under a Letter of Credit; or (iii) failure by
Company to pay any interest on any Loan or Note, any Fees or any other amounts
owing hereunder or under any Loan Document, which failure in the case of clause
(iii) shall continue unremedied for five or more days; or

 

8.2           Default in Other Agreements.  (i)  Failure of Company or any of
its Subsidiaries to pay when due any principal of or interest on or any other
amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 8.1) or Guarantee Obligations with an
aggregate principal amount of $20,000,000 or more beyond the end of any grace or
notice period provided in the instrument or agreement under which such
Indebtedness or Guarantee Obligations was created; or (ii) breach or default by
Company or any of its Subsidiaries with respect to any other material term of
(a) one or more items of Indebtedness or Guarantee Obligations in the aggregate
principal amount referred to in clause (i) above or (b) any loan agreement,
mortgage, indenture or other agreement evidencing, securing or relating to such
item(s) of Indebtedness or Guarantee Obligation(s), if such breach or default
continues after any applicable grace or notice period provided therefor, or any
other event or condition shall occur or exist, unless cured or waived, and the
effect of such breach or default or other event or condition is to cause, or to
permit the holder or holders of that Indebtedness or Guarantee Obligation(s) (or
a trustee on behalf of such holder or holders) to cause, that Indebtedness or
Guarantee Obligation(s) to become or be declared due and payable, or required to
be prepaid other than by a regularly scheduled prepayment, prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may
be; or

 

8.3           Breach of Certain Covenants.  Failure of Company to perform,
observe or comply with any term or condition contained in Section 6.1(vi)(a),
the first sentence of Section 6.9, Section 6.13 or Section 7; or

 

8.4           Breach of Warranty; etc.  Any representation, warranty,
certification or other statement made or deemed to be made by Company or any of
its Subsidiaries in any Loan Document or in any statement or certificate at any
time delivered to Administrative Agent or any Lender in writing pursuant hereto
or in connection herewith shall prove to be untrue in any material respect on
the date as of which made or deemed to be made; or

 

8.5           Other Defaults Under Loan Documents.  Any Loan Party shall default
in the performance of or compliance with any term contained in this Agreement or
any of the other Loan Documents, other than any such term referred to in any
other Section of this Section 8, and such default shall not have been remedied
or waived within 30 days after receipt by Company and such Loan Party of notice
from Administrative Agent or any Lender of such default; or

 

121

--------------------------------------------------------------------------------


 

8.6           Bankruptcy; Appointment of Receiver, etc.  Company  or any of its
Material Subsidiaries shall commence a voluntary case concerning itself under
the Bankruptcy Code; or an involuntary case is commenced against Company or any
of its Subsidiaries, and the petition is not controverted within 10 days, or is
not dismissed within 45 days after the filing thereof, provided, however, that
during the pendency of such period, each Lender shall be relieved of its
obligation to extend credit hereunder; or a custodian (as defined in the
Bankruptcy Code) is appointed for, or takes charge of, all or substantially all
of the property of Company or any of its Material Subsidiaries, to operate all
or any substantial portion of the business of Company or any of its Material
Subsidiaries, or Company or any of its Material Subsidiaries commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to Company or any of
its Material Subsidiaries, or there is commenced against Company or any of its
Material Subsidiaries any such proceeding which remains undismissed for a period
of 60 days after the filing thereof, or Company or any of its Material
Subsidiaries is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or Company or any
of its Material Subsidiaries makes a general assignment for the benefit of
creditors; or any action is taken by Company or any of its Material Subsidiaries
for the purpose of effecting any of the foregoing; or

 

8.7           Collateral Documents; Guaranties; Repudiation of Obligations,
etc.  At any time after the execution and delivery thereof:

 

(I)            ANY OF THE COLLATERAL DOCUMENTS SHALL CEASE TO BE IN FULL FORCE
AND EFFECT, OR SHALL CEASE TO GIVE COLLATERAL AGENT FOR THE BENEFIT OF THE
SECURED PARTIES THE LIENS, RIGHTS, POWERS AND PRIVILEGES PURPORTED TO BE CREATED
THEREBY (INCLUDING, WITHOUT LIMITATION, A PERFECTED SECURITY INTEREST IN, AND
LIEN ON, ALL OF THE COLLATERAL (OTHER THAN WITH RESPECT TO COLLATERAL THE
AGGREGATE VALUE OF WHICH IS LESS THAN $15,000,000), IN FAVOR OF COLLATERAL
AGENT, SUPERIOR TO AND PRIOR TO THE RIGHTS OF ALL THIRD PARTIES (EXCEPT AS
PERMITTED BY SECTION 7.2), AND SUBJECT TO NO OTHER LIENS (EXCEPT AS PERMITTED BY
SECTION 7.2), OR ANY LOAN PARTY SHALL DEFAULT IN THE DUE PERFORMANCE OR
OBSERVANCE OF ANY TERM, COVENANT OR AGREEMENT ON ITS PART TO BE PERFORMED OR
OBSERVED PURSUANT TO ANY SUCH COLLATERAL DOCUMENT AND SUCH DEFAULT SHALL
CONTINUE BEYOND THE PERIOD OF GRACE, IF ANY, SPECIFICALLY APPLICABLE THERETO
PURSUANT TO THE TERMS OF SUCH COLLATERAL DOCUMENT; OR

 

(II)           (A) ANY PROVISION OF THE SUBSIDIARY GUARANTY OR ANY GUARANTY
ENTERED INTO BY A SUBSIDIARY OF COMPANY PURSUANT TO SECTION 6.7 FOR ANY REASON,
OTHER THAN THE SATISFACTION IN FULL OF ALL OBLIGATIONS, SHALL CEASE TO BE IN
FULL FORCE AND EFFECT (OTHER THAN IN ACCORDANCE WITH ITS TERMS) OR SHALL BE
DECLARED TO BE NULL AND VOID, AS TO ANY MATERIAL PORTION OF SUBSIDIARY
GUARANTORS AND OTHER SUBSIDIARIES GUARANTEEING THE OBLIGATIONS, OR (B) OR ANY
SUBSIDIARY GUARANTOR, OR ANY PERSON ACTING FOR OR ON BEHALF OF A SUBSIDIARY
GUARANTOR, SHALL DENY OR DISAFFIRM SUCH SUBSIDIARY GUARANTOR’S OBLIGATIONS UNDER
ANY SUBSIDIARY GUARANTY OR ANY GUARANTY ENTERED INTO BY A SUBSIDIARY OF COMPANY
PURSUANT TO SECTION 6.7 FOR ANY REASON, OR

 

(III)          ANY LOAN PARTY SHALL DENY IN WRITING ITS OBLIGATIONS UNDER ANY
LOAN DOCUMENT TO WHICH IT IS A PARTY; OR

 

122

--------------------------------------------------------------------------------


 

8.8           Judgments and Attachments.  Any money judgments, decrees, writs or
warrants of attachment or similar processes involving in the aggregate at any
time an amount in excess of $20,000,000 (to the extent such amount is not
adequately covered by insurance as to which the insurance company has not
disputed coverage in writing) shall be entered or filed against Company or any
of its Subsidiaries or any of their respective assets and such judgments,
decrees, writs or warrants of attachment or similar process either shall be
final and non-appealable or shall not be discharged, vacated, bonded or stayed
pending appeal for a period of 60 consecutive days; or

 

8.9           ERISA.  An ERISA Event shall occur with respect to a Pension Plan
or Multiemployer Plan, except to extent that any such event, individually or in
the aggregate, would not reasonably by expected to have a Material Adverse
Effect; or

 

8.10         Change of Control.  A Change of Control shall occur;

 

THEN (i) upon the occurrence of any Event of Default described in Section 8.6,
each of (a) the unpaid principal amount of and accrued interest on the Loans and
the Notes, (b) an amount equal to the maximum amount that may at any time be
drawn under all Letters of Credit then outstanding (whether or not any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letter of Credit), and (c) all other Obligations
owing hereunder or under any Loan Document, shall automatically become
immediately due and payable, without presentment, demand, protest or other
notice or requirements of any kind, all of which are hereby expressly waived by
Company, and (X) the Commitment of each Lender, (Y) the obligation of any
Issuing Lender to issue any Letter of Credit and (Z) the right of any Lender to
issue any Letter of Credit hereunder shall thereupon terminate, and (ii) upon
the occurrence and during the continuation of any other Event of Default,
Administrative Agent shall, upon the written request or with the written consent
of Requisite Lenders, by written notice to Company, (I) declare all or any
portion of the amounts described in clauses (a) through (c) above to be, and the
same shall forthwith become, immediately due and payable, and the Commitment of
each Lender, the obligation of any Issuing Lender to issue any Letter of Credit
and the right of any Lender to issue any Letter of Credit hereunder shall
thereupon terminate; provided that the foregoing shall not affect in any way the
obligations of Lenders under Section 3.4C or the obligations of Lenders to
purchase participations in any unpaid Swing Line Loans as provided in
Section 2.1A(iii), (II) enforce, as Collateral Agent, all of the Liens and
security interests created pursuant to the Collateral Documents, and/or
(III) apply any cash collateral held by Administrative Agent pursuant to this
Agreement to the repayment of the Obligations.

 

Any amounts described in clause (b) above, when received by Administrative
Agent, shall be held by Administrative Agent pursuant to the terms of the
Collateral Account Agreement and shall be applied as therein provided.

 

Notwithstanding anything contained in the second preceding paragraph, if at any
time within 60 days after an acceleration of the Loans pursuant to clause
(ii) of such paragraph Company shall pay all arrears of interest and all
payments on account of principal which shall have become due otherwise than as a
result of such acceleration (with interest on principal and, to the extent
permitted by law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Potential Events of Default (other than
non-payment of the principal of and accrued interest on the Loans, in each case
which is due and payable solely by virtue of

 

123

--------------------------------------------------------------------------------


 

acceleration) shall be remedied or waived pursuant to Section 10.6, then
Requisite Lenders, by written notice to Company, may at their option rescind and
annul such acceleration and its consequences; but such action shall not affect
any subsequent Event of Default or Potential Event of Default or impair any
right consequent thereon.  The provisions of this paragraph are intended merely
to bind Lenders to a decision which may be made at the election of Requisite
Lenders and are not intended, directly or indirectly, to benefit Company, and
such provisions shall not at any time be construed so as to grant Company the
right to require Lenders to rescind or annul any acceleration hereunder or to
preclude Administrative Agent or Lenders from exercising any of the rights or
remedies available to them under any of the Loan Documents, even if the
conditions set forth in this paragraph are met.

 

Notwithstanding anything to the contrary contained in this Section 8, in the
event that Company fails to comply with the requirements of Section 7.6 as of
the end of any relevant Fiscal Quarter, Company shall have the right (the “Cure
Right”) (at any time during such Fiscal Quarter or thereafter until the date
that is 10 days after the date the Compliance Certificate is required to be
delivered pursuant to Section 6.1(iii)) to receive cash contributions to its
common equity or cash proceeds of common equity issuances in an amount equal to
no greater than that needed to cause Company to be in compliance with the
requirements of Section 7.6 (the “Cure Amount”), and, provided 100% of such cash
contribution has been contributed, or such cash proceeds received, as common
equity to Company as common equity, thereupon Company’s compliance with
Section 7.6 shall be recalculated giving effect to the following pro forma
adjustments:  (i) Consolidated Adjusted EBITDA shall be increased, solely for
the purposes of determining compliance with Section 7.6, as of the end of such
Fiscal Quarter and applicable subsequent periods that include such Fiscal
Quarter by an amount equal to the Cure Amount (provided that, for such relevant
Fiscal Quarter, Consolidated Total Debt shall not be recalculated to give effect
to any repayment of Indebtedness with the Cure Amount) and (ii) if, after giving
effect to the foregoing recalculations, the requirements of Section 7.6 shall be
satisfied, then the requirements of Section 7.6 shall be deemed satisfied as of
the end of the relevant Fiscal Quarter with the same effect as though there had
been no failure to comply therewith at such date, and the applicable breach or
default of Section 7.6 that had occurred shall be deemed cured for the purposes
of this Agreement.  Notwithstanding anything herein to the contrary, (a) the
Cure Amount shall be no greater than the amount required for purposes of
complying with Section 7.6, (b) Company shall not be entitled to exercise the
Cure Right more than two times during the term of this Agreement, (c) all Cure
Amounts shall be disregarded for purposes of determining baskets with respect to
the covenants contained in the Loan Documents, for purposes of determining
pricing and for any other purpose, and may not be used to make a Restricted
Junior Payment, and (d) upon Administrative Agent’s receipt of a notice from
Company that it intends to exercise the Cure Right (a “Notice of Intent to
Cure”), until the 10th day following date of delivery of the Compliance
Certificate under Section 6.1(iii) to which such Notice of Intent to Cure
relates, none of Administrative Agent nor any Lender shall exercise the right to
accelerate the Loans or terminate the Commitments and none of Administrative
Agent, Collateral Agent nor any other Lender or Secured Parties shall
(i) exercise any right to foreclose on or take possession of the Collateral or
(ii) exercise any other remedy hereunder or applicable law solely on the basis
of an Event of Default having occurred and being continuing under Section 7.6.

 

124

--------------------------------------------------------------------------------


 


SECTION 9.           ADMINISTRATIVE AGENT


 

9.1           Appointment.  The Lenders hereby irrevocably designate and appoint
DB as Administrative Agent (for purposes of this Section 9 and Section 10.2, the
term “Administrative Agent” also shall include DB in its capacity as Collateral
Agent pursuant to the Collateral Documents) to act as specified herein and in
the other Loan Documents.  Each Lender hereby irrevocably authorizes, and each
holder of any Note by the acceptance of such Note shall be deemed irrevocably to
authorize, Administrative Agent to take such action on its behalf under the
provisions of this Agreement, the other Loan Documents and any other instruments
and agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of Administrative Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto.  Administrative Agent may perform
any of its respective duties hereunder by or through its officers, directors,
agents, employees or Affiliates.

 

9.2           Nature of Duties.

 

A.            Administrative Agent shall not have any duties or responsibilities
except those expressly set forth in this Agreement and in the other Loan
Documents.  Neither Administrative Agent nor any of its officers, directors,
agents, employees or Affiliates shall be liable for any action taken or omitted
by it or them hereunder or under any other Loan Document or in connection
herewith or therewith, unless caused by its or their gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).  The duties of Administrative Agent shall be
mechanical and administrative in nature; Administrative Agent shall not have by
reason of this Agreement or any other Loan Document a fiduciary relationship in
respect of any Lender or the holder of any Note; and nothing in this Agreement
or in any other Loan Document, expressed or implied, is intended to or shall be
so construed as to impose upon Administrative Agent any obligations in respect
of this Agreement or any other Loan Document except as expressly set forth
herein or therein.

 


B.            NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR ANY
PROVISION OF ANY OTHER LOAN DOCUMENT, EACH LEAD ARRANGER IS NAMED AS SUCH FOR
RECOGNITION PURPOSES ONLY, AND IN ITS CAPACITY AS SUCH SHALL HAVE NO POWERS,
DUTIES, RESPONSIBILITIES OR LIABILITIES WITH RESPECT TO THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY; IT
BEING UNDERSTOOD AND AGREED THAT EACH LEAD ARRANGER SHALL BE ENTITLED TO ALL
INDEMNIFICATION AND REIMBURSEMENT RIGHTS IN FAVOR OF ADMINISTRATIVE AGENT AS,
AND TO THE EXTENT, PROVIDED FOR UNDER SECTION 10.2.  WITHOUT LIMITATION OF THE
FOREGOING, NONE OF LEAD ARRANGERS SHALL, SOLELY BY REASON OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENTS, HAVE ANY FIDUCIARY RELATIONSHIP IN RESPECT OF ANY
LENDER OR ANY OTHER PERSON.


 

9.3           Lack of Reliance on Administrative Agent.  Independently and
without reliance upon Administrative Agent, each Lender and the holder of each
Note, to the extent it deems appropriate, has made and shall continue to make
(i) its own independent investigation of the financial condition and affairs of
Company and its Subsidiaries in connection with the making and the continuance
of the Loans and the taking or not taking of any action in connection herewith
and (ii) its own appraisal of the creditworthiness of Company and its
Subsidiaries and, except as expressly provided in this Agreement, Administrative
Agent shall not have any duty or

 

125

--------------------------------------------------------------------------------


 

responsibility, either initially or on a continuing basis, to provide any Lender
or the holder of any Note with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter.  Administrative Agent shall not be responsible to
any Lender or the holder of any Note for any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectibility, priority or
sufficiency of this Agreement or any other Loan Document or the financial
condition of Company or any of its Subsidiaries or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Loan Document, or the
financial condition of Company or any of its Subsidiaries or the existence or
possible existence of any Potential Event of Default or Event of Default.

 

9.4           Certain Rights of Administrative Agent.  If Administrative Agent
requests instructions from the Requisite Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Loan Document, Administrative Agent shall be entitled to refrain from such act
or taking such action unless and until Administrative Agent shall have received
instructions from the Requisite Lenders; and Administrative Agent shall not
incur liability to any Lender by reason of so refraining.  Without limiting the
foregoing, neither any Lender nor the holder of any Note shall have any right of
action whatsoever against Administrative Agent as a result of Administrative
Agent acting or refraining from acting hereunder or under any other Loan
Document in accordance with the instructions of the Requisite Lenders.

 

9.5           Reliance.  Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that Administrative Agent believed to be the proper Person, and, with
respect to all legal matters pertaining to this Agreement and any other Loan
Document and its duties hereunder and thereunder, upon advice of counsel
selected by Administrative Agent.

 

9.6           Right to Indemnity.  To the extent Administrative Agent (or any
Affiliate thereof) is not reimbursed and indemnified by Company, the Lenders
will reimburse and indemnify Administrative Agent (and any Affiliate thereof) in
proportion to their respective “percentage” as used in determining the Requisite
Lenders (determined as if there were no Defaulting Lenders) for and against any
and all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by Administrative Agent (or any
Affiliate thereof) in performing its duties hereunder or under any other Loan
Document or in any way relating to or arising out of this Agreement or any other
Loan Document; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from Administrative
Agent’s (or such Affiliate’s) gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).

 

126

--------------------------------------------------------------------------------


 

9.7           Administrative Agent in its Individual Capacity.  With respect to
its obligation to make Loans, or issue or participate in Letters of Credit,
under this Agreement, Administrative Agent shall have the rights and powers
specified herein for a “Lender” and may exercise the same rights and powers as
though it were not performing the duties specified herein; and the term
“Lender”, “Requisite Class Lenders”, “Requisite Lenders”, or any similar terms
shall, unless the context clearly indicates otherwise, include Administrative
Agent in its respective individual capacities.  Administrative Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, investment banking, trust or other business with, or provide
debt financing, equity capital or other services (including financial advisory
services) to any Loan Party or any Affiliate of any Loan Party (or any Person
engaged in a similar business with any Loan Party or any Affiliate thereof) as
if they were not performing the duties specified herein, and may accept fees and
other consideration from any Loan Party or any Affiliate of any Loan Party for
services in connection with this Agreement and otherwise without having to
account for the same to the Lenders.

 

9.8           Holders.  Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with Administrative Agent.  Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

 

9.9           Resignation by Administrative Agent; Replacement.

 

A.            Administrative Agent may resign from the performance of all its
respective functions and duties hereunder and/or under the other Loan Documents
at any time by giving 15 Business Days’ prior written notice to the Lenders and,
unless a Potential Event of Default or an Event of Default under Section 8.6
then exists, Company.  Any such resignation by an Administrative Agent hereunder
shall automatically, and with no further action required on the part of
Administrative Agent, also constitute its resignation as an Issuing Lender and
the Swing Line Lender, in which case the resigning Administrative Agent
(x) shall not be required to issue any further Letters of Credit or make any
additional Swing Line Loans hereunder and (y) shall maintain all of its rights
as Issuing Lender or Swing Line Lender, as the case may be, with respect to any
Letters of Credit issued by it, or Swing Line Loans made by it, prior to the
date of such resignation.  Such resignation shall take effect upon the
appointment of a successor Administrative Agent pursuant to clauses (B) and
(C) below or as otherwise provided below.


 


B.            UPON ANY SUCH NOTICE OF RESIGNATION BY ADMINISTRATIVE AGENT, THE
REQUISITE LENDERS SHALL APPOINT A SUCCESSOR ADMINISTRATIVE AGENT HEREUNDER OR
THEREUNDER WHO SHALL BE A COMMERCIAL BANK OR TRUST COMPANY REASONABLY ACCEPTABLE
TO COMPANY, WHICH ACCEPTANCE SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED
(PROVIDED THAT COMPANY’S APPROVAL SHALL NOT BE REQUIRED IF AN EVENT OF DEFAULT
THEN EXISTS).


 


C.            IF A SUCCESSOR ADMINISTRATIVE AGENT SHALL NOT HAVE BEEN SO
APPOINTED WITHIN SUCH 15 BUSINESS DAY PERIOD, ADMINISTRATIVE AGENT, WITH THE
CONSENT OF COMPANY (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED,
PROVIDED THAT COMPANY’S CONSENT SHALL NOT BE REQUIRED IF AN EVENT OF DEFAULT
THEN EXISTS), SHALL THEN APPOINT A SUCCESSOR ADMINISTRATIVE AGENT WHO SHALL
SERVE AS ADMINISTRATIVE AGENT HEREUNDER OR THEREUNDER UNTIL SUCH TIME, IF ANY,
AS THE REQUISITE LENDERS APPOINT A SUCCESSOR ADMINISTRATIVE AGENT AS PROVIDED
ABOVE.


 

127

--------------------------------------------------------------------------------


 


D.            IF NO SUCCESSOR ADMINISTRATIVE AGENT HAS BEEN APPOINTED PURSUANT
TO CLAUSE (B) OR (C) ABOVE BY THE 20TH BUSINESS DAY AFTER THE DATE SUCH NOTICE
OF RESIGNATION WAS GIVEN BY ADMINISTRATIVE AGENT, ADMINISTRATIVE AGENT’S
RESIGNATION SHALL BECOME EFFECTIVE AND THE REQUISITE LENDERS SHALL THEREAFTER
PERFORM ALL THE DUTIES OF ADMINISTRATIVE AGENT HEREUNDER AND/OR UNDER ANY OTHER
LOAN DOCUMENT UNTIL SUCH TIME, IF ANY, AS THE REQUISITE LENDERS APPOINT A
SUCCESSOR ADMINISTRATIVE AGENT AS PROVIDED ABOVE.


 


E.             THE REQUISITE LENDERS MAY AT ANY TIME WHEN ADMINISTRATIVE AGENT
HAS BECOME THE SUBJECT OF A PROCEEDING UNDER ANY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS RELATING TO OR LIMITING CREDITORS’
RIGHTS GENERALLY, OR HAD A RECEIVER, CONSERVATOR, TRUSTEE OR CUSTODIAN APPOINTED
FOR IT, UPON NO LESS THAN 15 BUSINESS DAYS’ PRIOR NOTICE, REPLACE ADMINISTRATIVE
AGENT.  ANY SUCH REPLACEMENT OF ADMINISTRATIVE AGENT HEREUNDER SHALL
AUTOMATICALLY, AND WITH NO FURTHER ACTION REQUIRED ON THE PART OF ADMINISTRATIVE
AGENT, ALSO CONSTITUTE ITS RESIGNATION AS AN ISSUING LENDER AND THE SWING LINE
LENDER, IN WHICH CASE THE REPLACED ADMINISTRATIVE AGENT (X) SHALL NOT BE
REQUIRED TO ISSUE ANY FURTHER LETTERS OF CREDIT OR MAKE ANY ADDITIONAL SWING
LINE LOANS HEREUNDER AND (Y) SHALL MAINTAIN ALL OF ITS RIGHTS AS ISSUING LENDER
OR SWING LINE LENDER, AS THE CASE MAY BE, WITH RESPECT TO ANY LETTERS OF CREDIT
ISSUED BY IT, OR SWING LINE LOANS MADE BY IT, PRIOR TO THE DATE OF SUCH
REPLACEMENT.  SUCH RESIGNATION SHALL TAKE EFFECT UPON THE APPOINTMENT OF A
SUCCESSOR ADMINISTRATIVE AGENT PURSUANT TO CLAUSE (F) BELOW OR AS OTHERWISE
PROVIDED BELOW.


 


F.             IF ADMINISTRATIVE AGENT IS REPLACED PURSUANT TO THE PRECEDING
CLAUSE (E), THE REQUISITE LENDERS SHALL HAVE THE RIGHT TO APPOINT A SUCCESSOR
WHICH SUCCESSOR ADMINISTRATIVE AGENT SHALL BE CONSENTED TO BY COMPANY (WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED, PROVIDED THAT COMPANY’S
CONSENT SHALL NOT BE REQUIRED IF AN EVENT OF DEFAULT THEN EXISTS); PROVIDED THAT
THE SUCCESSOR ADMINISTRATIVE AGENT SHALL NOT BE THE SUBJECT OF A PROCEEDING
UNDER ANY  BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS
RELATING TO OR LIMITING CREDITORS’ RIGHTS GENERALLY, OR HAD A RECEIVER,
CONSERVATOR, TRUSTEE OR CUSTODIAN APPOINTED FOR IT AND SHALL SUCCEED TO AND
BECOME VESTED WITH ALL OF THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE
REPLACED ADMINISTRATIVE AGENT, AND THE REPLACED ADMINISTRATIVE AGENT SHALL BE
DISCHARGED FROM ALL OF ITS DUTIES AND OBLIGATIONS HEREUNDER OR UNDER THE OTHER
LOAN DOCUMENTS.


 


G.            THE FEES PAYABLE BY COMPANY TO A SUCCESSOR ADMINISTRATIVE AGENT
SHALL BE THE SAME AS THOSE PAYABLE TO ITS PREDECESSOR UNLESS OTHERWISE AGREED
BETWEEN COMPANY AND SUCH SUCCESSOR.


 


H.            UPON A RESIGNATION OR REPLACEMENT OF ADMINISTRATIVE AGENT PURSUANT
TO THIS SECTION 9.9, ADMINISTRATIVE AGENT SHALL REMAIN INDEMNIFIED TO THE EXTENT
PROVIDED IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE PROVISIONS OF
THIS SECTION 9 (AND THE ANALOGOUS PROVISIONS OF THE OTHER LOAN DOCUMENTS) SHALL
CONTINUE IN EFFECT FOR THE BENEFIT OF ADMINISTRATIVE AGENT FOR ALL OF ITS
ACTIONS AND INACTIONS WHILE SERVING AS ADMINISTRATIVE AGENT.

 

128

--------------------------------------------------------------------------------


 

9.10         Collateral Matters.

 

A.            Each Lender authorizes and directs Collateral Agent to enter into
the Collateral Documents for the benefit of the Lenders and the other Secured
Parties.  Each Lender hereby agrees, and each holder of any Note by the
acceptance thereof will be deemed to agree, that, except as otherwise set forth
herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Collateral Documents, and the exercise by
the Requisite Lenders of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.  Collateral Agent is hereby authorized on
behalf of all of the Lenders, without the necessity of any notice to or further
consent from any Lender, from time to time prior to an Event of Default, to take
any action with respect to any Collateral or Collateral Documents which may be
necessary to perfect and maintain perfected the security interest in and liens
upon the Collateral granted pursuant to the Collateral Documents.

 


B.            THE LENDERS HEREBY AUTHORIZE COLLATERAL AGENT, AT ITS OPTION AND
IN ITS DISCRETION, TO RELEASE ANY LIEN GRANTED TO OR HELD BY COLLATERAL AGENT
UPON ANY COLLATERAL (I) UPON TERMINATION OF THE COMMITMENTS AND PAYMENT AND
SATISFACTION OF ALL OF THE OBLIGATIONS (OTHER THAN INCHOATE INDEMNIFICATION
OBLIGATIONS) AT ANY TIME ARISING UNDER OR IN RESPECT OF THIS AGREEMENT OR THE
LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
(II) CONSTITUTING PROPERTY BEING SOLD OR OTHERWISE DISPOSED OF (TO PERSONS OTHER
THAN COMPANY AND ITS SUBSIDIARIES) UPON THE SALE OR OTHER DISPOSITION THEREOF IN
COMPLIANCE WITH SECTION 7.7, (III) IF APPROVED, AUTHORIZED OR RATIFIED IN
WRITING BY THE REQUISITE LENDERS (OR ALL OF THE LENDERS HEREUNDER, TO THE EXTENT
REQUIRED BY SECTION 10.6) OR (IV) AS OTHERWISE MAY BE EXPRESSLY PROVIDED IN THE
RELEVANT COLLATERAL DOCUMENTS.  UPON REQUEST BY ADMINISTRATIVE AGENT AT ANY
TIME, THE LENDERS WILL CONFIRM IN WRITING COLLATERAL AGENT’S AUTHORITY TO
RELEASE PARTICULAR TYPES OR ITEMS OF COLLATERAL PURSUANT TO THIS SECTION 9.10.


 


C.            COLLATERAL AGENT SHALL HAVE NO OBLIGATION WHATSOEVER TO THE
LENDERS OR TO ANY OTHER PERSON TO ASSURE THAT THE COLLATERAL EXISTS OR IS OWNED
BY ANY LOAN PARTY OR IS CARED FOR, PROTECTED OR INSURED OR THAT THE LIENS
GRANTED TO COLLATERAL AGENT HEREIN OR PURSUANT HERETO HAVE BEEN PROPERLY OR
SUFFICIENTLY OR LAWFULLY CREATED, PERFECTED, PROTECTED OR ENFORCED OR ARE
ENTITLED TO ANY PARTICULAR PRIORITY, OR TO EXERCISE OR TO CONTINUE EXERCISING AT
ALL OR IN ANY MANNER OR UNDER ANY DUTY OF CARE, DISCLOSURE OR FIDELITY ANY OF
THE RIGHTS, AUTHORITIES AND POWERS GRANTED OR AVAILABLE TO COLLATERAL AGENT IN
THIS SECTION 9.10 OR IN ANY OF THE COLLATERAL DOCUMENTS, IT BEING UNDERSTOOD AND
AGREED THAT IN RESPECT OF THE COLLATERAL, OR ANY ACT, OMISSION OR EVENT RELATED
THERETO, COLLATERAL AGENT MAY ACT IN ANY MANNER IT MAY DEEM APPROPRIATE, IN ITS
SOLE DISCRETION, GIVEN COLLATERAL AGENT’S OWN INTEREST IN THE COLLATERAL AS ONE
OF THE LENDERS AND THAT COLLATERAL AGENT SHALL HAVE NO DUTY OR LIABILITY
WHATSOEVER TO THE LENDERS, EXCEPT FOR ITS GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
(AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL AND
NON-APPEALABLE DECISION).


 

9.11         Delivery of Information.  Administrative Agent shall not be
required to deliver to any Lender originals or copies of any documents,
instruments, notices, communications or other information received by
Administrative Agent from any Loan Party, any Subsidiary, the Requisite Lenders,
any Lender or any other Person under or in connection with this Agreement or any
other Loan Document except (i) as specifically provided in this Agreement or any
other Loan Document and (ii) as specifically requested from time to time in
writing by any Lender with respect to a specific document, instrument, notice or
other written communication received by and in the possession of Administrative
Agent at the time of receipt of such request and then only in accordance with
such specific request.

 

129

--------------------------------------------------------------------------------


 


SECTION 10.         MISCELLANEOUS


 

10.1         Benefit of Agreement; Assignments; Participations.

 

A.            This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the respective successors and assigns of the parties
hereto; provided, however, Company may not assign or transfer any of its rights,
obligations or interest hereunder without the prior written consent of the
Lenders (and any purported assignment or transfer without such consent shall be
null and void) and, provided further, that, although any Lender may transfer,
assign or grant participations in its rights hereunder, such Lender shall remain
a “Lender” for all purposes hereunder (and may not transfer or assign all or any
portion of its Commitments hereunder except as provided in Sections 2.10 and
10.1B) and the transferee, assignee or participant, as the case may be, shall
not constitute a “Lender” hereunder and, provided further, that no Lender shall
transfer or grant any participation under which the participant shall have
rights to approve any amendment to or waiver of this Agreement or any other Loan
Document except to the extent such amendment or waiver would (i) extend the
final scheduled maturity of any Loan, Note or Letter of Credit (unless such
Letter of Credit is not extended beyond the Revolving Loan Maturity Date) in
which such participant is participating, or reduce the rate or extend the time
of payment of interest or Fees thereon (except in connection with a waiver of
applicability of any post-default increase in interest rates) or reduce the
principal amount thereof (it being understood that any amendment or modification
to the financial definitions in this Agreement or to Section 1.2 shall not
constitute a reduction in the rate of interest or Fees payable hereunder), or
increase the amount of the participant’s participation over the amount thereof
then in effect (it being understood that a waiver of any Potential Event of
Default or Event of Default or of a mandatory reduction in the Commitments shall
not constitute a change in the terms of such participation, and that an increase
in any Commitment (or the available portion thereof) or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
Company of any of its rights and obligations under this Agreement or
(iii) release all or substantially all of the Collateral under all of the
Collateral Documents (except as expressly provided in the Loan Documents)
supporting the Loans or Letters of Credit hereunder in which such participant is
participating.  In the case of any such participation, the participant shall not
have any rights under this Agreement or any of the other Loan Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto) and all amounts payable by Company hereunder shall
be determined as if such Lender had not sold such participation.

 

B.            Notwithstanding the foregoing, any Lender (or any Lender together
with one or more other Lenders) may (x) assign all or a portion of its
Commitments and related outstanding Obligations (or, if the Commitments with
respect to the relevant Tranche have terminated, outstanding Obligations)
hereunder to (i)(a) its parent company and/or any Affiliate of such Lender which
is at least 50% owned by such Lender or its parent company or (b) one or more
other Lenders or any Affiliate of any such other Lender which is at least 50%
owned by such other Lender or its parent company (provided that any fund that
invests in loans and is

 

130

--------------------------------------------------------------------------------


 

managed or advised by the same investment advisor of another fund which is a
Lender (or by an Affiliate of such investment advisor) shall be treated as an
Affiliate of such other Lender for the purposes of this sub-clause (x)(i)(b)),
or (ii) in the case of any Lender that is a fund that invests in loans, any
other fund that invests in loans and is managed or advised by the same
investment advisor of any Lender or by an Affiliate of such investment advisor
or (y) assign all, or if less than all, a portion equal to at least $1,000,000
(in the case of Term Loans) or $2,000,000 (in the case of Revolving Loan
Commitments) in the aggregate for the assigning Lender or assigning Lenders, of
such Commitments and related outstanding Obligations (or, if the Commitments
with respect to the relevant Tranche have terminated, outstanding Obligations)
hereunder to one or more Eligible Assignees (treating any fund that invests in
loans and any other fund that invests in loans and is managed or advised by the
same investment advisor of such fund or by an Affiliate of such investment
advisor as a single Eligible Assignee), each of which assignees shall become a
party to this Agreement as a Lender by execution of an Assignment Agreement,
provided that (i) at such time, Schedule 2.1 shall be deemed modified to reflect
the Commitments and/or outstanding Loans, as the case may be, of such new Lender
and of the existing Lenders, (ii) upon the surrender of the relevant Notes by
the assigning Lender (or, upon such assigning Lender’s indemnifying Company for
any lost Note pursuant to a customary indemnification agreement) new Notes will
be issued, at Company’s expense, to such new Lender and to the assigning Lender
upon the request of such new Lender or assigning Lender, such new Notes to be in
conformity with the requirements of Section 2.1(E) (with appropriate
modifications) to the extent needed to reflect the revised Commitments and/or
outstanding Loans, as the case may be, (iii) the consent of Administrative Agent
and, so long as no Potential Event of Default under Section 8.6 or Event of
Default then exists and the Syndication Date has thereto occurred, Company,
shall be required in connection with any such assignment pursuant to clause
(y) above (such consent, in any case, not to be unreasonably withheld, delayed
or conditioned), provided that (I) Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to
Administrative Agent within five Business Days after having received notice
thereof and (II) the consent of Administrative Agent shall not be required in
connection with a repurchase or assignment pursuant to Section 2.13,
(iv) Administrative Agent shall receive at the time of each such assignment,
from the assigning or assignee Lender, the payment of a non-refundable
assignment fee of $3,500 and (v) no such transfer or assignment will be
effective until recorded by Administrative Agent on the Register pursuant to
Section 2.1D.  To the extent of any assignment pursuant to this Section 10.1B,
the assigning Lender shall be relieved of its obligations hereunder with respect
to its assigned Commitments and outstanding Loans.  At the time of each
assignment pursuant to this Section 10.1B to a Person which is not already a
Lender hereunder and which is not a United States person (as such term is
defined in Section 7701(a)(30) of the Internal Revenue Code) for Federal income
tax purposes, the respective assignee Lender shall, to the extent legally
entitled to do so, provide to Company the appropriate Internal Revenue Service
Forms (and, if applicable, a Certificate re Non-Bank Status) described in
Section 2.7B(iii) and, shall, for the avoidance of doubt, comply with the
provisions of Section 2.7B(iii) in their entirety.  To the extent that an
assignment of all or any portion of a Lender’s Commitments and related
outstanding Obligations pursuant to Section 2.10 or this Section 10.1B would, at
the time of such assignment, result in increased costs under Sections 2.6, 2.7
or 3.6 from those being charged by the respective assigning Lender prior to such
assignment, then Company shall not be obligated to pay such increased costs
(although Company, in accordance with and pursuant to the other provisions of
this Agreement, shall be obligated to pay any other

 

131

--------------------------------------------------------------------------------


 

increased costs of the type described above resulting from changes after the
date of the respective assignment).  If an assigning Lender is entitled (on the
date of assignment) to additional amounts pursuant to Section 2.7B(ii)(b) (or
pursuant to this sentence) with respect to a United States withholding tax as a
result of a change in applicable law, treaty, governmental rule, regulation,
guideline or order, or in the interpretation thereof, after the Closing Date, an
assignee Lender similarly shall be entitled to such additional amounts (if not
otherwise entitled to such amounts pursuant to Section 2.7B(ii)(b)) to the
extent such assigning Lender was entitled to such additional amounts and such
United States withholding tax would have been a Non-Excluded Tax with respect to
such assignee Lender if such assignee Lender had been a party to this Agreement
on the Closing Date.

 

C.            Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans and Notes hereunder to a Federal Reserve Bank in support
of borrowings made by such Lender from such Federal Reserve Bank and, with prior
notification to Administrative Agent (but without the consent of Administrative
Agent or Company), any Lender which is a fund may pledge all or any portion of
its Loans and Notes to its trustee or to a collateral agent providing credit or
credit support to such Lender in support of its obligations to such trustee,
such collateral agent or a holder of such obligations, as the case may be.  No
pledge pursuant to this Section 10.1C shall release the transferor Lender from
any of its obligations hereunder.

 

D.            Any Lender which assigns all of its Commitments and/or Loans
hereunder in accordance with Section 10.1B shall cease to constitute a “Lender”
hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.6, 2.7, 3.5C, 3.6, 9.6,
10.2 and 10.5), which shall survive as to such assigning Lender.

 

10.2         Expenses; Indemnity.

 

A.            Company hereby agrees to:  (i) whether or not the transactions
herein contemplated are consummated, pay all reasonable out-of-pocket costs and
expenses of Administrative Agent (including, without limitation, the reasonable
fees and disbursements of White & Case LLP and Administrative Agent’s other
counsel and consultants) in connection with the preparation, execution, delivery
and administration of this Agreement and the other Loan Documents and the
documents and instruments referred to herein and therein and any amendment,
waiver or consent relating hereto or thereto, of Administrative Agent and its
Affiliates in connection with its or their syndication efforts with respect to
this Agreement and of Administrative Agent, of each Issuing Lender and the Swing
Line Lender in connection with the Back-Stop Arrangements entered into by such
Persons and, after the occurrence of an Event of Default, each of the Issuing
Lenders and Lenders in connection with the enforcement of this Agreement and the
other Loan Documents and the documents and instruments referred to herein and
therein or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings (including, in each case
without limitation, the reasonable fees and disbursements of counsel and
consultants for Administrative Agent and, after the occurrence of an Event of
Default, counsel for each of the Issuing Lenders and Lenders); (ii) pay and hold
Administrative Agent, each of the Issuing Lenders and each of the Lenders
harmless from and against any and all present and future stamp, excise and other
similar documentary taxes with

 

132

--------------------------------------------------------------------------------


 

respect to the foregoing matters and save Administrative Agent, each of the
Issuing Lenders and each of the Lenders harmless from and against any and all
liabilities with respect to or resulting from any delay or omission (other than
to the extent attributable to Administrative Agent, such Issuing Lender or such
Lender) to pay such taxes; and (iii) indemnify Administrative Agent, each
Issuing Lender and each Lender, and each of their respective officers,
directors, employees, representatives, agents, Affiliates, trustees and
investment advisors (each, an “Indemnified Person”) from and hold each of them
harmless against any and all liabilities, obligations (including removal or
remedial actions), losses, damages, penalties, claims, actions, judgments,
suits, costs, expenses and disbursements (including reasonable attorneys’ and
consultants’ fees and disbursements) incurred by, imposed on or assessed against
any of them as a result of, or arising out of, or in any way related to, or by
reason of, (a) any investigation, litigation or other proceeding (whether or not
Administrative Agent, any Issuing Lender or any Lender is a party thereto and
whether or not such investigation, litigation or other proceeding is brought by
or on behalf of any Loan Party) related to the entering into and/or performance
of this Agreement or any other Loan Document or the use of any Letter of Credit
or the proceeds of any Loans hereunder or the consummation of the Transaction or
any other transactions contemplated herein or in any other Loan Document or the
exercise of any of their rights or remedies provided herein or in the other Loan
Documents, or (b) the actual or alleged presence of Hazardous Materials in the
air, surface water or groundwater or on the surface or subsurface of any Real
Property at any time owned, leased or operated by Company or any of its
Subsidiaries, the generation, storage, transportation, handling or disposal of
Hazardous Materials by Company or any of its Subsidiaries at any location,
whether or not owned, leased or operated by Company or any of its Subsidiaries,
the non-compliance by Holdings or any of its Subsidiaries with any Environmental
Law (including applicable permits thereunder) applicable to any Real Property,
or any Environmental Claim asserted against Company, any of its Subsidiaries or
any Real Property at any time owned, leased or operated by Company or any of its
Subsidiaries, including, in each case, without limitation, the reasonable fees
and disbursements of counsel and other consultants incurred in connection with
any such investigation, litigation or other proceeding (but excluding any
losses, liabilities, claims, damages or expenses to the extent incurred by
reason of the gross negligence or willful misconduct of the Indemnified Person
to be indemnified (as determined by a court of competent jurisdiction in a final
and non-appealable decision)).  To the extent that the undertaking to indemnify,
pay or hold harmless Administrative Agent, any Issuing Lender or any Lender set
forth in the preceding sentence may be unenforceable because it is violative of
any law or public policy, Company shall make the maximum contribution to the
payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law.

 

B.            To the full extent permitted by applicable law, Company shall not
assert, and hereby waives, any claim against any Indemnified Person, on any
theory of liability, for special, indirect, consequential or incidental damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof.  No Indemnified Person shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby, except to the
extent the liability of such Indemnified Person results from such Indemnified
Person’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non appealable decision).

 

133

--------------------------------------------------------------------------------


 

10.3         Patriot Act.  Each Lender subject to the USA PATRIOT ACT (Title 111
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby
notifies Company that pursuant to the requirements of the Act, it is required to
obtain, verify and record information that identifies Company and the other Loan
Parties and other information that will allow such Lender to identify Company
and the other Loan Parties in accordance with the Act.

 

10.4         Set-Off.  A.  In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default, Administrative Agent, each Issuing Lender
and each Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Loan Party or to
any other Person, any such notice being hereby expressly waived, to set off and
to appropriate and to apply any and all deposits (general or special, including
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts) and any other Indebtedness at any time held or
owing by Administrative Agent, such Issuing Lender or such Lender (including,
without limitation, by branches and agencies of Administrative Agent, such
Issuing Lender or such Lender wherever located) to or for the credit or the
account of Company against and on account of any Obligations and liabilities of
the Loan Parties then due and payable to Administrative Agent, such Issuing
Lender or such Lender under this Agreement, the Letters of Credit and
participations therein and the other Loan Documents, and all other claims of any
nature or description arising out of or connected with this Agreement or any
other Loan Document, irrespective of whether or not Administrative Agent, such
Issuing Lender or such Lender shall have made any demand for payment thereof and
although said Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured.

 

B.            NOTWITHSTANDING THE FOREGOING SECTION 10.4A, AT ANY TIME THAT THE
LOANS OR ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN
CALIFORNIA, NO LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR
TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE
ANY PROVISION OF THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT
OF THE REQUISITE LENDERS OR APPROVED IN WRITING BY ADMINISTRATIVE AGENT, IF SUCH
SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF
CIVIL PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF
CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE
LIENS GRANTED TO COLLATERAL AGENT PURSUANT TO THE COLLATERAL DOCUMENTS OR THE
ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUISITE LENDERS OR ADMINISTRATIVE AGENT SHALL BE NULL AND VOID.  THIS
SECTION 10.4B SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND
ADMINISTRATIVE AGENT HEREUNDER.

 

134

--------------------------------------------------------------------------------


 

10.5         Ratable Sharing.

 

A.            Lenders hereby agree among themselves that if any of them shall,
whether by voluntary payment (other than a voluntary prepayment of Loans made
and applied in accordance with the terms of this Agreement), by realization upon
security, through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of Loans, Unpaid Drawings, Letters of Credit, Fees and other amounts
then due and owing to that Lender hereunder or under the other Loan Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (i) notify Administrative Agent and each other Lender of the
receipt of such payment and (ii) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided that if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Company or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest.  Company expressly consents to
the foregoing arrangement and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, set-off or
counterclaim with respect to any and all monies owing by Company to that holder
with respect thereto as fully as if that holder were owed the amount of the
participation held by that holder.

 

B.            Except as otherwise provided in this Agreement, Administrative
Agent agrees that promptly after its receipt of each payment from or on behalf
of Company in respect of any Obligations hereunder, Administrative Agent shall
distribute such payment to the Lenders entitled thereto (other than any Lender
that has consented in writing to waive its Pro Rata Share of any such payment)
pro rata based upon their respective shares, if any, of the Obligations with
respect to which such payment was received.

 

C.            Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 10.5A and B shall be subject to
(i) Section 2.13 and (ii) the express provisions of this Agreement which
require, or permit, differing payments to be made to Non-Defaulting Lenders as
opposed to Defaulting Lenders.

 

10.6         Amendments and Waivers.

 

A.            Neither this Agreement nor any other Loan Document nor any terms
hereof or thereof may be changed, waived, discharged or terminated unless such
change, waiver, discharge or termination is in writing signed by the respective
Loan Parties party hereto or thereto and the Requisite Lenders (although
additional parties may be added to (and annexes may be modified to reflect such
additions), and Subsidiaries of Company may be released from, the

 

135

--------------------------------------------------------------------------------


 

Subsidiary Guaranty and the Collateral Documents in accordance with the
provisions hereof and thereof without the consent of the other Loan Parties
party thereto or the Requisite Lenders), provided that no such change, waiver,
discharge or termination shall, without the consent of each Lender (other than a
Defaulting Lender, except in the case of following clause (i) in connection with
any extension of final scheduled maturity or reduction (or forgiveness) of
principal) (with Obligations directly affected in the case of following clause
(i)), (i) extend the final scheduled maturity of any Loan or Note or extend the
stated expiration date of any Letter of Credit beyond the Revolving Loan
Maturity Date, or reduce the rate or extend the time of payment of interest or
Fees thereon (except in connection with the waiver of applicability of any
post-default increase in interest rates), or reduce (or forgive) the principal
amount thereof (it being understood that any amendment or modification to the
financial definitions in this Agreement or to Section 1.2 shall not constitute a
reduction in the rate of interest or Fees for the purposes of this clause (i)),
(ii) release all or substantially all of the Collateral (except as expressly
provided in the Loan Documents) under all the Collateral Documents, (iii) amend,
modify or waive any provision of this Section 10.6A (except for technical
amendments with respect to additional extensions of credit pursuant to this
Agreement which afford the protections to such additional extensions of credit
of the type provided to the Term Loans and the Revolving Loan Commitments on the
Closing Date), (iv) reduce the “majority” voting threshold specified in the
definition of “Requisite Lenders” (it being understood that, with the consent of
the Requisite Lenders, additional extensions of credit pursuant to this
Agreement may be included in the determination of “Requisite Lenders” on
substantially the same basis as the extensions of Term Loans and Revolving Loan
Commitments are included on the Closing Date), or (v) consent to the assignment
or transfer by Company of any of its rights and obligations under this
Agreement; provided further, that no such change, waiver, discharge or
termination shall (1) increase the Commitments of any Lender over the amount
thereof then in effect without the consent of such Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Potential
Events of Default or Events of Default or of a mandatory reduction in the
Commitments shall not constitute an increase of the Commitment of any Lender,
and that an increase in the available portion of any Commitment of any Lender
shall not constitute an increase of the Commitment of such Lender), (2) without
the consent of each Issuing Lender, amend, modify or waive any provision of
Section 3 or alter its rights or obligations with respect to Letters of Credit,
(3) without the consent of the Swing Line Lender, alter the Swing Line Lender’s
rights or obligations with respect to Swing Line Loans, (4) without the consent
of Administrative Agent, amend, modify or waive any provision of Section 9 or
any other provision as same relates to the rights or obligations of
Administrative Agent, (5) without the consent of Collateral Agent, amend, modify
or waive any provision relating to the rights or obligations of Collateral
Agent, (6) except in cases where additional extensions of term loans and/or
revolving loans are being afforded substantially the same treatment afforded to
the Term Loans and Revolving Loans pursuant to this Agreement on the Closing
Date, without the consent of the Requisite Class Lenders of each Class which is
being allocated a lesser prepayment, repayment or commitment reduction as a
result of the actions described below, alter the required application of any
prepayments or repayments (or commitment reduction), as between the various
Classes, pursuant to Section 2.4B(iv)(b) (it being understood, however, that the
Requisite Lenders may waive, in whole or in part, any such prepayment, repayment
or commitment reduction, so long as the application, as amongst the various
Classes, of any such prepayment, repayment or commitment reduction which is
still required to be made is not altered), (7) without the consent

 

136

--------------------------------------------------------------------------------


 

of the Requisite Class Lenders of the respective Class affected thereby, amend
the definition of Requisite Class Lenders (it being understood that, with the
consent of the Requisite Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Requisite
Class Lenders on substantially the same basis as the extensions of Loans and
Commitments are included on the Closing Date), or (8) without the written
consent of the Requisite Class Lenders of Revolving Loans and/or Revolving Loan
Commitments, amend, modify or waive any condition precedent set forth in
Section 4 with respect to the making of Revolving Loans, Swing Line Loans or the
issuance of Letters of Credit.  This Section 10.6 and the other voting-related
provisions in this Agreement and the other Loan Documents are subject to the
terms of Section 2.13B.

 

B.            If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the first proviso to Section 10.6A, the
consent of the Requisite Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then Company shall
have the right, so long as all non-consenting Lenders whose individual consent
is required are treated as described in either clause (a) or (b) below, to
either (a) replace each such non-consenting Lender or Lenders (or, at the option
of Company, if the respective Lender’s consent is required with respect to less
than all Loans (or related Commitments), to replace only the Revolving Loan
Commitments and/or Loans of the respective non-consenting Lender which gave rise
to the need to obtain such Lender’s individual consent) with one or more
Replacement Lenders pursuant to Section 2.10 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (b) terminate such non-consenting Lender’s
Revolving Loan Commitment (if such Lender’s consent is required as a result of
its Revolving Loan Commitment) and/or repay all outstanding Loans of such Lender
which gave rise to the need to obtain such Lender’s consent and/or cash
collateralize its applicable Pro Rata Share of the Letter of Credit Usage, in
accordance with Section 2.4B(v), provided that unless the Commitments which are
terminated and Loans which are repaid pursuant to preceding clause (b) are
immediately replaced in full at such time through the addition of new Lenders or
the increase of the Commitments and/or outstanding Loans of existing Lenders
(who in each case must specifically consent thereto), then in the case of any
action pursuant to preceding clause (b), the Requisite Lenders (determined after
giving effect to the proposed action) shall specifically consent thereto,
provided further, that Company shall not have the right to replace a Lender,
terminate its Commitment or repay its Loans solely as a result of the exercise
of such Lender’s rights (and the withholding of any required consent by such
Lender) pursuant to the second proviso to Section 10.6A.

 

C.            Notwithstanding the foregoing, (x) any provision of this Agreement
may be amended by an agreement in writing entered into by Company, the Requisite
Lenders and Administrative Agent (and, if their rights or obligations are
affected thereby, each Issuing Lender and the Swing Line Lender) if (i) by the
terms of such agreement the Commitment of each Lender not consenting to the
amendment provided for therein shall terminate upon the effectiveness of such
amendment and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment (including pursuant to an assignment to a
Replacement Lender in accordance with Section 10.1) in full of the principal of
and interest accrued on each Loan made by it and all other amounts owing to it
or accrued for its account

 

137

--------------------------------------------------------------------------------


 

under this Agreement and (y) this Agreement may be amended (or amended and
restated) with the written consent of the Requisite Lenders, Administrative
Agent and Company (a) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loans and the Revolving Loans and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Requisite Lenders.

 

D.            In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of Administrative Agent, Company and the
Lenders providing the relevant Replacement Term Loans to permit the refinancing
of all outstanding Term Loans (the “Refinanced Term Loans”), with a replacement
term loan tranche denominated in Dollars (the “Replacement Term Loans”)
respectively, hereunder; provided that (a) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Refinanced Term Loans, (b) the Applicable Margins for such Replacement Term
Loans shall not be higher than the Applicable Margins for such Refinanced Term
Loans, (c) the Weighted Average Life to Maturity of such Replacement Term Loans
shall not be shorter than the Weighted Average Life to Maturity of such
Refinanced Term Loans, at the time of such refinancing (except to the extent of
nominal amortization for periods where amortization has been eliminated as a
result of prepayment of the applicable Term Loans), and (d) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such Refinanced Term Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of the Term Loans in effect immediately prior to such
refinancing.

 

E.             Notwithstanding anything to the contrary contained in
Section 10.1A, Company, Administrative Agent and each Incremental Term Loan
Lender and each Incremental RL Lender may, in accordance with the provisions of
Section 2.11 or 2.12, as the case may be, enter into an Incremental Loan
Commitment Agreement, provided that after the execution and delivery by the
respective Company, Administrative Agent and each such Lender party to such
Incremental Loan Commitment Agreement, such Incremental Loan Commitment
Agreement may thereafter only be modified in accordance with the requirements
this Section 10.6A.

 

10.7         Notices.  Unless otherwise specifically provided herein, any notice
or other communication herein required or permitted to be given shall be in
writing (including telecopier) and may be personally served, telecopied or sent
by United States mail or courier service and shall be deemed to have been given
when deposited in the mails, delivered in person or to the courier or sent by
telecopier; provided that notices and communications to Administrative Agent and
Company shall not be effective until received by Administrative Agent or
Company, as the case may be.  For the purposes hereof, the address of each party
hereto shall be as set forth under such party’s name on the signature
pages hereof or (i) as to Administrative Agent, at the Notice Office or at such
other address as shall be designated by Administrative Agent in a written notice
delivered to the other parties hereto and (ii) as to each other party, such
other address as shall be designated by such party in a written notice delivered
to Administrative Agent.

 

138

--------------------------------------------------------------------------------


 

10.8         Survival of Representations, Warranties and Agreements.

 

A.            All representations, warranties and agreements made herein shall
survive the execution and delivery of this Agreement and the making of the Loans
and the issuance of the Letters of Credit hereunder.

 


B.            NOTWITHSTANDING ANYTHING IN THIS AGREEMENT OR IMPLIED BY LAW TO
THE CONTRARY, THE AGREEMENTS OF COMPANY SET FORTH IN SECTIONS 2.6D, 2.7, 3.5C,
3.6, 10.2 AND 10.4 AND THE AGREEMENTS OF LENDERS SET FORTH IN SECTIONS 9.2A,
9.6, 9.10 AND 10.5 SHALL SURVIVE THE PAYMENT OF THE LOANS, THE CANCELLATION OR
EXPIRATION OF THE LETTERS OF CREDIT AND THE REIMBURSEMENT OF ANY AMOUNTS DRAWN
THEREUNDER, AND THE EXECUTION, DELIVERY AND TERMINATION OF THIS AGREEMENT.


 

10.9         Failure or Indulgence Not Waiver; Remedies Cumulative.  No failure
or delay on the part of Administrative Agent, Collateral Agent, any Issuing
Lender or any Lender in the exercise of any power, right or privilege hereunder
or under any other Loan Document and no course of dealing between Company or any
other Loan Party and Administrative Agent, Collateral Agent, any Issuing Lender
or any Lender shall impair such power, right or privilege or be construed to be
or operate as a waiver of any default or acquiescence therein, nor shall any
single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other power, right or privilege.  All
rights and remedies existing under this Agreement and the other Loan Documents
are cumulative to, and not exclusive of, any rights or remedies which
Administrative Agent, Collateral Agent, and Issuing Lender or any Lender would
otherwise have.  No notice to or demand on any Loan Party in any case shall
entitle any Loan Party to any other or further notice or demand in similar or
other circumstances or constitute a waiver of the rights of Administrative
Agent, Collateral Agent, any Issuing Lender or any Lender to any other or
further action in any circumstances without notice or demand.

 

10.10       Marshalling; Payments Set Aside.  Neither Administrative Agent nor
any Lender shall be under any obligation to marshal any assets in favor of
Company or any other party or against or in payment of any or all of the
Obligations.  To the extent that Company makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent for the benefit of
Lenders), or Administrative Agent or Lenders enforce any security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.

 

10.11       Severability.  In case any provision in or obligation under this
Agreement or the Notes shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

139

--------------------------------------------------------------------------------


 

10.12       Obligations Several; Independent Nature of Lenders’ Rights.  The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitments of any other Lender hereunder.  Nothing
contained herein or in any other Loan Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity.  The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out of this Agreement and it shall not be necessary for any other
Lender to be joined as an additional party in any proceeding for such purpose.

 

10.13       Headings.  Section and Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.

 

10.14       GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.  A. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN ANY MORTGAGE, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES). 
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN
THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, COMPANY HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS.  COMPANY HEREBY FURTHER IRREVOCABLY WAIVES
ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER COMPANY, AND
AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED
COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER COMPANY.  COMPANY
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO COMPANY AT ITS
ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE
30 DAYS AFTER SUCH MAILING.  COMPANY HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO
SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.  NOTHING
HEREIN SHALL AFFECT THE RIGHT OF ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER
OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST COMPANY IN ANY OTHER
JURISDICTION.

 

140

--------------------------------------------------------------------------------


 

B.            COMPANY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN SECTION 10.14A ABOVE AND
HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH
COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

 

C.            EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

10.15       Successors and Assigns.  This Agreement shall be binding upon the
parties hereto and their respective successors and assigns and shall inure to
the benefit of the parties hereto and the successors and assigns of Lenders (it
being understood that Lenders’ rights of assignment are subject to
Section 10.1).  None of Company’s rights or obligations hereunder or under the
other Loan Documents nor any interest therein may be assigned or delegated by
Company without the prior written consent of all Lenders.

 

10.16       Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”).  If Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to Company.  In determining whether the
interest contracted for, charged, or received by Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.17       Confidentiality.  Each Lender shall hold all non-public information
obtained pursuant to the requirements of this Agreement which has been
identified as confidential by Company in accordance with such Lender’s customary
procedures for handling confidential information of this nature and in
accordance with safe and sound banking practices, it being understood and agreed
by Company that in any event a Lender may make (i) disclosures to Affiliates of
such Lender and their respective employees, directors, agents, attorneys,
accountants and other professional advisors, (ii) disclosures reasonably
required by any bona fide assignee, transferee or participant and their
respective investment advisers in connection with the contemplated assignment or
transfer by such Lender of any Loans or any participations therein,

 

141

--------------------------------------------------------------------------------


 

(iii) disclosures required or requested by any governmental agency or
representative thereof, or the NAIC, (iv) disclosures required to any direct or
indirect contractual counterparty in swap agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 10.17), (v) disclosures pursuant to legal process or
as required pursuant to applicable law or (vi) disclosures to any other Person
with the prior written consent of Company and Administrative Agent in the
exercise of their respective sole discretion; provided that, unless specifically
prohibited by applicable law or court order, each Lender shall notify Company of
any request by any governmental agency or representative thereof or the NAIC
(other than any such request in connection with any examination of the financial
condition of such Lender by such governmental agency or the NAIC) for disclosure
of any such non-public information prior to disclosure of such information; and
provided, further that in no event shall any Lender be obligated or required to
return any materials furnished by Company or any of its Subsidiaries.

 

10.18       Counterparts; Effectiveness.  This Agreement and any amendments,
waivers, consents or supplements hereto or in connection herewith may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document.  This Agreement shall become
effective upon the execution of a counterpart hereof by each of the parties
hereto and receipt by Company and Administrative Agent of written or telephonic
notification of such execution and authorization of delivery thereof.

 

10.19       Judgment Currency.

 


A.            CURRENCY CONVERSION RATE.  IF, FOR THE PURPOSES OF OBTAINING
JUDGMENT IN ANY COURT, IT IS NECESSARY TO CONVERT A SUM DUE HEREUNDER IN ANY
CURRENCY (THE “ORIGINAL CURRENCY”) INTO ANOTHER CURRENCY (THE “OTHER CURRENCY”),
THE PARTIES HERETO AGREE, TO THE FULLEST EXTENT PERMITTED BY LAW, THAT THE RATE
OF EXCHANGE USED SHALL BE THAT AT WHICH IN ACCORDANCE WITH NORMAL BANKING
PROCEDURES ADMINISTRATIVE AGENT COULD PURCHASE THE ORIGINAL CURRENCY WITH THE
OTHER CURRENCY ON THE BUSINESS DAY PRECEDING THAT ON WHICH FINAL JUDGMENT IS
GIVEN.


 


B.            DISCHARGE OF JUDGMENT.  THE OBLIGATIONS OF COMPANY IN RESPECT OF
ANY SUM DUE FROM IT TO LENDERS HEREUNDER SHALL, NOTWITHSTANDING ANY JUDGMENT IN
SUCH OTHER CURRENCY, BE DISCHARGED ONLY TO THE EXTENT THAT, ON THE BUSINESS DAY
FOLLOWING RECEIPT BY ADMINISTRATIVE AGENT OF ANY SUM ADJUDGED TO BE SO DUE IN
THE OTHER CURRENCY, ADMINISTRATIVE AGENT MAY IN ACCORDANCE WITH NORMAL BANKING
PROCEDURES PURCHASE THE ORIGINAL CURRENCY WITH THE OTHER CURRENCY; IF THE
ORIGINAL CURRENCY SO PURCHASED IS LESS THAN THE SUM ORIGINALLY DUE TO LENDERS IN
THE ORIGINAL CURRENCY, COMPANY AGREES, AS A SEPARATE OBLIGATION AND
NOTWITHSTANDING ANY SUCH JUDGMENT, TO INDEMNIFY LENDERS AGAINST SUCH LOSS, AND
IF THE AMOUNT OF THE ORIGINAL CURRENCY SO PURCHASED EXCEEDS THE SUM ORIGINALLY
DUE TO LENDERS IN THE ORIGINAL CURRENCY, LENDERS SHALL REMIT SUCH EXCESS TO
COMPANY.

 

142

--------------------------------------------------------------------------------


 

10.20       Domicile of Loans.  Each Lender may transfer and carry its Loans at,
to or for the account of any office, Subsidiary or Affiliate of such Lender. 
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 10.20 would, at the time of such
transfer, result in increased costs under Section 2.6, 2.7 or 3.6 from those
being charged by the respective Lender prior to such transfer, then Company
shall not be obligated to pay such increased costs (although Company shall be
obligated to pay any other increased costs of the type described above resulting
from changes after the date of the respective transfer).

 

10.21       Post-Closing Actions.  Notwithstanding anything to the contrary
contained in this Agreement or the other Loan Documents, the parties hereto
acknowledge and agree that:

 

A.            UCC Filings; Filings with respect to Intellectual Property; etc. 
(i)  Company and its Subsidiaries are not required to have filed (or cause to
have filed) on or prior to the Closing Date Financing Statements (Form UCC-1) or
any filings with the PTO or the United States Copyright Office necessary to
perfect the security interest purported to be created by the Security Agreement
or the Pledge Agreement, as applicable.  Not later than the 5th day after the
Closing Date, Company and its Subsidiaries shall have filed (or cause to have
filed) all of such Financing Statements (Form UCC-1) and any filings with the
PTO or the United States Copyright Office necessary to perfect the security
interest purported to be created by the Security Agreement or the Pledge
Agreement, as the case may be.

 

B.            Foreign Good Standing Qualifications; Stock Certificates.  (i) Not
later than the 10th Business Day after the Closing Date (or such longer period
of time as may be agreed to by Administrative Agent in its sole discretion),
Administrative Agent shall have received with respect to Company and each other
Loan Party listed under the heading “Foreign Good Standing Qualifications” on
Schedule 10.21 a good standing certificate from the Secretary of State of each
jurisdiction set forth opposite the name of such Person on such Schedule and, to
the extent not already delivered pursuant to this Agreement, to the extent
generally available, other evidence of good standing as to payment of any
applicable franchise or similar taxes from the appropriate taxing authority of
each of such jurisdictions with respect to such Person on Schedule 10.21, each
dated a recent date on or prior to the 10th Business Day after the Closing Date
(or such later date as may be agreed to by Administrative Agent in its sole
discretion), and (ii) not later than the 45th day after the Closing Date (or
such longer period of time as may be agreed to by Administrative Agent in its
sole discretion), Administrative Agent shall have received with respect to each
Loan Party listed under the heading “Shares Certificates” on Schedule 10.21, new
certificates (accompanied by irrevocable undated stock powers, duly endorsed in
blank and otherwise satisfactory in form and substance to Administrative Agent)
representing all equity interests owned or held by such Loan Party in the
Pledged Subsidiaries listed opposite the name of such Loan Party on such
Schedule.

 

C.            Opinion of Oregon Special Counsel.  Not later than the 30th day
after the Closing Date (or such longer period of time as may be agreed to by
Administrative Agent in its sole discretion), Administrative Agent and its
counsel shall have received from special counsel in Oregon, an opinion dated on
or before such date covering such matters under Oregon law related or incidental
to the transactions contemplated herein and under the Collateral Documents as
Administrative Agent may reasonably request, and other documentation as
Administrative Agent may reasonably require, in each case in form and substance
reasonably satisfactory to Administrative Agent.

 

143

--------------------------------------------------------------------------------


 

All conditions precedent and representations contained in this Agreement and the
other Loan Documents shall be deemed modified to the extent necessary to effect
the foregoing (and to permit the taking of the actions described above within
the time periods required above, rather than as elsewhere provided in the Loan
Documents), provided that (x) to the extent any representation and warranty
would not be true because the foregoing actions were not taken on the Closing
Date, the respective representation and warranty shall be required to be true
and correct in all material respects at the time the respective action is taken
(or was required to be taken) in accordance with the foregoing provisions of
this Section 10.21 and (y) all representations and warranties relating to the
Collateral Documents shall be required to be true immediately after the actions
required to be taken by this Section 10.21 have been taken (or were required to
be taken).  The acceptance of the benefits of each Funding Date shall constitute
a representation, warranty and covenant by Company to each of the Lenders that
the actions required pursuant to this Section 10.21 will be, or have been, taken
within the relevant time periods referred to in this Section 10.21 and that, at
such time, all representations and warranties contained in this Agreement and
the other Loan Documents shall then be true and correct without any modification
pursuant to this Section 10.21, and the parties hereto acknowledge and agree
that the failure to take any of the actions required above, within the relevant
time periods required above, shall give rise to an immediate Event of Default
pursuant to this Agreement.

 

[Remainder of page intentionally left blank]

 

144

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

 

ALLIANCE HEALTHCARE SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ Howard Aihara

 

Name:

Howard Aihara

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

Notice Address:

 

 

 

100 Bayview Circle, Suite 400

 

Newport Beach, CA 92660

 

Attention: Eli H. Glovinsky, Esq.

 

 

 

Telephone No.: (949) 242-5505

 

Facsimile No.: (949) 242-5377

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Carin Keegan

 

Name:

Carin Keegan

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Enrique Landaeta

 

Name:

Enrique Landaeta

 

Title:

Vice President

 

 

 

 

 

 

Notice Address:

 

 

 

60 Wall Street

 

New York, New York 10005

 

Attention: Carin M. Keegan

 

 

 

Telephone No.: (212) 250-6083

 

Facsimile No.: (212) 797-5690

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG ALLIANCE HEALTHCARE SERVICES, INC., THE LENDERS PARTY HERETO FROM TIME TO
TIME AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT

 

 

 

Deutsche Bank Trust Company Americas

 

 

 

 

By:

/s/ Carin Keegan

 

Name:

Carin Keegan

 

Title:

Director

 

 

 

 

By:

/s/ Enrique Landaeta

 

Name:

Enrique Landaeta

 

Title:

Vice President

 

 

 

 

BARCLAYS BANK PLC

 

 

 

 

By:

/s/ Diane Rolfe

 

Name:

Diane Rolfe

 

Title:

Director

 

 

 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

By:

/s/ Peter Zippelius

 

Name:

Peter Zippelius

 

Title:

Vice President

 

 

 

 

SUNTRUST BANK

 

 

 

 

By:

/s/ Dana Dhaliwal

 

Name:

Dana Dhaliwal

 

Title:

Vice President

 

 

 

 

UNION BANK, N.A.

 

 

 

 

By:

/s/ Sanjeev Narayan

 

Name:

Sanjeev Narayan

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.1

 

Lenders’ Commitments, Lending Offices and Pro Rata Shares

 

A. Lenders’ Commitments and Pro Rata Shares

 

Lender

 

Initial Term
Loan
Commitment

 

Revolving
Loan
Commitment

 

Incremental
Term Loan
Commitment

 

Pro Rata
Share of
Term
Loan
Exposure

 

Pro Rata
Share of
Revolving
Loan
Exposure

 

Aggregate
Pro Rata
Share(1)

 

Deutsche Bank Trust Company Americas

 

$

460,000,000

 

$

43,000,000

 

$

0

 

100

%

35.833

%

86.724

%

Morgan Stanley Bank, National Association

 

$

0

 

$

21,000,000

 

$

0

 

0

%

17.500

%

3.621

%

Barclays Capital PLC

 

$

0

 

$

21,000,000

 

$

0

 

0

%

17.500

%

3.621

%

SunTrust Bank

 

$

0

 

$

20,000,000

 

$

0

 

0

%

16.667

%

3.448

%

Union Bank, NA

 

$

0

 

$

15,000,000

 

$

0

 

0

%

12.500

%

2.586

%

Total

 

$

460,000,000

 

$

120,000,000

 

$

0

 

100

%

100

%

100

%

 

B. Lenders’ Lending Offices

 

Lender

 

Lending Office

Deutsche Bank Trust Company Americas

 

New York, New York

Morgan Stanley Bank, National Association

 

Salt Lake City, Utah

Barclays Capital PLC

 

New York, New York

SunTrust Bank

 

Atlanta, Georgia

Union Bank, NA

 

Los Angeles, California

 

--------------------------------------------------------------------------------

(1) With respect to each Lender, the percentage obtained by dividing (x) the sum
of the aggregate Term Loan Exposure of that Lender plus the Revolving Loan
Exposure of that Lender by (y) the sum of the aggregate Term Loan Exposure of
all Lenders plus the aggregate Revolving Loan Exposure of all Lenders, in any
such case as the applicable percentage may be adjusted by assignments permitted
pursuant to Section 10.1 of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.7

 

Existing Letters of Credit

 

Issuing
Lender

 

L/C
Number

 

Account
Party

 

Amount
and
Currency

 

Beneficiary

 

Expiration
Date

 

Type of
L/C
(Standby
or Trade)

Deutsche Bank Trust Company Americas

 

S-15628

 

Alliance HealthCare Services, Inc.

 

$4,205,000 (USD)

 

Travelers Property Casualty Company of America

 

October 31, 2010

 

Standby

Deutsche Bank Trust Company Americas

 

S-14647

 

Alliance HealthCare Services, Inc.

 

$255,000 (USD)

 

Royal SunAlliance

 

March 31, 2010

 

Standby

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.1

 

Jurisdiction of Organization, Subsidiaries of Company

 

Unrestricted Subsidiaries:

None

 

Subsidiaries:

 

Name

 

Jurisdiction

Designated Non-Wholly-Owned Subsidiaries

 

 

Advanced Imaging of Lafayette, LLC

 

Delaware

Alliance Diagnostics Venture, LLC

 

Pennsylvania

Alliance — HNV PET/CT Leasing Company LLC

 

Michigan

Alliance — HNV PET/CT Services, LLC

 

Michigan

Greater Springfield MRI Limited Partnership

 

Massachusetts

Los Alamitos Imaging Center LLC

 

California

MetroWest Imaging Center LLC

 

Massachusetts

Montvale PET/CT, LLC

 

Delaware

Rhode Island PET Services, LLC

 

Rhode Island

Southeastern Massachusetts PET/CT Imaging Center, LLC

 

Delaware

Tri-City PETCT, LLC

 

California

Western Massachusetts PET/CT Imaging Center, LLC

 

Delaware

 

 

 

Pledged Subsidiaries

 

 

Ahoskie Imaging, L.L.C.

 

North Carolina

Alliance Imaging Centers, Inc.

 

California

Alliance Imaging Financial Services, Inc.

 

Delaware

Alliance Imaging Management, Inc.

 

California

Alliance Imaging NC, Inc.

 

Delaware

Alliance Imaging of Michigan, Inc.

 

Delaware

Alliance Imaging of Ohio, Inc.

 

Delaware

Alliance Medical Imaging Solutions, LLC

 

North Carolina

Alliance Oncology, LLC*

 

Delaware

Alliance Radiosurgery, LLC

 

Delaware

CuraCare, Inc.

 

Delaware

Long Beach PET Imaging Center LLC

 

California

MDI Finance & Leasing, Inc.

 

Massachusetts

Medical Diagnostics, Inc.

 

Delaware

Medical Outsourcing Services, LLC

 

Delaware

Meritus PLS, Inc.

 

Virginia

 

--------------------------------------------------------------------------------


 

Name

 

Jurisdiction

Mid-American Imaging Inc.

 

Ohio

NEHE — MRI, LLC

 

Maine

NEHE/WSIC II, LLC

 

Massachusetts

New England Health Enterprises Business Trust

 

Massachusetts

New England Health Enterprises, Inc.

 

Massachusetts

New England Health Imaging-Houlton, LLC

 

Massachusetts

New England Imaging Management, LLC

 

Massachusetts

New England Molecular Imaging LLC

 

New Hampshire

Pet Scans of America Corp.

 

Delaware

RAMIC Des Moines, LLC

 

Delaware

Radiation Services of North Carolina, LLC

 

North Carolina

SMT Health Services Inc.

 

Delaware

Shared P.E.T. Imaging, LLC*

 

Ohio

Shared P.E.T. Imaging of Florida, LLC

 

Florida

Three Rivers Holding Corp.

 

Delaware

West Coast PETCT, LLC

 

California

Western Massachusetts Magnetic Resonance Services, Inc.

 

Massachusetts

 

--------------------------------------------------------------------------------

* - Material Subsidiary

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.6

 

Litigation

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.10A

 

Plans

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.15

 

Insurance

 

Insurance Policies for Alliance HealthCare Services and its subsidiaries

 

Insurer

 

Coverage

 

Cap

 

Deductible

Darwin Select Insurance Co.

 

General Liability

 

$1,000,000 / claim;
$3,000,000 aggregate

 

$100,000 / claim

Darwin Select Insurance Co.

 

Professional Liability

 

$1,000,000 / claim;
$3,000,000 aggregate

 

$10,000 / claim

Darwin Select Insurance Co.

 

Employee Benefits Liability

 

$1,000,000 / claim; $3,000,000 aggregate

 

$5,000 / claim

Travelers Property Casualty Co. of America

 

Automobile Liability

 

$5,000,000 (BI/PD);
$5,000 (medical payments)

 

$250,000 / occurrence

Travelers Property Casualty Co. of America

 

Auto Physical Damage

 

$50,000 (Hired Care Physical Damage)

 

$5,000 (Private Passenger);
$25,000 (Heavy / Extra Heavy)

Travelers Property Casualty Co. of America

 

Workers’ Compensation

 

$1,000,000 / accident;
$1,000,000 (policy limit by disease);
$1,000,000 (each employee by disease);
$1,000,000 (stop gap liability)

 

$250,000 / loss event

Federal Insurance Co. (Chubb)

 

Employment Practices Liability

 

$10,000,000 / claim;
$10,000,000 / policy period

 

$250,000 (Single Claimant Retention);
$500,000 (Multi-Claimant Retention)

Arch Specialty Insurance Co.

 

Umbrella

 

$25,000,000 / occurrence;
$25,000,000 aggregate

 

Excess of:

·  Professional Liability

·  General Liability

·  Automobile Liability

·  Employee Benefits Liability

Federal Insurance Co.
(Chubb)

 

Crime Coverage

 

$5,000,000 for each of employee theft, premises, transit, forgery, computer
fraud, funds transfer fraud, credit card fraud, money order counterfeit fraud
and client) $100,000 (expense)

 

$25,000 (Retention)

 

--------------------------------------------------------------------------------


 

Insurer

 

Coverage

 

Cap

 

Deductible

Federal Insurance Co. (Chubb)

 

Property

 

$184,001,621 (blanket building and expense);
$50,699,279 (blanket business income/extra expense);
$10,000,000 (earthquake/flood, California excluded)

 

$5,000 / occurrence; $25,000 (earthquake/flood); 24 hours (business income);
$100,000 (machinery breakdown)

Pacific Insurance Co. Ltd.; National Fire & Marine; Empire Indemnity Ins. Co.;

 

Difference in Conditions

 

$30,000,000 / occurrence; $30,000,000 aggregate

 

$25,000 / occurrence; 5% of values per unit (earthquake); 2% of values at
time/place of loss (flood)

Federal Insurance Co. (Chubb)

 

Inland Marine

 

$5,000,000 / occurrence (medical equipment and electronic data processing);
$750,000 (business income / extra expense);
$5,000,000 (flood/ earthquake)

 

$100,00 / occurrence; 24 hours (business income & extra expenses);
$500,000 (flood/earthquake)

Travelers Property Casualty Co. of America

 

ERISA

 

$1,000,000 (blanket bond liability)

 

$0

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1

 

Certain Existing Indebtedness

 

Borrower

 

Aggregate
Principal
Amount

 

Creditor

 

Term

 

Guarantor(s)

Alliance Imaging, Inc.

 

$

488,617.70

 

GE Healthcare Financial Services

 

September 2010

 

N/A

Medical Outsourcing Services, LLC

 

$

171,937.28

 

GE Healthcare Financial Services

 

March 2010

 

N/A

Shared P.E.T. Imaging, LLC

 

$

8,949.75

 

GE Healthcare Financial Services

 

January 2010

 

N/A

Shared P.E.T. Imaging, LLC

 

$

31,041.43

 

Siemens Financial Services

 

June 2010

 

N/A

Shared P.E.T. Imaging, LLC

 

$

336,156.95

 

Huntington Bank

 

November 2010

 

N/A

Shared P.E.T. Imaging, LLC

 

$

395,836.14

 

GE Healthcare Financial Services

 

December 2010

 

N/A

Shared P.E.T. Imaging, LLC

 

$

144,486.47

 

Siemens Financial Services

 

March 2012

 

N/A

Shared P.E.T. Imaging, LLC

 

$

1,467,023.05

 

Huntington Bank

 

October 2011

 

N/A

Shared P.E.T. Imaging, LLC

 

$

618,085.50

 

GE Healthcare Financial Services

 

February 2011

 

N/A

Shared P.E.T. Imaging, LLC

 

$

51,165.27

 

Siemens Financial Services

 

January 2010

 

N/A

Shared P.E.T. Imaging, LLC

 

$

138,085.50

 

Siemens Financial Services

 

June 2010

 

N/A

Greater Springfield MRI Limited Partnership

 

$

1,102,877.74

 

Siemens Financial Services

 

February 2013

 

N/A

Advanced Imaging of Lafayette LLC

 

$

316,803.04

 

Phillips Medical

 

September 2013

 

N/A

Advanced Imaging of Lafayette LLC

 

$

598,739.23

 

Phillips Medical

 

June 2013

 

N/A

Long Beach PET Imaging Center LLC

 

$

525,213.00

 

Siemens Financial Services

 

November 2014

 

N/A

Long Beach PET Imaging Center LLC

 

$

1,553,246.27

 

Siemens Financial Services

 

August 2014

 

N/A

Long Beach PET Imaging Center LLC

 

$

164,625.00

 

Siemens Financial Services

 

November 2014

 

N/A

Rhode Island PET Services, LLC

 

$

591,037.19

 

GE Healthcare Financial Services

 

April 2011

 

N/A

Rhode Island PET Services, LLC

 

$

647,608.17

 

GE Healthcare Financial Services

 

December 2011

 

N/A

 

--------------------------------------------------------------------------------


 

Borrower

 

Aggregate
Principal
Amount

 

Creditor

 

Term

 

Guarantor(s)

Alliance Oncology, LLC

 

$

2,747,080.22

 

Banc of America Leasing

 

September 2014

 

N/A

Alliance Oncology, LLC

 

$

1,687,064.02

 

Banc of America Leasing

 

March 2015

 

N/A

Alliance Oncology, LLC

 

$

1,659,856.85

 

Phillips Medical

 

April 2016

 

N/A

Alliance Oncology, LLC

 

$

707,901.97

 

Phillips Medical

 

April 2016

 

N/A

Alliance Oncology, LLC

 

$

1,737,864.05

 

Phillips Medical

 

April 2016

 

N/A

Alliance Oncology, LLC

 

$

707,901.97

 

Phillips Medical

 

April 2016

 

N/A

Alliance Oncology, LLC

 

$

275,405.46

 

Phillips Medical

 

June 2016

 

N/A

Alliance Oncology, LLC

 

$

401,222.14

 

Commonwealth Hematology-Oncology, PC

 

March 2014

 

N/A

Alliance Oncology, LLC

 

$

100,955.98

 

Commonwealth Hematology-Oncology, PC

 

March 2014

 

N/A

Alliance Oncology, LLC

 

$

404,907.09

 

Commonwealth Hematology-Oncology, PC

 

December 2015

 

N/A

Tri-City PETCT, LLC

 

$

386,562.02

 

Phillips Medical

 

May 2014

 

Alliance HealthCare Services, Inc. (51%)

Tri-City PETCT, LLC

 

$

1,272,700.36

 

Phillips Medical

 

March 2014

 

Alliance HealthCare Services, Inc. (51%)

Western Massachusetts Imaging Center, LLC

 

$

168,900.92

 

GE Healthcare Financial Services

 

December 2011

 

N/A

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.3

 

Certain Existing Investments

 

Entity

 

Investment

 

% Interest

Medical Consultants Imaging Co.

 

Alliance-HNI, LLC

 

50%

Alliance HealthCare Services, Inc.

 

Del Amo PET Imaging Center, LLC

 

33.33%

Alliance Oncology, LLC

 

Santa Clarita Valley Cancer Center, LLC

 

50%

NEHE-MRI, LLC

 

Aroostook MRI, LLC

 

50%

Alliance HealthCare Services, Inc.

 

Mobile Interim Solutions, LLC

 

50%

Shared P.E.T. Imaging, LLC

 

QPI, LLC

 

50%

Shared P.E.T. Imaging, LLC; Shared P.E.T. Imaging of Florida, LLC

 

Quantum PET, L.P.

 

50%

Alliance — HNI LLC

 

Diagnostics Imaging Associates-April, L.L.C.

 

(28.56%)

Alliance Imaging of Michigan, Inc.; Medical Consultants Imaging Co.

 

Blue Grass HealthCare Services

 

(50%)

Alliance Imaging of Michigan, Inc.; Medical Consultants Imaging Co.

 

Midwest Mobile PET Services, Ltd.

 

(50%)

Alliance Imaging of Michigan, Inc.; Medical Consultants Imaging Co.

 

Radio Pharmaceutical Express Services

 

(33%)

Alliance Imaging NC, Inc.

 

Mobile ESWL I

 

(40% GP)

Alliance Imaging NC, Inc.

 

MEDPIC Laboratories Ltd.

 

($25,000 partnership interest)

Dimensions Medical Group, Inc.

 

RIA, LLC

 

(50%)

Medical Diagnostics, Inc.

 

Massachusetts Mobile Imaging Venture

 

(49% GP)

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.4

 

Certain Existing Guarantee Obligations

 

See Schedule 7.1

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.21

 

Post Closing Actions

 

A.            Foreign Good Standing Qualifications

 

Loan Party

 

Foreign Qualification Jurisdiction

Alliance HealthCare Services, Inc.

 

Nebraska

 

 

Wisconsin

 

 

Michigan

 

 

Texas

 

 

 

Alliance Imaging NC, Inc.

 

California

 

 

Georgia

 

 

Louisiana

 

 

New Hampshire

 

 

New Jersey

 

 

Pennsylvania

 

 

South Carolina

 

 

West Virginia

 

 

Virginia

 

 

Vermont

 

 

 

Medical Outsourcing Services, LLC

 

Indiana

 

 

Missouri

 

 

 

Shared P.E.T. Imaging, LLC

 

Georgia

 

 

Michigan

 

B.            Share Certificates

 

Loan Party

 

Pledged Subsidiary

Alliance HealthCare Services, Inc.

 

Alliance Imaging Centers, Inc.

Alliance HealthCare Services, Inc.

 

Alliance Imaging Financial Services, Inc.

Alliance HealthCare Services, Inc.

 

Alliance Imaging Management, Inc.

Alliance HealthCare Services, Inc.

 

Alliance Imaging NC, Inc.

Alliance HealthCare Services, Inc.

 

Alliance Imaging of Michigan, Inc.

Alliance HealthCare Services, Inc.

 

Alliance Imaging of Ohio, Inc.

Alliance HealthCare Services, Inc.

 

CuraCare, Inc.

Alliance HealthCare Services, Inc.

 

Medical Diagnostics, Inc.

Alliance HealthCare Services, Inc.

 

New England Health Enterprises Business Trust

Alliance HealthCare Services, Inc.

 

Pet Scans of America Corp.

Alliance HealthCare Services, Inc.

 

Three Rivers Holding Corp.

 

--------------------------------------------------------------------------------